Exhibit 10.1

 

Execution Version

 

 

CREDIT AGREEMENT

 

Dated as of January 4, 2019

Among

 

AGILITI HEALTH, INC.,

as the Borrower,

 

AGILITI HOLDCO, INC.,

as Holdings,

 

THE SUBSIDIARIES OF THE BORROWER

FROM TIME TO TIME PARTY HERETO,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

and

 

JPMORGAN CHASE BANK, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

KEYBANC CAPITAL MARKETS INC.,

BARCLAYS BANK PLC,

DEUTSCHE BANK SECURITIES INC.,

MACQUARIE CAPITAL (USA) INC., AND

GOLUB CAPITAL LLC

as Joint Bookrunners and Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------



 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Classification of Loans and Borrowings

53

Section 1.03.

Terms Generally

53

Section 1.04.

Accounting Terms; GAAP.

53

Section 1.05.

Effectuation of Transactions

55

Section 1.06.

Timing of Payment of Performance; Times of Day

55

Section 1.07.

Currency Equivalents Generally

55

Section 1.08.

Cashless Rolls

56

Section 1.09.

Certain Calculations and Tests

56

Section 1.10.

Exchange Rates

57

Section 1.11.

Additional Alternative Currencies.

57

Section 1.12.

Interest Rates; LIBOR Notification

58

 

 

 

ARTICLE 2

THE CREDITS

58

 

 

 

Section 2.01.

Commitments

58

Section 2.02.

Loans and Borrowings

58

Section 2.03.

Requests for Borrowings

59

Section 2.04.

[Reserved]

60

Section 2.05.

Letters of Credit

60

Section 2.06.

Funding of Borrowings

65

Section 2.07.

Type; Interest Elections

66

Section 2.08.

Termination and Reduction of Commitments

67

Section 2.09.

Repayment of Loans; Evidence of Debt

68

Section 2.10.

Prepayment of Loans

69

Section 2.11.

Fees

74

Section 2.12.

Interest

75

Section 2.13.

Alternate Rate of Interest

76

Section 2.14.

Increased Costs

76

Section 2.15.

Break Funding Payments

78

Section 2.16.

Taxes

78

Section 2.17.

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

82

Section 2.18.

Mitigation Obligations; Replacement of Lenders

84

Section 2.19.

Illegality

85

Section 2.20.

Defaulting Lenders

85

Section 2.21.

Incremental Credit Extensions

87

 

--------------------------------------------------------------------------------



 

Section 2.22.

Extensions of Loans and Revolving Commitments

92

Section 2.23.

Permitted Debt Exchanges.

95

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

98

 

 

 

Section 3.01.

Organization; Powers

98

Section 3.02.

Authorization; Enforceability

98

Section 3.03.

Governmental Approvals; No Conflicts

98

Section 3.04.

Financial Condition; No Material Adverse Effect

99

Section 3.05.

Properties

99

Section 3.06.

Litigation and Environmental Matters

99

Section 3.07.

Compliance with Laws

100

Section 3.08.

Investment Company Status

100

Section 3.09.

Taxes

100

Section 3.10.

ERISA

100

Section 3.11.

Disclosure

100

Section 3.12.

Solvency

100

Section 3.13.

Capitalization and Subsidiaries

101

Section 3.14.

Security Interest in Collateral

101

Section 3.15.

Labor Disputes

101

Section 3.16.

Federal Reserve Regulations

101

Section 3.17.

Anti-Terrorism Laws

102

 

 

 

ARTICLE 4

CONDITIONS

102

 

 

 

Section 4.01.

Closing Date

102

Section 4.02.

Each Credit Extension

105

 

 

 

ARTICLE 5

AFFIRMATIVE COVENANTS

106

 

 

 

Section 5.01.

Financial Statements and Other Reports

106

Section 5.02.

Existence

109

Section 5.03.

Payment of Taxes

109

Section 5.04.

Maintenance of Properties

109

Section 5.05.

Insurance

109

Section 5.06.

Inspections

110

Section 5.07.

Maintenance of Book and Records

110

Section 5.08.

Compliance with Laws

110

Section 5.09.

Environmental

111

Section 5.10.

Designation of Subsidiaries

112

Section 5.11.

Use of Proceeds

112

 

--------------------------------------------------------------------------------



 

Section 5.12.

Additional Collateral; Further Assurances

113

Section 5.13.

Maintenance of Ratings

115

Section 5.14.

Post-Closing Obligations

115

 

 

 

ARTICLE 6

NEGATIVE COVENANTS

115

 

 

 

Section 6.01.

Indebtedness

115

Section 6.02.

Liens

121

Section 6.03.

No Further Negative Pledges

125

Section 6.04.

Restricted Payments; Certain Payments of Indebtedness

126

Section 6.05.

Restrictions on Subsidiary Distributions

131

Section 6.06.

Investments

132

Section 6.07.

Fundamental Changes; Disposition of Assets

135

Section 6.08.

Sales and Lease-Backs

139

Section 6.09.

Transactions with Affiliates

139

Section 6.10.

Conduct of Business

141

Section 6.11.

Amendments or Waivers of Organizational Documents

141

Section 6.12.

Amendments of or Waivers with Respect to Restricted Debt

141

Section 6.13.

Fiscal Year

141

Section 6.14.

Permitted Activities of Holdings

142

Section 6.15.

Financial Covenant

143

 

 

 

ARTICLE 7

EVENTS OF DEFAULT

144

 

 

 

Section 7.01.

Events of Default

144

 

 

 

ARTICLE 8

THE ADMINISTRATIVE AGENT

147

 

 

 

ARTICLE 9

MISCELLANEOUS

155

 

 

 

Section 9.01.

Notices

155

Section 9.02.

Waivers; Amendments.

156

Section 9.03.

Expenses; Indemnity; Damage Waiver

161

Section 9.04.

Waiver of Claim

163

Section 9.05.

Successors and Assigns

163

Section 9.06.

Survival

171

Section 9.07.

Counterparts; Integration; Effectiveness

172

Section 9.08.

Severability

172

Section 9.09.

Right of Setoff

172

Section 9.10.

Governing Law; Jurisdiction; Consent to Service of Process

172

Section 9.11.

Waiver of Jury Trial

174

Section 9.12.

Headings

174

 

--------------------------------------------------------------------------------



 

Section 9.13.

Confidentiality

174

Section 9.14.

No Fiduciary Duty

176

Section 9.15.

Several Obligations; Violation of Law

176

Section 9.16.

USA PATRIOT Act

176

Section 9.17.

Disclosure

176

Section 9.18.

Appointment for Perfection

176

Section 9.19.

Interest Rate Limitation

177

Section 9.20.

[Reserved]

177

Section 9.21.

Conflicts

177

Section 9.22.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

177

Section 9.23.

Certain ERISA Matters

177

 

 

 

ARTICLE 10

LOAN GUARANTY

179

 

 

 

Section 10.01.

Guaranty

179

Section 10.02.

Guaranty of Payment

179

Section 10.03.

No Discharge or Diminishment of Loan Guaranty

179

Section 10.04.

Defenses Waived

180

Section 10.05.

Authorization

181

Section 10.06.

Rights of Subrogation

182

Section 10.07.

Reinstatement; Stay of Acceleration

182

Section 10.08.

Information

182

Section 10.09.

Maximum Liability

182

Section 10.10.

Contribution

182

Section 10.11.

Liability Cumulative

183

Section 10.12.

Release of Loan Guarantors

183

 

--------------------------------------------------------------------------------



 

SCHEDULES:

 

Schedule 1.01(a) — Commitment Schedule

Schedule 1.01(c) — Mortgaged Properties

Schedule 3.13 — Capitalization and Subsidiaries

Schedule 5.14 — Post-Closing Obligations

Schedule 6.01(h) — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.06 — Existing Investments

Schedule 6.08 — Sale and Lease Back Transactions

Schedule 6.09 — Transactions with Affiliates

Schedule 9.01 — Borrower’s Website Address for Electronic Delivery

 

EXHIBITS:

 

Exhibit A — Form of Administrative Questionnaire

Exhibit B — Form of Assignment and Assumption

Exhibit C — Form of Compliance Certificate

Exhibit D — Joinder Agreement

Exhibit E — Form of Borrowing Request

Exhibit F — Form of Promissory Note

Exhibit G — Form of Interest Election Request

Exhibit H — Form of Solvency Certificate

Exhibit I-1 — Form of Non-U.S. Lender Certification

Exhibit I-2 — Form of Non-U.S. Lender Certification

Exhibit I-3 — Form of Non-U.S. Lender Certification

Exhibit I-4 — Form of Non-U.S. Lender Certification

Exhibit J — Form of Prepayment Notice

Exhibit K — Form of Letter of Credit Request

Exhibit L — Form of Letter of Credit Application

 

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of January 4, 2019 (this “Agreement”), by and among
AGILITI HEALTH, INC., a Delaware corporation (the “Borrower”), AGILITI HOLDCO
INC., a Delaware corporation (“Holdings”), the Subsidiaries of the Borrower from
time to time party hereto, the Lenders and JPMORGAN CHASE BANK, N.A., as
administrative agent and collateral agent for the Lenders (in its capacity as
administrative and collateral agent, the “Administrative Agent”).

 

RECITALS

 

A.                                    Pursuant to the terms of the Acquisition
Agreement, on the Closing Date, Federal Street Acquisition Corporation (“FSAC”)
will acquire indirectly the capital stock and other equity interests of
Holdings, from the existing equity holders of such entity.

 

B.                                    To fund a portion of the transactions
contemplated by the Acquisition Agreement, certain third party investors will
contribute an amount in Cash equity contributions or other equity contributions
(such other equity to be on terms reasonably satisfactory to the Arrangers),
directly or indirectly, to FSAC. A portion of such cash together with a portion
of cash in respect of FSAC’s equity capital raised in connection with its
initial public offering (other than any such equity capital which is redeemed by
FSAC’s shareholders in accordance with the terms of FSAC’s organizational
documents prior the Closing Date) will in turn be contributed as cash common
equity directly or indirectly to Holdings (such contribution, the “Equity
Contribution”).

 

C.                                    To consummate the Transactions, the
Borrower has requested that the Lenders extend credit in the form of (i) Term
Loans on the Funding Date in an aggregate principal amount equal to $660,000,000
and (ii) a Revolving Facility in an aggregate amount of $150,000,000, in each
case, subject to increase as provided herein.

 

D.                                    The Lenders are willing to extend such
credit and the Issuing Banks have indicated their willingness to issue Letters
of Credit to the Borrower on the terms and subject to the conditions set forth
herein.   Accordingly, the parties hereto agree as follows:

 

ARTICLE 1                              DEFINITIONS

 

Section 1.01.                          Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“ACH” means automated clearing house transfers.

 

“Acquisition” means the acquisition pursuant to the Acquisition Agreement.

 

“Acquisition Agreement” means  that certain Agreement and Plan of Merger, dated
August 13, 2018 (together with the exhibits and disclosure schedules thereto),
among the Borrower, FSAC, Holdings, Holdings’ securityholders and the other
parties thereto.

 

“Additional Agreement” has the meaning assigned to such term in Article 8.

 

--------------------------------------------------------------------------------



 

“Additional Commitments” means any commitments added pursuant to Sections 2.21,
2.22 or 9.02(c).

 

“Additional Credit Facilities” means any credit facilities added pursuant to
Sections 2.21, 2.22 or 9.02(c).

 

“Additional Lender” has the meaning assigned to such term in Section 2.21(b).

 

“Additional Revolving Commitments” means any revolving credit commitments added
pursuant to Sections 2.21, 2.22 or 9.02(c)(ii).

 

“Additional Revolving Facility” means any revolving credit facilities added
pursuant to Sections 2.21, 2.22 or 9.02(c)(ii).

 

“Additional Revolving Loans” means any revolving loans added pursuant to
Sections 2.21, 2.22 or 9.02(c)(ii).

 

“Additional Term Commitments” means any term commitments added pursuant to
Sections 2.21, 2.22 or 9.02(c)(i).

 

“Additional Term Facility” means any term loan credit facilities added pursuant
to Sections 2.21, 2.22 or 9.02(c)(i).

 

“Additional Term Loans” means any term loans added pursuant to Sections 2.21,
2.22 or 9.02(c)(i).

 

“Adjustment Date” means the date of delivery of the financial statements that
are required to be delivered pursuant to Section 5.01(a) or (b).

 

“Adjusted LIBO Rate” means, with respect to any LIBO Rate Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Borrower or any of its Subsidiaries) at law or
in equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
the Borrower, threatened in writing against or affecting the Borrower or any of
its Subsidiaries or any property of the Borrower or any of its Subsidiaries.

 

“Affected Alternative Currency” has the meaning assigned to such term in
Section 2.13(a).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person.  No Person shall be an “Affiliate” solely because it is an unrelated
portfolio company of the Sponsor and none of the Administrative Agent, any
Lender (other

 

2

--------------------------------------------------------------------------------



 

than an Affiliated Lender or a Debt Fund Affiliate) or any of their respective
Affiliates shall be considered an Affiliate of Holdings, the Borrower or any
Subsidiary thereof.

 

“Affiliated Lender” means any Non-Debt Fund Affiliate, Holdings, the Borrower
and/or any subsidiary of Holdings, which, for the avoidance of doubt, excludes
any Debt Fund Affiliate.

 

“Affiliated Lender Cap” has the meaning assigned to such term in
Section 9.05(g)(v).

 

“After Year-End Deductions” has the meaning assigned to such term in
Section 2.10(b)(i).

 

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate amount
of the Lenders’ Revolving Credit Exposures at such time.

 

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% (c) the Adjusted LIBO Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.0%; provided that for the purpose of this definition, the
Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.

 

“Alternative Currency” shall mean Euros and Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.11.

 

“Applicable Percentage” means, (a) with respect to any Term Lender for any
Class, a percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Loans and unused Additional Commitments of
such Term Lender under the applicable Class and the denominator of which is the
aggregate outstanding principal amount of the Loans and unused Additional
Commitments under the applicable Class of all Term Lenders under such Class and
(b) with respect to any Revolving Lender for any Class, the percentage of the
Total Revolving Credit Commitment for such Class represented by such Lender’s
Revolving Credit Commitment for such Class; provided that, when there is a
Defaulting Lender, its Applicable Percentage shall be subject to adjustment
pursuant to Section 2.20.  In the case of clause (b), in the event the Revolving
Credit Commitments for any Class shall have expired or been terminated, the
Applicable Percentages of any Revolving Lender of such Class shall be determined
on the basis of the Revolving Credit Exposure of the applicable Revolving
Lenders of such Class, giving effect to any assignments and to any adjustments
pursuant to Section 2.20.

 

“Applicable Price” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Applicable Rate” means, for any day, the Applicable Rate set forth below based
upon the First Lien Leverage Ratio:

 

3

--------------------------------------------------------------------------------



 

First Lien Leverage Ratio

 

ABR Loan

 

LIBO Rate Loan

 

Category 1

 

 

 

 

 

Greater than 3.75:1.00

 

2.00

%

3.00

%

Category 2

 

 

 

 

 

Less than or equal to 3.75:1.00

 

1.75

%

2.75

%

 

The Applicable Rate shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the First Lien Leverage Ratio in accordance with the
table above; provided that until the first Adjustment Date following the Fiscal
Quarter ended March 31, 2019, the “Applicable Rate” shall be the applicable rate
per annum set forth above in Category 1; provided, further, that if financial
statements are not delivered when required pursuant to Section 5.01(a) or (b),
the Applicable Rate shall be the rate per annum set forth above in Category 1
until such financial statements are delivered in compliance with
Section 5.01(a) or (b), as applicable.

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Arrangers” means JPMorgan, Citigroup Global Markets Inc., KeyBanc Capital
Markets Inc., Barclays Bank PLC, Deutsche Bank Securities Inc., Macquarie
Capital (USA) Inc. and Golub Capital LLC.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent and the
Borrower.

 

“Auction” has the meaning assigned to such term in the definition of “Dutch
Auction”.

 

“Auction Agent” means (a) the Administrative Agent or any of its Affiliates or
(b) any other financial institution or advisor engaged by the Borrower (whether
or not an Affiliate of the Administrative Agent) to act as an arranger in
connection with any Auction pursuant to the definition of “Dutch Auction”
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed).

 

“Auction Amount” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Auction Notice” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Auction Party” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Auction Response Date” has the meaning assigned to such term in the definition
of “Dutch Auction”.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the Revolving Credit Maturity Date.

 

4

--------------------------------------------------------------------------------



 

“Available Amount” means, at any time, an amount equal to, without duplication:

 

(a)                                 the sum of:

 

(i)                                     the greater of (x) $50,000,000 and
(y) 35% of Consolidated Adjusted EBITDA of the Borrower, as of the last day of
the most recently ended Test Period for which financial statements are available
as determined on a Pro Forma Basis; plus

 

(ii)                                  the greater of (x) an amount equal to 50%
of the Consolidated Net Income of the Borrower for the period (taken as one
accounting period) from the first day of the Fiscal Quarter during which the
Closing Date occurs to the end of the Borrower’s most recently ended Fiscal
Quarter for which financial statements have been delivered pursuant to Sections
5.01(a) or (b) or, in the case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit (which amount in this clause (x) shall not
be less than zero), and (y) an amount, not less than zero, determined on a
cumulative basis equal to the amount of Excess Cash Flow Not Otherwise Applied;
plus

 

(iii)                               the amount of any capital contributions or
other proceeds of issuances of Capital Stock (other than any amounts
constituting a Cure Amount or an Available Excluded Contribution Amount or
proceeds of issuances of Disqualified Capital Stock) received as Cash equity by
the Borrower, plus the fair market value, as determined in good faith by the
Borrower, of marketable securities or other property received by the Borrower as
a capital contribution or in return for issuances of Capital Stock (other than
any amounts constituting a Cure Amount or an Available Excluded Contribution
Amount or proceeds of issuances of Disqualified Capital Stock), in each case,
during the period from and including the day immediately following the Closing
Date through and including such time; plus

 

(iv)                              the aggregate principal amount of any
Indebtedness or Disqualified Capital Stock, in each case, of the Borrower and/or
any Subsidiary issued after the Closing Date (other than Indebtedness or such
Disqualified Capital Stock issued to the Borrower or a Subsidiary), which has
been converted into or exchanged for Capital Stock of any Parent Company, the
Borrower and/or any Subsidiary that does not constitute Disqualified Capital
Stock, together with the fair market value of any Cash Equivalents and the fair
market value (as reasonably determined by the Borrower) of any property or
assets received by the Borrower or such Subsidiary upon such exchange or
conversion, in each case, during the period from and including the day
immediately following the Closing Date through and including such time; plus

 

(v)                                 the net proceeds received by the Borrower or
any Subsidiary during the period from and including the day immediately
following the Closing Date through and including such time in connection with
the Disposition to a Person (other than the Borrower or any Subsidiary) of any
Investment made pursuant to Section 6.06(r)(i); plus

 

(vi)                              to the extent not already reflected as a
return of capital with respect to such Investment for purposes of determining
the amount of such Investment, the proceeds received by the Borrower and/or any
Subsidiary during the period from and including the day immediately following
the Closing Date through and including such time in connection with Cash
returns, Cash profits, Cash distributions and similar Cash amounts, including
Cash principal repayments of loans, in each case received in respect of any
Investment made pursuant to Section 6.06(r)(i) (in an amount not to exceed the
original amount of such Investment); plus

 

(vii)                           an amount equal to the sum of (A) the amount of
any Investments by the Borrower and/or any Subsidiary pursuant to
Section 6.06(r)(i) in any Unrestricted Subsidiary (in an amount not to exceed
the original amount of such Investment) that has been re-designated as a
Subsidiary or has

 

5

--------------------------------------------------------------------------------



 

been merged, consolidated or amalgamated with or into, or is liquidated, wound
up or dissolved into, the Borrower or any Subsidiary and (B) the fair market
value (as reasonably determined by the Borrower) of the property or assets of
any Unrestricted Subsidiary that have been transferred, conveyed or otherwise
distributed (in an amount not to exceed the original amount of the Investment in
such Unrestricted Subsidiary) to the Borrower and/or any Subsidiary, in each
case, during the period from and including the day immediately following the
Closing Date through and including such time; plus

 

(viii)                        Specified Asset Sale Proceeds plus the amount of
any Declined Proceeds; minus

 

(b)                                 an amount equal to the sum of (i) Restricted
Payments made pursuant to Section 6.04(a)(iv)(A), plus (ii) Restricted Debt
Payments made pursuant to Section 6.04(b)(vi)(A), plus (iii) Investments made
pursuant to Section 6.06(r)(i), plus (iv) the initial principal amount of any
Indebtedness incurred pursuant to Section 6.01(ii), plus (v) the initial
principal amount of any Liens incurred pursuant to Section 6.02(kk), in each
case, made after the Closing Date and prior to such time, or contemporaneously
therewith.

 

“Available Excluded Contribution Amount” means the Cash or Cash Equivalents or
the fair market value of other assets or property (as reasonably determined by
the Borrower), but excluding any Cure Amount, received by the Borrower after the
Closing Date from:

 

(1)                                 contributions in respect of Qualified
Capital Stock, and

 

(2)                                 the sale (other than to any Subsidiary of
the Borrower or pursuant to any management equity plan or stock option plan or
any other management or employee benefit plan) of Qualified Capital Stock of the
Borrower,

 

in each case, designated as Available Excluded Contribution Amounts pursuant to
a certificate of a Responsible Officer of the Borrower on or promptly after the
date such capital contributions are made or proceeds are received, as the case
may be, and which are excluded from the calculation of the Available Amount.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party (a) under any arrangement that is in effect on the Closing Date
between such Person and a counterparty that is the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender as of the Closing
Date or (b) under any arrangement that is entered into after the Closing Date by
such Person with any counterparty that is the Administrative Agent or a Lender
or an Affiliate of the Administrative Agent or a Lender at the time such
arrangement is entered into:  (i) commercial credit cards, (ii) stored value
cards, (iii) purchasing cards, (iv) treasury management, check drawing and
automated payment services (including, without limitation, depository,
overdraft, controlled disbursement, ACH transactions, return items and
interstate depository network services, Society for Worldwide Interbank
Financial

 

6

--------------------------------------------------------------------------------



 

Telecommunication transfers, cash pooling and operational foreign exchange
management) and (v) any arrangements or services similar to any of the
foregoing.

 

“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Banking
Services, in each case, that has been designated to the Administrative Agent in
writing by the Borrower as being a Banking Services Obligation for the purposes
of the Loan Documents, it being understood that each counterparty thereto shall
be deemed (A) to appoint the Administrative Agent as its agent under the
applicable Loan Documents and (B) to agree to be bound by the provisions of
Article 8, Section 9.03 and Section 9.10 as if it were a Lender.

 

“Bankruptcy Code” means Title 11 of the U.S. Code (11 U.S.C. § 101 et seq.).

 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

 

“Bona Fide Debt Fund” means any Person that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any Person controlling, controlled by or under common control with (a) any
competitor of Holdings and/or any of its subsidiaries or (b) any Affiliate of
such competitor, but with respect to which no personnel involved with any
investment in such competitor or Affiliate (i) makes, has the right to make or
participates with others in making any investment decisions with respect to such
Person or (ii) has access to any information (other than information that is
publicly available) relating to Holdings or its subsidiaries or any entity that
forms a part of the business of Holdings or any of its subsidiaries.

 

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit E, as such form, subject to the terms hereof, may from time to time be
modified as agreed by the Borrower and the Administrative Agent or such other
form as shall be reasonably acceptable to the Administrative Agent and the
Borrower.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close
and, if the applicable Business Day relates to notices, determinations, fundings
or payments in connection with the LIBO Rate or any LIBO Rate Loans, a day on
which dealings in deposits in the applicable currency are also carried on in the
London interbank market; provided with respect to any transaction in Euros
(including notices with respect thereto), such date is also a day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer payment
system which utilizes a single shares platform and which was launched on 19
November 2007 (TARGET 2) is open.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or is required to be accounted for as a capital lease on the
balance sheet of that Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other

 

7

--------------------------------------------------------------------------------



 

than a corporation), including partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing, but excluding for the avoidance of doubt
any Indebtedness convertible into or exchangeable for any of the foregoing.

 

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account (for the avoidance of doubt, and in respect of any financial covenant or
ratio, the amount thereof shall be determined in accordance with GAAP).

 

“Cash Equivalent Bank” has the meaning assigned to such term in the definition
of “Cash Equivalents”.

 

“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities (i) issued or directly and unconditionally guaranteed or
insured as to interest and principal by the U.S. government or (ii) issued by
any agency or instrumentalities of the U.S. the obligations of which are backed
by the full faith and credit of the U.S., in each case maturing within one year
after such date and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (b) readily marketable direct obligations issued by
any state of the U.S. or any political subdivision thereof or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-2
from S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency) and, in each case, repurchase
agreements and reverse repurchase agreements relating thereto; (c) commercial
paper maturing no more than one year from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A-2 from
S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency); (d) deposits, money market deposits, time
deposit accounts, certificates of deposit, or bankers’ acceptances (or similar
instruments) maturing within one year after such date and issued or accepted by
any Lender or by any commercial bank organized under the laws of the U.S., any
state thereof or the District of Columbia that has capital and surplus of not
less than $100,000,000 (each Lender and each commercial bank referred to herein
as a “Cash Equivalent Bank”) or, in each case, repurchase agreements and reverse
repurchase agreements relating thereto; (e) shares of any money market mutual
fund that (i) has substantially all of its assets invested in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $250,000,000 and (iii) has a rating of at least A-2 from S&P or at
least P-2 from Moody’s; and (f) solely with respect to Foreign Subsidiaries,
investments of the types and maturities described in clause (a) through
(e) above issued, where relevant, by a Cash Equivalent Bank or any commercial
bank of recognized international standing chartered in the country where such
Foreign Subsidiary is domiciled having unimpaired capital and surplus of at
least $500,000,000.

 

In the case of Investments by any Subsidiary that is not organized under the
laws of the U.S., any state thereof or the District of Columbia, Cash
Equivalents shall also include (x) investments of the type and maturity
described in clauses (a) through (f) above of foreign obligors, which
investments or obligors have the ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies and (y) other short-term
investments utilized by Foreign Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments in clauses (a) through (f) and in this paragraph.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by

 

8

--------------------------------------------------------------------------------



 

any Governmental Authority after the date of this Agreement or (c) compliance by
any Lender or any Issuing Bank (or, for purposes of Section 2.14(b), by any
lending office of such Lender or such Issuing Bank or by such Lender’s or such
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement (other than any such request, guideline
or directive to comply with any law, rule or regulation that was in effect on
the date of this Agreement).  For purposes of this definition and Section 2.14,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act or the Basel
Committee on Banking Supervision pursuant to Basel III, after the Closing Date,
shall be included (but solely for such increased costs that would have been
included that they had been otherwise imposed under Section 2.14 and only to the
extent the applicable Lender is imposing such charges on other similarly
situated borrowers under comparable syndicated credit facilities).

 

“Change of Control” means the earliest to occur of:

 

(a)                                 the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act), but excluding any employee benefit plan and/or Person acting as the
trustee, agent or other fiduciary or administrator therefor, other than one or
more Permitted Holders, in a single transaction or in a related series of
transactions, by way of merger, amalgamation, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of Capital Stock representing more than the
greater of (x) 35.0% of the total voting power of all of the outstanding voting
stock of Holdings and (y) the percentage of the total voting power of all of the
outstanding voting stock of Holdings owned, directly or indirectly, beneficially
by the Permitted Holders; or

 

(b)                                 the Borrower (or the Successor Person, if
applicable) ceases to be a directly or indirectly Wholly-Owned Subsidiary of
Holdings (or successor of Holdings or Successor Parent Company, if applicable).

 

“Charges” has the meaning assigned to such term in Section 9.19.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving Loans or
other loans or commitments added pursuant to Sections 2.21, 2.22 or 9.02(c).

 

“Closing Date” means January 4, 2019, which is the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all property of a Loan Party subject to a Lien under
the Collateral Documents and any and all other property of any Loan Party,
existing on the Closing Date or thereafter acquired, that is or becomes subject
to a Lien pursuant to the Collateral Documents to secure the Secured
Obligations.

 

“Collateral Documents” means, collectively, the U.S. Pledge and Security
Agreement, the Mortgages, intellectual property security agreements, and any
other documents granting a Lien upon the Collateral as security for payment of
the Secured Obligations pursuant to the terms hereof or any other Loan Document.

 

9

--------------------------------------------------------------------------------



 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Borrower or any of its Subsidiaries.

 

“Commitment” means, with respect to each Lender, such Lender’s Term Commitment,
Revolving Credit Commitment and Additional Commitment, as applicable, in effect
as of such time.

 

“Commitment Fee Rate” means, for each calendar quarter or portion thereof, the
applicable rate per annum set forth below based upon the First Lien Leverage
Ratio:

 

First Lien Leverage Ratio

 

Commitment Fee Rate

 

Category 1

 

 

 

Greater than 4.00:1.00

 

0.50

%

Category 2

 

 

 

Less than or equal to 4.00:1.00 but greater than 3.50:1.00

 

0.375

%

Category 3

 

 

 

Less than or equal to 3.50:1.00

 

0.250

%

 

The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each Adjustment Date based upon the First Lien Leverage Ratio in accordance with
the table above; provided that until the first Adjustment Date following the
Fiscal Quarter ended March 31, 2019, the “Commitment Fee Rate” shall be the
applicable rate per annum set forth above in Category 1; provided, further, that
if financial statements are not delivered when required pursuant to
Section 5.01(a) or (b), the Commitment Fee Rate shall be the rate per annum set
forth above in Category 1 until such financial statements are delivered in
compliance with Section 5.01(a) or (b), as applicable.

 

“Commitment Increase Lender” has the meaning assigned to such term in
Section 2.21(g).

 

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Confidential Information” has the meaning assigned to such term in
Section 9.13.

 

“Consolidated Adjusted EBITDA” means, as to any Person for any period, an amount
determined for such Person on a consolidated basis equal to the total of
(a) Consolidated Net Income for such period plus (b) the sum, without
duplication, of (to the extent deducted in calculating Consolidated Net Income,
other than in respect of clauses (x), (xii), (xiv), (xv) and (xvi) below) the
amounts of:

 

(i)                                     consolidated interest expense (including
(A) fees and expenses paid to the Administrative Agent in connection with its
services hereunder and to the administrative agent and/or the collateral agent
under any Additional Credit Facility, (B) other bank, administrative agency (or
trustee) and financing fees, (C) costs of surety bonds in connection with
financing activities, (D) commissions,

 

10

--------------------------------------------------------------------------------



 

discounts and other fees and charges owed with respect to letters of credit,
bank guarantees, bankers’ acceptance or any similar facilities or financing and
hedging agreements and (E) amortization of debt discounts or premiums);

 

(ii)                                  Taxes paid (including pursuant to any Tax
sharing arrangements) and provisions for Taxes of the Borrower and its
Subsidiaries, including, in each case federal, state, provincial, local,
foreign, unitary, franchise, excise, property, withholding, use and similar
Taxes, including any penalties and interest, plus, without duplication, Tax
Distributions paid or accrued during such period;

 

(iii)                               total depreciation and amortization expense;

 

(iv)                              other non-Cash charges or losses, including
the excess of GAAP rent expense over actual Cash rent paid during such period
due to the use of a straight line rent for GAAP purposes; provided that if any
such non-Cash charge, loss or expense represents an accrual or reserve for
potential Cash items in any future period, (A) the Borrower may determine not to
add back such non-Cash charge, loss or expense in the current period and (B) to
the extent the Borrower does decide to add back such non-Cash charge, loss or
expense, the Cash payment in respect thereof in such future period shall be
subtracted from Consolidated Adjusted EBITDA in the period in which such payment
is made;

 

(v)                                 (A) Transaction Costs, (B) transaction fees,
costs, expenses, charges, severance, relocation costs, integration and
facilities’ opening costs and other business optimization expenses and operating
improvements (including related to new product introductions), systems
development and establishment costs, recruiting fees, signing costs, retention
or completion bonuses, transition costs, costs related to closure/consolidation
of facilities, internal costs in respect of strategic initiatives and
curtailments or modifications to pension and post-retirement employee benefit
plans (including any settlement of pension liabilities), contract terminations
and professional and consulting fees incurred in connection with any of the
foregoing (including any employer related taxes associated with any of the
foregoing) incurred (1) in connection with the consummation of any transaction
(or any transaction proposed and not consummated), including the issuance or
offering of Capital Stock, Investments, acquisitions, Dispositions,
recapitalizations, mergers, consolidations or amalgamations, option buyouts or
the incurrence, repayment, refinancing, amendment or modification of
Indebtedness (including any amortization or write-off of debt issuance or
deferred financing costs, premiums and prepayment penalties) or similar
transactions or (2) in connection with any Qualifying IPO (whether or not
consummated) and (C) the amount of any fee, cost, expense or reserve to the
extent actually reimbursed or reimbursable by third parties pursuant to
indemnification or reimbursement provisions or similar agreements or insurance;
provided that in respect of any fee, cost, expense or reserve with respect
thereto incurred pursuant to this clause (C), such Person in good faith expects
to receive reimbursement for such fee, cost, expense or reserve within the next
four Fiscal Quarters (it being understood that to the extent not actually
received within such Fiscal Quarters, such reimbursement amounts shall be
deducted in calculating Consolidated Adjusted EBITDA for such Fiscal Quarters);

 

(vi)                              the amount of any expense or deduction
associated with any subsidiary of such Person attributable to non-controlling
interests or minority interests of third parties;

 

(vii)                           the amount of any portion of management,
monitoring, consulting, transaction and advisory fees and related expenses
actually paid by or on behalf of, or accrued by, such Person or any of its
subsidiaries (A) to the Investors (or their Affiliates or management companies)
to the extent permitted under this Agreement or (B) as permitted by
Section 6.09(f);

 

(viii)                        the amount of any costs, charges, accruals,
reserves or expenses in connection with a single or one-time event, including in
connection with (A) any acquisition permitted

 

11

--------------------------------------------------------------------------------



 

hereunder after the Closing Date, (B) the consolidation or closing of
facilities, branches or distribution centers or plants during such period,
(C) the closure, consolidation or transfer of production lines and (D) any
discretionary bonuses for hourly employees outside of the ordinary course of
business;

 

(ix)                              the amount of any earn-out and contingent
consideration obligations incurred or accrued in connection with any Permitted
Acquisition or other Investment permitted pursuant to Section 6.06 and paid or
accrued during such applicable period and on similar acquisitions and
Investments completed prior to the Closing Date;

 

(x)                                 the amount of any expected cost savings,
operating improvements and enhancements, operating expense reductions, product
margin synergies and other synergies (net of the amount of actual amounts
realized) reasonably identifiable and factually supportable (in the good faith
determination of the Borrower) related to (A) the Transactions and (B) after the
Closing Date, permitted asset sales, mergers or other business combinations,
acquisitions, Investments, Dispositions or divestitures, operating improvements
and enhancements, operating expense reductions, restructurings, cost saving
initiatives and certain other similar initiatives and specified transactions (in
each case as determined on a pro forma basis as though such cost savings,
operating improvements and enhancements, operating expense reductions, product
margin synergies and other synergies had been realized on the first day of such
period and as if such cost savings, operating improvements and enhancements,
operating expense reductions, product margin synergies and other synergies were
realized during the entirety of such period); provided that, with respect to
clause (B) above, such cost savings, operating improvements and enhancements,
operating expense reductions, product margin synergies and other synergies are
reasonably projected by the Borrower to result from actions either taken or
expected to be taken within 24 months of the event giving rise thereto or the
consummation of such transaction;

 

(xi)                              costs, charges, accruals, reserves or expenses
attributable to the undertaking and/or implementation of cost savings
initiatives or operating expense reductions, product margin synergies and other
synergies and similar initiatives, integration, transition, reconstruction,
decommissioning, recommissioning or reconfiguration of fixed assets for
alternative uses, facilities opening and pre-opening, business optimization and
other restructuring costs, charges, accruals, reserves and expenses (including,
inventory optimization programs, software development costs and costs related to
the closure or consolidation of facilities, branches or distribution centers,
and plants (without duplication of amounts in clause (viii) above), the closure,
consolidation or transfer of production lines between facilities (without
duplications of amounts in clause (viii) above) and curtailments, costs related
to entry into new markets, consulting and other professional fees, signing costs
and bonuses, retention or completion bonuses, executive recruiting costs,
relocation expenses, severance payments, modifications to, or losses on
settlement of, pension and post-retirement employee benefit plans, new systems
design and implementation costs, project startup costs and other expenses
relating to the realization of synergies from the Transactions);

 

(xii)                           to the extent not otherwise included in
Consolidated Net Income, proceeds of business interruption insurance in an
amount representing the earnings for the applicable period that such proceeds
are intended to replace (whether or not received so long as such Person in good
faith expects to receive the same within the next four Fiscal Quarters (it being
understood that to the extent not actually received within such Fiscal Quarters,
such proceeds shall be deducted in calculating Consolidated Adjusted EBITDA for
such Fiscal Quarters));

 

(xiii)                        unrealized and realized net losses in the fair
market value of any arrangements under Hedge Agreements and losses, charges and
expenses attributable to the early extinguishment or conversion of Indebtedness,
arrangements under Hedge Agreements or other derivative instruments (including
deferred financing expenses written off and premiums paid);

 

12

--------------------------------------------------------------------------------



 

(xiv)                       Cash actually received (or any netting arrangements
resulting in reduced Cash expenditures) during such period, and not included in
Consolidated Net Income in any period, to the extent that the non-Cash gain
relating to such Cash receipt or netting arrangement was deducted in the
calculation of Consolidated Adjusted EBITDA pursuant to clause (c)(i) below for
any previous period and not added back;

 

(xv)                          other add-backs and adjustments reflected in the
management model for 2018/2019 (as adjusted for changes reasonably agreed with
the Arrangers), quality of earnings report (the “QofE”) delivered to the
Arrangers on or around May 10, 2018 (as adjusted for changes reasonably agreed
with the Arrangers) and the Projections;

 

(xvi)                       with respect to investments in any Person (other
than a subsidiary of the Borrower), net gains during such period to the extent
received in Cash or Cash Equivalents during such period (and not otherwise
included in Consolidated Net Income); and

 

(xvii)                    adjustments consistent with Regulation S-X or pro
forma adjustments set forth in any quality of earnings analysis and/or evidenced
by or contained in a due diligence quality of earnings report prepared with
respect to the target of a Permitted Acquisition or similar other permitted
Investments prepared by independent registered public accountants of recognized
national standing or any other accounting firm reasonably acceptable to the
Administrative Agent and delivered to the Administrative Agent (it being
understood and agreed that any of the “Big Four” accounting firms are
acceptable); and

 

minus (c) to the extent such amounts increase Consolidated Net Income:

 

(i)                                     other non-Cash gains, including
deductions for the excess of actual Cash rent paid over GAAP rent expense during
such period due to the use of a straight line rent for GAAP purposes, but
excluding gains or benefits related to accounts receivable, the recognition of
deferred revenue or any items which represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges that reduced Consolidated Net Income
in any prior period and any items for which cash was received in a prior period;
provided that if any non-Cash gain or income relates to potential Cash items in
any future periods, such Person may determine not to deduct such non-Cash gain
or income in the current period;

 

(ii)                                  unrealized and realized net gains in the
fair market value of any arrangements under Hedge Agreements;

 

(iii)                               the amount added back to Consolidated
Adjusted EBITDA pursuant to clause (b)(v)(C) above to the extent such
reimbursement amounts were not received within the time period required by such
clause;

 

(iv)                              the amount added back to Consolidated Adjusted
EBITDA pursuant to clause (b)(xii) above to the extent such business
interruption proceeds were not received within the time period required by such
clause; and

 

(v)                                 to the extent that such Person adds back the
amount of any non-Cash charge to Consolidated Adjusted EBITDA pursuant to clause
(b)(iv) above, the Cash payment in respect thereof in such future period.

 

Notwithstanding anything to the contrary, it is agreed, that for the purpose of
calculating the Interest Coverage Ratio, the Total Leverage Ratio, the First
Lien Leverage Ratio and the Senior Secured Leverage Ratio for any period that
includes the Fiscal Quarter ended on December 31, 2017, the Fiscal Quarter ended

 

13

--------------------------------------------------------------------------------



 

on March 31, 2018, the Fiscal Quarter ended on June 30, 2018, the Fiscal Quarter
ended on September 30, 2018 (i) Consolidated Adjusted EBITDA for the Fiscal
Quarter ended on December 31, 2017 shall be deemed to be $35,300,000,
(ii) Consolidated Adjusted EBITDA for the Fiscal Quarter ended on March 31, 2018
shall be deemed to be $39,900,000, (iii) Consolidated Adjusted EBITDA for the
Fiscal Quarter ended on June 30, 2018 shall be deemed to be $37,400,000, and
(iv) Consolidated Adjusted EBITDA for the Fiscal Quarter ended on September 30,
2018 shall be deemed to be $36,200,000 in each case as may be subject to
addbacks and adjustments (without duplication) pursuant to clause (x)(B) above
and sections relating to pro forma adjustments for the applicable Test Period. 
For the avoidance of doubt, Consolidated Adjusted EBITDA shall be calculated,
including pro forma adjustments

 

“Consolidated Cash Interest Expense” means, as of any date for the applicable
period ending on such date with respect to the Borrower and its Subsidiaries on
a consolidated basis, the amount payable with respect to such period in respect
of (a) total interest expense payable in cash with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including the interest
component under capitalized leases, but excluding, to the extent included in
interest expense, (i) fees and expenses (including any penalties and interest
relating to Taxes) associated with the consummation of the Transactions,
(ii) annual agency fees paid to the administrative agents and collateral agents
under any credit facilities or other debt instruments or documents, (iii) costs
associated with obtaining Hedge Agreements and any interest expense attributable
to the movement of the mark-to-market valuation of obligations under Hedge
Agreements or other derivative instruments, and any one-time cash costs
associated with breakage in respect of Hedge Agreements for interest rates,
(iv) fees and expenses (including any penalties and interest relating to Taxes)
associated with any Investment not prohibited by Section 6.05, the issuance of
Capital Stock or Indebtedness, (v) any interest component relating to accretion
or accrual of discounted liabilities, (vi) all non-recurring cash interest
expense consisting of liquidated damages for failure to timely comply with
registration rights obligations, (vii) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses or expensing of any
financing fees or prepayment or redemption premiums or penalty and any other
amounts of non-cash interest (including as a result of the effects of
acquisition method accounting or pushdown accounting), and (viii) any interest
expense attributable to the exercise of appraisal rights and the settlement of
any claims or actions (whether actual, contingent or potential) with respect
thereto and with respect to any Permitted Acquisition or other Investment, all
as calculated on a consolidated basis in accordance with GAAP minus (b) cash
interest income of the Borrower and its Subsidiaries earned during such period,
in each case as determined in accordance with GAAP.

 

“Consolidated First Lien Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is not subordinated in right of payment to the Obligations and that is
secured by a first priority Lien on the Collateral.

 

“Consolidated Net Income” means, as to any Person (the “Subject Person”) for any
period, the net income (or loss) of the Subject Person on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP; provided that there shall be excluded, without duplication,

 

(a)                                 the income (or loss) of any Person (other
than a Subsidiary of the Subject Person) in which any other Person (other than
the Subject Person or any of its Subsidiaries) has a joint interest, except,
with respect to any income, to the extent of the amount of dividends or
distributions or other payments (including any ordinary course dividend,
distribution or other payment) paid in Cash (or to the extent converted into
Cash) to the Subject Person or any of its Subsidiaries by such Person during
such period; provided that, if such dividends or distributions exceed the amount
of income in the current accounting period, and income relating to a historical
period was excluded due to a lack of dividends or distributions, such dividends
or distributions can be recognized to the extent income was excluded from
Consolidated Net Income in a prior period,

 

14

--------------------------------------------------------------------------------



 

(b)                                 gains, income, losses, expenses or charges
(less all fees and expenses chargeable thereto) attributable to asset
Dispositions (including asset retirement costs) or returned surplus assets of
any Pension Plan, in each case outside of the ordinary course of business,

 

(c)                                  gains, income, losses, expenses or charges
from (i) extraordinary items and (ii) nonrecurring or unusual items (including
(x) costs of and payments of actual or prospective legal settlements, fines,
judgments or orders and (y) gains, income, losses, expenses or charges arising
from insurance claims and settlements),

 

(d)                                 any unrealized or realized net foreign
currency translation or transaction gains or losses impacting net income
(including currency re-measurements of Indebtedness and any net gains or losses
resulting from Hedge Agreements for currency exchange risk associated with the
above or any other currency related risk and those resulting from intercompany
Indebtedness),

 

(e)                                  any net gains, charges or losses with
respect to (i) disposed, abandoned and discontinued operations (other than
assets held for sale) and any accretion or accrual of discounted liabilities on
the disposal of such disposed, abandoned and discontinued operations and
(ii) facilities, plants, stores or distribution centers that have been closed
during such period,

 

(f)                                   any net income or loss (less all fees and
expenses or charges related thereto) attributable to the early extinguishment of
Indebtedness,

 

(g)                                  (i) any charges, costs, expenses, accruals
or reserves incurred pursuant to any management equity plan or stock option plan
or any other management or employee benefit plan or agreement, pension plan, any
stock subscription or shareholder agreement or any distributor equity plan or
agreement and (ii) any charges, costs, expenses, accruals or reserves in
connection with the rollover, acceleration or payout of Capital Stock held by
management of the Subject Person, in each case, to the extent that (in the case
of any Cash charges, costs and expenses) such charges, costs or expenses are
funded with net Cash proceeds contributed to the Subject Person as a capital
contribution or as a result of the sale or issuance of Capital Stock (other than
Disqualified Capital Stock) of the Subject Person,

 

(h)                                 accruals and reserves that are established
or adjusted within 12 months after the Closing Date that are so required to be
established or adjusted as a result of the Transactions in accordance with GAAP
or as a result of the adoption or modification of accounting policies,

 

(i)                                     any (i) write-off or amortization made
in such period of deferred financing costs and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness,
(ii) good will or other asset impairment charges, write-offs or write-downs or
(iii) amortization of intangible assets,

 

(j)                                    (i) effects of adjustments (including the
effects of such adjustments pushed down to the Subject Person and its
Subsidiaries) in the Subject Person’s consolidated financial statements pursuant
to GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue, leases
and debt line items thereof) resulting from the application of recapitalization
accounting or acquisition or purchase accounting, as the case may be, in
relation to the Transactions or any consummated acquisition or the amortization
or write-off of any amounts thereof and (ii) the cumulative effect of changes in
accounting principles, and

 

15

--------------------------------------------------------------------------------



 

(k)                                 solely for the purpose of determining the
Available Amount, the net income for such period of any Subsidiary (other than
any Subsidiary Guarantor), to the extent the declaration or payment of dividends
or similar distributions by that Subsidiary of its net income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income will be increased by the amount of dividends or other distributions or
other payments actually paid in Cash (or to the extent converted into Cash) to
Subject Person or a Subsidiary thereof in respect of such period, to the extent
not already included therein.

 

“Consolidated Senior Secured Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is not subordinated in right of payment to the Obligations and that is
secured by a Lien on the Collateral.

 

“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the applicable Person and its
Subsidiaries at such date.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
principal amount of all Indebtedness described in clauses (a) (b), (c) and
(d) of the definition of “Indebtedness” of the Borrower and its Subsidiaries
(excluding, with respect to clause (d), any potential Indebtedness as a result
of an earn-out obligation or potential purchase price adjustment).

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

 

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow”.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of (i) the making of a Revolving Loan or (ii) the
issuance, amendment, modification, renewal or extension of any Letter of Credit
(other than any such amendment, modification, renewal or extension that does not
increase the Stated Amount of the relevant Letter of Credit).

 

“Credit Facilities” means the Revolving Facility and the Term Facility.

 

“Cure Amount” has the meaning assigned to such term in Section 6.15(b).

 

“Cure Right” has the meaning assigned to such term in Section 6.15(b).

 

16

--------------------------------------------------------------------------------



 

“Current Assets” means, at any time, the consolidated current assets (other than
Cash, the current portion of current and deferred Taxes based on net income,
profits or capital, permitted loans made to third parties, assets held for sale,
pension assets, deferred bank fees, derivative financial instruments, Cash
Equivalents and insurance claims) of the Borrower and its Subsidiaries.

 

“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrower and its Subsidiaries at such time, but excluding, without
duplication, (a) the current portion of any long-term Indebtedness,
(b) outstanding revolving loans, (c) the current portion of interest expense,
(d) the current portion of any Capital Leases, (e) the current portion of
current and deferred Taxes based on net income, profits or capital,
(f) liabilities in respect of unpaid earn-outs and other contingent
consideration obligations, (g) the current portion of any other long-term
liabilities, (h) accruals relating to restructuring reserves; (i) liabilities in
respect of funds of third parties on deposit with the Borrower or any of its
Subsidiaries, (j) any liabilities recorded in connection with stock-based
awards, partnership interest-based awards, awards of profits interests, deferred
compensation awards and similar incentive based compensation awards or
arrangements and (k) liabilities related to Restricted Payments declared but not
yet paid.

 

“Debt Fund Affiliate” means any Affiliate of the Sponsor (other than a natural
person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person) that is primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and for which no personnel
making investment decisions in respect of any equity fund which has a direct or
indirect equity investment in Holdings, the Borrower or its Subsidiaries has the
right to make any investment decisions.

 

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the U.S. or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Declined Proceeds” has the meaning assigned to such term in Section 2.10(b)(v).

 

“Default” means any event or condition which upon notice, lapse of time or both
would (unless cured or waived) become an Event of Default.

 

“Defaulting Lender” means any Lender that has (a) defaulted in its obligations
under this Agreement, including without limitation, to make a Loan or to fund
its participation in a Letter of Credit required to be made or funded by it
hereunder, in each case, within one Business Day in the case of the making of a
Loan and three Business Days of the date such other obligation arose or such
Letter of Credit, (b) notified the Administrative Agent, any Issuing Bank or a
Loan Party in writing that it does not intend to satisfy any such obligation or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or under other agreements in which
it commits to extend credit generally, (c) failed, within three Business Days
after the request of Administrative Agent or the Borrower, to confirm in writing
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit; provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon receipt of such written confirmation by the
Administrative Agent, (d) on or after the Closing Date, become (or any parent
company thereof has become) insolvent or been determined by any Governmental
Authority having regulatory authority over such Person or its assets, to be
insolvent, or the assets or management of which has been taken over by any
Governmental Authority, (e) on or after the Closing Date, become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or

 

17

--------------------------------------------------------------------------------



 

custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in, any such proceeding
or appointment or (f) become the subject of a Bail-in Action, unless in the case
of any Revolving Lender subject to clauses (d) or (e) above, the Borrower, the
Administrative Agent and each Issuing Bank shall each have determined that such
Lender intends, and has all approvals required to enable it (in form and
substance satisfactory to each of the Borrower, the Administrative Agent and
each Issuing Bank), to continue to perform its obligations as a Revolving Lender
hereunder; provided that a Revolving Lender shall not be deemed to be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in such Lender or its parent by a Governmental Authority so long
as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the U.S. or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided, that, no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of Holdings or its subsidiaries shall be a
Derivative Transaction.

 

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-Cash consideration received by the
Borrower or a Subsidiary in connection with a Disposition pursuant to
Section 6.07(h) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer of the Borrower, setting forth the
basis of such valuation (which amount will be reduced by the amount of Cash or
Cash Equivalents received in connection with a subsequent sale or conversion of
such Designated Non-Cash Consideration to Cash or Cash Equivalents).

 

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans (other than Term Loans), (b) all
unreimbursed drawings under Letters of Credit and (c) accrued and unpaid fees
under the Loan Documents.

 

“Discount Range” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person.

 

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any Security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (i) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or

 

18

--------------------------------------------------------------------------------



 

otherwise, or is redeemable at the option of the holder thereof (other than for
Qualified Capital Stock), in whole or in part, on or prior to 91 days following
the Latest Maturity Date at the time such Capital Stock is issued, (ii) is or
becomes convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (a) debt securities or (b) any Capital Stock that would
constitute Disqualified Capital Stock, in each case at any time on or prior to
91 days following the Latest Maturity Date at the time such Capital Stock is
issued, (iii) contains any mandatory repurchase obligation which may come into
effect prior to the Termination Date or (iv) provides for the scheduled payments
of dividends in Cash on or prior to 91 days following the Latest Maturity Date
at the time such Capital Stock is issued; provided that (x) any Capital Stock
that would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Capital Stock is convertible, exchangeable or exercisable) the right to require
the issuer thereof to redeem such Capital Stock upon the occurrence of a change
in control, Qualifying IPO or a Disposition occurring prior to 91 days following
the Latest Maturity Date at the time such Capital Stock is issued shall not
constitute Disqualified Capital Stock if such Capital Stock provides that the
issuer thereof will not redeem any such Capital Stock pursuant to such
provisions prior to the Termination Date and (y) for purposes of clause
(i) through (iv) above, it is understood and agreed that if any such maturity,
redemption, conversion, exchange, repurchase obligation or scheduled payment is
in part, only such part coming into effect prior to, in the case of clauses (i),
(ii) and (iv) above, the date that is 91 days following the Latest Maturity Date
and, in the case of clause (iii) above, prior to the Termination Date, shall
constitute Disqualified Capital Stock.

 

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued to
any plan for the benefit of directors, officers, employees, members of
management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of the Borrower or any Subsidiary, such
Capital Stock shall not constitute Disqualified Capital Stock solely because it
may be required to be repurchased by the issuer thereof in order to satisfy
applicable statutory or regulatory obligations and (B) no Capital Stock held by
any future, present or former employee, director, officer, manager, member of
management or consultant (or their respective Affiliates or Immediate Family
Members) of the Borrower (or any Parent Company or any Subsidiary) shall be
considered Disqualified Capital Stock because such stock is redeemable or
subject to repurchase pursuant to any management equity subscription agreement,
stock option, stock appreciation right or other stock award agreement, stock
ownership plan, put agreement, stockholder agreement or similar agreement that
may be in effect from time to time.

 

“Disqualified Institution” means (i) any Person identified to the Administrative
Agent in writing on or prior to August 13, 2018, (ii) any other Person
identified by name in writing to (x) the Arranger between August 13, 2018 and
the Closing Date or (y) to the Administrative Agent after the Closing Date to
the extent such Person is or becomes a competitor or is or becomes an Affiliate
of a competitor of Holdings or its subsidiaries, which designations shall not
apply retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans and (iii) any reasonably
identifiable Affiliate of any Person referred to in clauses (i) or (ii) above;
provided that a “competitor” or an Affiliate of a competitor shall not include
any Bona Fide Debt Fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business which is managed, sponsored or advised by any Person
controlling, controlled by or under common control with such competitor or
Affiliate thereof, as applicable, and for which no personnel involved with the
investment of such competitor or Affiliate thereof, as applicable, (i) makes any
investment decisions or (ii) has access to any information (other than
information that is publicly available) relating to the Loan Parties or any
entity that forms a part of the Loan Parties’ business (including their
subsidiaries). Upon the reasonable request of any Lender to the Administrative
Agent, the Administrative Agent shall (i) disclose the list of Disqualified
Institution to such Lender and (ii) disclose (through such Lender) the list of
Disqualified Institutions to a potential assignee or participant for purpose of
determining

 

19

--------------------------------------------------------------------------------



 

whether a specified potential assignee or prospective participant is a
Disqualified Institution, subject to the provisions of Section 9.13.

 

“Disqualified Person” has the meaning assigned to such term in
Section 9.05(f)(ii).

 

“Disregarded Domestic Subsidiary” means any Domestic Subsidiary
(a) substantially all of the assets of which consist of Capital Stock (which for
this purpose includes any instrument treated as Capital Stock for U.S. federal
income tax purposes) of one or more Foreign Subsidiaries or any other Subsidiary
that is itself a Disregarded Domestic Subsidiary or (b) that is treated as a
disregarded entity for U.S. federal income tax purposes that holds the equity
(which for this purpose includes any instrument treated as equity for U.S.
federal income tax purposes) of one or more Foreign Subsidiaries or Disregarded
Domestic Subsidiaries.

 

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in dollars
determined by using the rate of exchange for the purchase of dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent) by the applicable Thomson Reuters Corp. (“Reuters”)
source on the Business Day (New York City time) immediately preceding the date
of determination or if such service ceases to be available or ceases to provide
a rate of exchange for the purchase of dollars with the Alternative Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
dollars as reasonably determined by the Administrative Agent using any method of
determination it deems appropriate in its sole reasonable discretion.

 

“Dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the U.S. or any state thereof or the District of Columbia.

 

“Dutch Auction” means an auction (an “Auction”) conducted by an Affiliated
Lender or a Debt Fund Affiliate (any such Person, the “Auction Party”) in order
to purchase Term Loans (or any Additional Term Loans, which for purposes of this
definition, shall be deemed to be Term Loans (and the holders thereof, Lenders))
in accordance with the following procedures; provided that no Auction Party
shall initiate any Auction unless (I) at least five Business Days shall have
passed since the consummation of the most recent purchase of Term Loans pursuant
to an Auction conducted hereunder; or (II) at least three Business Days shall
have passed since the date of the last Failed Auction which was withdrawn
pursuant to clause (c)(i) below:

 

(a)                                 Notice Procedures.  In connection with an
Auction, the Auction Party will provide notification to the Auction Agent (for
distribution to the relevant Lenders) of the Term Loans that will be the subject
of the Auction (an “Auction Notice”).  Each Auction Notice shall be in a form
reasonably acceptable to the Auction Agent and shall (i) specify the maximum
aggregate principal amount of the Term Loans subject to the Auction, in a
minimum amount of $1,000,000 and whole increments of $1,000,000 in excess
thereof (or, in any case, such lesser amount of such Term Loans then outstanding
or which is otherwise reasonably acceptable to the Auction Agent) (the “Auction
Amount”), (ii) specify the discount to par, which may be a range (the “Discount
Range”) of percentages of the par principal amount of the Term Loans subject to
such Auction, that represents

 

20

--------------------------------------------------------------------------------



 

the range of purchase prices that the Auction Party would be willing to accept
in the Auction, (iii) be extended, at the sole discretion of the Auction Party,
to (x) each Lender and/or (y) each Lender with respect to any Term Loans on an
individual Class basis and (iv) remain outstanding through the Auction Response
Date. The Auction Agent will promptly provide each appropriate Lender with a
copy of such Auction Notice and a form of the Return Bid to be submitted by a
responding Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m., New York City time, on the date specified in such Auction Notice (or such
later date as the Auction Party may agree to extend with the reasonable consent
of the Auction Agent) (the “Auction Response Date”).

 

(b)                                 Reply Procedures.  In connection with any
Auction, each Lender holding the relevant Term Loans subject to such Auction
may, in its sole discretion, participate in such Auction and may provide the
Auction Agent with a notice of participation (the “Return Bid”) which shall be
in a form reasonably acceptable to the Auction Agent, and shall specify (i) a
discount to par (that must be expressed as a price at which it is willing to
sell all or any portion of such Term Loans) (the “Reply Price”), which (when
expressed as a percentage of the par principal amount of such Term Loans) must
be within the Discount Range, and (ii) a principal amount of such Term Loans,
which must be in whole increments of $1,000,000 (or, in any case, such lesser
amount of such Term Loans of such Lender then outstanding or which is specified
in the Auction Notice) (the “Reply Amount”).  A Lender may avoid the minimum
amount condition specified in clause (ii) of the preceding sentence solely when
submitting a Reply Amount equal to the Lender’s entire remaining amount of such
Term Loans.  Lenders may only submit one Return Bid per Auction but each Return
Bid may contain up to three bids only one of which may result in a Qualifying
Bid (as defined below).  In addition to the Return Bid, the participating Lender
must execute and deliver, to be held in escrow by the Auction Agent, an
Assignment and Assumption with the Dollar amount of the Term Loans to be
assigned to be left in blank, which amount shall be completed by the Auction
Agent in accordance with the final determination of such Lender’s Qualifying Bid
pursuant to clause (c) below.  Any Lender whose Return Bid is not received by
the Auction Agent by the Auction Response Date shall be deemed to have declined
to participate in the relevant Auction with respect to all of its Term Loans.

 

(c)                                  Acceptance Procedures.  Based on the Reply
Prices and Reply Amounts received by the Auction Agent prior to the applicable
Auction Response Date, the Auction Agent, in consultation with the Auction
Party, will determine the applicable price (the “Applicable Price”) for the
Auction, which will be the lowest Reply Price for which the Auction Party can
complete the Auction at the Auction Amount; provided that, in the event that the
Reply Amounts are insufficient to allow the Auction Party to complete a purchase
of the entire Auction Amount (any such Auction, a “Failed Auction”), the Auction
Party shall either, at its election, (i) withdraw the Auction or (ii) complete
the Auction at an Applicable Price equal to the highest Reply Price sufficient
to complete a purchase of the entire Auction Amount.  The Auction Party shall
purchase the relevant Term Loans (or the respective portions thereof) from each
Lender with a Reply Price that is equal to or lower than the Applicable Price
(“Qualifying Bids”) at the Applicable Price; provided that if the aggregate
proceeds required to purchase all Term Loans subject to Qualifying Bids would
exceed the Auction Amount for such Auction, the Auction Party shall purchase
such Term Loans at the Applicable Price ratably based on the principal amounts
of such Qualifying Bids (subject to rounding requirements specified by the
Auction Agent in its discretion).  If a Lender has submitted a Return Bid
containing multiple bids at different Reply Prices, only the bid with the lowest
Reply Price that is equal to or less than the Applicable Price will be deemed to
be the Qualifying Bid of such Lender (e.g., a Reply Price of $100 with a
discount to par of 1.0%, when compared to an Applicable Price of $100 with a
2.0% discount to par, will not be deemed to be a Qualifying Bid, while, however,
a Reply Price of $100 with a discount to par of 2.50% would be deemed to be a
Qualifying Bid).  The Auction Agent shall promptly, and in any case within five
Business Days following the Auction Response Date with respect to an Auction,
notify (I) the Borrower of the respective Lenders’ responses to such

 

21

--------------------------------------------------------------------------------



 

solicitation, the effective date of the purchase of Term Loans pursuant to such
Auction, the Applicable Price, and the aggregate principal amount of the Term
Loans and the tranches thereof to be purchased pursuant to such Auction,
(II) each participating Lender of the effective date of the purchase of Term
Loans pursuant to such Auction, the Applicable Price, and the aggregate
principal amount and the tranches of Term Loans to be purchased at the
Applicable Price on such date, (III) each participating Lender of the aggregate
principal amount and the tranches of the Term Loans of such Lender to be
purchased at the Applicable Price on such date and (IV) if applicable, each
participating Lender of any rounding and/or proration pursuant to the second
preceding sentence.  Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the Borrower and Lenders shall be conclusive
and binding for all purposes absent manifest error.

 

(d)                                 Additional Procedures.

 

(i)                                     Once initiated by an Auction Notice, the
Auction Party may not withdraw an Auction other than a Failed Auction. 
Furthermore, in connection with any Auction, upon submission by a Lender of a
Qualifying Bid, such Lender (each, a “Qualifying Lender”) will be obligated to
sell the entirety or its allocable portion of the Reply Amount, as the case may
be, at the Applicable Price.

 

(ii)                                  To the extent not expressly provided for
herein, each purchase of Term Loans pursuant to an Auction shall be consummated
pursuant to procedures consistent with the provisions in this definition,
established by the Auction Agent acting in its reasonable discretion and as
reasonably agreed by the Borrower.

 

(iii)                               In connection with any Auction, the Borrower
and the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Auction, the payment of customary fees and expenses by the
Auction Party in connection therewith as agreed between the Auction Party and
the Auction Agent.

 

(iv)                              Notwithstanding anything in any Loan Document
to the contrary, for purposes of this definition, each notice or other
communication required to be delivered or otherwise provided to the Auction
Agent (or its delegate) shall be deemed to have been given upon the Auction
Agent’s (or its delegate’s) actual receipt during normal business hours of such
notice or communication; provided that any notice or communication actually
received outside of normal business hours shall be deemed to have been given as
of the opening of business on the next Business Day.

 

(v)                                 The Borrower and the Lenders acknowledge and
agree that the Auction Agent may perform any and all of its duties under this
definition by itself or through any Affiliate of the Auction Agent and expressly
consent to any such delegation of duties by the Auction Agent to such Affiliate
and the performance of such delegated duties by such Affiliate.  The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any purchase of
Term Loans provided for in this definition as well as activities of the Auction
Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

22

--------------------------------------------------------------------------------



 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender, (b) a commercial bank, insurance
company, finance company, financial institution, any fund that invests in loans
or any other “accredited investor” (as defined in Regulation D of the Securities
Act), (c) any Affiliate of a Lender, (d) an Approved Fund of a Lender or (e) to
the extent permitted under Section 9.05(g), any Affiliated Lender or any Debt
Fund Affiliate; provided that in any event, “Eligible Assignee” shall not
include (i) any natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person),
(ii) any Disqualified Institution or (iii) except as permitted under
Section 9.05(g) (including with respect to Debt Fund Affiliates), Holdings or
any of its Affiliates.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to natural
resources or the environment.

 

“Environmental Laws” means any and all applicable current or future foreign or
domestic, federal, provincial, municipal or state (or any subdivision of either
of them), statutes, ordinances, orders, rules, regulations, judgments,
Governmental Authorizations, or any other applicable requirements of
Governmental Authorities and the common law relating to (a) pollution or
protection of the environment, including any Hazardous Materials Activity; or
(b) the generation, use, storage, transportation or disposal of or exposure to
Hazardous Materials, in any manner applicable to the Borrower or any of its
Subsidiaries or any Facility.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Contribution” has the meaning assigned to such term in the recitals to
this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member and (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member.

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the 30-day

 

23

--------------------------------------------------------------------------------



 

notice period has been waived); (b) the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan, or a
determination that a Pension Plan is in “at risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (c) the provision
by the administrator of any Pension Plan pursuant to Section 4041(a)(2) or
Section 302 of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (d) the withdrawal by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to the Borrower or any of its
Subsidiaries pursuant to Section 4063 or 4064 of ERISA; (e) the institution by
the PBGC of proceedings to terminate any Pension Plan, or the appointment of a
trustee to administer any Pension Plan; (f) the imposition of liability on the
Borrower or any of its Subsidiaries pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA; (g) a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) of
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Multiemployer Plan, a determination that a Multiemployer
Plan is in “endangered status” or “critical status” (as defined in
Section 305(b) of ERISA), or the receipt by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in insolvency pursuant to Section 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (h) the occurrence of an act or omission which could reasonably be
expected to give rise to the imposition on the Borrower or any of its
Subsidiaries of fines, penalties, excise taxes or related charges under Chapter
43 of the Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Pension Plan; or (i) the incurrence of liability or
the imposition of a Lien pursuant to Section 436 or 430(k) of the Code or
pursuant to ERISA with respect to any Pension Plan, other than for PBGC premiums
due but not delinquent.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

“Event of Default” has the meaning assigned to such term in Article 7.

 

“Excess Cash Flow” means, for any Test Period ending on the last day of a Fiscal
Year, an amount (if positive) equal to:

 

(a)                                 the sum, without duplication, of the amounts
for such period of the following:

 

(i)                                     Consolidated Net Income of the Borrower
and its Subsidiaries for such period, plus

 

(ii)                                  the amount of all non-Cash charges or
expenses (including depreciation and amortization) deducted in arriving at such
Consolidated Net Income, but excluding any non-Cash charges representing an
accrual or reserve for potential Cash items in any future period and excluding
amortization of all prepaid Cash items that were paid (or required to have been
paid) in a prior period, plus

 

(iii)                               decreases in Consolidated Working Capital
for such period (other than any such decreases (A) arising from acquisitions or
Dispositions of all or substantially all of the Capital Stock of any Subsidiary
of the Borrower or any business line, unit or division of the Borrower or any
such Subsidiary, in each case by the Borrower and its Subsidiaries completed
during such period, (B) the application of acquisition and/or purchase
recapitalization accounting, (C) the effect of reclassification during such
period between Current Assets and long-term assets and Current Liabilities and
long-term

 

24

--------------------------------------------------------------------------------



 

liabilities (with a corresponding restatement to the prior period to give effect
to such reclassification), (D) the effect of any fluctuations in the amount of
accrued and contingent obligations under any Hedge Agreement and (E) any
non-Cash impact being imputed to the calculation of Excess Cash Flow as a result
of the Consolidated Working Capital movements associated with adjustments made
in clauses (c), (d), and (h) of the definition of Consolidated Net Income), plus

 

(iv)                              the aggregate net amount of any non-Cash loss
on Dispositions of property by the Borrower and its Subsidiaries during such
period (other than Dispositions in the ordinary course of business), to the
extent deducted or excluded in arriving at such Consolidated Net Income, plus

 

(v)                                 to the extent deducted, or not included in
arriving at such Consolidated Net Income, (A) increases in non-current deferred
revenue, (B) increases in accruals for future lease payments in respect of
closed branches plus accretion thereof, (C) increases in non-current GAAP rent
equalization liabilities, (D) increases in deferred landlord allowances and
(E) accretion of asset retirement obligations recorded in accordance with GAAP,
plus

 

(vi)                              Cash income or gain (actually received in
Cash) of the type described in clauses (b), (c), (d), (e) and (f) of the
definition of “Consolidated Net Income”, to the extent excluded from the
calculation of Consolidated Net Income for such period pursuant to the
definition thereof (other than in respect of sales or dispositions to the extent
the Borrower is permitted to reinvest such proceeds or is required to prepay the
Loan with such proceeds, in each case, pursuant to Section 2.10(b)(ii)), plus

 

(vii)                           expenses deducted from Consolidated Net Income
during such period in respect of expenditures made during any prior period for
which a deduction from Excess Cash Flow was made in such prior period pursuant
to clause (b) below, minus,

 

(b)                                 the sum, without duplication, of the amounts
for such period of the following:

 

(i)                                     the amount of (A) all non-Cash credits,
gains and income included in arriving at such Consolidated Net Income (including
non-Cash gains on bargain purchases and excluding any such credit, gain or
income representing the reversal of an accrual or reserve for a potential Cash
item that reduced Consolidated Net Income in any prior period) and (B) all Cash
expenses, charges and losses excluded in arriving at such Consolidated Net
Income, in each case, to the extent not financed with the proceeds of long-term
Indebtedness (other than revolving Indebtedness), plus

 

(ii)                                  without duplication of amounts deducted
from Excess Cash Flow in respect of a prior period, the aggregate amount
actually paid by the Borrower and its Subsidiaries in Cash during such period or
after such period and prior to the relevant date of such Excess Cash Flow
prepayment required by Section 2.10(b)(i) on account of capital expenditures,
purchases of intangible assets, spending associated with construction in
progress and payments in respect of the exercise of purchase options under
operating leases (excluding the principal amount of Indebtedness, other than
revolving Indebtedness, incurred to finance such capital expenditures), plus

 

(iii)                               the aggregate amount of all principal
payments and purchases of Indebtedness of the Borrower and its Subsidiaries
(including (A) scheduled principal payments with respect to Indebtedness
pursuant to Section 2.09 of this Agreement (or any equivalent provision in any
Refinancing Indebtedness) and voluntary prepayments of Term Loans pursuant to
Section 2.10(a) of this Agreement (or any equivalent provision in any
Refinancing Indebtedness) (other than prepayments of loans deducted pursuant to
clause (B) of Section 2.10(b)(i) of this Agreement), (B) the principal component
of payments in respect of Capital Leases, (C) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.10(b)(ii) of this Agreement (or
any equivalent provision in any Refinancing Indebtedness), in

 

25

--------------------------------------------------------------------------------



 

each case, with the Net Proceeds of a Prepayment Asset Sale to the extent
required due to a Disposition that resulted in an increase in Consolidated Net
Income and not in excess of the amount of such increase and (D) purchases of
Term Loans by the Borrower and its Subsidiaries pursuant to Section 9.05(g) of
this Agreement (or any equivalent provisions in any Refinancing Indebtedness),
in each case, limited to the aggregate amount actually paid in Cash, but
excluding (1) all other prepayments of Term Loans and (2) all repayments of any
revolving credit facility or arrangements (except to the extent there is an
equivalent permanent reduction in commitments thereunder)) made during such
period, except, in each case, to the extent financed with the proceeds of
long-term Indebtedness (other than revolving Indebtedness), plus

 

(iv)                              increases in Consolidated Working Capital for
such period (other than any such increases (A) arising from acquisitions or
Dispositions of all or substantially all of the Capital Stock of any Subsidiary
of the Borrower or any business line, unit or division of the Borrower or any
such Subsidiary, in each case by the Borrower and its Subsidiaries completed
during such period, (B) the application of acquisition and/or purchase
recapitalization accounting, (C) the effect of reclassification during such
period between Current Assets and long-term assets and Current Liabilities and
long-term liabilities (with a corresponding restatement to the prior period to
give effect to such reclassification), (D) the effect of any fluctuations in the
amount of accrued and contingent obligations under any Hedge Agreement and
(E) any non-Cash impact being imputed to the calculation of Excess Cash Flow as
a result of the Consolidated Working Capital movements associated with
adjustments made in clauses (c), (d), and (h) of the definition of Consolidated
Net Income), plus

 

(v)                                 to the extent included, or not deducted in
arriving at such Consolidated Net Income, the aggregate consideration actually
paid in Cash by the Borrower or any of its Subsidiaries during such period or
after such period and prior to the relevant date of such Excess Cash Flow
prepayment required by Section 2.10(b)(i) with respect to Investments permitted
under Section 6.06 (and not financed with long-term Indebtedness (other than
revolving Indebtedness)) (other than Investments in (x) Cash and Cash
Equivalents and (y) the Borrower or any of its Subsidiaries), plus

 

(vi)                              to the extent included, or not deducted in
arriving at such Consolidated Net Income, (A) decreases in non-current deferred
revenue, (B) decreases in accruals for future lease payments made in respect of
closed branches, (C) decreases in non-current GAAP rent equalization
liabilities, (D) decreases in deferred landlord allowances and (E) amounts paid
with respect to asset retirement obligations, plus

 

(vii)                           any required up-front Cash payments in respect
of Hedge Agreements to the extent not financed with the proceeds of long-term
Indebtedness (other than revolving Indebtedness) and not deducted in arriving at
such Consolidated Net Income, plus

 

(viii)                        the amount of Restricted Payments made in Cash
during such period other than Restricted Payments described in clause (a)(iv) of
Section 6.04 except, in each case, to the extent financed with long term
Indebtedness (other than revolving Indebtedness), plus

 

(ix)                              without duplication of amounts deducted from
Excess Cash Flow in respect of a prior period, at the option of the Borrower,
the aggregate consideration (including earn-outs) required to be paid in Cash by
the Borrower or its Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to capital
expenditures, cash bonuses payable to its directors, officers, employees and
consultants, acquisitions or Investments permitted by Section 6.06 or otherwise
consented to by the Required Lenders (other than Investments in (x) Cash and
Cash Equivalents and (y) the Borrower or any of its Subsidiaries) to be
consummated or made during the period of four consecutive Fiscal Quarters of the
Borrower following the end of such period (except, in each case, to the extent
financed with long-term Indebtedness (other than revolving Indebtedness));

 

26

--------------------------------------------------------------------------------



 

provided that to the extent the aggregate amount actually utilized to finance
such capital expenditures, cash bonuses payable to its directors, officers,
employees and consultants, acquisitions or Investments during such subsequent
period of four consecutive Fiscal Quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such subsequent period of four consecutive Fiscal
Quarters, plus

 

(x)                                 the amount of Cash Taxes and Tax
Distributions pursuant to Section 6.04(a)(ii) paid in such period (and Tax and
Tax Distribution reserves set aside and payable or reasonably estimated to be
payable within the four consecutive Fiscal Quarters following such period) to
the extent such Taxes and Tax Distributions exceed the amount of Tax and Tax
Distribution expense deducted in arriving at Consolidated Net Income for such
period; provided that, to the extent the aggregate amount of Tax and Tax
Distribution reserves set aside and actually paid during such subsequent four
consecutive Fiscal Quarters is less than such amount of Tax and Tax Distribution
reserves set aside, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such subsequent period of four
consecutive Fiscal Quarters, plus

 

(xi)                              to the extent not expensed (or exceeding the
amount expensed) during such period or not deducted (or exceeding the amount
deducted) in calculating Consolidated Net Income, the aggregate amount of
expenditures, fees, costs and expenses paid in Cash by the Borrower and its
Subsidiaries during such period, other than to the extent financed with
long-term Indebtedness (other than revolving Indebtedness); plus

 

(xii)                           any amounts paid in Cash during such period in
respect of transactions pursuant to the Sponsor Management Agreement and/or all
indemnities and expenses owed to the parties to the Sponsor Management Agreement
and their respective directors, officers, members of management, managers,
employees and consultants.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.

 

“Excluded Information” means information regarding the Borrower, the Sponsor or
their respective Affiliates that may be material to a decision made by a Lender
to participate in any assignment to an Affiliated Lender, including any
information which is (a) not publicly available, (b) material with respect to
Holdings, the Borrower and their respective subsidiaries or their respective
securities for purposes of U.S. federal and state securities laws and (c) not of
a type that would be publicly disclosed in connection with any issuance by
Holdings, the Borrower or any of their respective subsidiaries of debt or equity
securities issued pursuant to a public offering, a Rule 144A offering or other
private placement where assisted by a placement agent.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly-Owned
Subsidiary, (b) any Immaterial Subsidiary, (c) any Subsidiary that is prohibited
by law, regulation or contractual obligations from providing a Loan Guaranty or
that would require a governmental (including regulatory) consent, approval,
license or authorization to provide such Loan Guaranty, (d) any not-for-profit
Subsidiary, (e) any Captive Insurance Subsidiaries, (f) any special purpose
entities used for securitization facilities, (g) any Disregarded Domestic
Subsidiary, (h) any direct or indirect Domestic Subsidiary of a Foreign
Subsidiary or Disregarded Domestic Subsidiary, (i) any subsidiary for which the
provision of a Loan Guaranty would result in material adverse tax consequences
(as reasonably determined by the Borrower), (j) any Foreign Subsidiary, (k) any
Subsidiary acquired pursuant to a Permitted Acquisition or other Investment
permitted herein that has assumed secured Indebtedness not incurred in
contemplation of such Permitted Acquisition or other Investment and any
Subsidiary thereof that guarantees such secured Indebtedness, in each case to
the extent such secured Indebtedness prohibits such subsidiary from becoming a
Guarantor and (l) any other

 

27

--------------------------------------------------------------------------------



 

Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower, the burden or cost of providing a Loan
Guaranty shall outweigh the benefits to be afforded thereby.

 

“Excluded Hedging Obligation” means, with respect to any Loan Guarantor, any
Hedging Obligation if, and to the extent that, all or a portion of the Loan
Guaranty of such Loan Guarantor of, or the grant by such Loan Guarantor of a
Lien to secure, such Hedging Obligation (or any Loan Guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Loan Guaranty of such Loan Guarantor or the grant of such security interest
becomes effective with respect to such Hedging Obligation; provided, that with
the written consent of the Administrative Agent and the Borrower, a given
Excluded Hedging Obligation (determined as provided above without regard to this
proviso) may be excluded from this definition.  If a Hedging Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Hedging Obligation that is attributable to
swaps for which such Loan Guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower or any other Loan Party hereunder, (a) Taxes
imposed on (or measured by) its net income (however denominated), franchise
Taxes, and branch profits taxes, in each case, (i) by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in any obligation of the
Borrower or any Loan Party hereunder pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the obligation (other than
pursuant to an assignment request by the Borrower under Section 2.18(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) any Tax imposed as a result of a failure by the Administrative Agent, a
Lender or an Issuing Bank to comply with Section 2.16(f) and (d) any withholding
tax under FATCA.

 

“Existing Notes” means the 7.625% Second Lien Secured Senior Notes  of the
Borrower issued pursuant to that certain Indenture, dated as of August 7, 2012,
among the Borrower (formerly known as Universal Hospital Services, Inc.),
Agiliti Surgical, Inc. (formerly known as UHS Surgical Services, Inc.) and Wells
Fargo Bank, National Association, as trustee, (as amended, restated or
supplemented or otherwise modified prior to the date hereof).

 

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.22(a)(ii).

 

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.22(a)(ii).

 

“Extended Term Loans” has the meaning assigned to such term in
Section 2.22(a)(iii).

 

“Extension” has the meaning assigned to such term in Section 2.22(a).

 

“Extension Offer” has the meaning assigned to such term in Section 2.22(a).

 

28

--------------------------------------------------------------------------------



 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, heretofore owned, leased, operated or used by the Borrower or any of
its Subsidiaries or any of their respective predecessors or Affiliates.

 

“Failed Auction” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
to comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
and any intergovernmental agreements and fiscal or regulatory legislation,
rules or official interpretations adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purpose of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Fee Letter” means that certain Amended and Restated Fee Letter, dated as of
September 4, 2018, by and among the Umpire Cash Merger Sub, Inc., JPMorgan,
Citigroup Global Markets Inc., Keybank National Association, KeyBanc Capital
Markets Inc., Barclays Bank PLC, Deutsche Bank Securities Inc., Deutsche Bank AG
New York Branch, Macquarie Capital (USA) Inc., Macquarie Capital Funding LLC and
Golub Capital LLC.

 

“Financial Officer” of any Person means the chief financial officer, the
treasurer, any assistant treasurer, any vice president of finance or the
controller of such Person or any officer with substantially equivalent
responsibilities of any of the foregoing.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of the Borrower that such financial statements fairly present,
in all material respects, in accordance with GAAP, the consolidated financial
condition of the Borrower as at the dates indicated and the results of its
operations and its cash flows for the periods indicated, subject to the absence
of footnotes and changes resulting from audit and normal year-end adjustments.

 

“Financial Plan” has the meaning assigned to such term in Section 5.01(h).

 

“First Lien Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated First Lien Debt as of such date (net of the Unrestricted Cash
Amount as of such date) to (b) Consolidated Adjusted EBITDA of the Borrower and
its Subsidiaries for the Test Period then most recently ended for which
financial statements are available.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that, subject to a customary
intercreditor agreement having terms to be reasonably agreed between the
Administrative Agent and the Borrower, such Lien is senior in priority to any
other Lien to which such Collateral is subject, other than any Permitted Lien.

 

29

--------------------------------------------------------------------------------



 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower ending on December 31 of
each calendar year.

 

“Fixed Amounts” has the meaning assigned to such term in Section 1.09(b).

 

“Fixed Dollar Incremental Amount” has the meaning assigned to such term in
Section 2.21(a).

 

“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Account” has the meaning assigned to such term in Section 2.03(vi).

 

“Funding Date” means the earliest to occur of (i) the date that is forty-five
(45) after the Closing Date, (ii) the date on which the Term Commitments are
reduced to $0 pursuant to Section 2.08 and (iii) the date on which all Term
Commitments then outstanding have been funded pursuant to Section 2.01.

 

“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
being made, subject to the provisions of Section 1.04.

 

“Governmental Authority” means any federal, state, municipal, national,
provincial or other government, governmental department, commission, board,
bureau, court, central bank, agency or instrumentality or political subdivision
thereof or any entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state, province or locality of the
U.S., the U.S. or a foreign entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Granting Lender” has the meaning assigned to such term in Section 9.05(e).

 

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or other
monetary obligation, (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or monetary
obligation, (e) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (f) secured by any Lien on any assets
of such Guarantor securing any Indebtedness or other monetary obligation of any
other Person, whether or not such Indebtedness or other monetary obligation is
assumed by such Guarantor (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any

 

30

--------------------------------------------------------------------------------



 

such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition, Disposition or other transaction permitted
under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Guarantor” has the meaning assigned to such term in the definition of
“Guarantee”.

 

“Guarantor Percentage” has the meaning assigned to such term in Section 10.10.

 

“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, the exposure to, or Release of, which is prohibited,
limited or regulated by any Environmental Law or any Governmental Authority due
to its dangerous or deleterious properties or characteristics.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Subsidiary and any other Person.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

 

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

 

“IBA” has the meaning assigned to such term in Section 1.12.

 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of Section 1.04), to the extent applicable to the relevant financial statements.

 

“Immaterial Subsidiary” means, as of any date, any Subsidiary of the Borrower
(a) having Consolidated Total Assets in an amount of less than 5.0 % of
Consolidated Total Assets of the Borrower and (b) contributing less than 5.0% of
the consolidated revenues of the Borrower and its Subsidiaries, in each case,
for the most recently ended Test Period for which financial statements are
available; provided that the Consolidated Total Assets (as so determined) and
revenues (as so determined) of all Immaterial Subsidiaries shall not exceed 5.0%
of Consolidated Total Assets of the Borrower or 5.0% of the consolidated
revenues of the Borrower for the relevant Test Period, as the case may be.

 

“Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-

 

31

--------------------------------------------------------------------------------



 

in-law (including adoptive relationships), any trust, partnership or other bona
fide estate-planning vehicle the only beneficiaries of which are any of the
foregoing individuals, such individual’s estate (or an executor, administrator,
heir or legatee, in each case, acting on their behalf) or any private foundation
or fund that is controlled by any of the foregoing individuals or any
donor-advised fund of which any such individual is the donor.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

 

“Incremental Cap” has the meaning assigned to such term in Section 2.21(a).

 

“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of an Incremental Facility or Incremental Loans.

 

“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 6.01(x).

 

“Incremental Facilities” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Loans” has the meaning assigned to such term in Section 2.21(a).

 

“Incremental Revolving Commitment” means any commitment made by a lender to
provide all or any portion of any Incremental Revolving Facility.

 

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.21(a).

 

“Incurrence Based Amounts” has the meaning assigned to such term in
Section 1.09(b).

 

“Indebtedness”, as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments to the extent the same would appear as
a liability on a balance sheet prepared in accordance with GAAP; (d) any
obligation owed for all or any part of the deferred purchase price of property
or services (excluding (w) any earn out obligation or purchase price adjustment
until such obligation becomes a liability on the balance sheet (excluding the
footnotes thereto) in accordance with GAAP, (x) any such obligations incurred
under ERISA, (y) accrued expenses and trade accounts payable in the ordinary
course of business (including on an inter-company basis) and (z) liabilities
associated with customer prepayments and deposits), which purchase price is
(i) due more than six months from the date of incurrence of the obligation in
respect thereof or (ii) evidenced by a note or similar written instrument to the
extent the same would appear as a liability on a balance sheet prepared in
accordance with GAAP; (e) all Indebtedness of others secured by any Lien on any
property or asset owned or held by such Person regardless of whether the
indebtedness secured thereby shall have been assumed by such Person or is
non-recourse to the credit of such Person; (f) the face amount of any letter of
credit issued for the account of such Person or as to which such Person is
otherwise liable for reimbursement of drawings (except to the extent the
relevant reimbursement obligations relate to trade payables and are satisfied
within 20 days following the incurrence thereof); (g) the Guarantee by such
Person of the Indebtedness of another; (h) all

 

32

--------------------------------------------------------------------------------



 

obligations of such Person in respect of any Disqualified Capital Stock and
(i) all net obligations of such Person in respect of any Derivative Transaction,
including any Hedge Agreement, whether or not entered into for hedging or
speculative purposes; provided that (i) in no event shall obligations under any
Derivative Transaction be deemed “Indebtedness” for any calculation of the Total
Leverage Ratio, the First Lien Leverage Ratio, the Senior Secured Leverage
Ratio, the Interest Coverage Ratio or any other financial ratio under this
Agreement and (ii) the amount of Indebtedness of any Person for purposes of
clause (e) shall be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.  For all purposes
hereof, the Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, except to the extent such Person’s liability for
such Indebtedness is otherwise limited and only to the extent such Indebtedness
would otherwise be included in the calculation of Consolidated Total Debt;
provided that notwithstanding anything herein to the contrary, the term
“Indebtedness” shall not include, and shall be calculated without giving effect
to, the effects of Accounting Standards Codification Topic 815 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose hereunder as a result of accounting
for any embedded derivatives created by the terms of such Indebtedness; and any
such amounts that would have constituted Indebtedness hereunder but for the
application of this proviso shall not be deemed an incurrence of Indebtedness
hereunder.  For the avoidance of doubt, Indebtedness shall exclude ordinary
course intercompany payables among the Borrower and its subsidiaries.

 

“Indemnified Taxes” means (i) Taxes other than Excluded Taxes and (ii) to the
extent not otherwise described in (i), Other Taxes, in each case imposed on or
in respect of any payment made by a Loan Party under any Loan Document.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Information” has the meaning set forth in Section 3.11(a).

 

“Information Memorandum” means the Confidential Information Memorandum, dated
October, 2018, relating to the Borrower and the Transactions.

 

“Initial Term Loan” means the Loans made pursuant to Section 2.01 on the Funding
Date.

 

“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Adjusted EBITDA for such Test Period to (b) Consolidated Cash
Interest Expense for such Test Period.

 

“Interest Election Request” means a request by the Borrower in the form of
Exhibit G hereto or such other form reasonably acceptable to the Administrative
Agent to convert or continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Revolving Credit Maturity Date
or the maturity date applicable to such Loan, commitment or Additional
Commitment and (b) with respect to any LIBO Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a LIBO Rate Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing.

 

“Interest Period” means with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is

 

33

--------------------------------------------------------------------------------



 

one, two, three or six months (or, to the extent available to all relevant
affected Lenders, twelve months or a shorter period) thereafter, as the Borrower
may elect; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

 

“Investment” means (a) any purchase or other acquisition by a Person or any of
its subsidiaries of, or of a beneficial interest in, any of the Securities of
any other Person (other than the Borrower or a Subsidiary Guarantor), (b) the
acquisition by purchase or otherwise (other than purchases or other acquisitions
of inventory, materials, supplies and/or equipment in the ordinary course of
business) of all or a substantial portion of the business, property or fixed
assets of any Person or any division or line of business or other business unit
of any Person and (c) any loan, advance (other than (i) advances to current or
former employees, officers, directors, members of management, managers,
consultants or independent contractors of the Borrower or its Subsidiaries or
any Parent Company for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business and
(ii) advances made on an intercompany basis in the ordinary course of business
for the purchase of inventory) or capital contribution by the Borrower or any of
its Subsidiaries to any other Person (other than the Borrower or any Subsidiary
Guarantor).  Subject to Section 5.10, the amount of any Investment shall be the
original cost of such Investment, plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment, but giving effect to
any repayments of principal in the case of Investments in the form of loans and
any return of capital or return on Investment in the case of equity Investments
(whether as a distribution, dividend, redemption or sale but not in excess of
the amount of the initial Investment).

 

“Investors” means (i) THL, (ii) officers, directors, employees and other members
of the management of the Borrower to the extent they have rolled over their
equity interests on the Closing Date and (iii) certain other third party
investors identified to the Administrative Agent in writing on or prior to the
Closing Date.

 

“IP Rights” has the meaning assigned to such term in Section 3.05(c).

 

“IRS” means the U.S. Internal Revenue Service.

 

“Issuing Bank” means, as the context may require, (a) (i) JPMorgan,
(ii) Citibank, N.A., (iii) Keybank National Association, (iv) Barclays Bank PLC
and (v) Deutsche Bank AG New York Branch and (c) any other Revolving Lender
that, at the request of the Borrower and with the consent of the Administrative
Agent (not to be unreasonably withheld or delayed), agrees to become an Issuing
Bank in accordance with Section 2.05(i); provided that the amounts set forth
opposite such Issuing Bank’s name on

 

34

--------------------------------------------------------------------------------



 

Schedule 1.01(a) shall be correspondingly reduced on a ratable basis by the
amount of the Letter of Credit Sublimit allocated to such new Issuing Bank (in
each case, unless otherwise agreed by the respective Issuing Bank and the
Borrower); provided, further, that each Issuing Bank and its respective
Affiliate’s share of the Letter of Credit Sublimit shall not exceed the amount
set forth opposite such Issuing Bank’s name on Schedule 1.01(a) (as such
Schedule may be amended upon the request of the Borrower and the consent of any
Issuing Bank, in its sole discretion, to increase its respective commitment of
Letters of Credit).  Each Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

 

“Joinder Agreement” has the meaning assigned to such term in Section 5.12(a).

 

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or commitment hereunder at
such time, including the latest maturity or expiration date of any Term Loan,
Additional Term Loan, Revolving Loan, Additional Revolving Loan, Revolving
Credit Commitment or Additional Commitment.

 

“Latest Revolving Loan Maturity Date” means, as of any date of determination,
the latest maturity or expiration date applicable to any revolving loan or
revolving loan commitment hereunder at such time, including the latest maturity
or expiration date of any Revolving Loan, any Additional Revolving Loan, the
Revolving Credit Commitment or any Additional Revolving Commitment.

 

“Latest Term Loan Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any term loan or term loan
commitment hereunder at such time, including the latest maturity or expiration
date of any Term Loan, Additional Term Loan or any Additional Term Commitment.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j)(i).

 

“LC Disbursement” means a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate then available
Stated Amount of all outstanding Letters of Credit at such time and (b) the
aggregate principal amount of all LC Disbursements that have not yet been
reimbursed at such time.  The LC Exposure of any Revolving Lender at any time
shall equal its Applicable Percentage of the aggregate LC Exposure at such time.

 

“LCT Election” has the meaning assigned to such term in Section 1.09(a).

 

“LCT Test Date” has the meaning assigned to such term in Section 1.09(a).

 

“Lenders” means the Term Lenders, the Revolving Lenders, any Additional Lender
and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption, and, as the context requires,
includes each Issuing Bank.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

35

--------------------------------------------------------------------------------



 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05. The initial amount of each Issuing Bank’s Letter of Credit
Commitment is set forth on Schedule 1.01(a).

 

“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.

 

“Letter of Credit Sublimit” means the aggregate Letter of Credit Commitments of
the Issuing Banks, in an amount not to exceed the Dollar Equivalent of
$25,000,000.

 

“LIBOR Discontinuance Event” means any of the following:

 

(a)           an interest rate is not ascertainable pursuant to the provisions
of the definition of “LIBO Rate” and the inability to ascertain such rate is
unlikely to be temporary;

 

(b)           the regulatory supervisor for the administrator of the LIBOR
Screen Rate, the central bank for the currency of LIBOR, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR, has
made a public statement, or published information, stating that the
administrator of LIBOR has ceased or will cease to provide LIBOR permanently or
indefinitely on a specific date, provided that, at that time, there is no
successor administrator that will continue to provide LIBOR; or

 

(c)           the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent or the administrator
of the LIBOR Screen Rate has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans; provided that, at that time,
there is no successor administrator that will continue to provide LIBOR (the
date of determination or such specific date in the foregoing clauses (a)-(c),
the “Scheduled Unavailability Date”).

 

“LIBOR Discontinuance Event Time” means, with respect to any LIBOR
Discontinuance Event, (i) in the case of an event under clause (a) of such
definition, the Business Day immediately following the date of determination
that such interest rate is not ascertainable and such result is unlikely to be
temporary and (ii) for purposes of an event under clause (b) or (c) of such
definition, on the date on which LIBOR ceases to be provided by the
administrator of LIBOR or is not permitted to be used (or if such statement or
information is of a prospective cessation or prohibition, the 90th day prior to
the date of such cessation or prohibition (or if such prospective cessation or
prohibition is fewer than 90 days later, the date of such statement or
announcement)).

 

“LIBO Rate” means, with respect to any LIBO Rate Loan/Borrowing for any
applicable currency and for any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time (or in the case of Euro Brussels time),
two Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to the applicable
currency then the LIBO Rate shall be the Interpolated Rate.

 

If at any time (i) the Administrative Agent determines in good faith (which
determination shall be conclusive absent manifest error) or (ii) the Borrower or
Required Lenders notify the Administrative Agent in writing (with, in the case
of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined that a LIBOR Discontinuance Event has
occurred, then, at or promptly after the LIBOR Discontinuance Event Time, the
Administrative Agent and Borrower shall endeavor to establish an alternate
benchmark rate to replace the LIBO Rate under this Agreement, together with any
spread or adjustment to be applied to such alternate benchmark rate to account
for the effects of

 

36

--------------------------------------------------------------------------------



 

transition from LIBOR to such alternate benchmark rate, giving due consideration
to the then prevailing market convention for determining a rate of interest
(including the application of a spread and the making of other appropriate
adjustments to such alternate benchmark rate and this Agreement to account for
the effects of transition from LIBOR to such replacement benchmark, including
any changes necessary to reflect the available interest periods and timing for
determining such alternate benchmark rate) for syndicated leveraged loans of
this type in the United States at such time and any recommendations (if any)
therefor by a Relevant Governmental Sponsor, provided that any such alternate
benchmark rate and adjustments shall be required to be commercially practicable
for the Administrative Agent to administer (as determined by the Administrative
Agent in its sole discretion) (any such rate, the “Successor LIBOR Rate”).

 

After such determination that a LIBOR Discontinuance Event has occurred,
promptly following the LIBOR Discontinuance Event Time, the Administrative Agent
and the Borrower shall enter into an amendment to this Agreement to reflect such
Successor LIBOR Rate and such other related changes to this Agreement as may be
necessary or appropriate, as the Administrative Agent may determine in good
faith (which determination shall be conclusive absent manifest error) with the
Borrower’s consent (such consent not to be unreasonably withheld, conditioned or
delayed), to implement and give effect to the Successor LIBOR Rate under this
Agreement and, notwithstanding anything to the contrary in Section 9.01, such
amendment shall become effective for each Class of Loans and Lenders without any
further action or consent of any other party to this Agreement on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment; provided, that if a
Successor LIBOR Rate has not been established pursuant to the foregoing, at the
option of the Borrower, the Borrower and the Required Lenders may select a
different Successor LIBOR Rate that is commercially practicable for the
Administrative Agent to administer (as determined by the Administrative Agent in
its sole discretion) and, upon not less than 15 Business Days’ prior written
notice to the Administrative Agent, the Administrative Agent, such Required
Lenders and the Borrower shall enter into an amendment to this Agreement to
reflect such Successor LIBOR Rate and such other related changes to this
Agreement as may be applicable and, notwithstanding anything to the contrary in
Section 9.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement; provided, further, that if no
Successor LIBOR Rate has been determined pursuant to the foregoing and a
Scheduled Unavailability Date (as defined in the definition of LIBOR
Discontinuance Event) has occurred, the Administrative Agent will promptly so
notify the Borrower and each Lender and thereafter, until such Successor LIBOR
Rate has been determined pursuant to this paragraph, (i) any request for
Borrowing, the conversion of any Borrowing to, or continuation of any Borrowing
as, a LIBO Borrowing shall be ineffective and (ii) all outstanding Borrowings
shall be converted to an ABR Borrowing until a Successor LIBOR Rate has been
chosen pursuant to this paragraph.  Notwithstanding anything else herein, any
definition of Successor LIBOR Rate shall provide that in no event shall such
Successor LIBOR Rate be less than zero for purposes of this Agreement.

 

“LIBO Rate Loan/Borrowing” when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

 

“LIBO Screen Rate” means, for any day and time, with respect to any LIBO Rate
Borrowing for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration, or in
the case of Euro, the euro interbank offered rate administered by the European
Money Markets Institute (or any other Person that takes over the administration
of such rate for the relevant currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01, LIBOR02 or
EURIBOR01, as applicable, of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or

 

37

--------------------------------------------------------------------------------



 

substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to zero for the purposes of this Agreement.

 

“LIBOR” means the London Interbank Offered Rate (or a comparable or successor
rate which rate is approved by the Administrative Agent) set by ICE Benchmark
Administration Limited (or such other Person that takes over the administration
of such rate).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed a Lien.

 

“Limited Condition Acquisition” means any acquisition, including by way of
merger, by the Borrower or one or more Subsidiaries permitted pursuant to this
Agreement whose consummation is not conditioned upon the availability of, or on
obtaining, third party financing.

 

“Limited Condition Transaction” means (i) a Limited Condition Acquisition,
(ii) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment
and/or (iii) any dividends or distributions on, or redemptions of, any Parent
Company’s or Holdings’ equity requiring irrevocable notice in advance thereof.

 

“Loan Documents” means this Agreement, any Promissory Notes, the Collateral
Documents and any other document or instrument designated by the Borrower and
the Administrative Agent as a “Loan Document”.  Any reference in this Agreement
or any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, amendments and
restatements, supplements or other modifications thereto.

 

“Loan Guarantor” means each Loan Party (other than the Borrower with respect to
its own direct obligations)).

 

“Loan Guaranty” means the guaranty set forth in Article 10.

 

“Loan Installment Date” has the meaning assigned to such term in
Section 2.09(a).

 

“Loan Parties” means (i) Holdings, (ii) the Borrower, (iii) each Subsidiary
Guarantor and (iv) any other Person who becomes a party to this Agreement or any
other Loan Document as a Loan Party pursuant to a Joinder Agreement, and their
respective successors and assigns.

 

“Loans” means any Term Loan, any Revolving Loan or any Additional Term Loan or
Additional Revolving Loan.

 

“London Banking Day” means any day on which dealings in Dollar or other
Alternative Currency deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

38

--------------------------------------------------------------------------------



 

“Material Adverse Effect” means (a) on the Closing Date, a Material Adverse
Effect (as defined in the Acquisition Agreement) and (b) after the Closing Date,
a material adverse effect on (i) the business, assets, financial condition or
results of operations, in each case, of Holdings, the Borrower and its
Subsidiaries, taken as a whole, (ii) the rights and remedies (taken as a whole)
of the Administrative Agent under the applicable Loan Documents or (iii) the
ability of the Borrower and the Loan Guarantors (taken as a whole) to perform
their payment obligations under the Loan Documents.

 

“Material Real Estate Asset” means (a) any fee-owned Real Estate Asset owned by
any Loan Party as of the Closing Date having a fair market value (as reasonably
estimated by the Borrower) in excess of $10,000,000 as of such date,(b) any
fee-owned Real Estate Asset owned or acquired by any Loan Party after the
Closing Date having a fair market value (as reasonably estimated by the
Borrower) in excess of $10,000,000 as of the date of acquisition thereof and
(c) any fee-owned Real Estate Asset owned by any Loan Party which would require
flood insurance.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.09.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.19.

 

“Maximum Tender Condition” has the meaning assigned to such term in
Section 2.23(b).

 

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.22(b).

 

“Minimum Tender Condition” has the meaning assigned to such term in
Section 2.23(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgaged Properties” means, initially, the owned real properties of the Loan
Parties specified on Schedule 1.01(c), and shall include each other Material
Real Estate Asset and improvements thereto with respect to which a Mortgage is
required to be granted pursuant to Section 5.12.

 

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other relevant Secured Parties, on any Material
Real Estate Assets (it being understood and agreed that any requirement for
Mortgages shall be subject to the provisions of Section 5.12 and the applicable
provisions of Section 2.01 of the U.S. Pledge and Security Agreement).

 

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA, to which the Borrower or any of
its Subsidiaries, or any of their respective ERISA Affiliates, makes or is
obligated to make contributions and with respect to which any of them has an
ongoing obligation.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Borrower and its Subsidiaries for the applicable Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate, and commencing
with the Fiscal Quarter ended March 31, 2020, corresponding figures from the
Financial Plan for the applicable Fiscal Year.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by the Borrower or
any of its Subsidiaries (i) under any casualty insurance policy in respect of a
covered loss thereunder of any assets of the Borrower or any of its

 

39

--------------------------------------------------------------------------------



 

Subsidiaries or (ii) as a result of the taking of any assets of the Borrower or
any of its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (b) (i) any
actual out-of-pocket costs incurred by the Borrower or any of its Subsidiaries
in connection with the adjustment, settlement or collection of any claims of the
Borrower or such Subsidiary in respect thereof, (ii) the payment of the
outstanding principal amount of, premium or penalty, if any, and interest and
other amounts on any Indebtedness (other than the Loans and any Indebtedness
secured by a Lien that is pari passu or junior to the Lien on the Collateral
securing the Secured Obligations) that is secured by a Lien on the assets in
question and that is required to be repaid (or otherwise comes due or would be
in default, in each case, pursuant to the terms thereof as a result of such
loss, taking or sale and is repaid) under the terms thereof as a result of such
loss, taking or sale, (iii) in the case of a taking, the reasonable
out-of-pocket costs of putting any affected property in a safe and secure
position, (iv) any selling costs and out-of-pocket expenses (including
reasonable broker’s fees or commissions, legal fees, transfer and similar Taxes
and the Borrower’s good faith estimate of income Taxes and Tax Distributions
paid or payable (including pursuant to Tax sharing arrangements in connection
with such sale)) in connection with any sale of such assets as referred to in
clause (a) of this definition and (v) any amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustments associated with any sale or taking of
such assets as referred to in clause (a) of this definition (provided that to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Insurance/Condemnation Proceeds).

 

“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-Cash
consideration initially received), net of (i) selling costs and out-of-pocket
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar Taxes and the Borrower’s good faith estimate of income
Taxes paid or payable (including Tax Distributions and including pursuant to Tax
sharing arrangements) in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Disposition (provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Proceeds),
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness (other than the Loans and any other Indebtedness
secured by a Lien that is pari passu or junior to the Lien on the Collateral
securing the Secured Obligations) which is secured by the asset sold in such
Disposition and which is required to be repaid or otherwise comes due or would
be in default, in each case, pursuant to the terms thereof as a result of such
Disposition and is repaid (other than any such Indebtedness assumed by the
purchaser of such asset) and (iv) Cash escrows (until released from escrow to
the Borrower or any of its Subsidiaries) from the sale price for such
Disposition; and (b) with respect to any issuance or incurrence of Indebtedness
or Capital Stock, the Cash proceeds thereof, net of all Taxes (including Tax
Distributions) and customary fees, commissions, costs, underwriting discounts
and other fees and expenses incurred in connection therewith.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.18(b).

 

“Non-Debt Fund Affiliate” means the Sponsor and any Affiliate of the Sponsor
other than any Debt Fund Affiliate.

 

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.

 

“Not Otherwise Applied” means, with reference to any amount of Excess Cash Flow,
that such amount was not (a) required to be applied to mandatorily prepay the
Loans pursuant to Section 2.10(b)(i) or (b) previously applied in determining
the permissibility of a transaction under the Loan Documents where such
permissibility was contingent on receipt of such amount.

 

40

--------------------------------------------------------------------------------



 

“Notice of Intent to Cure” has the meaning assigned to such term in
Section 6.15(b).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, all LC Exposure, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and all
other advances to, debts, liabilities and obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, any Issuing Bank or any
indemnified party arising under the Loan Documents in respect of any Loan, any
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute, contingent, due or to become due, existing on the Closing
Date or thereafter arising.

 

“OFAC” has the meaning assigned to such term in Section 3.17(a).

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws,
(b) with respect to any limited partnership, its certificate of limited
partnership, and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles of organization or certificate of formation, and
its operating agreement and (e) with respect to any other form of entity, such
other organizational documents required by local law or customary under such
jurisdiction to document the formation and governance principles of such type of
entity.  In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official (to the extent relevant and available in
the jurisdiction of organization of the relevant Loan Party).

 

“Other Applicable Indebtedness” has the meaning assigned to such term in
Section 2.10(b)(ii).

 

“Other Connection Taxes” means Taxes imposed on any recipient of any payment to
be made by or on account of any obligation of the Borrower or any other Loan
Party hereunder as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
solely from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes, arising from any payment made
hereunder or from the execution, delivery, performance or enforcement of, from
the receipt or perfection of a security interest under, or

 

41

--------------------------------------------------------------------------------



 

otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.18).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight LIBO Rate borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Parent Company” means (a) Holdings and (b) any other Person of which the
Borrower is a direct or indirect Wholly-Owned Subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.05(c)(i).

 

“Participant Register” has the meaning assigned to such term in
Section 9.05(c)(ii).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Paying Guarantor” has the meaning assigned to such term in Section 10.10.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any employee pension benefit plan, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any of its Subsidiaries, or any
of their respective ERISA Affiliates, is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Permitted Acquisition” means any acquisition by the Borrower or any of its
Subsidiaries, whether by purchase, merger, amalgamation or otherwise, of all or
substantially all of the assets of or any business line, unit, or division or
any plant of, any Person or of a majority of the outstanding Capital Stock of
any Person (but in any event including any Investment in a Subsidiary which
serves to increase the Borrower’s or any Subsidiary’s respective equity
ownership in such Subsidiary), or any acquisition of or Investment in any joint
venture; provided that  on the date of execution of the purchase agreement in
respect of such acquisition, no Event of Default shall have occurred and be
continuing or would result from the execution of such agreement.

 

“Permitted Debt Exchange” has the meaning specified in Section 2.23(a).

 

“Permitted Debt Exchange Notes” has the meaning specified in Section 2.23(a).

 

“Permitted Debt Exchange Offer” has the meaning specified in Section 2.23(a).

 

“Permitted Holders” means (a) the Investors and (b) any Person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the
Exchange Act) so long as, in the case of this clause (b), the relevant Investor
or Investors beneficially own more than 50.0% of the relevant voting stock
beneficially owned by the group.

 

“Permitted Liens” means Liens permitted pursuant to Section 6.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

 

42

--------------------------------------------------------------------------------



 

“Prepayment Asset Sale” means any Disposition by the Borrower or its
Subsidiaries made pursuant to Section 6.07(h), Section 6.07(j), Section 6.07(o),
Section 6.07(q) and Section 6.07(r) (to the extent provided therein).

 

“Prepayment Notice” means a notice by the Borrower of a prepayment in accordance
with Section 2.10 and in substantially the form attached hereto as Exhibit J or
such other form that is reasonably acceptable to the Administrative Agent and
the Borrower.

 

“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.

 

“Prime Rate” means the rate of interest in effect for such day as published by
The Wall Street Journal as the “U.S. Prime Lending Rate”; provided that if the
Prime Rate is negative, it shall be deemed to be 0%. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.

 

“Pro Forma Basis” or “pro forma effect” means with respect to any determination
of the Total Leverage Ratio, the First Lien Leverage Ratio, the Senior Secured
Leverage Ratio, Consolidated Adjusted EBITDA, Consolidated Net Income or
Consolidated Total Assets (including, in each case, component definitions
thereof) that all Subject Transactions and the following transactions in
connection therewith shall be deemed to have occurred as of the first day of the
applicable Test Period (or, in the case of Consolidated Total Assets, as of the
last day of such Test Period) with respect to any test or covenant for which
such calculation is being made: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Subject
Transaction, (i) in the case of a Disposition of all or substantially all of the
Capital Stock of any Subsidiary of the Borrower or any business line, unit or
division of the Borrower or any of its Subsidiaries or any designation of a
subsidiary as an Unrestricted Subsidiary, shall be excluded, and (ii) in the
case of a Permitted Acquisition, Investment or designation of an Unrestricted
Subsidiary as a Subsidiary described in the definition of the term “Subject
Transaction”, shall be included, (b) any retirement or repayment of Indebtedness
(other than normal fluctuations in revolving Indebtedness incurred for working
capital purposes), (c) any Indebtedness incurred by the Borrower or any of its
Subsidiaries in connection therewith; provided that, (x) if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness at the relevant date of determination (taking into account any
interest hedging arrangements applicable to such Indebtedness), (y) interest on
any obligations with respect to Capital Leases shall be deemed to accrue at an
interest rate reasonably determined by a Responsible Officer of the Borrower to
be the rate of interest implicit in such obligation in accordance with GAAP and
(z) interest on any Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a Eurocurrency
interbank offered rate or other rate shall be determined to have been based upon
the rate actually chosen, or if none, then based upon such optional rate chosen
as the Borrower or such Subsidiary may designate and (d) the acquisition of any
assets included in calculating Consolidated Total Assets, whether pursuant to
any Subject Transaction or any Person becoming a subsidiary or merging,
amalgamating or consolidating with or into the Borrower or any of its
Subsidiaries or the Disposition of any business line, unit or division included
in calculating Consolidated Total Assets described in the definition of Subject
Transaction; provided that, the foregoing pro forma adjustments described in
clause (a) above may be applied to any such test or covenant solely to the
extent that such adjustments are consistent with the definition of “Consolidated
Adjusted EBITDA” and give effect to events (including operating expense
reductions) that are (x) directly attributable to such transaction, (y) expected
to have a continuing impact on the Borrower and its Subsidiaries and
(z) factually supportable.

 

In the case of any calculation of the Interest Coverage Ratio, the Total
Leverage Ratio, the First Lien Leverage Ratio, the Senior Secured Leverage
Ratio, Consolidated Net Income or Consolidated Total

 

43

--------------------------------------------------------------------------------



 

Assets for any of the events described above that occur prior to the date on
which first financial statements after the Closing Date have been (or are
required to be) delivered pursuant to Section 5.01(a) or (b), such calculations
to be made on a “Pro Forma Basis” shall use the financial statements with
respect to the Borrower for the Fiscal Quarter ended on September 30, 2018.

 

“Projections” means the projections of the Borrower and the Subsidiaries
included in the Information Memorandum (or a supplement thereto).

 

“Promissory Note” means a promissory note of the Borrower payable to any Lender
or its registered assigns, in substantially the form of Exhibit F hereto,
evidencing the aggregate outstanding principal amount of Loans of the Borrower
to such Lender resulting from the Loans made by such Lender.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

 

“Qualified ECP Guarantor” means, in respect of any Hedging Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time such Hedging
Obligation is incurred or such other person as constitutes an “ECP” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “ECP” at such time by entering into a keepwell
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Holding Company Debt” means unsecured Indebtedness of Holdings
(A) that is not subject to any Guarantee by any subsidiary of Holdings, (B) that
will not mature prior to the date that is six (6) months after the Latest
Maturity Date in effect on the date of the issuance or incurrence thereof,
(C) that has no scheduled amortization or scheduled payments of principal prior
to the date that is six (6) months after the Latest Maturity Date in effect on
the date of the issuance or incurrence thereof and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (it being
understood that such Indebtedness may have mandatory prepayment, repurchase or
redemption provisions satisfying the requirements of clause (D) below) and
(D) that has mandatory prepayment, repurchase or redemption, covenant, default
and remedy provisions customary for senior discount notes of an issuer that is
the parent of a borrower under senior secured credit facilities; provided that
the Borrower shall have delivered a certificate of a Responsible Officer to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has reasonably determined in good
faith that such terms and conditions satisfy the foregoing requirement (and such
certificate shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees)); provided, further, that any such Indebtedness shall constitute
Qualified Holding Company Debt only if immediately after giving effect to the
issuance or incurrence thereof and the use of proceeds thereof, no Event of
Default shall have occurred and be continuing.

 

“Qualifying Bid” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Qualifying IPO” means the issuance and sale by a Borrower or any Parent Company
of its common Capital Stock in an underwritten primary public offering (other
than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act (whether alone or in connection with a secondary public
offering)

 

44

--------------------------------------------------------------------------------

 



 

pursuant to which Net Proceeds of at least $30,000,000 are received by or
contributed to the Borrower.

 

“Qualifying Lender” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) in and to real property (including, but
not limited to, land, improvements and fixtures thereon) of any Loan Party.

 

“Refinancing” has the meaning assigned to such term in Section 4.01(n).

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) Holdings, the Borrower and the Subsidiary Guarantors,
(b) the Administrative Agent and (c) each Lender that agrees to provide all or
any portion of the Replacement Term Loans or the Replacement Revolving Facility,
as applicable, being incurred pursuant thereto and in accordance with
Section 9.02(c).

 

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(o).

 

“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(ix).

 

“Register” has the meaning assigned to such term in Section 9.05(b)(iv).

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Funds” means, with respect to any Lender that is an Approved Fund, any
other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents,
advisors and other representatives of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping or
leaching of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material).

 

“Release Provisions” has the meaning assigned to such term in Article 8.

 

“Relevant Governmental Sponsor” means any central bank, reserve bank, monetary
authority or similar institution (including any committee or working group
sponsored thereby) which shall have selected, endorsed or recommended a
replacement rate, including relevant additional spreads or other adjustments,
for LIBOR.

 

“Replaced Revolving Facility” has the meaning assigned to such term in
Section 9.02(c)(ii).

 

45

--------------------------------------------------------------------------------



 

“Replaced Term Loans” has the meaning assigned to such term in
Section 9.02(c)(i).

 

“Replacement Revolving Facility” has the meaning assigned to such term in
Section 9.02(c)(ii).

 

“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(c)(i).

 

“Reply Amount” has the meaning assigned to such term in the definition of “Dutch
Auction”.

 

“Reply Price” has the meaning assigned to such term in the definition of “Dutch
Auction”.

 

“Representatives” has the meaning assigned to such term in Section 9.13.

 

“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, or replacement of all or a portion of the Term Loans substantially
concurrently with the proceeds of any Indebtedness incurred by the Borrower or
any of its Subsidiaries (including any Replacement Term Loans) having an
effective interest rate (to be calculated in a manner consistent with the second
proviso to Section 2.21(a)(v)) that is less than the effective interest rate (to
be calculated on the same basis) applicable to such Term Loans so prepaid,
repaid, refinanced or replaced and the proceeds of which are used to prepay,
repay, refinance or replace such Term Loans and (b) any amendment to this
Agreement that would have the effect of reducing the effective interest rate (to
be calculated on the same basis as set forth in preceding clause (a)) of, the
Term Loans; provided that the primary purpose of such prepayment, repayment,
refinancing, replacement or amendment was to reduce the effective interest rate
of the Term Loans; provided, further, that in no event shall any such
prepayment, repayment, refinancing, replacement or amendment in connection with
a Change of Control, Qualifying IPO or significant acquisition constitute a
Repricing Transaction.  Any such determination by the Administrative Agent as
contemplated by preceding clauses (a) and (b) shall be conclusive and binding on
all Lenders, and the Administrative Agent shall have no liability to any Person
with respect to such determination absent bad faith, gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable decision).

 

“Required Lenders” means, at any time, Lenders having Loans, LC Exposure, unused
Revolving Credit Commitments and unused Additional Commitments representing more
than 50.0% of the sum of the total such Loans, LC Exposure and such unused
Revolving Credit Commitments and unused Additional Commitments at such time;
provided that each Lender shall be deemed to “have”  LC Exposure in an amount
equal to such Lender’s risk participation and funded participation therein
hereunder.

 

“Required Revolving Lenders” means, at any time, Lenders having Revolving Loans,
LC Exposure, Additional Revolving Loans, unused Revolving Credit Commitments and
unused Additional Revolving Commitments representing more than 50.0% of the sum
of the total such Revolving Loans, LC Exposure, Additional Revolving Loans and
such unused Revolving Credit Commitments and unused Additional Revolving
Commitments at such time; provided that each Lender shall be deemed to “have” 
LC Exposure in an amount equal to such Lender’s risk participation and funded
participation therein hereunder.

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

46

--------------------------------------------------------------------------------



 

“Responsible Officer” of any Person means the chief executive officer, the
president, executive vice president, any senior vice president, any vice
president, the chief operating officer or any Financial Officer of such Person
and any other individual or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement,
and, as to any document delivered on the Closing Date (but subject to the
express requirements set forth in Article 4), shall include any secretary or
assistant secretary or any other individual or similar official thereof with
substantially equivalent responsibilities of a Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Amount” has the meaning set forth in Section 2.10(b)(iv).

 

“Restricted Debt” has the meaning set forth in Section 6.04(b).

 

“Restricted Debt Payment” has the meaning set forth in Section 6.04(b).

 

“Restricted Payment” means, with respect to any Person, (a) any dividend or
other distribution on account of any shares of any class of the Capital Stock of
such Person now or hereafter outstanding, except a dividend payable solely in
shares of Qualified Capital Stock to the holders of such class, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value of any shares of any class of the Capital Stock of such
Person now or hereafter outstanding and (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of the Capital Stock of such Person now or hereafter
outstanding.

 

“Return Bid” has the meaning assigned to such term in the definition of “Dutch
Auction”.

 

“Reuters” has the meaning assigned to such term in the definition of “Dollar
Equivalent”.

 

“Revaluation Date” means (a) with respect to any Loan denominated in any
Alternative Currency, each of the following: (i) the date of the Borrowing of
such Loan and (ii) each date of a conversion into or continuation of such Loan
pursuant to the terms of this Agreement; (b) with respect to any Letter of
Credit denominated in an Alternative Currency, each of the following: (i) the
date on which such Letter of Credit is issued, (ii) the first Business Day of
each calendar month and (iii) the date of any amendment of such Letter of Credit
that has the effect of increasing the face amount thereof; and
(c) any additional date as the Administrative Agent may determine at any time
when an Event of Default exists.

 

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans (and acquire participations in Letters of
Credit) hereunder as set forth on the Commitment Schedule, or in the Assignment
and Assumption pursuant to which such Lender assumed its Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.08, Section 2.10, Section 2.18 or Section 9.02(c),
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.05 or (c) increased pursuant to an Incremental
Revolving Facility.  The aggregate amount of the Lenders’ Revolving Credit
Commitments on the Closing Date is $150,000,000.

 

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the aggregate outstanding principal amount at such time of all outstanding
Revolving Loans of such Revolving Lender, plus the aggregate amount at such time
of such Revolving Lender’s LC Exposure.

 

“Revolving Credit Maturity Date” means January 4, 2024.

 

47

--------------------------------------------------------------------------------



 

“Revolving Facility” means the Revolving Loans and Revolving Credit Commitments
provided to or for the benefit of, and the Letters of Credit issued for the
account of, the Borrower pursuant to the terms of this Agreement.

 

“Revolving Facility Test Condition” means, as of any date of determination, that
the aggregate principal amount of all outstanding Revolving Loans and the
aggregate principal amount of all drawn Letters of Credit exceeds 35% of the
Total Revolving Credit Commitment.

 

“Revolving Lender” means a Lender with a Revolving Credit Commitment or an
Additional Revolving Commitment or an outstanding Revolving Loan or Additional
Revolving Loan.

 

“Revolving Loans” means the revolving Loans made by the Lenders to the Borrower
pursuant to Section 2.01(b).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor to its rating agency business.

 

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.08.

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Hedging Obligations” means all Hedging Obligations under each Hedge
Agreement that (a) is in effect on the Closing Date between the Borrower or any
other Loan Party and a counterparty that is the Administrative Agent, a Lender
or an Affiliate of the Administrative Agent or a Lender as of the Closing Date
or (b) is entered into after the Closing Date between the Borrower or any other
Loan Party and any counterparty that is the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender at the time such Hedge
Agreement is entered into, for which the Borrower or such Loan Party agrees to
provide security, in each case that has been designated to the Administrative
Agent in writing by the Borrower as being a Secured Hedging Obligation for the
purposes of the Loan Documents, it being understood that each counterparty
thereto shall be deemed (A) to appoint the Administrative Agent as its agent
under the applicable Loan Documents and (B) to agree to be bound by the
provisions of Article 8, Sections 9.03 and Section 9.10 as if it were a Lender;
provided that Secured Hedging Obligations shall not include Excluded Hedging
Obligations.

 

“Secured Obligations” means all Obligations, together with (a) all Banking
Services Obligations and (b) all Secured Hedging Obligations; provided that
Secured Obligations shall not include Excluded Hedging Obligations.

 

“Secured Parties” has the meaning assigned to such term in the U.S. Pledge and
Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.

 

48

--------------------------------------------------------------------------------



 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

 

“Security Agreement Joinder Agreement” has the meaning assigned to such term in
the U.S. Pledge and Security Agreement.

 

“Senior Secured Leverage Ratio” means the ratio, as of any date of
determination, of (a) Consolidated Senior Secured Debt as of such date (net of
the Unrestricted Cash Amount as of such date) to (b) Consolidated Adjusted
EBITDA of the Borrower and its Subsidiaries for the Test Period then most
recently ended for which financial statements are available.

 

“SPC” has the meaning assigned to such term in Section 9.05(e).

 

“Specified Acquisition Agreement Representations” means the representations made
by or on behalf of the Borrower, its subsidiaries and their respective
businesses in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that Holdings (or any of its applicable
Affiliates) has the right (taking into account any applicable cure provisions)
to terminate its (or their) obligations under the Acquisition Agreement in
accordance with Section 8.1(b) of the Acquisition Agreement or decline to
consummate the Acquisition in accordance with Section 6.2(a) of the Acquisition
Agreement, in each case as a result of the breach of such representations in the
Acquisition Agreement.

 

“Specified Asset Sale Proceeds” means the aggregate amount of Net Proceeds in
respect of any Prepayment Asset Sale or Net Insurance/Condemnation Proceeds that
are not required to be applied to prepay Term Loans pursuant to Section 2.10(b).

 

“Specified Representations” mean the representations and warranties set forth in
Sections 3.01(a) (as it relates to organizational existence of the Loan
Parties), 3.02, 3.03(b)(i), 3.08, 3.12, 3.14 (as it relates to the creation,
validity and perfection of the security interests in the Collateral), 3.16 and
3.17(b)(ii) and, solely with respect to use of the proceeds of the Loans and
Letters of Credit, 3.17(a) and (c).

 

“Sponsor” means THL.

 

“Sponsor Management Agreement” means one or more management, consulting, expense
reimbursement or similar agreements among either Sponsor, other holders of
Capital Stock (and their Affiliates), Holdings, the Borrower (and/or any Parent
Company) (including that certain Advisory Services Agreement dated as of the
Closing Date, by and among the Sponsor, Holdings and the Borrower), as the same
may be amended, restated, amended and restated, modified, supplemented, replaced
or otherwise modified from time to time in accordance with their terms, but only
to the extent that such agreements and any such amendment, restatement,
amendment and restatement, modification, supplement, replacement or other
modification thereto does not increase the aggregate amount of fees or similar
compensation payable thereunder as of the Closing Date.

 

“Stated Amount” means, with respect to each Letter of Credit, at any time, the
maximum amount available to be drawn thereunder, in each case determined (x) as
if any future automatic increases in the maximum available amount provided for
in any such Letter of Credit had in fact occurred at such time and (y) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a

 

49

--------------------------------------------------------------------------------



 

decimal established by the Federal Reserve Board to which the Administrative
Agent is subject with respect to the Adjusted LIBO Rate, for eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D).
Such reserve percentage shall include those imposed pursuant to Regulation D.
LIBO Rate Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income”.

 

“Subject Transaction” means, with respect to any Test Period, (a) the
Transactions, (b) any Permitted Acquisition or the making of other Investments
not prohibited by this Agreement, (c) any Disposition of all or substantially
all of the assets or stock of a subsidiary (or any business unit, line of
business or division of the Borrower or a Subsidiary) not prohibited by this
Agreement, (d) the designation of a subsidiary as an Unrestricted Subsidiary or
an Unrestricted Subsidiary as a Subsidiary in accordance with Section 5.10
hereof or (e) any other event that by the terms of the Loan Documents requires
pro forma compliance with a test or covenant hereunder or requires such test or
covenant to be determined on a Pro Forma Basis.

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any of its
Subsidiaries that is expressly subordinated in right of payment to the
Obligations (other than Indebtedness among any of the Loan Parties and their
respective subsidiaries).

 

“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by such
Person or one or more of the other subsidiaries of such Person or a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

 

“Subsidiary” means any subsidiary of the Borrower other than an Unrestricted
Subsidiary.

 

“Subsidiary Guarantor” means (x) on the Closing Date, each wholly-owned
Subsidiary of the Borrower (other than any Excluded Subsidiary) and
(y) thereafter, each wholly-owned Subsidiary of the Borrower (other than any
Excluded Subsidiary) that thereafter guarantees the Secured Obligations pursuant
to the terms of this Agreement, in each case, until such time as the respective
Subsidiary is released from its obligations under the Loan Guaranty in
accordance with the terms and provisions hereof.

 

“Successor Parent Company” has the meaning assigned to such term in
Section 6.14(d).

 

“Successor Person” has the meaning assigned to such term in Section 6.07(a).

 

“Tax Distribution” means for any taxable period for which the Borrower is a
member of a consolidated, combined, unitary or similar tax group for U.S.
federal and/or applicable state or local or foreign tax purposes of which such
Parent Company is the common parent, payments to discharge the consolidated,
combined, unitary or similar Tax liabilities of such Parent Company and its
subsidiaries when

 

50

--------------------------------------------------------------------------------



 

and as due, to the extent such liabilities are attributable to the income of the
Borrower and/or any subsidiary of Borrower.

 

“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

 

“Term Commitment” means, with respect to each Lender, the commitment of such
Lender to make the Term Loans hereunder in an aggregate amount not to exceed the
amount set forth opposite such Lender’s name on the Commitment Schedule, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The aggregate amount of the Lenders’ Commitments on the Closing
Date (immediately prior to the incurrence of Term Loans on such date) is
$660,000,000.

 

“Term Facility” means the Term Loans provided to or for the benefit of the
Borrower pursuant to the terms of this Agreement.

 

“Term Lender” means a Lender with a Term Commitment or an Additional Term
Commitment or an outstanding Term Loan or Additional Term Loan.

 

“Term Loan” means a Loan made pursuant to Section 2.01; provided, that on and
after the incurrence of any Incremental Term Loans, Extended Term Loans and
Replacement Term Loans, the term “Term Loans” as used in Section 9.05(g) shall
include all such Incremental Term Loans, Extended Term Loans and Replacement
Term Loans, as the case may be.

 

“Term Loan Maturity Date” means January 4, 2026.

 

“Termination Date” has the meaning assigned to such term in Article 5.

 

“Test Period” means a period of four consecutive Fiscal Quarters.

 

“THL” means Thomas H. Lee Partners L.P. (together with its Affiliates and funds
managed or advised by it or its Affiliates).

 

“Threshold Amount” means $50,000,000.

 

“Total Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Total Debt as of such date (net of the Unrestricted Cash Amount
as of such date) to (b) Consolidated Adjusted EBITDA of the Borrower and its
Subsidiaries for the Test Period then most recently ended for which financial
statements are available.

 

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
the Revolving Credit Commitments as in effect at such time.  The Total Revolving
Credit Commitment as of the Closing Date is $150,000,0000.

 

“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount and upfront fees) payable or otherwise borne
by Holdings, any Parent Company, the Borrower and its Subsidiaries in connection
with the Transactions and the transactions contemplated thereby.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
Borrowing of Loans hereunder, (b) the

 

51

--------------------------------------------------------------------------------



 

transactions contemplated by the Acquisition Agreement, (c) the Equity
Contribution, (d) the Refinancing, and (e) the payment of the Transaction Costs.

 

“Treasury Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(ix).

 

“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue or perfection of security interests.

 

“Unrestricted Cash Amount” means, as of any date of determination, the amount of
(a) unrestricted Cash and Cash Equivalents of the Borrower and its Subsidiaries
whether or not held in an account pledged to the Administrative Agent and
(b) Cash and Cash Equivalents restricted in favor of the Administrative Agent,
any Lender or any Issuing Bank (which may also include Cash and Cash Equivalents
securing other Indebtedness secured by a Lien on the Collateral along with the
Credit Facilities).

 

“Unrestricted Subsidiary” means any subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 5.10 subsequent to
the Closing Date.

 

“Unused Revolving Credit Commitment” of any Lender, at any time, means the
Revolving Credit Commitment of such Lender at such time, if any, less the sum of
(a) the aggregate outstanding principal amount of Revolving Loans made by such
Lender and then outstanding and (b) such Lender’s LC Exposure at such time.

 

“U.S.” means the United States of America.

 

“U.S. Pledge and Security Agreement” means that certain U.S. Pledge and Security
Agreement, dated as of the Closing Date (as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof prior to the date hereof), between the Loan Parties and
the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties.

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person,
100.0% of the Capital Stock of which (other than directors’ qualifying shares or
shares required by law to be owned by a

 

52

--------------------------------------------------------------------------------



 

resident of the relevant jurisdiction) shall be owned by such Person or by one
or more Wholly-Owned Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.                          Classification of Loans and Borrowings. 
For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Term Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by
Class and Type (e.g., a “LIBO Rate Term Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Term Borrowing”) or by Type (e.g.,
a “LIBO Rate Borrowing”) or by Class and Type (e.g., a “LIBO Rate Term
Borrowing”).

 

Section 1.03.                          Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
or in any Loan Document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated, amended and
restated, supplemented or otherwise modified, extended, refinanced or replaced
(subject to any restrictions or qualifications on such amendments, restatements,
amendment and restatements, supplements or modifications, extensions,
refinancings or replacements set forth herein or in any Loan Document), (b) any
reference to any law in any Loan Document shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law, (c) any reference herein or in any Loan Document to any
Person shall be construed to include such Person’s successors and permitted
assigns, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision hereof or thereof,
(e) all references herein or in any Loan Document to Articles, Sections,
clauses, paragraphs, Exhibits and Schedules shall be construed to refer to
Articles, Sections, clauses and paragraphs of, and Exhibits and Schedules to,
such Loan Document, (f) in the computation of periods of time in any Loan
Document from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” mean “to but excluding” and the
word “through” means “to and including” and (g) the words “asset” and
“property”, when used in any Loan Document, shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including Cash, securities, accounts and contract rights.  For
purposes of determining compliance at any time with Sections 6.01 (other than
Sections 6.01(a), (v) and (x)), 6.02 (other than Section 6.02(a) and (t)), 6.03,
6.04, 6.05, 6.06, 6.07, 6.08, 6.09 and 6.14, in the event that any Indebtedness,
Lien, Restricted Payment, Restricted Debt Payment, contractual
restriction, Investment, Disposition or Affiliate transaction, as applicable,
meets the criteria of more than one of the categories of transactions or items
permitted pursuant to any clause of such Sections 6.01, 6.02, 6.03, 6.04, 6.05,
6.06, 6.07, 6.08, 6.09 and 6.14, the Borrower, in its sole discretion, from time
to time, may classify or reclassify such transaction or item (or portion
thereof) and will only be required to include the amount and type of such
transaction (or portion thereof) in any one category.

 

Section 1.04.                          Accounting Terms; GAAP.

 

(a)                                 All financial statements to be delivered
pursuant to this Agreement shall be prepared in accordance with GAAP as in
effect from time to time and, except as otherwise expressly provided herein, all
terms of an accounting or financial nature that are used in calculating the
Total

 

53

--------------------------------------------------------------------------------



 

Leverage Ratio, the First Lien Leverage Ratio, the Senior Secured Leverage
Ratio, Interest Coverage Ratio, Consolidated Adjusted EBITDA, Consolidated Net
Income or Consolidated Total Assets shall be construed and interpreted in
accordance with GAAP, as in effect on the Closing Date unless otherwise agreed
to by the Borrower and the Required Lenders; provided that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to reflect the effect of any change occurring after the Closing
Date in GAAP or in the application thereof (including the conversion to IFRS as
described below), then the Borrower and the Administrative Agent shall negotiate
in good faith to enter into an amendment of such affected provisions (without
the payment of any amendment or similar fees to the Lenders) to provide for such
change in GAAP or the application thereof and/or to preserve the original intent
thereof in light of such change in GAAP or the application thereof, in each case
subject to the approval of the Required Lenders (not to be unreasonably
withheld, conditioned or delayed); provided, further, that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) Statement of Financial Accounting Standards 141R or ASC 805
(or any other financial accounting standard having a similar result or effect)
or (ii) any election under Financial Accounting Standards Codification
No. 825—Financial Instruments, or any successor thereto (including pursuant to
the Accounting Standards Codification), to value any Indebtedness or other
liabilities of Holdings, the Borrower or any Subsidiary at “fair value” as
defined therein.  If the Borrower notifies the Administrative Agent that it is
required to report under IFRS or has elected to do so through an early adoption
policy, upon the execution of an amendment hereof in accordance therewith to
accommodate such change, “GAAP” shall mean international financial reporting
standards pursuant to IFRS (provided that after such conversion, the Borrower
cannot elect to report under GAAP).

 

(b)                                 Notwithstanding anything to the contrary
herein and subject to Section 1.09, financial ratios and tests (including the
Interest Coverage Ratio, the Total Leverage Ratio, the First Lien Leverage
Ratio, the Senior Secured Leverage Ratio, Consolidated Adjusted EBITDA,
Consolidated Net Income and the amount of Consolidated Total Assets) contained
in this Agreement that are calculated with respect to any Test Period during
which any Subject Transaction occurs shall be calculated with respect to such
Test Period and such Subject Transaction on a Pro Forma Basis.  Further, if
since the beginning of any such Test Period and on or prior to the date of any
required calculation of a financial ratio or test (x) a Subject Transaction
shall have occurred or (y) any Person that subsequently became a Subsidiary or
was merged, amalgamated or consolidated with or into the Borrower or any of its
Subsidiaries since the beginning of such Test Period shall have consummated any
Subject Transaction, then, in each case, any applicable financial ratio or test
shall be as determined on a Pro Forma Basis for such Test Period as if such
Subject Transaction had occurred at the beginning of the applicable Test Period
(it being understood, for the avoidance of doubt, that solely for purposes of
calculating quarterly compliance with Section 6.15, the date of the required
calculation shall be the last day of the Test Period and Subject Transactions
occurring thereafter shall not be taken into account).

 

(c)                                  Notwithstanding anything to the contrary
contained in paragraph (a) above or the definition of “Capital Lease,” in the
event of an accounting change requiring all leases to be capitalized, only those
leases (assuming for purposes hereof that they were in existence on the Closing
Date) that would constitute Capital Leases on the Closing Date shall be
considered Capital Leases and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith (provided that together with all financial statements
delivered to the Administrative Agent in accordance with the terms of this
Agreement after the date of such accounting change, the Borrower shall deliver a
schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such accounting change).

 

54

--------------------------------------------------------------------------------



 

(d)                                 Subject to Section 1.09, for purposes of
determining the permissibility of any action, change, transaction or event that
by the terms of the Loan Documents requires a calculation of any financial ratio
or test (including the Total Leverage Ratio, the Senior Secured Leverage Ratio,
the First Lien Leverage Ratio, the Interest Coverage Ratio and the amount of
Consolidated Adjusted EBITDA, Consolidated Net Income or Consolidated Total
Assets), such financial ratio or test shall be calculated at the time such
action is taken, such change is made, such transaction is consummated or such
event occurs, as the case may be, and no Default or Event of Default shall be
deemed to have occurred solely as a result of a change in such financial ratio
or test occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be.

 

Section 1.05.                          Effectuation of Transactions.  Each of
the representations and warranties of the Loan Parties contained in this
Agreement and the other Loan Documents (and all corresponding definitions) are
made after giving effect to the Transactions, unless the context otherwise
requires.

 

Section 1.06.                          Timing of Payment of Performance; Times
of Day.  When payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due or performance required on a day which is not
a Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  Unless
otherwise specified herein, all references herein to times of day shall be
references to New York City time (daylight or standard, as applicable).

 

Section 1.07.                          Currency Equivalents Generally. 
Notwithstanding the foregoing, for purposes of any determination under
Section 2.21(a), Article 5, Article 6 (other than the calculation of compliance
with any financial ratio for purposes of taking any action hereunder) or
Article 7 with respect to the amount of any Indebtedness, Lien, Restricted
Payment, Restricted Debt Payment, Investment, Disposition, Sale and Lease-Back
Transaction, Affiliate transaction or other transaction, event or circumstance,
or any determination under any other provision of this Agreement expressly
requiring the use of a current exchange rate, or for the purposes of obtaining
judgment in any court where it is necessary to convert a sum due hereunder or
under any other Loan Document (any of the foregoing, a “subject transaction”),
in each case in a currency other than Dollars, (i) the Dollar equivalent amount
of a subject transaction in a currency other than Dollars shall be calculated
based on the rate of exchange quoted by the Reuters World Currency Page (or, in
the event such rate does not appear on such Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as may be agreed upon by the Administrative Agent and the Borrower)
for such alternate currency, as in effect at 11:00 a.m. (London time) on the
date of such subject transaction (which, in the case of any Restricted Payment,
shall be deemed to be the date of the declaration thereof and, in the case of
the incurrence of Indebtedness, shall be deemed to be on the date first
committed); provided, that if any Indebtedness is incurred (and, if applicable,
associated Lien granted) to refinance or replace other Indebtedness denominated
in a currency other than Dollars, and the relevant refinancing or replacement
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing or replacement, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing or
replacement Indebtedness (and, if applicable, associated Lien granted) does not
exceed an amount sufficient to repay the principal amount of such Indebtedness
being refinanced or replaced, except by an amount equal to (x) unpaid accrued
interest and premiums (including tender premiums) thereon plus other reasonable
and customary fees and expenses (including upfront fees and original issue
discount) incurred in connection with such refinancing or replacement, (y) any
existing commitments unutilized thereunder and (z) additional amounts permitted
to be incurred under Section 6.01 and (ii) for the avoidance of doubt, no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in

 

55

--------------------------------------------------------------------------------



 

the rate of currency exchange occurring after the time of any subject
transaction so long as such subject transaction was permitted at the time
incurred, made, acquired, committed, entered or declared as set forth in clause
(i).  For purposes of the calculation of compliance with any financial ratio for
purposes of taking any action hereunder, on any relevant date of determination,
amounts denominated in currencies other than Dollars shall be translated into
Dollars at the applicable currency exchange rate used in preparing the financial
statements delivered pursuant to Sections 5.01(a) or (b), as applicable, for the
relevant Test Period and will, with respect to any Indebtedness, reflect the
currency translation effects, determined in accordance with GAAP, of any Hedge
Agreement permitted hereunder in respect of currency exchange risks with respect
to the applicable currency in effect on the date of determination for the Dollar
Equivalent amount of such Indebtedness.

 

Section 1.08.                          Cashless Rolls.  Notwithstanding anything
to the contrary contained in this Agreement or in any other Loan Document, to
the extent that any Lender extends the maturity date of, or replaces, renews or
refinances, any of its then-existing Loans with Incremental Loans, Replacement
Term Loans, Loans in connection with any Replacement Revolving Facility,
Extended Term Loans, Extended Revolving Loans or loans incurred under a new
credit facility, in each case, to the extent such extension, replacement,
renewal or refinancing is effected by means of a “cashless roll” by such Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in Dollars” or the relevant alternate currency, “in immediately available
funds”, “in Cash” or any other similar requirement.

 

Section 1.09.                          Certain Calculations and Tests. 
(a) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, (i) when calculating any applicable ratio or determining other
compliance with this Agreement (including the determination of compliance with
any provision of this Agreement which requires that no Default or Event of
Default has occurred, is continuing or would result therefrom) or (ii) or
testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Consolidated Adjusted EBITDA,) in connection
with a Subject Transaction undertaken in connection with the consummation of a
Limited Condition Transaction, the date of determination of such ratio or
availability and determination of whether any Default or Event of Default has
occurred, is continuing or would result therefrom or other applicable covenant
shall, at the option of the Borrower (the Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
be deemed to be the date the definitive agreements for such Limited Condition
Transaction are entered into or, in respect of any transaction described in
clauses (b) and (c) of the definition of Limited Condition Transaction, delivery
of irrevocable notice, declaration of dividend or similar event) (the “LCT Test
Date”) and if, after such ratios and other provisions are measured on a Pro
Forma Basis after giving effect to such Limited Condition Transaction and the
other Subject Transactions to be entered into in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) as if they
occurred at the beginning of the four consecutive fiscal quarter period being
used to calculate such financial ratio ending prior to the LCT Test Date, the
Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratios, baskets and provisions, such ratios, baskets and
provisions shall be deemed to have been complied with.  For the avoidance of
doubt, (x) if any of such ratios are exceeded as a result of fluctuations in
such ratio (including due to fluctuations in Consolidated Adjusted EBITDA of the
Borrower) at or prior to the consummation of the relevant Limited Condition
Transaction, such ratios and other provisions will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the Limited Condition Transaction is permitted hereunder and (y) such
ratios and other provisions shall not be tested at the time of consummation of
such Limited Condition Transaction or related Subject Transactions.  If the
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio (excluding, for the
avoidance of doubt, any ratio contained in Section 6.15) or basket availability
with respect to any other Subject Transaction on or following the relevant LCT
Test Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the date that the definitive

 

56

--------------------------------------------------------------------------------



 

agreement for such Limited Condition Transaction is terminated or expires (or,
if applicable, the irrevocable notice, declaration of dividend or similar event
is terminated or expires) without consummation of such Limited Condition
Transaction, any such ratio or basket shall be as determined on a Pro Forma
Basis assuming such Limited Condition Transaction and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated; provided that Consolidated Interest
Expense for purposes of the Interest Coverage Ratio will be calculated using an
assumed interest rate based on the indicative interest margin contained in any
financing commitment documentation with respect to such Indebtedness or, if no
such indicative interest margin exists, as reasonably determined by the Borrower
in good faith.

 

(b)                                 Notwithstanding anything to the contrary
herein, with respect to any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that does not require
compliance with a financial ratio or test (including, without limitation, any
Interest Coverage Ratio, Total Leverage Ratio, Senior Secured Leverage Ratio
and/or First Lien Leverage Ratio) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement that requires
compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence Based Amounts in connection
with such substantially concurrent incurrence, except that incurrences of
Indebtedness and Liens constituting Fixed Amounts shall be taken into account
for purposes of Incurrence Based Amounts.

 

Section 1.10.                          Exchange Rates

 

The Administrative Agent or Issuing Bank, as applicable, shall determine the
exchange rate as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of outstanding amounts denominated in Alternative Currencies
as set forth in the definition of Dollar Equivalent. Such rate shall become
effective as of such Revaluation Date and shall be employed in converting any
amounts between the Dollars and Alternative Currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or Issuing Bank, as applicable.

 

Section 1.11.                          Additional Alternative Currencies.

 

(a)                                 The Borrower may from time to time request
that LIBO Rate Loans be made and/or Letters of Credit be issued under the
Revolving Facility in a currency other than those specifically listed in the
definition of “Alternative Currency”; provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of LIBO Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Revolving Lenders; and in the case
of any such request with respect to the issuance of Letters of Credit under the,
such request shall be subject to the approval of the applicable Administrative
Agent and Issuing Bank.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., twenty Business Days prior to
the date of the desired borrowing (or such other time or date as may be agreed
by the Administrative Agent and, in the case of any such request pertaining to
Letters of Credit, the applicable Issuing Bank, in its or their sole
discretion). In the case of any such request pertaining to LIBO Rate Loans, the
Administrative Agent shall promptly notify each applicable

 

57

--------------------------------------------------------------------------------



 

Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the applicable Issuing
Bank thereof. Each applicable Lender (in the case of any such request pertaining
to LIBO Rate Loans) or the applicable Issuing Bank (in the case of a request
pertaining to Letters of Credit) shall notify the applicable Administrative
Agent, not later than 12:00 noon, ten Business Days (or such other period of
time as may be agreed by the Administrative Agent in its sole discretion) after
receipt of such request whether it consents, in its sole discretion, to the
making of LIBO Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 

(c)                                  Any failure by any applicable Lender or
Issuing Bank, as the case may be, to respond to such request within the time
period specified in the preceding paragraph shall be deemed to be a refusal by
such Lender or the Issuing Bank, as the case may be, to permit LIBO Rate Loans
to be made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all applicable Lenders consent to making LIBO Rate
Loans in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency under the applicable facility hereunder for purposes of any
borrowing of LIBO Rate Loans; and if the Administrative Agent and Issuing Bank
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent of all applicable Lenders to any request for an
additional currency under this Section 1.11, the Administrative Agent shall
promptly so notify the Borrower.

 

ARTICLE 2                              THE CREDITS

 

Section 2.01.                          Commitments.  During the period from the
Closing Date and on and prior to the Funding Date, subject to the terms and
conditions set forth herein, each Lender agrees, severally and not jointly, to
make Term Loans to the Borrower on the Funding Date in Dollars in a principal
amount not to exceed its Term Commitment.  Subject to the terms and conditions
set forth herein, each Lender agrees, severally and not jointly, to make
Revolving Loans to the Borrower in Dollars or in any other Alternative Currency,
at any time and from time to time on and after the Closing Date, and until the
earlier of the Revolving Credit Maturity Date and the termination of the
Revolving Credit Commitment of such Lender in accordance with the terms hereof,
in an aggregate principal amount at any time outstanding that will not result in
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment. Within the foregoing limits and subject to the terms, conditions and
limitations set forth herein, the Borrower may borrow, pay or prepay and
reborrow Revolving Loans.  Amounts paid or prepaid in respect of the Term Loans
may not be reborrowed.

 

Section 2.02.                          Loans and Borrowings.

 

(a)                                 Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.

 

(b)                                 Subject to Section 2.13, (i) each Term Loan
Borrowing shall be comprised entirely of ABR Loans or LIBO Rate Loans, (ii) each
Revolving Loan Borrowing denominated in Dollars shall be comprised entirely of
ABR Loans or LIBO Rate Loans, and (iii) each Revolving Loan Borrowing
denominated in Alternative Currencies shall be comprised entirely of LIBO Rate
Loans, in each case, as the Borrower may request, in accordance herewith.  Each
Lender at its option may make any LIBO Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the

 

58

--------------------------------------------------------------------------------



 

Borrower to repay such Loan in accordance with the terms of this Agreement,
(ii) such LIBO Rate Loan shall be deemed to have been made and held by such
Lender, and the obligation of the Borrower to repay such LIBO Rate Loan shall
nevertheless be to such Lender for the account of such domestic or foreign
branch or Affiliate of such Lender and (iii) in exercising such option, such
Lender shall use reasonable efforts to minimize increased costs to the Borrower
resulting therefrom (which obligation of such Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
otherwise determines would be disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.15 shall apply); provided, further, that any such
domestic or foreign branch or Affiliate of such Lender shall not be entitled to
any greater indemnification under Section 2.17 with respect to such LIBO Rate
Loan than that which the applicable Lender was entitled on the date on which
such Loan was made (except in connection with any indemnification entitlement
arising as a result of a Change in Law after the date on which such Loan was
made).

 

(c)                                  At the commencement of each Interest Period
for any LIBO Rate Borrowing, such Borrowing shall comprise an aggregate
principal amount that is an integral multiple of the Dollar Equivalent of
$100,000 and not less than the Dollar Equivalent of $1,000,000.  Each ABR
Borrowing when made shall be in an integral multiple of $100,000 and a minimum
principal amount of $1,000,000; provided that an ABR Revolving Borrowing may be
made in a lesser aggregate amount that is (x) equal to the entire aggregate
Unused Revolving Credit Commitments or (y) required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(e).  Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 8 different Interest Periods in
effect for LIBO Rate Borrowing at any time outstanding (or such greater number
of different Interest Periods as the Administrative Agent may agree from time to
time).

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not nor shall it be entitled to, request, or to
elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the maturity date applicable to such Loans.

 

Section 2.03.                          Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request
either in writing by delivery of an irrevocable Borrowing Request (by hand
delivery, fax or other electronic transmission (including “.pdf” or “.tif”))
signed by a Responsible Officer of the Borrower (a) in the case of a LIBO Rate
Borrowing denominated in Dollars, not later than 12:00 noon, New York City time,
three Business Days  before the date of the proposed Borrowing, (b) in the case
of an ABR Borrowing (including any such notice of an ABR Borrowing to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e)), not
later than 10:00 a.m., New York City time, on the date of the proposed Borrowing
(or, in the case of an ABR Borrowing to be made on the Closing Date, not later
than 12:00 noon, New York City time, one Business Day before the date of the
proposed Borrowing) and (c) in the case of a LIBO Rate Borrowing denominated in
an Alternative Currency, 12:00 noon, New York City time, at least four Business
Days before the date of the proposed Borrowing (or, in each case, such later
time as shall be acceptable to the Administrative Agent).  Each such written
Borrowing Request shall specify the following information in compliance with
Section 2.01:

 

(i)                                     the Class of such Borrowing;

 

(ii)                                  the aggregate amount and currency of the
requested Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

59

--------------------------------------------------------------------------------



 

(iv)                              whether such Borrowing is to be an ABR
Borrowing or a LIBO Rate Borrowing;

 

(v)                                 in the case of a LIBO Rate Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(vi)                              the location and number of the Borrower’s
account or any other designated account(s) to which funds are to be disbursed
(the “Funding Account”).

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing (if denominated in Dollars) shall be a LIBO Rate Borrowing with an
Interest Period of one month; provided that if the Borrower shall not have
notified the Administrative Agent in writing of such requested Borrowing, by
12:00 noon three Business Days before the date of the requested Borrowing (or,
in the case of a LIBO Rate Borrowing to be made on the Closing Date, one
Business Day), then such Borrowing shall be an ABR Borrowing.  If no Interest
Period is specified with respect to any requested LIBO Rate Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04.                          [Reserved].

 

Section 2.05.                          Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, (i) each Issuing Bank agrees, in each case in
reliance upon the agreements of the other Revolving Lenders set forth in this
Section 2.05, (A) from time to time on any Business Day during the period from
the Closing Date to the fifth Business Day prior to the Revolving Credit
Maturity Date, upon the request of the Borrower, to issue Letters of Credit
denominated in Dollars or any other Alternative Currency for the account of the
Borrower (or any of its Subsidiaries; provided that the Borrower will be an
applicant) and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.05(b), and (B) to honor drafts under the Letters of
Credit, provided that each of JPMorgan, Citibank, N.A., Keybank National
Association, Barclays Bank PLC and Deutsche Bank AG New York Branch will not be
obligated to issue any Commercial Letter of Credit, and (ii) the Revolving
Lenders severally agree to participate in the Letters of Credit issued pursuant
to Section 2.05(d).

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall deliver to the applicable Issuing Bank and the Administrative
Agent, at least five Business Days in advance of the requested date of issuance
(or such shorter period as is acceptable to the applicable Issuing Bank), a
request to issue a Letter of Credit, which shall specify that it is being issued
under this Agreement, in the form of Exhibit K attached hereto.  To request an
amendment, extension or renewal of a Letter of Credit, the Borrower shall submit
such a request to the applicable Issuing Bank (with a copy to the Administrative
Agent) at least five Business Days in advance of the requested date of
amendment, extension or renewal (or such shorter period as is acceptable to the
applicable Issuing Bank), identifying the Letter of Credit to be amended,
extended or renewed, and specifying the proposed date (which shall be a Business
Day) and other details of the amendment, extension or renewal.  Requests for
issuance, amendment, extension or renewal must be accompanied by such other
information as shall be necessary to issue, amend, extend or renew such Letter
of Credit.  In the case of Letters of Credit requested to be issued by the
Administrative Agent, in its capacity as an Issuing Lender, the Borrower shall
also submit a letter of credit application

 

60

--------------------------------------------------------------------------------



 

in the form of Exhibit L hereto, and in the case of any other applicable Issuing
Bank, if requested by such Issuing Bank, the Borrower also shall submit a letter
of credit application on such Issuing Bank’s standard form in connection with
any request for a Letter of Credit.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.  No Letter of Credit, letter of credit application or other
document entered into by the Borrower with the applicable Issuing Bank relating
to any Letter of Credit shall (x) contain any representations or warranties,
covenants or events of default not set forth in this Agreement (for the
avoidance of doubt, including the exhibits hereto) (and to the extent
inconsistent herewith, shall be rendered null and void) and (y) all
representations and warranties, covenants and events of default contained
therein shall contain standards, qualifications, thresholds and exceptions for
materiality or otherwise consistent with this Agreement (and, to the extent
inconsistent herewith, shall be deemed to incorporate such standards,
qualifications, thresholds and exceptions contained herein without action by any
other party).  Unless otherwise agreed by the applicable Issuing Bank and the
Borrower, each Letter of Credit shall be governed by the laws of the State of
New York.  A Letter of Credit shall be issued, amended, extended or renewed only
if (and on issuance, amendment, extension or renewal of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, extension, or renewal, (i) the LC Exposure shall,
subject to Sections 2.08 and 2.21(i), not exceed the Letter of Credit Sublimit,
(ii) the Aggregate Revolving Credit Exposure shall not exceed the Total
Revolving Credit Commitment, (iii) the Revolving Credit Exposure of each Lender
will not exceed such Lender’s Revolving Credit Commitment, and (iv) the
aggregate outstanding amount of Letters of Credit issued by such Issuing Bank
shall not exceed the applicable amount set forth for such Issuing Bank in the
definition of Issuing Bank hereunder (unless otherwise agreed by such Issuing
Bank); provided, if the Borrower determines that, in connection with any actual
or anticipated Letter of Credit, less than the full amount of the Letter of
Credit Sublimit would be available to the Borrower as a result of the
application of this subclause (iv), then the applicable amount set forth for
such Issuing Bank in the definition of Issuing Bank shall be reallocated as
elected by the Borrower in consultation with each Issuing Bank and with the
consent of any such Issuing Bank which has its applicable share increased as a
result of such reallocation (and the Borrower and the Issuing Banks agree to
take such actions as among themselves to accommodate any such reallocation). 
For the avoidance of doubt, no Issuing Bank shall be obligated to issue a Letter
of Credit in an Alternative Currency if such Issuing Bank does not otherwise
issue letters of credit in such Alternative Currency.   No Issuing Bank shall be
under any obligation to issue any Letter of Credit if:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon such Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which such Issuing Bank in good
faith deems material to it;

 

(ii)                                  the issuance of such Letter of Credit
would violate one or more policies of such Issuing Bank regarding completion of
customary “know your customer” requirements on the beneficiary of such Letter of
Credit and/or any Subsidiary of the Borrower that is a co-applicant for such
Letter of Credit;

 

61

--------------------------------------------------------------------------------



 

(iii)                               except as otherwise agreed by the
Administrative Agent and such Issuing Bank, such Letter of Credit is in an
initial stated amount less than the Dollar Equivalent of $10,000;

 

(iv)                              such Letter of Credit is to be denominated in
a currency other than Dollars or any Alternative Currency;

 

(v)                                 such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; and

 

(vi)                              any Revolving Lender is at such time a
Defaulting Lender, unless such Issuing Bank has entered into arrangements,
including reallocation of such Defaulting Lender’s Applicable Percentage of the
outstanding LC Exposure pursuant to Section 2.20(d)(i) or the delivery of cash
collateral, satisfactory to such Issuing Bank (in its sole discretion) by the
Borrower to eliminate such Issuing Bank’s actual or potential fronting exposure
(after giving effect to Section 2.20(d)(i)) with respect to such Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
such Letter of Credit and all other LC Exposure as to which such Issuing Bank
has actual or potential fronting exposure, as it may elect in its sole
discretion.

 

No Issuing Bank shall be under any obligation to amend or extend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment
thereto. Promptly after the delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire not later than the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or such longer period of time as may
be agreed to by the applicable Issuing Bank) and (ii) the date that is five
Business Days prior to the Revolving Credit Maturity Date; provided that any
Letter of Credit may provide for the automatic extension thereof for any number
of additional periods each of up to one year in duration (none of which, in any
event, shall extend beyond the date referred to in clause (ii) of this paragraph
(c) unless 103% of the then available face amount thereof is Cash collateralized
or backstopped pursuant to arrangements reasonably satisfactory to the Issuing
Bank thereof).

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Revolving Lenders, the applicable Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit (calculated, in the case of Letters of Credit in an Alternative
Currency, based on the Dollar Equivalent thereof).  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, in Dollars, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason
(calculated, in the case of Letters of Credit in an Alternative Currency, based
on the Dollar Equivalent thereof).  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or

 

62

--------------------------------------------------------------------------------



 

the occurrence and continuance of a Default or Event of Default or reduction or
termination of the Revolving Credit Commitments or the fact that, as a result of
changes in currency exchange rates, such Revolving Lender’s Revolving Credit
Exposure at any time might exceed its Revolving Credit Commitment at such time
(in which case Section 2.10(c) would apply), and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the applicable Issuing
Bank shall make any LC Disbursement in respect of a Letter of Credit, the
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent in Dollars an amount equal to such LC Disbursement not later than
1:00 p.m., New York City time, on the Business Day immediately following the
date the Borrower receives notice under paragraph (g) of this Section of such LC
Disbursement; provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing.  If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section 2.05 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Revolving Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
such Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under

 

63

--------------------------------------------------------------------------------



 

a Letter of Credit comply with the terms thereof.  The parties hereto expressly
agree that, in the absence of gross negligence, bad faith or willful misconduct
on the part of applicable Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The applicable
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  Such Issuing Bank shall promptly notify the Administrative Agent and
the Borrower by facsimile or email of such compliant demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburse such
LC Disbursement, at the rate per annum then applicable to Revolving Loans that
are ABR Loans; provided that if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section 2.05, then
Section 2.12(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Lender pursuant to paragraph
(e) of this Section to reimburse such Issuing Bank shall be for the account of
such Revolving Lender to the extent of such payment.

 

(i)                                     Replacement of an Issuing Bank or
Addition of New Issuing Banks.  An Issuing Bank may be replaced with the consent
of the Administrative Agent (not to be unreasonably withheld or delayed) at any
time by written agreement among the Borrower, the Administrative Agent and the
successor Issuing Bank.  The Administrative Agent shall notify the Revolving
Lenders of any such replacement of an Issuing Bank.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b)(ii).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require.  After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.  The Borrower may, at any time and from time to time with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) and such Revolving Lender, designate one or more additional
Revolving Lenders to act as an issuing bank under the terms of this Agreement. 
Any Revolving Lender designated as an issuing bank pursuant to this
paragraph (i) shall be deemed to be an “Issuing Bank” (in addition to being a
Revolving Lender) in respect of Letters of Credit issued or to be issued by such
Revolving Lender, and, with

 

64

--------------------------------------------------------------------------------



 

respect to such Letters of Credit, such term shall thereafter apply to the other
Issuing Banks and such Revolving Lender.

 

(j)                                    Cash Collateralization.

 

(i)                                     If any Event of Default shall occur and
be continuing, then on the Business Day that the Borrower receives notice from
the Administrative Agent demanding the deposit of Cash collateral pursuant to
this paragraph (j), upon such demand, the Borrower shall deposit, in an
interest-bearing account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders and the
Issuing Banks (the “LC Collateral Account”), an amount in Cash equal to 103% of
the LC Exposure as of such date; provided that the obligation to deposit such
Cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in Section 7.01(f) or (g).

 

Any such deposit under clause (i) above shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured Obligations
in accordance with the provisions of this paragraph (j).  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account and the Borrower hereby grants the
Administrative Agent a security interest in the LC Collateral Account.  Interest
or profits, if any, on such investments shall accumulate in such account. 
Moneys in such account shall be applied by the Administrative Agent to reimburse
the applicable Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time.  If the Borrower is required to provide an amount of Cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount
(together with all interest and other earnings with respect thereto, to the
extent not applied as aforesaid) shall be returned to the Borrower promptly but
in no event later than three Business Days, after such Event of Default has been
cured or waived.

 

Section 2.06.                          Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 p.m., New York City time to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s respective Applicable
Percentage.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
Funding Account or as otherwise directed by the Borrower; provided that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to, but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
Overnight Rate or (ii) in the case of the Borrower, the interest rate applicable
to Loans comprising such Borrowing at such time.  If such Lender pays such
amount to the Administrative

 

65

--------------------------------------------------------------------------------



 

Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing and the Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.06(b) shall cease.  If the
Borrower pays such amount to the Administrative Agent, the amount so paid shall
constitute a repayment of such Borrowing by such amount.  Nothing herein shall
be deemed to relieve any Lender from its obligation to fulfill its Commitment or
to prejudice any rights which the Administrative Agent or the Borrower or any
other Loan Party may have against any Lender as a result of any default by such
Lender hereunder.

 

Section 2.07.                          Type; Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a LIBO
Rate Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a LIBO
Rate Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders, based upon their Applicable Percentages and
the Loans comprising each such portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election
either by delivering an irrevocable Interest Election Request in writing (by
hand delivery, fax or other electronic transmission (including “.pdf” or
“.tif”)) signed by a Responsible Officer of the Borrower by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower was
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.

 

(c)                                  Each written Interest Election Request
shall specify the following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a LIBO Rate Borrowing; and

 

(iv)                              if the resulting Borrowing is a LIBO Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each applicable Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

 

66

--------------------------------------------------------------------------------



 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a LIBO Rate Borrowing prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall be
converted to a LIBO Rate Borrowing with an Interest Period of one month. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
LIBO Rate Borrowing and (ii) unless repaid, each LIBO Rate Borrowing shall be
converted to an ABR Borrowing, as applicable, at the end of the then-current
Interest Period applicable thereto.

 

Section 2.08.                          Termination and Reduction of Commitments.

 

(a)                                 (i) The Term Commitments existing on the
Closing Date shall automatically terminate (x) upon the making of the Term Loans
on the Funding Date and (y) if not already so reduced, to $0 on the Funding Date
upon the funding (if any) of Term Loans permitted to be made on such date and
(ii) unless previously terminated, the Revolving Credit Commitments shall
terminate on the Revolving Credit Maturity Date.

 

(b)                                 Upon delivering the notice required by
Section 2.08(d), the Borrower may at any time terminate the Revolving Credit
Commitments upon (i) the payment in full in Cash of all outstanding Revolving
Loans, together with accrued and unpaid interest thereon, (ii) the cancellation
and return of all outstanding Letters of Credit (or alternatively, with respect
to each such Letter of Credit, the furnishing to the Administrative Agent of a
Cash deposit (or if reasonably satisfactory to the Administrative Agent and the
applicable Issuing Bank, a backup standby letter of credit) equal to 103% of the
LC Exposure as of such date) and (iii) the payment in full of all accrued and
unpaid fees and all reimbursable expenses and other non-contingent Obligations
with respect to the Revolving Facility then due, together with accrued and
unpaid interest (if any) thereon.

 

(c)                                  Upon delivering the notice required by
Section 2.08(d), the Borrower may from time to time reduce the Revolving Credit
Commitments; provided that (i) each reduction of the Revolving Credit
Commitments shall be in an amount that is an integral multiple of the Dollar
Equivalent of $100,000 and not less than the Dollar Equivalent or $1,000,000 and
(ii) the Borrower shall not reduce the Revolving Credit Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.09 or Section 2.10, the Aggregate Revolving Credit Exposure would
exceed the Total Revolving Credit Commitment.

 

(d)                                 The Borrower shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under paragraph
(b) or (c) of this Section 2.08 at least one Business Day prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Revolving Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Revolving Credit
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other transactions, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Revolving Credit Commitments pursuant to this
Section 2.08 shall be permanent.  Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Lender shall be
reduced by such Revolving Lender’s Applicable Percentage of such reduction
amount.

 

67

--------------------------------------------------------------------------------



 

Section 2.09.                          Repayment of Loans; Evidence of Debt.

 

(a)                                 Commencing on June 30, 2019, the Borrower
hereby unconditionally promises to repay the outstanding Term Loans to the
Administrative Agent for the account of each Term Lender (i) on the last day of
each March, June, September and December prior to the Term Loan Maturity Date
(each such date being referred to as a “Loan Installment Date”), in each case in
an amount equal to 0.25% of the original principal amount of such Term Loans on
the Funding Date (as such payments may be reduced from time to time as a result
of the application of prepayments in accordance with Section 2.10 and
Section 9.05(g) or increased as a result of any increase in the amount of such
Term Loans pursuant to Section 2.21(a) (which shall include, at the Borrower’s
election, such adjustments as are necessary in order to provide for the
“fungibility” of such Additional Term Loans)), and (ii) on the Term Loan
Maturity Date, the remainder of the principal amount of the Term Loans
outstanding on such date, together in each case with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of such payment.

 

(b)                                 The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Revolving Lender the
then unpaid principal amount of each Revolving Loan on the Revolving Credit
Maturity Date, and each such payment shall be made by the Borrower in the same
currency as each outstanding Revolving Loan that is being repaid.  On the
Revolving Credit Maturity Date, the Borrower shall or shall cause the
beneficiary thereof to cancel and return all outstanding Letters of Credit (or
alternatively, with respect to each such Letter of Credit, furnish to the
Administrative Agent a Cash deposit (or if reasonably satisfactory to the
relevant Issuing Bank, a backup standby letter of credit) equal to 100% of the
LC Exposure as of such date) and make payment in full in Cash of all accrued and
unpaid fees and all reimbursable expenses and other Obligations with respect to
the Revolving Facility then due, together with accrued and unpaid interest (if
any) thereon.

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(d)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount and currency of each Loan made
hereunder, the Class and Type thereof and the Interest Period (if any)
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

 

(e)                                  The entries made in the accounts maintained
pursuant to paragraph (c) or (d) of this Section 2.09 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein
(absent manifest error); provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any manifest error therein
shall not in any manner affect the obligation of the Borrower to repay the Loans
in accordance with the terms of this Agreement; provided, further, that in the
event of any inconsistency between the accounts maintained by the Administrative
Agent pursuant to paragraph (d) of this Section 2.09 and any Lender’s records,
the accounts of the Administrative Agent shall govern.

 

(f)                                   Any Lender may request that Loans made by
it be evidenced by a Promissory Note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a Promissory Note payable to such
Lender and its registered assigns.  Thereafter, the Loans evidenced by such

 

68

--------------------------------------------------------------------------------



 

Promissory Note and interest thereon shall at all times (including after
assignment pursuant to Section 9.05) be represented by one or more Promissory
Notes in such form payable to the payee named therein and its registered
assigns.

 

Section 2.10.                          Prepayment of Loans.

 

(a)                                 Optional Prepayments.

 

(i)                                     Upon prior notice in accordance with
paragraph (a)(iii) of this Section, the Borrower shall have the right at any
time and from time to time to prepay any Borrowing of Term Loans in whole or in
part without premium or penalty (but subject to Sections 2.11(e) and 2.15). 
Each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages.

 

(ii)                                  Upon prior notice in accordance with
paragraph (a)(iii) of this Section 2.10, the Borrower shall have the right at
any time and from time to time to prepay any Borrowing of Revolving Loans in
whole or in part without premium or penalty (but subject to Section 2.15). 
Prepayments made pursuant to this Section 2.10(a)(ii), first, shall be applied
ratably to outstanding LC Disbursements and second, shall be applied ratably to
the outstanding Revolving Loans, including with respect to any Incremental
Revolving Facility, and in each case, shall be made by the Borrower in the same
currency as the outstanding LC Disbursements and/or the outstanding Revolving
Loans being prepaid.

 

(iii)                               The Borrower shall notify the Administrative
Agent in writing by providing a Prepayment Notice with respect to (A) of any
prepayment under this Section 2.10(a) in the case of prepayment of a LIBO Rate
Borrowing, not later than 1:00 p.m. three Business Days before the date of
prepayment or (B) in the case of prepayment of an ABR Borrowing, not later than
1:00 p.m. one Business Day before the date of prepayment.  Each Prepayment
Notice shall be irrevocable and shall specify the prepayment date and the
principal amount and currency of each Borrowing or portion thereof to be
prepaid; provided that a Prepayment Notice delivered by the Borrower may state
that such Prepayment Notice is conditioned upon the effectiveness of other
transactions, in which case such Prepayment Notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Promptly following receipt
of any such Prepayment Notice relating to a Borrowing, the Administrative Agent
shall advise the relevant Lenders of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in
Section 2.02(c).  Each prepayment of Term Loans made pursuant to this
Section 2.10(a) shall be applied against the remaining scheduled installments of
principal due in respect of the Term Loans of such Class in the manner specified
by the Borrower or, if not so specified on or prior to the date of such optional
prepayment, in direct order of maturity.

 

(b)                                 Mandatory Prepayments.

 

(i)                                     No later than the fifth Business Day
after the date on which the financial statements with respect to each Fiscal
Year of the Borrower are required to be delivered pursuant to Section 5.01(b),
commencing with the Fiscal Year ending on December 31, 2019,  the Borrower shall
prepay the outstanding Term Loans in accordance with clause (vi) of this
Section 2.10(b) in an aggregate principal amount equal to (A) 50.0% (such
percentage, as it may be reduced as described below, the “ECF Percentage”) of
Excess Cash Flow for the Fiscal Year then ended, minus (B) at the option of the
Borrower, (x) the aggregate principal amount of any Term Loans, Additional Term
Loans, Revolving Loans or Additional Revolving Loans prepaid pursuant to
Section 2.10(a) and/or prepayments of other Indebtedness secured by Liens on the
Collateral on a pari passu basis or senior basis to the Liens on the Collateral
securing the Loans, in each case, prior to the making of such Excess Cash Flow
payment  (including in connection with debt buybacks made by the Borrower in an
amount equal to the discounted amount actually paid in

 

69

--------------------------------------------------------------------------------



 

respect thereof pursuant to Section 9.05 and/or otherwise, and/or application of
any “yank-a-bank” provisions in Section 2.18), excluding any such optional
prepayments made during such Fiscal Year that reduced the amount required to be
prepaid pursuant to this Section 2.10(b)(i) in the prior Fiscal Year (in the
case of any such revolving loans prepaid, to the extent accompanied by a
permanent reduction in the relevant commitment, and in the case of all such
prepayments, to the extent that such prepayments were not financed with the
proceeds of long-term Indebtedness (other than revolving Indebtedness) of the
Borrower or its Subsidiaries), and (y) the aggregate principal amount paid,
increased, decreased, included, deducted or otherwise realized or accounted for
after the end of the applicable Fiscal Year but prior to the making of the
Excess Cash Flow payment required for such Fiscal Year that would otherwise be
permitted to be deducted from the calculation of Excess Cash Flow pursuant to
clause (b) of the definition thereof had such amount been paid, increased,
decreased, included, deducted or otherwise realized or accounted for during the
applicable Fiscal Year (in each case, excluding any such amount that reduced the
amount required to be prepaid pursuant to this Section 2.10(b)(i) in the prior
Fiscal Year) and (z) in each case without duplication of any such reduction from
the definition of “Excess Cash Flow” by such amounts, on a dollar-for-dollar
basis, the aggregate amount for such Fiscal Year of clauses (b)(ii), (v), (vii),
(viii), (ix), (x), (xi) and (xii) of the definition of “Excess Cash Flow” for
such Fiscal Year (excluding all such prepayments funded with the proceeds of
other long-term Indebtedness or the issuance of Equity Interests); provided
that, to the extent the voluntary prepayments pursuant to clause (B) would
reduce the required prepayments to an amount less than $0, such excess voluntary
prepayments may be credited against the ECF Percentage of Excess Cash Flow for
any subsequent Excess Cash Flow period; provided further that (1) such
percentage of Excess Cash Flow shall be reduced to 25.0% of Excess Cash Flow if
the First Lien Leverage Ratio as determined on a Pro Forma Basis as of the last
day of such Fiscal Year as adjusted by the After Year-End Deductions (but
without giving effect to the payment required hereby) shall be less than or
equal to 4.00:1.00, but greater than 3.50:1.00 and (2) such prepayment shall not
be required if the First Lien Leverage Ratio as determined on a Pro Forma Basis
as of the last day of such Fiscal Year as adjusted by the After Year-End
Deductions (but without giving effect to the payment required hereby) shall be
less than or equal to 3.50:1.00; provided further that (i) the First Lien
Leverage Ratio shall be recalculated to give pro forma effect to any amount
referred to in clause (B) above that is paid, increased, decreased, included,
deducted or otherwise realized or accounted for after the end of the applicable
Fiscal Year but prior to the making of the Excess Cash Flow payment required for
such Fiscal Year (collectively, the “After Year-End Deductions”) as if such
After Year-End Deductions were made during the Fiscal Year of the applicable
Excess Cash Flow prepayment and the ECF Percentage for purposes of making such
Excess Cash Flow prepayment shall be determined by reference to such
recalculated First Lien Leverage Ratio and (ii) such After Year-End Deduction
shall not be applied to the calculation of the First Lien Leverage Ratio in
connection with the determination of the ECF Percentage for purposes of (and
shall not reduce the required amount of) any subsequent Excess Cash Flow
prepayment.  Prepayment of any Term Loans shall only be required under this
Section 2.10(b)(i) with respect to the amount (if any) of Excess Cash Flow for
such period in excess of $15,000,000.

 

(ii)                                  No later than the fifth Business Day
following the receipt of Net Proceeds in respect of any Prepayment Asset Sale or
Net Insurance/Condemnation Proceeds, in each case, in excess of (x) $10,000,000
in a single transaction or series of related transactions and (y) $20,000,000 in
the aggregate in any Fiscal Year, the Borrower shall apply an amount equal to
100% of the Net Proceeds or Net Insurance/Condemnation Proceeds received with
respect thereto in excess of such thresholds to prepay outstanding Term Loans;
provided that if, on the date any such Net Proceeds or Net
Insurance/Condemnation Proceeds are received, the First Lien Leverage Ratio (as
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period (but excluding the receipt of such Net Proceeds or Net
Insurance/Condemnation Proceeds, as applicable)) shall be (A) less than
4.00:1.00 but greater than or equal to 3.50:1.00, the percentage of Net Proceeds
or Net Insurance/Condemnation Proceeds, as applicable, required to prepay the
outstanding Term Loans shall be reduced to 50.0% and (B) less than 3.50:1.00, no
such prepayment shall be required; provided that if prior to the date any such

 

70

--------------------------------------------------------------------------------



 

prepayment is required to be made, the Borrower notifies the Administrative
Agent of its intention to reinvest such Net Proceeds or Net
Insurance/Condemnation Proceeds in the business of the Borrower or any of its
Subsidiaries (other than working capital, except for short term capital assets
and except to the extent acquired in connection with an acquisition or another
Investment in another Person permitted under this Agreement), then so long as no
Event of Default then exists, the Borrower shall not be required to make a
mandatory prepayment under this clause (ii) in respect of such Net Proceeds or
Net Insurance/Condemnation Proceeds to the extent such Net Proceeds or Net
Insurance/Condemnation Proceeds are so reinvested within 450 days following
receipt thereof, or if the Borrower or any of its Subsidiaries has entered into
a binding contract to so reinvest such Net Proceeds or Net
Insurance/Condemnation Proceeds during such 450-day period and such Net Proceeds
or Net Insurance/Condemnation Proceeds are so reinvested within 180 days after
the expiration of such 450-day period; provided, however, that if any Net
Proceeds or Net Insurance/Condemnation Proceeds have not been so reinvested
prior to the expiration of the applicable period, the Borrower shall promptly
prepay the Term Loans with the Net Proceeds or Net Insurance/Condemnation
Proceeds not so reinvested as set forth above (without regard to the immediately
preceding proviso); provided, further, that if at the time that any such
prepayment would be required hereunder, the Borrower is required to offer to
repurchase or prepay any other Indebtedness secured on a pari passu basis (or
any Refinancing Indebtedness in respect thereof that is secured on a pari passu
basis with the Obligations) pursuant to the terms of the documentation governing
such Indebtedness with Net Proceeds (such Indebtedness (or Refinancing
Indebtedness in respect thereof) required to be offered to be so repurchased or
prepaid, the “Other Applicable Indebtedness”), then the Borrower may apply such
Net Proceeds or Net Insurance/Condemnation Proceeds on a pro rata basis to the
prepayment of the Term Loans and to the repurchase or prepayment of the Other
Applicable Indebtedness (determined on the basis of the aggregate outstanding
principal amount of the Term Loans and Other Applicable Indebtedness (or
accreted amount if such Other Applicable Indebtedness is issued with original
issue discount) at such time; provided that the portion of such Net Proceeds or
Net Insurance/Condemnation Proceeds allocated to the Other Applicable
Indebtedness shall not exceed the amount of such Net Proceeds or Net
Insurance/Condemnation Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such Net Proceeds or Net Insurance/Condemnation Proceeds shall be allocated to
the Term Loans in accordance with the terms hereof), and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this Section 2.10(b)(ii) shall be reduced accordingly; provided, further, that
to the extent the holders of the Other Applicable Indebtedness decline to have
such Indebtedness prepaid or repurchased, the declined amount shall promptly
(and in any event within ten Business Days after the date of such rejection) be
applied to prepay the Term Loans in accordance with the terms hereof; provided,
further, that prepayment of any Term Loans shall only be required under this
Section 2.10(b)(ii) with respect to the amount of prepayment of such Term Loans
that would have otherwise been required pursuant to this Section 2.10(b)(ii) to
the extent such amount exceeds $15,000,000 for such period in which case only
amounts in excess of such $15,000,000 shall be required to be prepaid.

 

(iii)                               In the event that the Borrower or any of its
Subsidiaries shall receive Net Proceeds from the issuance or incurrence of
Indebtedness of the Borrower or any of its Subsidiaries (other than with respect
to Indebtedness permitted under Section 6.01, except to the extent constituting
(x) Refinancing Indebtedness incurred to refinance all or a portion of the Term
Loans or Revolving Loans pursuant to Section 6.01(o), (y) Incremental Loans
incurred to refinance all or a portion of the Term Loans or Revolving Loans
pursuant to Section 2.21(a)(y) or (z) Replacement Term Loans incurred to
refinance Term Loans or Loans under Replacement Revolving Facilities to
refinance any Loans under the applicable Replaced Revolving Facility in
accordance with the requirements of Section 9.02(c)), the Borrower shall,
substantially simultaneously with (and in any event not later than the Business
Day immediately following) the receipt of such Net Proceeds by the Borrower or
such Subsidiary, apply an amount equal to 100% of such Net Proceeds to prepay
outstanding Term Loans or Revolving Loans, as applicable.

 

71

--------------------------------------------------------------------------------



 

(iv)                              Notwithstanding any provision under this
Section 2.10(b) to the contrary, (A) any amounts that would otherwise be
required to be paid by the Borrower pursuant to Section 2.10(b)(i), (ii) or
(iii) above shall not be required to be so prepaid to the extent any such Excess
Cash Flow is generated by a Foreign Subsidiary, such Prepayment Asset Sale is
consummated by a Foreign Subsidiary, such Net Insurance/Condemnation Proceeds
are received by a Foreign Subsidiary or such Indebtedness is incurred by a
Foreign Subsidiary, as the case may be, for so long as the repatriation to the
U.S. of any such amounts would be prohibited under any Requirement of Law (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions commercially reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Proceeds, Net Insurance/Condemnation Proceeds or Excess Cash Flow is
permitted under the applicable Requirement of Law, such repatriation will be
immediately effected and such repatriated Net Proceeds, Net
Insurance/Condemnation Proceeds or Excess Cash Flow will be promptly (and in any
event not later than two Business Days after such repatriation) applied (net of
additional Taxes (including Tax Distributions or withholding taxes) payable or
reserved against it as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.10(b) to the extent provided herein; and (B) if the
Borrower and the Subsidiaries determine in good faith that the repatriation to
the U.S. by means of a distribution or dividend of any amounts required to
mandatorily prepay the Term Loans pursuant to Section 2.10(b)(i), (ii) or
(iii) above to the extent attributable to a Foreign Subsidiary would result in
material and adverse tax consequences, taking into account any foreign tax
credit or benefit actually realized in connection with such repatriation (such
amount, a “Restricted Amount”), as reasonably determined by the Borrower, the
amount the Borrower shall be required to mandatorily prepay pursuant to
Section 2.10(b)(i), (ii) or (iii) above, as applicable, shall be reduced by the
Restricted Amount until such time as it may repatriate to the U.S. by means of a
distribution or dividend such Restricted Amount without incurring such material
and adverse tax liability; provided that, in the case of this clause (B), on or
before the date on which any Net Proceeds or Net Insurance/Condemnation Proceeds
so retained would otherwise have been required to be applied to reinvestments or
prepayments pursuant to this Section 2.10(b), (x) the Borrower shall apply an
amount equal to such Net Proceeds or Net Insurance/Condemnation Proceeds to such
reinvestments or prepayments as if such Net Proceeds or Net
Insurance/Condemnation Proceeds had been received by the Borrower rather than
such Foreign Subsidiary, less the amount of additional Taxes (including Tax
Distributions and withholding taxes) that would have been payable or reserved
against it if such Net Proceeds or Net Insurance/Condemnation Proceeds had been
repatriated to the U.S. such Foreign Subsidiary by means of a distribution or
dividend or (y) such Excess Cash Flow, Net Proceeds or Net
Insurance/Condemnation Proceeds are applied to the repayment of Indebtedness of
a Foreign Subsidiary; provided, further, that to the extent that the
repatriation by means of a distribution or dividend of any Net Proceeds, Net
Insurance/Condemnation Proceeds or Excess Cash Flow from such Foreign Subsidiary
would no longer have a material and adverse tax consequence, an amount equal to
the Net Proceeds, Net Insurance/Condemnation Proceeds or Excess Cash Flow, as
applicable, not previously applied pursuant to preceding clauses (x) and (y),
shall be promptly applied to the repayment of the Term Loans pursuant to this
Section 2.10(b) as otherwise required above (without regard to this clause
(iv)).

 

(v)                                 Each Term Lender may elect, by notice to the
Administrative Agent at or prior to the time and in the manner specified by the
Administrative Agent, prior to any prepayment of Term Loans required to be made
by the Borrower pursuant to this Section 2.10(b), to decline all (but not a
portion) of its Applicable Percentage of such prepayment (such declined amounts,
the “Declined Proceeds”) in which case such Declined Proceeds may be retained by
the Borrower and shall be added to the calculation of the Available Amount;
provided, further, that, for the avoidance of doubt, no Lender may reject any
prepayment made under Section 2.10(b)(iii) above to the extent constituting
Refinancing Indebtedness incurred to refinance all or a portion of the Term
Loans pursuant to Section 6.01(o), Incremental Loans incurred to refinance all
or a portion of the Term Loans pursuant to Section 2.21(a)(y) or Replacement
Term Loans incurred to refinance Term Loans in accordance with the requirements
of Section 9.02(c).  If a Lender fails to deliver a notice of election declining
receipt of its Applicable Percentage of such mandatory

 

72

--------------------------------------------------------------------------------



 

prepayment to the Administrative Agent within the time frame specified above,
any such failure will be deemed to constitute an acceptance of such Lender’s
Applicable Percentage of the total amount of such mandatory prepayment of Term
Loans.

 

(vi)                              Except as otherwise provided in any
Refinancing Amendment, Incremental Facility or replacement facility pursuant to
Section 9.02(c), each prepayment of Term Loans pursuant to this
Section 2.10(b) shall be applied ratably to each Class of Term Loans then
outstanding (provided that any prepayment of Term Loans with the Net Proceeds of
any Refinancing Indebtedness, Incremental Term Facility or replacement facility
pursuant to Section 9.02(c) shall be applied to the applicable Class of Term
Loans being refinanced or replaced).  With respect to each Class of Term Loans,
all accepted prepayments under Section 2.10(b)(i), (ii) or (iii) shall be
applied against the remaining scheduled installments of principal due in respect
of such Term Loans as directed by the Borrower (or, in the absence of direction
from the Borrower, to the remaining scheduled amortization payments in respect
of the Term Loans in direct order of maturity), and each such prepayment shall
be paid to the Lenders in accordance with their respective Applicable
Percentage.  The amount of such mandatory prepayments shall be applied first to
the then outstanding Term Loans that are ABR Loans and then to the then
outstanding Term Loans that are LIBO Rate Loans.  Any prepayment of Term Loans
made on or prior to the date that is six months after the Closing Date pursuant
to Section 2.10(b)(iii) as part of a Repricing Transaction shall be accompanied
by the fee set forth in Section 2.11(e).

 

(vii)                           In the event and on each Business Day on which
(i) the Aggregate Revolving Credit Exposure exceeds the Total Revolving Credit
Commitments and/or (ii) the Revolving Credit Exposure of a Lender exceeds such
Lender’s Revolving Credit Commitment, the Borrower shall, in each case, prepay
the Revolving Loans and/or reduce LC Exposure in the same currency of the
outstanding LC Disbursements and/or the outstanding Revolving Loans being
prepaid and in an aggregate amount equal to such excess by taking any of the
following actions as it shall determine at its sole discretion: (A) prepayment
of Revolving Loans or (B) with respect to such excess LC Exposure, deposit of
Cash in the LC Collateral Account or “backstopping” or replacement of such
Letters of Credit, in each case, in an amount equal to 103% of such excess LC
Exposure (but in any event, such payments of Revolving Loans and such deposits
of Cash or “backstopping” or replacements of Letters of Credit shall in the
aggregate be equal to such excess) and pursuant to arrangements (and with
“backstop” letter of credit issuers) reasonably acceptable to the applicable
Issuing Banks.

 

(viii)                        The Borrower shall deliver to the Administrative
Agent, at the time of each prepayment required under Section 2.10(b)(i), (ii) or
(iii), a certificate signed by a Responsible Officer of the Borrower setting
forth in reasonable detail the calculation of the amount of such prepayment. 
Each such certificate shall specify the Borrowings being prepaid and the
principal amount of each Borrowing (or portion thereof) to be prepaid. 
Prepayments shall be accompanied by accrued interest as required by
Section 2.12.  All prepayments of Borrowings under this Section 2.10(b) shall be
subject to Section 2.15, but shall otherwise be without premium or penalty;
provided that any prepayments under clause (iii) above as part of a Repricing
Transaction shall be subject to Section 2.11(e).

 

(c)                                  If as a result of changes in currency
exchange rates, on any Revaluation Date, (i) the Aggregate Revolving Credit
Exposure of any Class exceeds the Total Revolving Credit Commitments of such
Class, (ii) the LC Exposure exceeds the Letter of Credit Sublimit, (iii) the
Revolving Credit Exposure of a Lender exceeds such Lender’s Revolving Credit
Commitment, and/or (iv) the aggregate outstanding amount of Letters of Credit
issued by an Issuing Bank exceeds the applicable amount set forth for such
Issuing Bank in the definition of Issuing Bank hereunder,  the Borrower shall,
in each case, at the request of the Administrative Agent, within 10 days of such
Revaluation Date (A) prepay Revolving Loans or (B) provide Cash Collateral
pursuant to Section 2.05(j), in each case in the same currency as the
outstanding

 

73

--------------------------------------------------------------------------------



 

LC Disbursements and/or the outstanding Revolving Loans being prepaid and in an
aggregate amount such that the applicable exposure does not exceed the
applicable commitment sublimit or amount set forth above.

 

Section 2.11.                          Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender (subject to
Section 2.20) a commitment fee, which shall accrue at a rate equal to the
Commitment Fee Rate per annum on the average daily amount of the Unused
Revolving Credit Commitment of such Revolving Lender during the period from and
including the Closing Date to the date on which such Lender’s Revolving Credit
Commitments terminate.  Accrued commitment fees shall be payable in arrears on
the last day of each March, June, September and December for the quarterly
period then ended and on the date on which the Revolving Credit Commitments
terminate.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender (subject to
Section 2.20) a participation fee with respect to their participations in
Letters of Credit, which for Letters of Credit denominated in Dollars or an
Alternative Currency shall accrue at the same Applicable Rate used to determine
the interest rate applicable to LIBO Rate Revolving Loans, in each case, on the
daily face amount of such Lender’s Applicable Percentage in respect of Letters
of Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements), during the period from and including the Closing Date through
the later of the date on which such Revolving Lender’s Revolving Credit
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure in respect of Letters of Credit and (ii) to each Issuing Bank,
for its own account, a fronting fee, in respect of each Letter of Credit issued
by such Issuing Bank for the period from the date of issuance of such Letter of
Credit to the expiration date of such Letter of Credit (or if terminated on an
earlier date, to the termination date of such Letter of Credit), computed at a
rate equal to the greater of (x) $500 per annum and (y) 0.15% of the LC Exposure
amount (excluding the aggregate principal amount of all LC Disbursements that
have not been reimbursed at such time) of such Letter of Credit, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued to but excluding the last day of
each March, June, September and December shall be payable in arrears for the
quarterly period then ended on the last day of such calendar quarter; provided
that all such fees shall be payable on the date on which the Revolving Credit
Commitments terminate and any such fees accruing after the date on which the
Revolving Credit Commitments terminate shall be payable on demand.  Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within 30 days after receipt of a written demand (accompanied by reasonable
back-up documentation therefor).  All participation fees and fronting fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed.

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for their own account, the agency and administration fees
set forth in the Fee Letter, payable in the amounts and at the times specified
therein or as so otherwise agreed upon by the Borrower and the Administrative
Agent, or such agency fees as may otherwise be separately agreed upon by the
Borrower and the Administrative Agent in writing.

 

(d)                                 All fees payable hereunder shall be paid in
Dollars on the dates due, in immediately available funds, to the Administrative
Agent (or to the applicable Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Revolving

 

74

--------------------------------------------------------------------------------



 

Lenders.  Fees paid shall not be refundable under any circumstances except as
otherwise provided in the Fee Letter.

 

(e)                                  In the event that, on or prior to the date
that is six months after the Closing Date, the Borrower (x) prepay, repay,
refinance or replace any Term Loans in connection with a Repricing Transaction
(including, for the avoidance of doubt, any prepayment made pursuant to
Section 2.10(b)(iii) that constitutes a Repricing Transaction), or (y) effect
any amendment, modification, waiver or consent under this Agreement resulting in
a Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Lenders, (I) in the case of clause
(x) above, a premium of 1.00% of the aggregate principal amount of the Term
Loans so prepaid, repaid, refinanced or replaced and (II) in the case of clause
(y), a fee equal to 1.00% of the aggregate principal amount of the Term Loans
that are the subject of such Repricing Transaction outstanding immediately prior
to such amendment, modification, waiver or consent.  If, on or prior to the date
that is six months after the Closing Date, all or any portion of the Term Loans
held by any Lender are prepaid, repaid, refinanced or replaced pursuant to
Section 2.18 as a result of, or in connection with, such Lender not agreeing or
otherwise consenting to any waiver, consent, modification or amendment referred
to in clause (y) above (or otherwise in connection with a Repricing
Transaction), such prepayment, repayment, refinancing or replacement will be
made at 101% of the principal amount so prepaid, repaid, refinanced or
replaced.  All such amounts shall be due and payable on the date of
effectiveness of such Repricing Transaction.

 

(f)                                   The Borrower agrees to pay to the
Administrative Agent for the account of each Term Lender on a pro rata basis in
accordance with such Lender’s Term Commitments, a ticking fee payable in Dollars
which shall accrue on the daily outstanding amount of such Lender’s Term
Commitments at a rate per annum equal to 1.50% during the period from and
including the Closing Date until the date on which the Term Loans are funded,
with such fee payable on the date such Term Loans are funded. All ticking fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

Section 2.12.                          Interest.

 

(a)                                 The Term Loans and Revolving Loans
comprising each ABR Borrowing shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)                                 The Term Loans and Revolving Loans
comprising each LIBO Rate Borrowing shall bear interest at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee payable by the Borrower
hereunder is not paid when due (after the expiration of any applicable grace
period), whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, to the fullest extent permitted by law,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal or interest of any Loan, 2.0% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section or (ii) in the case of any fees, 2.0% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section 2.12; provided that no amount
shall accrue or be payable pursuant to this Section 2.12(c) to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on (w) each Interest Payment Date for such Loan, (x) upon the
Term Loan Maturity Date or the Revolving Credit Maturity Date, as applicable and
(y) termination of the Revolving Credit Commitments or, if applicable, the

 

75

--------------------------------------------------------------------------------



 

Latest Maturity Date; provided that (i) interest accrued pursuant to paragraph
(c) of this Section 2.12 shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the termination of the relevant revolving Commitments), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
LIBO Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.  Interest shall accrue on each Loan for the day on which the Loan is made
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.

 

Section 2.13.                          Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a LIBO Rate Borrowing:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBO Rate for
the applicable currency and such Interest Period; or

 

(ii)                                  the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate for the applicable currency and
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for the
applicable currency and such Interest Period (any Alternative Currency affected
by the circumstances described in Section 2.13(a)(i) or (ii) is referred to as
an “Affected Alternative Currency”);

 

then the Administrative Agent shall promptly give notice thereof to the Borrower
and the Lenders by facsimile or email as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, which the
Administrative Agent agrees promptly to do, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any such
Borrowing as, a LIBO Rate Borrowing shall be ineffective and such Borrowing
shall be continued as, or converted to, an ABR Borrowing (in the case of any
conversion to an ABR Borrowing, on the last day of the Interest Period
applicable thereof), and (ii) if any Borrowing Request requests a LIBO Rate
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

Section 2.14.                          Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or Issuing Bank; or

 

76

--------------------------------------------------------------------------------



 

(ii)                                  impose on any Lender or Issuing Bank or
the London interbank market any other condition affecting this Agreement or LIBO
Rate Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise) in respect of any
LIBO Rate Loan or Letter of Credit in an amount deemed by such Lender or Issuing
Bank to be material, then, within 30 days after the Borrower’s receipt of the
certificate contemplated by paragraph (c) of this Section 2.14, the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered (including any Taxes other
than (i) any Excluded Taxes and (ii) any Indemnified Taxes or Other Taxes
indemnified under Section 2.16); provided that the Borrower shall not be liable
for such compensation if (x) the relevant Change in Law occurs on a date prior
to the date such Lender becomes a party hereto, (y) the Lender invokes
Section 2.19 or (z) such circumstances in the case of requests for reimbursement
under clause (ii) above resulting from a market disruption are not generally
affecting the banking market.

 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law regarding liquidity or capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (including any Change in Law due to
Taxes other than (i) any Excluded Taxes and (ii) any Indemnified Taxes or Other
Taxes indemnified under Section 2.16) (taking into consideration such Lender’s
or Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy), then within 30 days of
receipt by the Borrower of the certificate contemplated by paragraph (c) of this
Section 2.14 the Borrower will pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as applicable, as specified in paragraphs
(a) or (b) of this Section 2.14 and setting forth in reasonable detail the
manner in which such amount or amounts was determined and certifying that such
Lender is generally charging such amounts to similarly situated borrowers shall
be delivered to the Borrower and shall be conclusive absent manifest error.

 

(d)                                 Failure or delay on the part of any Lender
or Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
Issuing Bank notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided, further, that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

77

--------------------------------------------------------------------------------



 

Section 2.15.                          Break Funding Payments.  In the event of
(a) the conversion or prepayment of any principal of any LIBO Rate Loan other
than on the last day of an Interest Period applicable thereto (whether
voluntary, mandatory, automatic, by reason of acceleration or otherwise),
(b) the failure to borrow, convert, continue or prepay any LIBO Rate Loan on the
date or in the amount specified in any notice delivered pursuant hereto or
(c) the assignment of any LIBO Rate Loan of any Lender other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.18, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such event
(other than loss of profit).  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section and the basis therefor and setting forth in reasonable detail the manner
in which such amount or amounts was determined shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

 

Section 2.16.                          Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction or withholding for any Taxes, except as required
by Requirements of Law.  If any Requirements of Law (as determined in the good
faith discretion of an applicable withholding agent) require the deduction or
withholding of any Tax from any such payment by a Loan Party, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with the Requirements of Law;
provided that if an applicable withholding agent shall be required to deduct or
withhold any Indemnified Taxes from such payments, then (i) the sum payable by
the applicable Loan Party shall be increased as necessary so that after making
all such required deductions or withholdings (including deductions and
withholdings applicable to additional sums payable under this Section) the
Administrative Agent (acting for its own account), any Lender or any Issuing
Bank (as applicable) receives an amount equal to the sum it would have received
had no such deductions or withholding been made, (ii) such withholding agent
shall make such deductions or withholdings and (iii) such withholding agent
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Requirements of Law.  If at any time a
Loan Party is required by Requirements of Law to make any deduction or
withholding from any sum payable hereunder, such Loan Party shall promptly
notify the relevant Lender or Issuing Bank or the Administrative Agent upon
becoming aware of the same.  In addition, each Lender or the Administrative
Agent, as applicable, shall promptly notify a Loan Party upon becoming aware of
any circumstances as a result of which a Loan Party is or would be required to
make any deduction or withholding from any sum payable hereunder.

 

(b)                                 In addition, the Loan Parties shall pay any
Other Taxes to the relevant Governmental Authority in accordance with
Requirements of Law.

 

(c)                                  Each Loan Party shall indemnify the
Administrative Agent, each Lender and each Issuing Bank within thirty (30) days
after written demand therefor, for the full amount of any Indemnified Taxes paid
by the Administrative Agent or such Lender or Issuing Bank, as applicable
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) and any penalties (other than any penalties or
interest attributable to the gross negligence or willful misconduct of the
Administrative Agent, such Lender or Issuing Bank (in each case, as determined
by a court of competent jurisdiction in a final, non-appealable judgment;
provided, the Administrative Agent’s or a Lender’s or Issuing Bank’s failure to
furnish notice of a claim within six months from the date on which the
Administrative Agent or such Lender or Issuing Bank has received notice from the
relevant Governmental Authority that amounts were being asserted against the

 

78

--------------------------------------------------------------------------------



 

Administrative Agent or such Lender or Issuing Bank, as applicable, shall be
deemed to be gross negligence)), and reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that if the Loan Party reasonably believes that such Taxes were not
correctly or legally asserted, the Administrative Agent, Lender or Issuing Bank,
as applicable, will use reasonable efforts to cooperate with the Loan Party to
obtain a refund of such Taxes (which shall be repaid to the Loan Party in
accordance with Section 2.16(g))) so long as such efforts would not, in the sole
determination of the Administrative Agent or such Lender or Issuing Bank, result
in any additional costs or expenses not reimbursed by the Loan Party or be
otherwise materially disadvantageous to it. A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender, an Issuing Bank
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, and (ii) certifying that
such Lender or Issuing Bank is generally charging the relevant amounts to
similarly situated borrowers, shall be conclusive absent manifest error.

 

(d)                                 Each Lender shall severally indemnify,
within thirty (30) days after demand therefor, (i) the Administrative Agent for
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) the Administrative Agent and any Loan Party for any Taxes attributable
to such Lender’s failure to comply with the provisions of
Section 9.05(c) relating to the maintenance of a Participant Register and
(iii) the Administrative Agent and any Loan Party for any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or such Loan Party in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent or such Loan Party
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent and the Loan Parties to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent or such Loan Party to the Lender from any
other source against any amount due to the Administrative Agent or such Loan
Party under this paragraph (d).

 

(e)                                  As soon as practicable after any payment of
Indemnified Taxes by a Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, on or prior to the date on which such Lender becomes a Lender under this
Agreement and at the time or times reasonably requested in writing by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable laws or by the taxing authorities of any
jurisdiction and such other documentation reasonably requested in writing by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or by the
taxing authority of any jurisdiction or reasonably requested in writing by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject

 

79

--------------------------------------------------------------------------------



 

to backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary herein, the completion, execution and submission of
such documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a “U.S. person” as defined
under Section 7701(a)(30) of the Code shall deliver to the Borrower and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), executed copies of IRS Form W-9 (or
successor form) certifying that such Lender is not subject to U.S. federal
backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) substantially in the form of
Exhibit I-1 and (y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2, Exhibit I-3 or Exhibit I-4, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-4 on behalf of each such
direct and indirect partner;

 

80

--------------------------------------------------------------------------------



 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent, as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall (to the extent it is legally entitled to do so)
promptly deliver to the Borrower and the Administrative Agent renewals,
amendments or additional or successor forms, properly completed and duly
executed by such Lender, together with any other certificate or statement of
exemption required in order to confirm or establish such Lender’s status or that
such Lender is entitled to an exemption from or reduction in applicable Tax.  If
as a result of any Change in Law, regulation or treaty, or in any official
application or interpretation thereof applicable to the payments made by or on
behalf of any Loan Party or by the Administrative Agent under any Loan Document
or any change in an income tax treaty applicable to any Lender, any Lender is
unable to submit to the Borrower or the Administrative Agent any form or
certificate that such Lender is obligated to submit pursuant to
Section 2.16(f)(ii) or such Lender is required to withdraw or cancel any such
form or certificate previously submitted or any such form or certificate
otherwise becomes ineffective or inaccurate, such Lender shall promptly notify
the Borrower and Administrative Agent of such fact and the Lender shall not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.

 

(iv)                              Each Lender hereby authorizes the
Administrative Agent to deliver to the Loan Parties and to any successor
Administrative Agent any documentation provided by such Lender to the
Administrative Agent pursuant to Section 2.16(f).

 

(g)                                  If the Administrative Agent, an Issuing
Bank or a Lender determines, in its sole discretion, that it has received a
refund of any Indemnified Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.16, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.16 with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or Issuing Bank (including any Taxes imposed with respect to such
refund) as is

 

81

--------------------------------------------------------------------------------



 

determined by the Administrative Agent, such Lender or Issuing Bank in good
faith in its reasonable discretion, and without interest (other than any net
after-Tax interest paid by the relevant Governmental Authority with respect to
such refund); provided that such Loan Party, upon the request of the
Administrative Agent, such Lender or Issuing Bank, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or Issuing Bank in the event the Administrative Agent, such Lender
or Issuing Bank is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the Administrative Agent, a Lender or an Issuing Bank be required
to pay any amount to a Loan Party pursuant to this paragraph (g) to the extent
that the payment of which would place the Administrative Agent, Lender or
Issuing Bank in a less favorable net after-Tax position than the Administrative
Agent, Lender or Issuing Bank would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This Section shall not be construed to require the
Administrative Agent, any Lender or any Issuing Bank to make available its Tax
returns (or any other information relating to its taxes which it deems
confidential) to such Loan Party or any other Person or to arrange its affairs
in any particular manner.

 

(h)                                 Survival.  Each party’s obligations under
this Section 2.16 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 2.17.                          Payments Generally; Allocation of
Proceeds; Sharing of Set-offs.

 

(a)                                 The Borrower shall make each payment
required to be made by them hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 2.14,
2.15 or 2.16, or otherwise) in immediately available funds, without set-off
(except as otherwise provided in Section 2.16) or counterclaim and, unless
otherwise specified, prior to 2:00 p.m. on the date when due.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15 or 2.16 and 9.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  Except as otherwise
provided herein (including in Section 2.20), each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans
of a given Class and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type (and of the same Class) shall be allocated
pro rata among the Lenders in accordance with their respective Applicable
Percentages.  Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole Dollar amount.  All payments hereunder shall be made in Dollars.  Any
payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

 

82

--------------------------------------------------------------------------------



 

(b)                                 All proceeds of Collateral received by the
Administrative Agent after an Event of Default has occurred and is continuing
and all or any portion of the Loans shall have been accelerated hereunder
pursuant to Section 7.01, shall, upon election by the Administrative Agent or at
the direction of the Required Lenders, be applied, first, on a pro rata basis,
to pay any fees, indemnities or expense reimbursements then due to the
Administrative Agent or any Issuing Bank from the Borrower constituting
Obligations, second, on a pro rata basis, to pay any fees, indemnities or
expense reimbursements then due to the Lenders from the Borrower constituting
Obligations, third, to pay interest due and payable in respect of any Loans, on
a pro rata basis, fourth, to prepay principal on the Loans and pay unreimbursed
LC Disbursements, to pay all Banking Services Obligations that constitute
Secured Obligations and to pay all Secured Hedging Obligations, on a pro rata
basis among the Secured Parties, fifth, to pay an amount to the Administrative
Agent equal to 103% of the LC Exposure on such date, to be held in the LC
Collateral Account as Cash collateral for such Obligations, on a pro rata basis,
sixth, to the payment of any other Secured Obligation (other than contingent
indemnification obligations for which no claim has yet been made) due to the
Administrative Agent or any Lender on a pro rata basis and seventh, to the
Borrower or as the Borrower shall direct.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements of any Class resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements of such Class and accrued interest thereon than the proportion
received by any other Lender with Loans of such Class, then the Lender receiving
such greater proportion shall purchase (for Cash at face value) participations
in the Loans and sub-participations in LC Disbursements of other Lenders of such
Class at such time outstanding to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders of such Class ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements of such Class;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any permitted assignee or participant, including any
payments made or deemed made in connection with Sections 2.21, 2.22 and
9.02(c).  The Borrower consents to the foregoing and agree, to the extent they
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

 

83

--------------------------------------------------------------------------------



 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.06(b),
Section 2.17(c) or the last paragraph of Article 8, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
or paragraphs, as applicable, until all such unsatisfied obligations are fully
paid.

 

Section 2.18.                          Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.14 or such Lender determines it can no longer make or maintain LIBO
Rate Loans pursuant to Section 2.19, or if any Loan Party is required to pay any
Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or its participation in any Letter of
Credit affected by such event, or to assign its rights and obligations hereunder
to another of its offices, branches or Affiliates, if, in the reasonable
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.14 or 2.16, as applicable, in the
future and (ii) would not subject such Lender to any material unreimbursed
out-of-pocket cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.14 or such Lender determines it can no longer make or maintain
LIBO Rate Loans pursuant to Section 2.19, (ii) any Loan Party is required to pay
any Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, (iii) any
Lender is a Defaulting Lender or (iv) in connection with any proposed amendment,
waiver or consent requiring the consent of “each Lender” or “each Lender
directly affected thereby” with respect to which Required Lender consent has
been obtained, any Lender is a non-consenting Lender (each such Lender, a
“Non-Consenting Lender”), then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, (x) terminate the
applicable Commitments and/or Additional Commitments of such Lender and repay
all Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date under one or more
Credit Facilities or Additional Credit Facilities as the Borrower may elect on a
non-pro rata basis or (y) replace such Lender by requiring such Lender to assign
and delegate (and such Lender shall be obligated to assign and delegate),
without recourse (in accordance with and subject to the restrictions contained
in Section 9.05), all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which Eligible
Assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) such Lender shall have received payment of an amount equal to the
outstanding principal amount of its Loans and, if applicable, participations in
LC Disbursements, in each case of such Class of Loans, Commitments and/or
Additional Commitments and, other than in the case of a Defaulting Lender,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder with respect to such Class of Loans, Commitments and/or Additional
Commitments, (ii) in the case of any assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments and (iii) such assignment does not conflict with applicable law.  A
Lender (other than a Defaulting Lender) shall not be required to make any such
assignment and delegation, and the Borrower may not repay the Obligations of
such Lender or terminate its Commitments or Additional Commitments, if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower

 

84

--------------------------------------------------------------------------------



 

to require such assignment and delegation cease to apply.  Each Lender agrees
that if it is replaced pursuant to this Section 2.18, it shall (x) execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence
such sale and purchase and shall deliver to the Administrative Agent any
Promissory Note (if the assigning Lender’s Loans are evidenced by Promissory
Notes) subject to such Assignment and Assumption; provided that the failure of
any Lender replaced pursuant to this Section 2.18 to execute an Assignment and
Assumption or deliver such Promissory Notes shall not render such sale and
purchase (and the corresponding assignment) invalid and such assignment shall be
recorded in the Register and the Promissory Notes shall be deemed cancelled and
(y) consent to such proposed amendment, waiver or consent prior to signing such
Assignment and Assumption.  Each Lender hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Lender’s attorney-in-fact, with full authority in the place and stead of such
Lender and in the name of such Lender, from time to time in the Administrative
Agent’s discretion, with prior written notice to such Lender, to take any action
and to execute any such Assignment and Assumption or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (b).  To the extent a Lender is replaced pursuant to
Section 2.18(b)(iv) in connection with a Repricing Transaction requiring payment
of a fee pursuant to Section 2.11(e), the Borrower shall pay to each Lender
being replaced the fee set forth in Section 2.11(e).

 

Section 2.19.                          Illegality.  If any Lender reasonably
determines that any Change in Law has made it unlawful, or that any Governmental
Authority has asserted after the Closing Date that it is unlawful, for such
Lender or its applicable lending office to make or maintain any LIBO Rate Loans
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligations of such Lender to make or continue LIBO
Rate Loans or to convert ABR Borrowings to LIBO Rate Borrowings shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Borrower shall upon demand from such Lender (with a
copy to the Administrative Agent), either convert all LIBO Rate Borrowings of
such Lender to ABR Borrowings either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.  Each
Lender agrees to designate a different lending office if such designation will
avoid the need for such notice and will not, in the determination of such
Lender, otherwise be materially disadvantageous to it.

 

Section 2.20.                          Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)                                 Fees shall cease to accrue on the unfunded
portion of the Revolving Credit Commitment of such Defaulting Lender pursuant to
Section 2.11(a) and, subject to clause (d)(iv) below, on the participation of
such Defaulting Lender in Letters of Credit pursuant to Section 2.11(b).

 

(b)                                 The Commitments and the LC Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders, all
“affected Lenders”, or the Required Lenders or Required Revolving Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender disproportionately and adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender.

 

85

--------------------------------------------------------------------------------



 

(c)                                  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of a
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 2.10, Section 2.14, Section 2.15, Section 2.16, Section 2.17, Article 7,
Section 9.06 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.09), shall
be applied at such time or times as may be determined by the Administrative
Agent and, where relevant, the Borrower as follows:  first, to the payment of
any amounts owing by that Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to any applicable Issuing Banks hereunder; third, if so
reasonably determined by the Administrative Agent or reasonably requested by the
applicable Issuing Bank, to be held as Cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent or the Borrower, to be held in a deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the
non-Defaulting Lenders and the Issuing Banks as a result of any judgment of a
court of competent jurisdiction obtained by any non-Defaulting Lender or any
Issuing Bank against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Exposure in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or LC Exposure were made or created at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and LC Exposure owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or LC Exposure
owed to, that Defaulting Lender.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash collateral pursuant to this
Section 2.20(c) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(d)                                 If any LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such LC Exposure
shall be reallocated among the non-Defaulting Revolving Lenders in accordance
with their respective Applicable Percentages but only to the extent (x) the sum
of all non-Defaulting Lenders’ Revolving Credit Exposures does not exceed the
total of all non-Defaulting Revolving Lenders’ Revolving Credit Commitments and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Credit Commitments; provided, that, subject to Section 9.22, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any other right or remedy available to it hereunder or
under law, within two Business Days following notice by the Administrative
Agent, Cash collateralize 100% of such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to paragraph (i) above and
any Cash collateral provided by the Defaulting Lender or pursuant to

 

86

--------------------------------------------------------------------------------



 

Section 2.20(c) above) or make other arrangements reasonably satisfactory to the
Administrative Agent and to the applicable Issuing Bank with respect to such LC
Exposure.  Cash collateral (or the appropriate portion thereof) provided to
reduce LC Exposure or other obligations shall be released promptly following
(A) the elimination of the applicable LC Exposure or other obligations giving
rise thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 2.18)) or (B) the Administrative Agent’s good faith determination that
there exists excess Cash collateral (including any subsequent reallocation of LC
Exposure among non-Defaulting Lenders described in clause (i) above);

 

(iii)                               if the LC Exposure of the non-Defaulting
Lenders are reallocated pursuant to this Section 2.20(d), then the fees payable
to the Revolving Lenders pursuant to Sections 2.11(a) and (b), as the case may
be, shall be adjusted in accordance with such non-Defaulting Lenders’ Applicable
Percentages; and

 

(iv)                              if any Defaulting Lender’s LC Exposure is not
Cash collateralized, prepaid or reallocated pursuant to this Section 2.20(d),
then, without prejudice to any rights or remedies of the applicable Issuing Bank
or any Revolving Lender hereunder, all letter of credit fees payable under
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Bank until such Defaulting Lender’s LC
Exposure is Cash collateralized.

 

(e)                                  So long as any Revolving Lender is
Defaulting Lender, no Issuing Bank shall be required to issue, extend, create,
incur, amend or increase any Letter of Credit unless it is reasonably satisfied
that the related exposure will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders, Cash collateral provided pursuant to
Section 2.20(c) and/or Cash collateral will be provided by the Borrower in
accordance with Section 2.20(d), and participating interests in any such newly
issued, extended or created Letter of Credit shall be allocated among
non-Defaulting Revolving Lenders in a manner consistent with
Section 2.20(d)(i) (and Defaulting Lenders shall not participate therein).

 

(f)                                   In the event that the Administrative
Agent, the Borrower and the Issuing Banks each agree that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Applicable Percentage of LC Exposure of the Revolving Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitment and on such date such Revolving Lender shall purchase at par such of
the Revolving Loans of the other Revolving Lenders or participations in
Revolving Loans as the Administrative Agent shall determine may be necessary in
order for such Revolving Lender to hold such Revolving Loans or participations
in accordance with its Applicable Percentage; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Revolving Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

Section 2.21.                          Incremental Credit Extensions.

 

(a)                                 The Borrower may, at any time, on one or
more occasions deliver a written request to Administrative Agent to (i) add one
or more new tranches of term facilities hereunder and/or increase the principal
amount of the Term Loans or any Additional Term Loans by requesting new term
loans commitments to be added to such Loans (any such new tranche or increase,
an “Incremental Term Facility” and any loans made pursuant to an Incremental
Term Facility, “Incremental Term Loans”) and/or (ii) add one or more new
revolving credit facilities and/or

 

87

--------------------------------------------------------------------------------



 

increase the Total Revolving Credit Commitment or any Additional Revolving
Commitments (each such new facility or increase, an “Incremental Revolving
Facility” and, together with any Incremental Term Facility, “Incremental
Facilities”; and the loans thereunder, “Incremental Revolving Loans” and,
together with any Incremental Term Loans, “Incremental Loans”) in an aggregate
principal amount not to exceed (x) the greater of (1) $146,000,000 and (2) 100%
of Consolidated Adjusted EBITDA of the Borrower, as of the last day of the most
recently ended Test Period for which financial statements are available as
determined on a Pro Forma Basis (the “Fixed Dollar Incremental Amount”), less
the aggregate principal amount of all Incremental Equivalent Debt incurred
and/or issued in reliance on the Fixed Dollar Incremental Amount, plus (y) the
amount of any voluntary prepayments of the Term Loans, Incremental Equivalent
Debt and any other Indebtedness secured by Liens on a pari passu basis with or
senior to the Liens on the Collateral securing the Term Loans, voluntary
permanent reductions of the Revolving Credit Commitments or Incremental
Revolving Facilities, the amount paid in Cash in respect of any reduction in the
outstanding amount of any Term Loan (other than any Incremental Term Loan
incurred in reliance on clause (z) below) resulting from any assignment of such
Term Loan to (and/or purchase of such Term Loan by) Holdings, the Borrower
and/or any of their respective Restricted Subsidiaries, and/or application of
any “yank-a-bank” provisions, in each case effected after the Closing Date (it
being understood that any prepayment of Term Loans with the proceeds of
substantially concurrent borrowings of long-term Indebtedness (other than
Revolving Loans) or any reduction of Revolving Credit Commitments in connection
with a substantially concurrent issuance of new revolving commitments shall not
increase the calculation of the amount under this clause (y)) plus (z) an
unlimited amount so long as, in the case of this clause (z), after giving effect
to such Incremental Facility, (1) in the case of Incremental Facilities secured
by a Lien on the Collateral that is on a pari passu basis with the Liens
securing the Secured Obligations, the First Lien Leverage Ratio as determined
(but without giving effect to any Incremental Facilities or Incremental
Equivalent Debt incurred substantially concurrently therewith in reliance on the
Fixed Dollar Incremental Amount) as of the last day of the most recently ended
Test Period for which financial statements are available as determined on a Pro
Forma Basis would not exceed 4.50:1.00 (or, to the extent such Incremental
Facility is incurred in connection with any Permitted Acquisition or similar
investment not prohibited by this Agreement, the greater of 4.50:1.00 (as
determined on a Pro Forma Basis) and the First Lien Leverage Ratio immediately
prior to such transaction), (2) in the case of Incremental Facilities secured by
a Lien on the Collateral that is on a junior basis with the Liens securing the
Secured Obligations, the Senior Secured Leverage Ratio (but without giving
effect to any Incremental Facilities or Incremental Equivalent Debt incurred
substantially concurrently therewith in reliance on the Fixed Dollar Incremental
Amount) as of the last day of the most recently ended Test Period for which
financial statements are available as determined on a Pro Forma Basis, would not
exceed 5.00:1.00 (or, to the extent such Incremental Facility is incurred in
connection with any Permitted Acquisition or similar investment not prohibited
by this Agreement, the greater of 5.00:1.00 (as determined on a Pro Forma Basis)
and the Senior Secured Leverage Ratio immediately prior to such transaction) and
(3) in the case of any unsecured Incremental Facilities, either (I) the Total
Leverage Ratio as determined (but without giving effect to any Incremental
Facilities or Incremental Equivalent Debt incurred substantially concurrently
therewith in reliance on the Fixed Dollar Incremental Amount) as of the last day
of the most recently ended Test Period for which financial statements are
available as determined on a Pro Forma Basis, would not exceed 5.50:1.00 (or, to
the extent such Incremental Facility is incurred in connection with any
Permitted Acquisition or similar investment not prohibited by this Agreement,
the greater of 5.50:1.00 (as determined on a Pro Forma Basis) and the Total
Leverage Ratio immediately prior to such transaction) or (II) the Interest
Coverage Ratio as of the last day of the most recently ended Test Period for
which financial statements are available as determined on a Pro Forma Basis,
would be at least 2.00:1.00 (or, to the extent such Incremental Facility is
incurred in connection with any Permitted Acquisition or similar investment not
prohibited by this Agreement, the lesser of 2.00:1.00 and the Interest Coverage
Ratio immediately prior to such

 

88

--------------------------------------------------------------------------------



 

transaction) (amounts incurred under this clause (z), the “Incremental
Incurrence Amount”) (it being understood that for purposes of clause (z) of this
Section 2.21(a), (A) any Incremental Revolving Facilities shall be deemed to be
fully drawn, and (B) the Cash proceeds of the relevant Incremental Facility or
Incremental Equivalent Debt shall be excluded in calculating the Unrestricted
Cash Amount used in determining the First Lien Leverage Ratio, Senior Secured
Leverage Ratio or Total Leverage Ratio, as applicable) (the amounts described in
clauses (x) and (z) above, the “Incremental Cap”), (it being understood that
(I) the Borrower shall be deemed to have used amounts under clause (z) (to the
extent compliant therewith) prior to utilization of amounts under clause (x) or
(y), (II) Loans may be incurred simultaneously under clauses (x), (y) and (z),
and proceeds from any such incurrence may be utilized in a single transaction,
at the election of the Borrower, by first calculating the incurrence under
clause (z) above and then calculating the incurrence under clause (x) above,
(III) any portion of any Incremental Facility incurred in reliance on clause
(x) and/or (y) may be reclassified, as the Borrower may elect from time to time,
as incurred under clause (z) to the extent permitted thereunder at such time on
a Pro Forma Basis and (IV) the amount of any Revolving Loans or other revolving
facilities  that are incurred concurrently or substantially simultaneously with
any Incremental Facility shall be disregarded for the purposes of calculating
amount the amount of such Incremental Facility permitted to be incurred pursuant
to clause (z) above)) specifying the amount so requested; provided that:

 

(i)                                     each such request shall be in an amount
not less than (x) with respect to an Incremental Term Facility, $5,000,000 and
(y) with respect to an Incremental Revolving Facility, $2,500,000,

 

(ii)                                  except as separately agreed from time to
time between the Borrower and any Lender, no Lender shall be obligated to
provide all or any portion of any Incremental Commitment and the determination
to provide such commitment shall be within the sole and absolute discretion of
such Lender,

 

(iii)                               the creation or provision of any Incremental
Facility or Incremental Loan shall not require the approval of any existing
Lender other than any existing Lender providing all or part of any Incremental
Commitment,

 

(iv)                              the material terms of each Incremental
Revolving Facility will be substantially identical to those applicable to the
Revolving Facility or Additional Revolving Facility being increased, as
applicable, or otherwise reasonably acceptable to the Administrative Agent
(other than with respect to margin, pricing, maturity, fees or any terms which
are applicable only after the then-existing maturity date with respect to the
Revolving Facility or Additional Revolving Facility, as applicable, subject,
solely as to administrative matters, to the consent of the Administrative Agent
(such consent not to be unreasonably withheld, conditioned or delayed) and other
than as set forth under clause (v) below) and each Incremental Revolving
Facility will mature no earlier than the then-existing maturity date applicable
to the Revolving Facility or Additional Revolving Facility, as applicable, and
will require no scheduled amortization or mandatory commitment reductions prior
to such maturity date,

 

(v)                                 the interest rate and amortization schedule
(subject to clause (vi) below) applicable to any Incremental Facility or
Incremental Loans will be determined by the Borrower and the lenders providing
such Incremental Term Facility or Incremental Term Loans; provided that, in the
case of Incremental Term Loans or Incremental Term Facilities denominated in
U.S. dollars that are pari passu in right of payment and with respect to
security with the Initial Term Loans and incurred under the Incremental
Incurrence Amount (other than through the reallocation mechanism described
above) that are incurred prior to the twelve-month anniversary of the Closing
Date, as applicable, such interest rate will not be more than 0.50% higher than
the corresponding interest rate applicable to the Initial Term Loans unless the
interest

 

89

--------------------------------------------------------------------------------



 

rate margin with respect to the Initial Term Loans is adjusted to be equal to
the interest rate with respect to the relevant Incremental Loans or Incremental
Facility, minus, 0.50% (this proviso, the “MFN Protection”); provided that the
MFN Protection shall not apply to any Incremental Term Facility or Incremental
Term Loans (x) the maturity of such Incremental Term Loans is after the date one
year after the maturity date of the Initial Term Loans or (y) are incurred in
connection with a Permitted Acquisition or other investment permitted pursuant
to this Agreement provided, further, that in determining the applicable interest
rate: (w) original issue discount or upfront fees paid by the Borrower in
connection with the Initial Term Loans, as applicable, or such Incremental Term
Facility or Incremental Term Loans (based on a four-year average life to
maturity), shall be included as interest, (x) any amendments to the Applicable
Rate that became effective subsequent to the Closing Date but prior to the time
of the addition of such Incremental Term Facility or Incremental Term Loans
shall be included, (y) arrangement, commitment, structuring and underwriting
fees and any amendment fees paid or payable to the Arrangers (or their
Affiliates) in their respective capacities as such in connection with the Term
Loans or incurred on the Closing Date or to one or more arrangers (or their
Affiliates) in their capacities as such applicable to such Incremental Term
Facility or Incremental Term Loans shall be excluded and (z) if such Incremental
Term Facility or Incremental Term Loans include any “LIBOR” interest rate floor
greater than that applicable to the existing Term Loans, and such floor is
applicable to the Initial Term Loans on the date of determination, such excess
amount (and solely such excess amount) shall be equated to interest margin for
determining the increase; provided, however, that MFN Protection shall not apply
to the incurrence of Incremental Term Facilities in an amount up to the greater
of (1) $146,000,000 and (2) 100% of Consolidated Adjusted EBITDA of the
Borrower, as of the last day of the most recently ended Test Period for which
financial statements are available as determined on a Pro Forma Basis, as
elected by the Borrower (the “MFN Trigger Amount”) (the terms of the clause (v),
the “MFN Provisions”),

 

(vi)                              the final maturity date with respect to any
Incremental Term Loans shall be no earlier than the Latest Term Loan Maturity
Date; provided that this clause (vi) shall not apply to the incurrence of
Incremental Term Facilities in an amount up to the greater of (1) $146,000,000
and (2) 100% of Consolidated Adjusted EBITDA of the Borrower, as of the last day
of the most recently ended Test Period for which financial statements are
available as determined on a Pro Forma Basis (the “Maturity Carveout”), as
elected by the Borrower,

 

(vii)                           the Weighted Average Life to Maturity of any
Incremental Term Facility shall be no shorter than the remaining Weighted
Average Life to Maturity of the then-existing Term Loans; provided that this
clause (vii) shall not apply to the incurrence of Incremental Term Facilities in
an amount up to the greater of (1) $146,000,000 and (2) 100% of Consolidated
Adjusted EBITDA of the Borrower, as of the last day of the most recently ended
Test Period for which financial statements are available as determined on a Pro
Forma Basis, as elected by the Borrower,

 

(viii)                        any Incremental Facility may rank pari passu or
junior in right of payment and pari passu or junior with respect to security
with the Initial Term Loans or the Revolving Facility incurred on the Closing
Date, as applicable, or may be unsecured (and to the extent pari passu or
subordinated in right of payment or security, shall be subject to intercreditor
arrangements reasonably satisfactory to the Administrative Agent),

 

(ix)                              any Incremental Term Facility that is pari
passu in right of payment and pari passu with respect to security shall share
ratably in any prepayments of all then existing Term Loans (and all other
then-existing Additional Term Loans requiring ratable prepayment), unless the
Borrower and the lenders in respect of such Incremental Term Facility elect
lesser payments,

 

90

--------------------------------------------------------------------------------



 

(x)                                 except to the extent provided in
Section 1.09(a) if the proceeds of any Incremental Facility are being used to
finance a Limited Condition Transaction, no Event of Default shall exist
immediately prior to or after giving effect to the effectiveness of any
Incremental Facility,

 

(xi)                              at no time shall there be more than three
separate Classes of revolving facilities hereunder (including Incremental
Revolving Facilities and Additional Revolving Facilities),

 

(xii)                           [reserved],

 

(xiii)                        no Incremental Facility may be secured by assets
other than the Collateral and there shall be no borrowers or guarantors in
respect of any Incremental Facility that are not the Borrower or Loan
Guarantors, and

 

(xiv)                       such Incremental Facilities shall be on terms and
pursuant to documentation to be determined; provided that, to the extent such
terms and documentation are not consistent with the this Agreement (except to
the extent permitted in clauses (i) through (xii) above), the terms and
conditions of any such Incremental Facility shall be as agreed between the
Borrower and the lenders providing any such Incremental Facility.

 

(b)                                 Incremental Commitments may be provided by
any existing Lender, or by any other lender (any such other lender being called
an “Additional Lender”); provided that the Administrative Agent (and the Issuing
Bank, in the case of an Incremental Revolving Facility) shall have consented
(such consent not to be unreasonably withheld) to such Additional Lender’s
providing such Incremental Commitments if such consent would be required under
Section 9.05(b) for an assignment of Loans to such Additional Lender; provided,
further, that any such Additional Lender that is an Affiliated Lender shall be
subject to the provisions of Section 9.05(g), mutatis mutandis, to the same
extent as if such Incremental Commitments and related Obligations had been
obtained by such Lender by way of assignment.

 

(c)                                  Each Lender or Additional Lender providing
a portion of the Incremental Commitments shall execute and deliver to the
Administrative Agent and the Borrower all such documentation (including an
amendment to this Agreement or any other Loan Document) as may be reasonably
required by the Administrative Agent to evidence and effectuate such Incremental
Commitments.  On the effective date of such Incremental Commitments, each
Additional Lender added as a new Lender pursuant to such Incremental Commitments
shall become a Lender for all purposes in connection with this Agreement.

 

(d)                                 [Reserved].

 

(e)                                  [Reserved].

 

(f)                                   [Reserved].

 

(g)                                  Upon the implementation of any Incremental
Revolving Facility pursuant to this Section 2.21, (i) each Revolving Lender
immediately prior to such increase or new facility will automatically and
without further act be deemed to have assigned to each Revolving Lender
providing a portion of such Incremental Revolving Facility (each, a “Commitment
Increase Lender”) in respect of such increase or new facility, and each such
Commitment Increase Lender will automatically and without further act be deemed
to have assumed a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate

 

91

--------------------------------------------------------------------------------



 

outstanding (A) participations hereunder in Letters of Credit and
(B) participations hereunder held by each Revolving Lender (including each such
Commitment Increase Lender) will equal the percentage of the Total Revolving
Credit Commitment of all Revolving Lenders represented by such Revolving
Lender’s Incremental Revolving Commitment and (ii) if, on the date of such
increase or new facility, there are any Revolving Loans outstanding, such
Revolving Loans shall on or prior to the effectiveness of such Incremental
Revolving Facility be prepaid from the proceeds of additional Incremental
Revolving Loans made hereunder (reflecting such Incremental Revolving Facility),
which prepayment shall be accompanied by accrued interest on the Revolving Loans
being prepaid and any costs incurred by any Revolving Lender in accordance with
Section 2.15.  The Administrative Agent and the Revolving Lenders hereby agree
that the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence; provided, however,
that, after giving effect to any Incremental Revolving Facility and the
transactions effected pursuant to the immediately preceding sentence, (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates under any Incremental Revolving Facility, (B) repayments
required upon the maturity date of any previously existing Revolving Credit
Commitments and (C) repayments made in connection with a permanent repayment and
termination of commitments (subject to clause (3) below)) of Loans with respect
to any Incremental Revolving Facility shall be made on a pro rata basis with all
other Revolving Credit Commitments, (2) all Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments and (3) the permanent
repayment of Revolving Loans with respect to, and termination of, commitments
under any Incremental Revolving Facility shall be made on a pro rata basis with
all other Revolving Credit Commitments, except that the Borrower shall be
permitted, in their sole discretion, to permanently repay and terminate
commitments of any class of Revolving Credit Commitments on better than a pro
rata basis as compared to any other class with a later maturity date than such
class.

 

(h)                                 Effective on the date of each increase in
the Total Revolving Credit Commitments pursuant to this Section 2.21, the
maximum amount of LC Exposure permitted hereunder shall increase by an amount,
if any, agreed upon by Administrative Agent, Issuing Banks and the Borrower.

 

(i)                                     The Lenders hereby irrevocably authorize
the Administrative Agent to enter into amendments to this Agreement and the
other Loan Documents with the Loan Parties as may be necessary in order to
establish new tranches or sub-tranches in respect of Loans or commitments
increased or extended pursuant to this Section 2.21 and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.21.

 

(j)                                    This Section 2.21 shall supersede any
provisions in Section 2.17 or 9.02 to the contrary.

 

(k)                                 The proceeds of any Incremental Facility may
be used by the Borrower and its subsidiaries for working capital and other
general corporate purposes, including the financing of any Permitted Acquisition
and other investments, and any other use not prohibited by this Agreement.

 

Section 2.22.                          Extensions of Loans and Revolving
Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders

 

92

--------------------------------------------------------------------------------



 

holding Loans of any Class with a like maturity date or commitments with a like
maturity date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Loans or commitments of such
Class with a like maturity date) and on the same terms to each such Lender, the
Borrower is hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in such Extension Offers to
extend the maturity date of each such Lender’s Loans and/or commitments and
otherwise modify the terms of such Loans and/or commitments pursuant to the
terms of the relevant Extension Offer (including by increasing the interest rate
or fees payable in respect of such Loans and/or commitments (and related
outstandings) and/or modifying the amortization schedule, if any, in respect of
such Lender’s Loans) (each, an “Extension”, and each group of Loans or
commitments, as applicable, in each case as so extended, as well as the original
Loans and the original commitments (in each case not so extended), being a
“tranche”; any Extended Term Loans shall constitute a separate tranche of Loans
from the tranche of Loans from which they were converted and any Extended
Revolving Credit Commitments shall constitute a separate tranche of revolving
commitments from the tranche of revolving commitments from which they were
converted), so long as the following terms are satisfied:

 

(i)                                     [reserved];

 

(ii)                                  except as to (x) interest rates, fees and
final maturity (which shall, subject to immediately succeeding clause (iv), be
determined by the Borrower and any Lender that agrees to an Extension of its
commitments and set forth in the relevant Extension Offer) and (y) any covenants
or other provisions applicable only to periods after the Latest Revolving Loan
Maturity Date (in each case, as of the date of such Extension), the commitments
of any Revolving Lender under the Revolving Facility or any Additional Revolving
Facility that agrees to an extension with respect to such commitments extended
pursuant to an Extension (an “Extended Revolving Credit Commitment”; and the
Loans thereunder, “Extended Revolving Loans”), and the related outstandings,
shall be a revolving commitment (or related outstandings, as the case may be)
with the same terms (or terms not less favorable to existing Revolving Lenders)
as the original revolving commitments (and related outstandings) provided
hereunder; provided, however, that with respect to representations and
warranties, affirmative and negative covenants (including financial covenants)
and events of default to be applicable to any Extended Revolving Loans, such
provisions may be more favorable to the lenders of the applicable Extended
Revolving Loans than those originally applicable to the Revolving Loans subject
to the Extension Offer, so long as (and only so long as) such provisions also
expressly apply to (and for the benefit of) the tranche of revolving loans
subject to the Extension Offer and each other Class of revolving commitments
hereunder; provided that (x) to the extent any non-extended revolving
commitments remain, or any other Additional Revolving Facility then exists,
(1) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on such revolving facilities (and related outstandings),
(B) repayments required upon the maturity date of any such revolving facilities
and (C) repayment made in connection with a permanent repayment and termination
of commitments (subject to clause (3) below)) of Extended Revolving Loans after
the effective date of such Extended Revolving Credit Commitments shall be made
on a pro rata basis with the Revolving Facility and any Additional Revolving
Facilities, (2) all letters of credit under any such Extended Revolving Credit
Commitment shall be participated on a pro rata basis by all Lenders with
commitments under the Revolving Facility and any Additional Revolving Facilities
and (3) the permanent repayment of Loans with respect to, and termination of
commitments under, any such Extended Revolving Credit Commitment after the
effective date of such Extended Revolving Credit Commitments shall be made on a
pro rata basis with the Revolving Facility and any Additional Revolving
Facilities, except that the Borrower shall be permitted to permanently repay and
terminate commitments of any such revolving facility on a greater than pro rata
basis as compared to any other revolving facilities with a later maturity date
than such revolving facility and (y) at no time shall there be more than three
separate Classes of revolving commitments hereunder (including Revolving Credit
Commitments, Extended Revolving Credit Commitments and Replacement Revolving
Facilities);

 

93

--------------------------------------------------------------------------------



 

(iii)                               except as to (x) interest rates, fees,
amortization, final maturity date, premiums, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v), (vi) and (x) be determined by the Borrower and any Lender
that agrees to an Extension of its Term Loans and set forth in the relevant
Extension Offer) and (y) any covenants or other provisions applicable only to
periods after the Latest Term Loan Maturity Date (in each case, as of the date
of such Extension), the Term Loans of any Lender extended pursuant to any
Extension (any such extended Term Loans, the “Extended Term Loans”) shall have
the same terms (or terms not less favorable to existing Lenders) as the tranche
of Term Loans subject to such Extension Offer; provided, however, that with
respect to representations and warranties, affirmative and negative covenants
(including financial covenants) and events of default to be applicable to any
such tranche of Extended Term Loans, such provisions may be more favorable to
the lenders of the applicable tranche of Extended Term Loans than those
originally applicable to the tranche of Term Loans subject to the Extension
Offer, so long as (and only so long as) such provisions also expressly apply to
(and for the benefit of) the tranche of Term Loans subject to the Extension
Offer and each other Class of Term Loans hereunder;

 

(iv)                              (x) the final maturity date of any Extended
Term Loans shall be no earlier than the then applicable Latest Term Loan
Maturity Date at the time of Extension and (y) no Extended Revolving Credit
Commitments or Extended Revolving Loans shall have a final maturity date earlier
than (or require commitment reductions prior to) the then applicable Latest
Revolving Loan Maturity Date;

 

(v)                                 the Weighted Average Life to Maturity of any
Extended Term Loans shall be no shorter than the remaining Weighted Average Life
to Maturity of the Term Loans or any other Extended Term Loans extended thereby;

 

(vi)                              any Extended Term Loans may participate on a
pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments (but, for
purposes of clarity, not scheduled amortization payments) in respect of the Term
Loans (and any Additional Term Loans then subject to ratable repayment
requirements), in each case as specified in the respective Extension Offer;

 

(vii)                           if the aggregate principal amount of Loans or
commitments, as the case may be, in respect of which Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Loans or commitments, as the case may be, offered to be extended by the
Borrower pursuant to such Extension Offer, then the Loans or commitments, as the
case may be, of such Lenders shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer;

 

(viii)                        the Extensions shall be in a minimum amount of
(x) with respect to any Extended Term Loans, $5,000,000 and (y) with respect to
any Extended Revolving Credit Commitments or Extended Revolving Loans,
$2,500,000,

 

(ix)                              any applicable Minimum Extension Condition
shall be satisfied or waived by the Borrower; and

 

(x)                                 all documentation in respect of such
Extension shall be consistent with the foregoing.

 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Section 2.22, (i) such Extensions shall not
constitute voluntary or mandatory payments for purposes of Section 2.10,
(ii) the scheduled amortization payments (in so far as such schedule affects
payments

 

94

--------------------------------------------------------------------------------



 

due to Lenders participating in the relevant Class) set forth in Section 2.09
shall be adjusted to give effect to the Extension of the relevant Class and
(iii) except as set forth in clause (a)(viii) above, no Extension Offer is
required to be in any minimum amount or any minimum increment; provided that the
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and which may be waived by the Borrower) of Loans or commitments (as
applicable) of any or all applicable tranches be tendered.  The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section 2.22 (including, for the avoidance of doubt, the payment of any
interest, fees or premium in respect of any Extended Term Loans and/or Extended
Revolving Credit Commitments on such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including Sections 2.09, 2.10 or 2.17) or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.

 

(c)                                  No consent of any Lender or the
Administrative Agent shall be required to effectuate any Extension, other than
the consent of each Lender agreeing to such Extension with respect to one or
more of its Loans and/or commitments under any Class (or a portion thereof). 
All Extended Term Loans and Extended Revolving Credit Commitments and all
obligations in respect thereof shall be Secured Obligations under this Agreement
and the other Loan Documents that are secured by the Collateral and guaranteed
on a pari passu basis with all other applicable Secured Obligations under this
Agreement and the other Loan Documents.  The Lenders hereby irrevocably
authorize the Administrative Agent to enter into amendments to this Agreement
and the other Loan Documents with the Borrower as may be necessary in order to
establish new tranches or sub-tranches in respect of Loans or commitments so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section 2.22.

 

(d)                                 In connection with any Extension, the
Borrower shall provide the Administrative Agent at least ten Business Days’ (or
such shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and shall agree to such procedures (including regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.22.

 

Section 2.23.                          Permitted Debt Exchanges.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, pursuant to one or more offers (each, a “Permitted
Debt Exchange Offer”) made from time to time by the Borrower to all Lenders
(other than, with respect to any Permitted Debt Exchange Offer that constitutes
an offering of securities, any Lender that, if requested by the Borrower, is
unable to certify that it is (i) a “qualified institutional buyer” (as defined
in Rule 144A under the Securities Act), (ii) an institutional “accredited
investor” (as defined in Rule 501 under the Securities Act) or (iii) not a “U.S.
person” (as defined in Rule 902 under the Securities Act)) with outstanding Term
Loans of a particular Class, the Borrower may from time to time consummate one
or more exchanges of such Term Loans for Indebtedness (in the form of senior
secured, senior unsecured, senior subordinated, or subordinated notes or loans)
(such Indebtedness, “Permitted Debt Exchange Notes” and each such exchange, a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:

 

(i)                                     each such Permitted Debt Exchange Offer
shall be made on a pro rata basis to the Lenders (other than, with respect to
any Permitted Debt Exchange Offer that constitutes an offering

 

95

--------------------------------------------------------------------------------



 

of securities, any Lender that, if requested by the Borrower, is unable to
certify that it is (i) a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act), (ii) an institutional “accredited investor”
(as defined in Rule 501 under the Securities Act) or (iii) not a “U.S. person”
(as defined in Rule 902 under the Securities Act)) of each applicable
Class based on their respective aggregate principal amounts of outstanding Term
Loans under each such Class;

 

(ii)                                  the aggregate principal amount (calculated
on the face amount thereof) of such Permitted Debt Exchange Notes shall not
exceed the aggregate principal amount (calculated on the face amount thereof) of
Term Loans so refinanced, and with respect to an amount equal to any fees,
expenses, commissions, underwriting discounts and premiums payable in connection
with such Permitted Debt Exchange;

 

(iii)                               the stated final maturity of such Permitted
Debt Exchange Notes is not earlier than the Latest Maturity Date for the
Class or Classes of Term Loans being exchanged, and such stated final maturity
is not subject to any conditions that could result in such stated final maturity
occurring on a date that precedes such Latest Maturity Date (it being understood
that acceleration or mandatory repayment, prepayment, redemption or repurchase
of such Permitted Debt Exchange Notes upon the occurrence of an event of
default, a change in control, an event of loss or an asset disposition shall not
be deemed to constitute a change in the stated final maturity thereof);

 

(iv)                              such Permitted Debt Exchange Notes are not
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, a change in control, an event of loss or an asset disposition)
prior to the Latest Maturity Date for the Class or Classes of Term Loans being
exchanged, provided that, notwithstanding the foregoing, scheduled amortization
payments (however denominated, including scheduled offers to repurchase) of such
Permitted Debt Exchange Notes shall be permitted so long as the Weighted Average
Life to Maturity of such Indebtedness shall be longer than the remaining
Weighted Average Life to Maturity of the Class or Classes of Term Loans being
exchanged;

 

(v)                                 no Subsidiary is a borrower or guarantor
with respect to such Indebtedness unless such Subsidiary is or substantially
concurrently becomes a Loan Party;

 

(vi)                              if such Permitted Debt Exchange Notes are
secured, such Permitted Debt Exchange Notes are secured on a pari passu basis or
junior priority basis to the Secured Obligations and (A) such Permitted Debt
Exchange Notes are not secured by any assets not securing the Secured
Obligations unless such assets substantially concurrently secure the Secured
Obligations and (B) the beneficiaries thereof (or an agent on their behalf)
shall become party to a customary intercreditor arrangement;

 

(vii)                           the terms and conditions of such Permitted Debt
Exchange Notes shall be as agreed between the Borrower and the lenders providing
such Permitted Debt Exchange Notes;

 

(viii)                        all Term Loans exchanged under each applicable
Class by the Borrower pursuant to any Permitted Debt Exchange shall
automatically be cancelled and retired by the Borrower on date of the settlement
thereof (and, if requested by the Administrative Agent, any applicable
exchanging Lender shall execute and deliver to the Administrative Agent an
Assignment and Assumption, or such other form as may be reasonably requested by
the Administrative Agent, in respect thereof pursuant to which the respective
Lender assigns its interest in the Term Loans being exchanged pursuant to the
Permitted Debt Exchange to the Borrower for immediate cancellation), and accrued
and unpaid interest on such Term Loans shall be paid to the exchanging Lenders
on

 

96

--------------------------------------------------------------------------------



 

the date of consummation of such Permitted Debt Exchange, or, if agreed to by
the Borrower and the Administrative Agent, the next scheduled Interest Payment
Date with respect to such Term Loans (with such interest accruing until the date
of consummation of such Permitted Debt Exchange);

 

(ix)                              if the aggregate principal amount of all Term
Loans (calculated on the face amount thereof) of a given Class tendered by
Lenders in respect of the relevant Permitted Debt Exchange Offer (with no Lender
being permitted to tender a principal amount of Term Loans which exceeds the
principal amount thereof of the applicable Class actually held by it) shall
exceed the maximum aggregate principal amount of Term Loans of such
Class offered to be exchanged by the Borrower pursuant to such Permitted Debt
Exchange Offer, then the Borrower shall exchange Term Loans under the relevant
Class tendered by such Lenders ratably up to such maximum based on the
respective principal amounts so tendered, or, if such Permitted Debt Exchange
Offer shall have been made with respect to multiple Classes without specifying a
maximum aggregate principal amount offered to be exchanged for each Class, and
the aggregate principal amount of all Term Loans (calculated on the face amount
thereof) of all Classes tendered by Lenders in respect of the relevant Permitted
Debt Exchange Offer (with no Lender being permitted to tender a principal amount
of Term Loans which exceeds the principal amount thereof actually held by it)
shall exceed the maximum aggregate principal amount of Term Loans of all
relevant Classes offered to be exchanged by the Borrower pursuant to such
Permitted Debt Exchange Offer, then the Borrower shall exchange Term Loans
across all Classes subject to such Permitted Debt Exchange Offer tendered by
such Lenders ratably up to such maximum amount based on the respective principal
amounts so tendered;

 

(x)                                 all documentation in respect of such
Permitted Debt Exchange shall be consistent with the foregoing, and all written
communications generally directed to the Lenders in connection therewith shall
be in form and substance consistent with the foregoing and made in consultation
with the Borrower and the Administrative Agent; and

 

(xi)                              any applicable Minimum Tender Condition or
Maximum Tender Condition, as the case may be, shall be satisfied or waived by
the Borrower.

 

Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Term Commitments exchanged
pursuant to any Permitted Debt Exchange Offer.

 

(b)                                 With respect to all Permitted Debt Exchanges
effected by the Borrower pursuant to this Section 2.23, such Permitted Debt
Exchange Offer shall be made for not less than $1,000,000 in aggregate principal
amount of Term Loans, provided that subject to the foregoing the Borrower may at
its election specify (A) as a condition (a “Minimum Tender Condition”) to
consummating any such Permitted Debt Exchange that a minimum amount (to be
determined and specified in the relevant Permitted Debt Exchange Offer in the
Borrower’s discretion) of Term Loans of any or all applicable Classes be
tendered and/or (B) as a condition (a “Maximum Tender Condition”) to
consummating any such Permitted Debt Exchange that no more than a maximum amount
(to be determined and specified in the relevant Permitted Debt Exchange Offer in
the Borrower’s discretion) of Term Loans of any or all applicable Classes will
be accepted for exchange.  The Administrative Agent and the Lenders hereby
acknowledge and agree that the provisions of Sections 2.08, 2.10 and 2.17 do not
apply to the Permitted Debt Exchange and the other transactions contemplated by
this Section 2.23 and hereby agree not to assert any Default or Event of Default
in connection with the implementation of any such Permitted Debt Exchange or any
other transaction contemplated by this Section 2.23.

 

97

--------------------------------------------------------------------------------



 

(c)                                  In connection with each Permitted Debt
Exchange, the Borrower shall provide the Administrative Agent at least five
(5) Business Days’ (or such shorter period as may be agreed by the
Administrative Agent) prior written notice thereof, and the Borrower and the
Administrative Agent, acting reasonably, shall mutually agree to such procedures
as may be necessary or advisable to accomplish the purposes of this
Section 2.23; provided that the terms of any Permitted Debt Exchange Offer shall
provide that the date by which the relevant Lenders are required to indicate
their election to participate in such Permitted Debt Exchange shall be not less
than five (5) Business Days following the date on which the Permitted Debt
Exchange Offer is made.  The Borrower shall provide the final results of such
Permitted Debt Exchange to the Administrative Agent no later than three
(3) Business Days prior to the proposed date of effectiveness for such Permitted
Debt Exchange (or such shorter period agreed to by the Administrative Agent in
its sole discretion) and the Administrative Agent shall be entitled to
conclusively rely on such results.

 

ARTICLE 3                              REPRESENTATIONS AND WARRANTIES

 

On the dates and to the extent required pursuant to Sections 4.01 or 4.02
hereof, as applicable, each of Holdings (solely to the extent applicable to it),
the Borrower and the other Loan Parties, on behalf of themselves and their
respective Subsidiaries represent and warrant to the Lenders that:

 

Section 3.01.                          Organization; Powers.  Each of the Loan
Parties and each of its Subsidiaries (a) is duly organized, validly existing and
in good standing (to the extent such concept exists in the relevant
jurisdiction) under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted and (c) is qualified to do business in, and is in
good standing (to the extent such concept exists in the relevant jurisdiction)
in, every jurisdiction where its ownership, lease or operation of properties or
conduct of its business requires such qualification; except, in each case
referred to in this Section 3.01 (other than clause (a) with respect to the
Borrower and clause (b) with respect to Holdings and the Borrower) where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.02.                          Authorization; Enforceability.  The
execution, delivery and performance of each of the Loan Documents are within
each applicable Loan Party’s corporate or other organizational powers and have
been duly authorized by all necessary corporate or other organizational action
of such Loan Party.  Each Loan Document to which any Loan Party is a party has
been duly executed and delivered by such Loan Party and is a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity and principles
of good faith and dealing.

 

Section 3.03.                          Governmental Approvals; No Conflicts. 
The execution and delivery of the Loan Documents by each Loan Party party
thereto and the performance by such Loan Party thereof (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) for filings necessary to perfect Liens created
pursuant to the Loan Documents and (iii) such consents, approvals,
registrations, filings, or other actions the failure to obtain or make which
could not be reasonably expected to have a Material Adverse Effect, (b) will not
violate any (i) of such Loan Party’s Organizational Documents or (ii) any
Requirements of Law applicable to such Loan Party which, in the case of this
clause (b)(ii), would reasonably be expected to have a Material Adverse Effect
and (c) will not violate or result in a default under any other Contractual
Obligation of any of the Loan Parties which in the case of this clause (c) would
reasonably be expected to result in a Material Adverse Effect.

 

98

--------------------------------------------------------------------------------



 

Section 3.04.                          Financial Condition; No Material Adverse
Effect.

 

(a)                                 The Borrower has heretofore furnished to the
Administrative Agent the Historical Financial Statements. Such financial
statements present fairly, in all material respects, the consolidated financial
position and results of income and cash flows of the Borrower as of such dates
and for such periods in accordance with GAAP, except as otherwise noted therein,
subject to the absence of footnotes, disclosures and changes resulting from
audit and normal year-end adjustments (none of which are material, individually
or in the aggregate).

 

(b)                                 Since the Closing Date, no Material Adverse
Effect has occurred.

 

Section 3.05.                          Properties.

 

(a)                                 As of the date of this Agreement, there are
no Material Real Estate Assets owned by any Loan Party.

 

(b)                                 The Borrower and each of its Subsidiaries
has good and valid fee simple title (or similar concept under any applicable
jurisdiction) to or rights to purchase, or valid leasehold interests in, or
other limited property interests in, all its Real Estate Assets (including any
Mortgaged Properties) and has good title to its personal property and assets, in
each case, except (i) for defects in title that do not materially interfere with
its ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes or (ii) where the failure to
have such title or rights would not reasonably be expected to have a Material
Adverse Effect.  All such properties and assets are free and clear of Liens,
other than Permitted Liens.

 

(c)                                  The Borrower and its Subsidiaries have
valid title to or a valid license or right to use all patents, trademarks,
service marks, trade names, copyrights, proprietary know how and data and other
rights in works of authorship (including all copyrights embodied in software),
and all other similar intellectual property rights (the foregoing, collectively,
“IP Rights”) needed to conduct the businesses of the Borrower and its
Subsidiaries as presently conducted without, to the knowledge of the Borrower,
any infringement or misappropriation of the IP Rights of third parties, except
where such failure to own or license or have rights to use would not, or where
such infringement or misappropriation would not, have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 3.06.                          Litigation and Environmental Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting the Loan
Parties or any of their Subsidiaries which would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(b)                                 Except for any matters that, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, (i) no Loan Party nor any of its Subsidiaries has received
notice of any claim with respect to any Environmental Liability or knows of any
basis for any Environmental Liability and (ii) no Loan Party nor any of its
Subsidiaries (A) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (B) has become subject to any Environmental Liability.

 

(c)                                  Neither the Borrower nor any of its
Subsidiaries has treated, stored, transported or disposed of Hazardous Materials
at or from any currently or formerly operated real estate or facility

 

99

--------------------------------------------------------------------------------



 

relating to its business in a manner that would reasonably be expected to have a
Material Adverse Effect.

 

Section 3.07.                          Compliance with Laws.  Each of the
Borrower and its Subsidiaries is in compliance with all Requirements of Law
applicable to it or its property, except, in each case, where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect.

 

Section 3.08.                          Investment Company Status.  No Loan Party
is required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

Section 3.09.                          Taxes.  Each of the Borrower and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it (including in the capacity of a withholding agent) that
are due and payable, except (a) Taxes (or any requirement to file Tax returns
with respect thereto) that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.10.                          ERISA.  No ERISA Event has occurred in
the five-year period prior to the date on which this representation is made or
deemed made and is continuing, or reasonably expected to occur, that, when taken
together with all other such ERISA Events, would reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.11.                          Disclosure.

 

(a)                                 As of the Closing Date, to the knowledge of
the Borrower, all written information (other than the Projections, other
forward-looking information and information of a general economic or
industry-specific nature) that has been made available concerning Holdings, the
Borrower and its Subsidiaries, the Transactions and included in the Information
Memorandum or otherwise prepared by, or on behalf of, the foregoing by any of
their respective representatives, and made available to any Lender or the
Administrative Agent in connection with the Transactions on or before the
Closing Date (the “Information”), when taken as a whole, did not, when
furnished, contain any untrue statements of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (after giving effect to all supplements and updates thereto from time
to time).

 

(b)                                 The Projections have been prepared in good
faith based upon assumptions believed by the Borrower to be reasonable at the
time furnished (it being recognized that such Projections are not to be viewed
as facts and are subject to significant uncertainties and contingencies many of
which are beyond the Borrower’s control, that no assurance can be given that any
particular financial projections will be realized, that actual results may
differ from projected results and that such differences may be material).

 

Section 3.12.                          Solvency.  As of the Closing Date,
immediately after the consummation of the Transactions to occur on the Closing
Date and the incurrence of indebtedness and obligations being incurred in
connection with this Agreement on the Closing Date, (i) the sum of the debt
(including contingent liabilities) of the Borrower and its Subsidiaries, taken
as a whole, does not exceed the fair value of the assets of the Borrower and its
Subsidiaries, taken as a whole, (ii) the present fair saleable value of the
assets of the Borrower and its Subsidiaries, taken as a whole, is not less than
the amount that will be required to pay the probable liabilities (including
contingent liabilities) of the Borrower and its Subsidiaries, taken as a whole,
on their debts as they become absolute and matured, (iii) the capital of the
Borrower and its

 

100

--------------------------------------------------------------------------------



 

Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Borrower and its Subsidiaries, taken as a whole, contemplated as
of the Closing Date, and (iv) the Borrower and its Subsidiaries, taken as a
whole, do not intend to incur, or believe that they will incur, debts (including
current obligations and contingent liabilities) beyond their ability to pay such
debt as they mature in the ordinary course of business.  For the purposes
hereof, the amount of any contingent liability at any time shall be computed as
the amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

 

Section 3.13.                          Capitalization and Subsidiaries. 
Schedule 3.13 sets forth, in each case as of the Closing Date (after giving
effect to the Transactions), (a) a correct and complete list of the name of each
Subsidiary of the Borrower and the ownership interest therein held by the
Borrower or its applicable Subsidiary, and (b) the type of entity of the
Borrower and each of its Subsidiaries.

 

Section 3.14.                          Security Interest in Collateral.  Subject
to the terms of the last paragraph of Section 4.01, the provisions of this
Agreement and the other Loan Documents create legal, valid and enforceable Liens
on all of the Collateral in favor of the Administrative Agent (or any designee
or trustee on its behalf), for the benefit of itself and the other Secured
Parties, subject, as to enforceability, to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and to general principles of
equity and principles of good faith and dealing, and upon the making of such
filings and taking of such other actions required to be taken hereby or by the
applicable Loan Documents (including the filing of appropriate UCC financing
statements with the office of the Secretary of State of the state of
organization of each Loan Party or other applicable office, the filing of
appropriate assignments or notices with the U.S. Patent and Trademark Office,
the U.S. Copyright Office, and the proper recordation of Mortgages and fixture
filings with respect to any Material Real Estate Assets, in each case in favor
of the Administrative Agent (or any designee or trustee on its behalf) for the
benefit of itself and the other Secured Parties and the delivery to the
Administrative Agent of any stock certificates or promissory notes required to
be delivered pursuant to the applicable Loan Documents), such Liens constitute
perfected Liens (with the priority such Liens are expressed to have within the
relevant Collateral Document) on the Collateral (to the extent such Liens are
required to be perfected under the terms of the Loan Documents), securing the
Secured Obligations, in each case as and to the extent set forth therein.

 

Section 3.15.                          Labor Disputes.  As of the Closing Date,
except as, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, there are no strikes, lockouts or slowdowns
against the Borrower or any of its Subsidiaries pending or, to the knowledge of
the Borrower or any of its Subsidiaries, overtly threatened.

 

Section 3.16.                          Federal Reserve Regulations.

 

(a)                                 On the Closing Date, not more than 25% of
the value of the assets of Holdings, the Borrower and its Subsidiaries, taken as
a whole, is represented by Margin Stock.

 

(b)                                 None of Holdings, the Borrower nor any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

 

(c)                                  No part of the proceeds of any Loan or any
Letter of Credit will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of the provisions of Regulation T, U or X.

 

101

--------------------------------------------------------------------------------



 

Section 3.17.                          Anti-Terrorism Laws.

 

(a)                                 None of Holdings, the Borrower or any of its
Subsidiaries nor, to the knowledge of the Borrower, any director, officer, agent
or employee or Controlled Affiliate of any of the foregoing is (i) a Person on
the list of “Specially Designated Nationals and Blocked Persons” or
(ii) otherwise currently the target of any U.S. sanctions administered by the
Office of Foreign Assets Control of the United States Treasury Department
(“OFAC”); and the Borrower will not directly or, to the knowledge of the
Borrower, indirectly use the proceeds of the Loans or Letters of Credit or
otherwise make available such proceeds to any Person, for the purpose of
financing activities or business of or with any Person that, at the time of such
financing, is the target of any U.S. sanctions administered by OFAC, or in any
country or territory that, at the time of such financing, is the target of any
comprehensive U.S. sanctions administered by OFAC, except to the extent licensed
or otherwise authorized by OFAC.

 

(b)                                 To the extent applicable, each Loan Party is
in compliance, in all material respects, with (i) the Trading with the Enemy Act
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) and any other enabling legislation or
executive order relating thereto and (ii) the USA PATRIOT Act.

 

(c)                                  No part of the proceeds of any Loan or any
Letter of Credit will be used, directly or, to the knowledge of the Borrower,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the U.S. Foreign
Corrupt Practices Act of 1977.

 

ARTICLE 4                              CONDITIONS

 

Section 4.01.                          Closing Date.  The obligations of the
Lenders to provide the Term Commitments and other Credit Extensions on the
Closing Date shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)                                 Credit Agreement and Loan Documents.  The
Administrative Agent (or its counsel) shall have received (i) from each of the
Loan Parties a counterpart of this Agreement signed on behalf of such party (if
applicable), the U.S. Pledge and Security Agreement, each Promissory Note (to
the extent requested at least three Business Days prior to the Closing Date), a
customary joinder to the Existing Notes intercreditor agreement signed by the
parties thereto pursuant to which the Existing Notes shall be secured on a
junior basis to the Liens securing the Obligations and each other Loan Document
(if any) to be executed on the Closing Date, signed on behalf of such party and
(iv) a Borrowing Request in respect of the Term Loans to be borrowed on the date
that is twenty-nine (29) days following the Closing Date (or the first Business
Day thereafter if such date is not a Business Day)  as required by Section 2.03
for the purpose of redeeming the Existing Notes.

 

(b)                                 Legal Opinions.  The Administrative Agent
shall have received, on behalf of itself, the Lenders and the Issuing Bank on
the Closing Date, a customary written opinion of Kirkland & Ellis LLP, special
counsel for Holdings, the Borrower and each other Loan Party, (B) addressed to
the Administrative Agent and the Lenders and (C) covering such matters relating
to the Loan Documents as the Administrative Agent shall reasonably request,
subject to the terms of the last paragraph of this Section 4.01.

 

102

--------------------------------------------------------------------------------



 

(c)                                  Closing Certificates; Certified Charters;
Good Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date and executed by a
Responsible Officer of such Loan Party, which shall (A) certify that attached
thereto is a true and complete copy of the resolutions or written consents of
its board of directors, members or other governing body (including any committee
thereof) authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, the
Borrowings hereunder, and that such resolutions or written consents are in full
force and effect in the form attached thereto on the Closing Date and have not
been further amended, modified or repealed as of the Closing Date, (B) identify
by name and title and bear the signatures of the Responsible Officer or
authorized signatory of such Loan Party authorized to sign the Loan Documents to
which it is a party on the Closing Date and (C) certify that (x) attached
thereto is a true and complete copy of (1) the certificate or articles of
incorporation or organization (or memorandum of association or other equivalent
thereof) of each Loan Party and (2) each Loan Party’s by-laws or operating,
management, partnership or similar agreement (to the extent applicable) and
(y) as of the Closing Date, each such document or agreement referred to in the
foregoing clauses (x)(1) and (2) remains in full force and effect in the form
attached thereto or previously provided to the Administrative Agent on the
Closing Date and has not been further amended, modified or repealed as of the
Closing Date and (ii) a certificate of good standing (or status or subsistence)
with respect to each Loan Party from the Secretary of State (or similar
official) of the state of such Loan Party’s organization (to the extent relevant
and available in the jurisdiction of organization of such Loan Party).

 

(d)                                 Representations and Warranties.  The
(i) Specified Acquisition Agreement Representations shall be true and correct as
required by the terms of the definition thereof and (ii) the Specified
Representations shall be true and correct in all material respects; provided
that in the case of any Specified Acquisition Agreement Representation or
Specified Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be;
provided, further, that if any of the Specified Representations are qualified by
or subject to a “material adverse effect”, “material adverse change” or similar
term or qualification, the definition thereof shall be a Material Adverse Effect
(as defined in the Acquisition Agreement) for purposes of any such
representations and warranties made or deemed made on, or as of, the Closing
Date (or any date prior thereto).

 

(e)                                  Fees.  The Administrative Agent shall have
received (i) all fees required to be paid by the Borrower on the Closing Date
pursuant to the Fee Letter and as otherwise agreed to in writing by the Borrower
and the Arrangers and (ii) all expenses for which invoices have been presented
at least three Business Days prior to the Closing Date (including the reasonable
fees and expenses of legal counsel), in each case on or before the Closing Date,
in each case which amounts may, at the Borrower’s option, be offset against the
proceeds of the Loans.

 

(f)                                   Equity Contribution.  Prior to or
substantially concurrently with the initial funding of the Loans hereunder, the
Equity Contribution shall have been consummated (to the extent not otherwise
applied to the Transactions).

 

(g)                                  Solvency.  The Administrative Agent shall
have received a certificate dated as of the Closing Date in substantially the
form of Exhibit H from a Financial Officer of the Borrower certifying as to the
matters set forth therein.

 

(h)                                 Pledged Stock, Stock Powers.  Subject to the
final paragraph of this Section 4.01, the Administrative Agent (or its bailee)
shall have received the certificates representing the Capital

 

103

--------------------------------------------------------------------------------



 

Stock pledged pursuant to the U.S. Pledge and Security Agreement, together with
an undated stock or similar power for each such certificate executed in blank by
a duly authorized officer of the pledgor thereof.

 

(i)                                     Filings, Registrations and Recordings. 
Subject to the last paragraph of this Section 4.01 and the terms of each
applicable Collateral Document, each document (including any UCC (or similar)
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of itself and the other Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Permitted Liens), shall be in proper form for
filing, registration or recordation.

 

(j)                                    Transactions.  Substantially concurrently
with the initial funding of the Loans hereunder, (i) the transactions
contemplated by the Acquisition Agreement shall have been consummated in all
material respects in accordance with the terms of the Acquisition Agreement, but
without giving effect to any amendments, waivers or consents by any Buyer Party
(as defined in the Acquisition Agreements) that are materially adverse to the
interests of the Arrangers and its respective Affiliates that are party hereto
as Lenders on the Closing Date in their respective capacities as such without
the consent of the Arrangers, such consent not to be unreasonably withheld,
delayed or conditioned (it being understood that (a) any modification,
amendment, consent or waiver to or under the definition of Material Adverse
Effect in the Acquisition Agreement shall be deemed to be material and adverse
to the interests of the Arrangers and its respective Affiliates that are party
hereto as Lenders on the Closing Date, (b) any decrease in the purchase price
shall not be materially adverse to the interests of the Arrangers (or such
Affiliates) so long as such decrease is allocated to reduce the Equity
Contribution, on the one hand, and the Term Facility, on the other hand, on a
pro rata, dollar-for-dollar basis, (c) any increase in the purchase price shall
not be materially adverse to the Arrangers (or such Affiliates) so long as such
increase is funded by amounts permitted to be drawn under the Term Loan
Facility, the Revolving Facility, or the Equity Contribution and (d) other than
as set forth in clause (a) above, the granting of any consent under the
Acquisition Agreement that is not materially adverse to the interests of the
Arrangers (or such Affiliates) shall not otherwise constitute an amendment or
waiver).

 

(k)                                 Material Adverse Effect.  Since August 13,
2018, no Material Adverse Effect shall have occurred.

 

(l)                                     USA PATRIOT Act.  No later than three
Business Days in advance of the Closing Date, the Administrative Agent shall
have received all documentation and other information reasonably requested by
the Lenders in writing at least 10 Business Days in advance of the Closing Date,
which documentation or other information is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.

 

(m)                             Financial Statements. The Arrangers shall have
received (x) the audited consolidated balance sheet of UHS Opco (as defined in
the Acquisition Agreement) as of December 31, 2017 and December 31, 2016, and
the related audited consolidated statements of operations and cash flows of UHS
Opco for each of the fiscal years ended December 31, 2017, 2016 and 2015,
together with all related notes and schedules thereto, accompanied by the report
thereon of UHS Opco’s independent auditors in each case audited in accordance
with the standards of the PCAOB (the “Audited Financial Statements”), (y) the
unaudited consolidated balance sheet of UHS Opco as of March 31, 2018, June 30,
2018 and September 30, 2018 and the related unaudited consolidated statements of
operations and cash flows of UHS Opco for such quarterly periods then ended (the

 

104

--------------------------------------------------------------------------------



 

“Unaudited Financial Statements” and together with the Audited Financial
Statements, the “Historical Financial Statements”)  and (z) a pro forma
consolidated balance sheet of the Borrower as of and for the twelve-month period
ending on the last day of the most recently completed four-fiscal quarter period
ended at least 45 days prior to the Closing Date (or 90 days in case such
four-fiscal quarter period is the end of the Borrower’s fiscal year), prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such statement of income) prepared after giving effect to
the Transactions (including any hedging transactions in connection therewith) as
if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
income).

 

(n)                                 Refinancing.  (i) All existing third party
debt for borrowed money of the Target and its subsidiaries under that certain
Third Amended and Restated Credit Agreement dated as of November 24, 2015, as
amended, restated, supplemented or otherwise modified prior to the date hereof,
among Borrower, Holdings, the lenders party thereto and Bank of America, N.A.,
as administrative agent shall have been repaid, redeemed, defeased, discharged,
refinanced or terminated and all commitments thereunder (terminated and (ii) an
irrevocable notice of redemption with respect to the Existing Notes shall have
been issued (the “Refinancing”).

 

For purposes of determining whether the conditions specified in this
Section 4.01 have been satisfied, by funding its Loans hereunder (or in
connection with any Assignment and Assumption), the Administrative Agent and
each Lender that has executed this Agreement (or such Assignment and Assumption)
shall be deemed to have consented to, approved or accepted, or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to the Administrative Agent or such
Lender, as the case may be.

 

Notwithstanding the foregoing, to the extent any Collateral (including the
creation or perfection of any security interest) is not or cannot be provided on
the Closing Date (other than, (i) a Lien on Collateral that may be perfected
solely by the filing of a financing statement under and in connection with UCC
and (ii) a pledge of the Capital Stock of the Borrower and the Subsidiary
Guarantors organized under the laws of the U.S. or any state thereof with
respect to which a Lien may be perfected on the Closing Date by the delivery of
a stock or equivalent certificate, if any) after the Borrower’s use of
commercially reasonable efforts to do so without undue burden or expense, then
the provision and/or perfection of such Collateral shall not constitute a
condition precedent to the availability and initial funding of the Loans on the
Closing Date but may, if required, instead be delivered and/or perfected within
90 days (or such longer period as the Administrative Agent may reasonably agree
in its discretion) after the Closing Date pursuant to arrangements to be
mutually agreed by the parties hereto acting reasonably.

 

Section 4.02.                          Each Credit Extension.  After the Closing
Date, and subject to, in the case of clauses (b) and (c) below, the terms of
Section 1.09, to the extent the proceeds of any Revolving Loan are being used to
finance a Limited Condition Transaction, the obligation of each Revolving Lender
and Issuing Bank to make a Credit Extension is subject to the satisfaction (or
waiver in accordance with Section 9.02) of the following conditions:

 

(a)                                 (i) In the case of a Borrowing, the
Administrative Agent shall have received a Borrowing Request as required by
Section 2.02 or (ii) in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Letter of Credit as required by
Section 2.05(b).

 

(b)                                 The representations and warranties of the
Loan Parties set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the date

 

105

--------------------------------------------------------------------------------



 

of any such Credit Extension with the same effect as though such representations
and warranties had been made on and as of the date of such Credit Extension;
provided that to the extent that a representation and warranty specifically
refers to a given date or period, it shall be true and correct in all material
respects as of such date or period, as the case may be.

 

(c)                                  At the time of and immediately after giving
effect to the applicable Credit Extension, no Event of Default or Default shall
have occurred and be continuing.

 

Each Credit Extension after the Closing Date shall, to the extent required by
this Section 4.02, be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (b) and
(c) of this Section 4.02.

 

ARTICLE 5                              AFFIRMATIVE COVENANTS

 

Until the date that all the Revolving Credit Commitments and any commitments
added under Sections 2.21, 2.22 or 9.02(c) have expired or terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document (other than (i) contingent indemnification
obligations for which no claim or demand has been made and/or (ii) Guaranteed
Obligations in respect of Banking Services Obligations and Secured Hedging
Obligations) have been paid in full in Cash and all Letters of Credit have
expired or have been terminated (or have been collateralized or back-stopped by
a letter of credit or otherwise, in each case in a manner reasonably
satisfactory to the Administrative Agent and the applicable Issuing Bank) and
all LC Disbursements shall have been reimbursed (such date, the “Termination
Date”), each of Holdings (solely to the extent applicable to it), the Borrower
and its Subsidiaries covenant and agree with the Lenders that:

 

Section 5.01.                          Financial Statements and Other Reports. 
The Borrower will deliver to the Administrative Agent for delivery to each
Lender:

 

(a)                                 Quarterly Financial Statements.  As soon as
available, and in any event within five days after the date on which such
financial statements are required to be filed with the SEC (after giving effect
to any permitted extensions) with respect to each of the first three quarterly
accounting periods in each fiscal year of the Borrower (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 45 days after the end of each such quarterly accounting period (or, 90 days
for the fiscal quarter ending March 31, 2019)), the consolidated balance sheet
of the Borrower as at the end of such Fiscal Quarter and the related
consolidated statements of income and cash flows of the Borrower for such Fiscal
Quarter and, commencing with the financial statements for the Fiscal Quarter
ended March 31, 2020, for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter setting forth in each case, in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto, subject to
the absence of footnotes, normal audit and year-end adjustments and the effects
of acquisition accounting.

 

(b)                                 Annual Financial Statements.  As soon as
available and in any event within five days after the date on which such
financial statements are required to be filed with the SEC (after giving effect
to any permitted extensions) (or, if such financial statements are not required
to be filed with the SEC, on or before the date that is 90 days after the end of
each such fiscal year (or, 120 days for the fiscal year of the Borrower ending
December 31, 2018)), (i) the consolidated balance sheet of the Borrower as at
the end of such Fiscal Year and the related consolidated statements of income
and cash flows of the Borrower for such Fiscal Year, and commencing with
financial statements for the Fiscal Year ended December 31, 2019, setting forth
in each case, in comparative form the

 

106

--------------------------------------------------------------------------------



 

corresponding figures for the previous Fiscal Year, in reasonable detail,
together with, commencing with the fiscal year of the Borrower ending
December 31, 2019, a Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements, a report thereon of
independent certified public accountants of recognized national standing (which
report shall be unqualified as to “going concern” and scope of audit (except for
qualifications pertaining to impending debt maturities occurring within 12
months of such audit or a breach or anticipated breach of financial covenants),
and shall state that such consolidated financial statements fairly present, in
all material respects, the consolidated financial position of the Borrower as at
the dates indicated and the results of its consolidated operations and cash
flows for the periods indicated in conformity with GAAP.

 

(c)                                  Compliance Certificate.  Commencing with
the fiscal period ended March 31, 2019, together with each delivery of
consolidated financial statements of the Borrower pursuant to
Sections 5.01(a) and 5.01(b), (i) a duly executed and completed Compliance
Certificate (A) certifying that no Default or Event of Default has occurred and
is continuing (or if a Default or Event of Default has occurred and is
continuing, describing in reasonable detail such Default or Event of Default and
the steps being taken to cure, remedy or waive the same), (B) in the case of
financial statements delivered pursuant to Section 5.01(b), setting forth Excess
Cash Flow for each Fiscal Year beginning with the financial statements for the
Fiscal Year ended on December 31, 2019 and (C) in the case of financial
statements delivered pursuant to Section 5.01(a) and 5.01(b),  setting forth
(1) the First Lien Leverage Ratio and (2) if the Revolving Facility Test
Condition was applicable as of the date of such financial statements, the
financial covenant set forth in Section 6.15 as of the date of such financial
statements, (ii) a summary of the pro forma adjustments necessary to eliminate
the accounts of Unrestricted Subsidiaries (if any) from the consolidated
statement of income and the consolidated balance sheet and (iii) a list
identifying each subsidiary of the Borrower as a Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or
confirming that there is no change in such information since the later of the
Closing Date and the date of the last such list.

 

(d)                                 [Reserved] .

 

(e)                                  Notice of Default.  Promptly upon any
Responsible Officer of Holdings or the Borrower obtaining knowledge (i) of any
Default or Event of Default or (ii) of the occurrence of any event or change
that has caused or would reasonably be expected to cause or evidences either in
any case or in the aggregate, a Material Adverse Effect, a reasonably-detailed
notice specifying the nature and period of existence of such condition, event or
change and what action the Borrower has taken, is taking and proposes to take
with respect thereto.

 

(f)                                   Notice of Litigation.  Promptly upon any
Responsible Officer of the Borrower obtaining knowledge of (i) the institution
of, or threat of, any Adverse Proceeding not previously disclosed in writing by
the Loan Parties to the Administrative Agent or (ii) any material development in
any Adverse Proceeding that, in the case of either clauses (i) or (ii), would
reasonably be expected to have a Material Adverse Effect, written notice thereof
together with such other non-privileged information as may be reasonably
available to the Loan Parties to enable the Lenders to evaluate such matters.

 

(g)                                  ERISA.  Promptly upon any Responsible
Officer of the Borrower becoming aware of the occurrence of any ERISA Event
that, individually or together with all ERISA Events that have occurred, would
reasonably be expected to have a Material Adverse Effect, a written notice
specifying the nature thereof.

 

107

--------------------------------------------------------------------------------



 

(h)                                 [Reserved].

 

(i)                                     Information Regarding Collateral.  The
Borrower will furnish to the Administrative Agent prompt written notice of any
change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s type of
organization, (iii) in any Loan Party’s jurisdiction of organization or (iv) in
any Loan Party’s organizational identification number (to the extent necessary
to perfect or maintain the perfection and priority of the Administrative Agent’s
security interest in the applicable Collateral).

 

(j)                                    Other Information.  Promptly upon their
becoming available and without duplication of any obligations with respect to
any such information that is otherwise required to be delivered under the
provisions of any Loan Document, copies of all financial statements, reports,
notices and proxy statements sent or made available generally by the Borrower to
its public security holders acting in such capacity or by any Subsidiary of the
Borrower to its public security holders other than the Borrower or another
Subsidiary of the Borrower and (ii) all regular and periodic reports and all
registration statements (other than on Form S-8 or similar form) and
prospectuses, if any, furnished or filed by the Borrower or any of its
Subsidiaries with any securities commission or exchange or with the SEC or any
governmental or private regulatory authority with jurisdiction over matters
relating to securities.

 

(k)                                 Such other certificates, reports and
information (financial or otherwise) as the Administrative Agent may reasonably
request from time to time in connection with the Borrower’s or its Subsidiaries’
financial condition or business.

 

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (x) posts such documents or
(y) provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 9.01 (which such Schedule may be updated from
time to time); (ii) on which such documents are delivered by the Borrower to the
Administrative Agent for posting on the Borrower’s behalf on IntraLinks/SyndTrak
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); (iii) on which executed certificates or
other documents are faxed to the Administrative Agent (or electronically mailed
to an address provided by the Administrative Agent); provided that, other than
with respect to items required to be delivered pursuant to
Section 5.01(k) above, the Borrower shall promptly notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents on the Borrower’s website and provide to the Administrative Agent
by electronic mail electronic versions (i.e., soft copies) of such documents; or
(iv) in respect of the items required to be delivered pursuant to
Section 5.01(k) above in respect of information furnished or filed by the
Borrower or any of its Subsidiaries with any securities commission or exchange
or with the SEC or any governmental or private regulatory authority, such items
have been made available on the SEC website or the website of the relevant
analogous governmental or private regulatory authority or securities commission
or exchange.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied by furnishing (A) the applicable financial
statements and Narrative Reports of Holdings (or any other Parent Company) or
(B) the Borrower’s or Holdings’ (or any other Parent Company thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC, in each case,
within the time periods specified in such paragraphs; provided that, with
respect to each of clauses (A) and (B), (i) to the extent such financial
statements relate to any Parent Company, such financial statements shall be
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such Parent Company, on the one
hand, and the information relating to the Borrower on a standalone

 

108

--------------------------------------------------------------------------------



 

basis, on the other hand, which consolidating information shall be certified by
a Responsible Officer of the Borrower as having been fairly presented and
(ii) to the extent such statements are in lieu of statements required to be
provided under Section 5.01(b), such statements shall be accompanied by a report
and opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall satisfy the applicable
requirements set forth in Section 5.01(b); provided further that notwithstanding
anything to the contrary herein, neither the Borrower nor any Subsidiary shall
be required to deliver, disclose, permit the inspection, examination or making
of copies of or excerpts from, or any discussion of, any document, information,
or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent (or any Lender (or their respective representatives or
contractors)) is prohibited by applicable law, (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product or
(iv) with respect to which any Loan Party owes confidentiality obligations (to
the extent not created in contemplation of such Loan Party’s Obligations under
this Section 5.01) to any third party.

 

Section 5.02.                          Existence.  Except as otherwise permitted
under Section 6.07, the Borrower will, and will cause each of its Subsidiaries
to, at all times preserve and keep in full force and effect its existence and
all rights and franchises, licenses and permits necessary in the normal conduct
of its business except to the extent (other than with respect to the
preservation of existence of the Borrower) failure to do so could not reasonably
be expected to result in a Material Adverse Effect; provided that neither the
Borrower nor any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if such Person or such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Lenders.

 

Section 5.03.                          Payment of Taxes.  The Borrower will, and
will cause each of its Subsidiaries to, pay all Taxes imposed upon it or any of
its properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon; provided that no such Tax
need be paid if (a) it is being contested in good faith by appropriate
proceedings and adequate reserves or other appropriate provisions, as shall be
required in conformity with GAAP, shall have been made therefor and, in the case
of a Tax which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or (b) failure to pay or discharge the same could
not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.04.                          Maintenance of Properties.  The Borrower
will, and will cause each of its Subsidiaries to, maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
and casualty and condemnation excepted, all tangible property reasonably
necessary to the normal conduct of business of the Borrower and its Subsidiaries
and from time to time will make or cause to be made all needed and appropriate
repairs, renewals and replacements thereof except as expressly permitted by this
Agreement or where the failure to maintain such properties or make such repairs,
renewals or replacements could not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.05.                          Insurance.  Except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect, the
Borrower will maintain or cause to be maintained, with insurance companies that
the Borrower believes (in good faith judgment of the management of the Borrower)
are financially sound and reputable insurers at the time the relevant coverage
is placed or renewed, insurance coverage with respect to liabilities, losses or
damage in respect of the assets, properties and businesses of the Borrower and
its Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons.  Each such policy of insurance shall
(i) to the extent applicable, name the Administrative Agent on behalf of the
Lenders as an additional insured thereunder as

 

109

--------------------------------------------------------------------------------



 

its interests may appear and (ii) in the case of each casualty insurance policy
with respect to the Collateral (excluding any business interruption insurance
policy), contain a loss payable clause or endorsement to the extent available
from such insurance carrier that names the Administrative Agent, on behalf of
the Lenders as the loss payee thereunder and, to the extent available, provides
for at least 30 days’ prior written notice to the Administrative Agent of any
modification or cancellation of such policy (or 10 days’ prior written notice
for any cancellation due to non-payment of premiums).

 

Section 5.06.                          Inspections.

 

The Borrower will, and will cause each of its Subsidiaries to, permit any
authorized representatives designated by the Administrative Agent to visit and
inspect any of the properties of the Borrower and any of its Subsidiaries at
which the principal financial records and executive officers of the applicable
Person are located, to inspect, copy and take extracts from its financial and
accounting records, and to discuss its affairs, finances and accounts with its
officers and independent public accountants (provided that the Borrower may, if
it so chooses, be present at or participate in any such discussion), all upon
reasonable notice, reasonable coordination in and at such reasonable times
during normal business hours and as often as may reasonably be requested;
provided that (x) only the Administrative Agent on behalf of the Lenders may
exercise the rights of the Administrative Agent and the Lenders under this
Section 5.06, and (y) except as provided in the proviso below in connection with
the occurrence and continuance of an Event of Default, (i) the Administrative
Agent shall not exercise such rights more often than one time during any
calendar year and (ii) only one such time per calendar year shall be at the
expense of the Borrower; provided, further, that when an Event of Default has
occurred and is continuing, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower in accordance with Section 9.03(a) at any time during
normal business hours and upon reasonable advance notice; provided that
notwithstanding anything to the contrary herein, neither the Borrower nor any
Subsidiary shall be required to disclose, permit the inspection, examination or
making of copies of or excerpts from, or any discussion of, any document,
information, or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent (or any Lender (or their respective representatives or
contractors)) is prohibited by applicable law, (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product or
(iv) with respect to which any Loan Party owes confidentiality obligations (to
the extent not created in contemplation of such Loan Party’s Obligations under
this Section 5.06) to any third party.

 

Section 5.07.                          Maintenance of Book and Records.  The
Borrower will, and will cause its Subsidiaries to, maintain proper books of
record and account, in which entries that are full, true and correct in all
material respects shall be made of all material financial transactions and
matters involving the assets and business of the Borrower and its Subsidiaries,
as the case may be, and permit the preparation of consolidated financial
statements in accordance with GAAP to be derived therefrom.

 

Section 5.08.                          Compliance with Laws.  The Borrower will
comply, and shall cause each of its Subsidiaries to comply, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws, ERISA, sanctions
administered by OFAC, the USA PATRIOT Act and the United States Foreign Corrupt
Practices Act of 1977), except to the extent the failure of the Borrower or such
Subsidiary to comply would not reasonably be expected to have a Material Adverse
Effect.

 

110

--------------------------------------------------------------------------------



 

Section 5.09.                          Environmental.

 

(a)                                 Environmental Disclosure.  The Borrower will
deliver to the Administrative Agent:

 

(i)                                     as soon as practicable following receipt
thereof, copies of all environmental audits, investigations, analyses and
reports of any kind or character, whether prepared by personnel of the Borrower
or any of its Subsidiaries or by independent consultants, Governmental
Authorities or any other Persons, with respect to significant environmental
matters at the Borrower’s or any other Loan Party’s real property or with
respect to any Environmental Claims, in each case, that would reasonably be
expected to have a Material Adverse Effect;

 

(ii)                                  promptly upon the occurrence thereof,
written notice describing in reasonable detail (A) any Release required to be
reported by the Borrower or any of its Subsidiaries to any federal, state or
local governmental or regulatory agency under any Environmental Laws that would
reasonably be expected to have a Material Adverse Effect, (B) any remedial
action taken by the Borrower or any of its Subsidiaries or any other Persons of
which the Borrower or any of its Subsidiaries has knowledge in response to
(1) any Hazardous Materials Activities, the existence of which has a reasonable
possibility of resulting in one or more Environmental Claims that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (2) any Environmental Claims that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect
and (C) the Borrower’s discovery of any occurrence or condition arising under
Environmental Law or relating to Hazardous Materials on any real property
adjoining or in the vicinity of any Facility that reasonably would be expected
to have a Material Adverse Effect;

 

(iii)                               as soon as practicable following the sending
or receipt thereof by the Borrower or any of its Subsidiaries, a copy of any and
all non-privileged written communications with respect to (A) any Environmental
Claims that, individually or in the aggregate, would reasonably be expected to
give rise to a Material Adverse Effect, (B) any Release required to be reported
by the Borrower or any of its Subsidiaries to any federal, state or local
governmental or regulatory agency that would reasonably be expected to have a
Material Adverse Effect, and (C) any request made to the Borrower or any of its
Subsidiaries for information from any governmental agency that suggests such
agency is investigating whether the Borrower or any of its Subsidiaries may be
potentially responsible for any Hazardous Materials Activity which would
reasonably be expected to have a Material Adverse Effect;

 

(iv)                              prompt written notice describing in reasonable
detail (A) any proposed acquisition of stock, assets, or property by the
Borrower or any of its Subsidiaries that would reasonably be expected to expose
the Borrower or any of its Subsidiaries to, or result in, Environmental Claims
that would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and (B) any proposed action to be taken by the Borrower
or any of its Subsidiaries to modify current operations in a manner that could
subject the Borrower or any of its Subsidiaries to any additional obligations or
requirements under any Environmental Law that would reasonably be expected to
have a Material Adverse Effect; and

 

(v)                                 with reasonable promptness, such other
documents and information as from time to time may be reasonably requested by
the Administrative Agent in relation to any matters disclosed pursuant to this
Section 5.09(a).

 

(b)                                 Hazardous Materials Activities, Etc.  Each
Loan Party shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all actions necessary and required under Environmental
Law to (i) cure any violation of Environmental Laws by such Loan Party or its

 

111

--------------------------------------------------------------------------------



 

Subsidiaries that would reasonably be expected to have a Material Adverse Effect
and (ii) make an appropriate response to any Environmental Claim against such
Loan Party or any of its Subsidiaries and discharge any obligations it may have
to any Person thereunder, in each case of (i) and (ii), where failure to do so
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 5.10.                          Designation of Subsidiaries.  The board
of directors (or equivalent governing body or any committee thereof) of the
Borrower may at any time designate (or redesignate) any subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Subsidiary; provided
that immediately before and after such designation (including after the
reclassification of the investments, indebtedness and Liens pursuant to the last
sentence of this Section 5.10), no Default or Event of Default shall have
occurred and be continuing.  The designation of any subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein
at the date of designation in an amount equal to the portion of the fair market
value of the net assets of such Subsidiary attributable to the Borrower’s equity
interest therein as reasonably estimated by the Borrower (and such designation
shall only be permitted to the extent such Investment is permitted under
Section 6.06).  The designation of any Unrestricted Subsidiary as a Subsidiary
shall constitute the incurrence or making at the time of designation of any
Investments, Indebtedness or Liens of such Subsidiary existing at such time;
provided that upon a re-designation of such Unrestricted Subsidiary as a
Subsidiary, the Borrower shall be deemed to continue to have an Investment in a
Subsidiary in an amount (if positive) equal to (a) the Borrower’s “Investment”
in such Subsidiary at the time of such re-designation, less (b) the portion of
the fair market value of the net assets of such Subsidiary attributable to the
Borrower’s equity therein at the time of such re-designation.

 

Section 5.11.                          Use of Proceeds.  The Borrower shall use
the proceeds of the Revolving Loans (a) on the Closing Date, (i) to Cash
collateralize or otherwise fund any insurance obligations outstanding on the
Closing Date to the extent backstop or replacement Letters of Credit for the
Borrower’s and its Subsidiaries’ existing insurance obligations cannot be issued
on the Closing Date, (ii) to fund any working capital needs or any working
capital adjustments of the Borrower, (iii) to finance the Transactions
(including the payment of Transaction Costs) and (iv) to pay any underwriting
fees in connection with this Agreement; provided that the aggregate amount
borrowed on the Closing Date pursuant to clause (iii) shall not exceed
$15,000,000 and (b) after the Closing Date, to finance the working capital needs
and other general corporate purposes of the Borrower and its Subsidiaries
(including for capital expenditures, acquisitions, working capital and/or
purchase price adjustments, the payment of transaction fees and expenses (in
each case, including in connection with the Transactions), other Investments,
Restricted Payments and any other purpose not prohibited by the terms of the
Loan Documents).  The Borrower shall use proceeds of the Term Loans to effect
the refinancing of the Existing Notes; provided that the Term Loans may be drawn
one (1) Business Day prior to the date on which the Existing Notes will be
redeemed as specified in the irrevocable notices of redemption with respect to
the Existing Notes.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that would entail a violation of
Regulations T, U or X.

 

Section 5.12.                          Additional Collateral; Further
Assurances.

 

(a)                                 Subject to applicable law, the Borrower and
each other Loan Party shall cause each Subsidiary (other than any Excluded
Subsidiary) formed or acquired or that otherwise becomes a Subsidiary pursuant
to Section 5.10 after the date of this Agreement to become a Loan Party on or
prior to the later to occur of (i) the date that is 30 days following the date
of such formation or acquisition (or such later date as may be acceptable to the
Administrative Agent in its discretion) and (ii) the earlier of the date of the
required delivery of the Compliance Certificate following the date of such
formation or acquisition and the date that is 45 days after the end of the most
recently ended Fiscal Quarter (or such later date as may be acceptable to the
Administrative Agent in its discretion),

 

112

--------------------------------------------------------------------------------



 

by executing a Joinder Agreement in substantially the form attached as Exhibit D
hereto (the “Joinder Agreement”) and a Security Agreement Joinder Agreement. 
Upon execution and delivery thereof, each such Person (i) shall automatically
become a Subsidiary Guarantor hereunder and thereupon shall have all of the
rights, benefits, duties, and obligations in such capacity under the Loan
Documents, (ii) will take such actions as may be required in accordance with the
terms hereof or of the applicable Collateral Documents to grant and perfect
Liens to the Administrative Agent, for the benefit of itself and the Lenders and
each other Secured Party, in each case to the extent required by the terms
thereof, in any property (subject to the limitations set forth herein and in the
other Loan Documents) of such Loan Party which constitutes Collateral, on such
terms as may be required pursuant to the terms of the Collateral Documents and
in such priority as may be required pursuant to the terms of a customary
intercreditor agreement having terms to be reasonably agreed between the
Administrative Agent and the Borrower and (iii) with respect to any Material
Real Estate Asset owned by each such Person, will comply with the requirements
set forth in Section 5.12(d).

 

(b)                                 The Borrower and each Subsidiary Guarantor
will cause all Capital Stock directly owned by them in any wholly-owned direct
Subsidiary to be subject at all times to a First Priority perfected Lien in
favor of the Administrative Agent pursuant to the terms and conditions of the
Collateral Documents; provided, that, in no event will the Borrowers or any
Subsidiary Guarantor be required to pledge or perfect more than 65.0% of the
voting power of Capital Stock (which for this purpose includes any instrument
treated as Capital Stock for U.S. federal income tax purposes) of any Foreign
Subsidiary or Disregarded Domestic Subsidiary of such Loan Party.

 

(c)                                  Without limiting the foregoing, each Loan
Party will promptly execute and deliver, or cause to be promptly executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Article 4, as applicable), which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents (to the extent required herein or therein), all at the expense of the
Borrower in accordance with Section 9.03(a).

 

(d)                                 Subject to the limitations set forth or
referred to in this Section 5.12, if any Material Real Estate Asset is acquired
by any Loan Party after the Closing Date (other than any asset constituting
Collateral under the U.S. Pledge and Security Agreement that becomes subject to
the Lien in favor of the Administrative Agent upon acquisition thereof), the
Borrower will notify the Administrative Agent, and, if requested by the
Administrative Agent, within 90 days of such request (or such longer period as
may be acceptable to the Administrative Agent) the Borrower will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause each Subsidiary that is a Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section 5.12 as it relates to Material Real Estate Assets, all at the expense of
the Borrower in accordance with Section 9.03(a).  The Loan Parties shall within
90 days following a request by the Administrative Agent (or such longer period
as the Administrative Agent may agree in its sole discretion) cause the
Mortgages on each such Material Real Estate Asset acquired by any Loan Party
after the Closing Date to be executed, delivered and recorded and in connection
therewith deliver corresponding UCC fixture filings, title insurance policies
(including any endorsements thereto), surveys, local counsel opinions and other
documentation that the Administrative Agent shall reasonably require.

 

113

--------------------------------------------------------------------------------



 

(e)                                  After any Domestic Subsidiary ceases to
constitute an Excluded Subsidiary in accordance with the definition thereof, the
Borrower shall cause such Domestic Subsidiary to take all actions required by
this Section 5.12 (within the time periods specified herein) as if such Domestic
Subsidiary were then formed or acquired.

 

Notwithstanding anything to the contrary in this Section 5.12 or any other
Collateral Document, (a) the Administrative Agent shall not require the taking
of a Lien on, or require the perfection of any Lien granted in, those assets as
to which (i) the cost, burden, difficulty or consequence of obtaining or
perfecting such Lien (including any mortgage, stamp, intangibles or other tax or
expenses relating to such Lien) outweighs the benefit to the Lenders of the
security afforded thereby as reasonably determined by the Borrower and the
Administrative Agent or (ii) the granting of a Lien on such asset would violate
any enforceable anti-assignment provisions of contracts or applicable law or, in
the case of assets consisting of licenses, agreements or similar contracts, to
the extent the granting of such Lien therein would violate the terms of such
license, agreement or similar contract relating to such asset (in each case,
after giving effect to the applicable anti-assignment provisions of the UCC or
other applicable law) or would trigger the termination of any contract pursuant
to any “change of control” or similar provision, (b) no Lien on Real Estate
Assets shall be required except in respect of Material Real Estate Assets
(provided that if a mortgage tax will be owed on the entire amount of the
Secured Obligations evidenced hereby, then, to the extent permitted by, and in
accordance with, applicable law, the amount of such mortgage tax shall be
calculated based on the lesser of (x) the amount of the Secured Obligations
allocated to the applicable Mortgaged Property and (y) the estimated fair market
value of the Mortgaged Property at the time the Mortgage is entered into and
determined in a manner reasonably acceptable to Administrative Agent and the
Borrower, which in the case of clause (y) will result in a limitation of the
Secured Obligations secured by the Mortgage to such amount), (c) no actions
shall be required to be taken in order to create, grant or perfect any security
interest in any assets located outside of the U.S. and there shall be no
Collateral Document (or other security or pledge agreements, mortgages or deeds)
governed under the laws of any non-U.S. jurisdiction and no intellectual
property filings or searches shall be required outside of the U.S., (d) Liens
required to be granted or perfected pursuant to this Section 5.12 shall be
subject to exceptions and limitations consistent with those set forth in the
Collateral Documents, (e) the Loan Parties shall not be required to seek or
obtain any landlord lien waiver, estoppel, warehousemen waiver or other
collateral access or similar letter or agreement and (f) no Loan Party shall be
required to (i) grant or take any other action with respect to a security
interest in any Excluded Assets (as defined in the U.S. Pledge and Security
Agreement) or (ii) take any action with respect to perfection of any security
interest in (A) assets requiring perfection through control agreements or other
control arrangements (other than control of promissory notes and pledged Capital
Stock as provided in this Agreement the U.S. Pledge and Security Agreement and
filing of UCC-1 financing statements), (B) vehicles or other assets subject to
state law certificate of title statutes to the extent a security interest
therein may not be perfected by the filing of a UCC-1 financing statement,
(C) commercial tort claims to the extent a security interest therein may not be
perfected by the filing of a UCC-1 financing statement or (D) Letter-of-Credit
Rights to the extent a security interest therein may not be perfected as
supporting obligations by the filing of a UCC-1 financing statement on the
primary collateral.

 

Section 5.13.                          Maintenance of Ratings.  The Borrower
shall use commercially reasonable efforts to maintain public corporate credit
and public corporate family ratings with respect to the Borrower and a public
rating of the Credit Facilities from each of S&P and Moody’s; provided that in
no event shall the Borrower be required to maintain any specific rating with any
such agency.

 

Section 5.14.                          Post-Closing Obligations.  The Borrower
shall complete each of the actions described on Schedule 5.14 as soon as
commercially reasonable and by no later than the date set forth in Schedule 5.14
with respect to such action or such later date as the Administrative Agent may
agree in its sole discretion.

 

114

--------------------------------------------------------------------------------



 

ARTICLE 6                              NEGATIVE COVENANTS

 

Until the Termination Date has occurred, each of Holdings (solely with respect
to Section 6.14) and the other Loan Parties covenant and agree with the Lenders
that:

 

Section 6.01.                          Indebtedness.  The Borrower shall not,
nor shall it permit any of its Subsidiaries to create, incur, assume or
otherwise become or remain liable with respect to any Indebtedness, except:

 

(a)                                 the Secured Obligations (including, without
limitation, any Additional Term Loans and any Additional Revolving Loans);

 

(b)                                 Indebtedness of the Borrower to any
Subsidiary and of any Subsidiary to the Borrower or any other Subsidiary;
provided that in the case of any Indebtedness of a Subsidiary that is not a Loan
Party owing to a Loan Party (other than in the ordinary course of business),
such Indebtedness shall be permitted as an Investment by Section 6.06; provided,
further, that all such Indebtedness of any Loan Party to any Subsidiary that is
not a Loan Party must be expressly subordinated to the Obligations of such Loan
Party on terms reasonably acceptable to the Administrative Agent;

 

(c)                                  Indebtedness arising from agreements
providing for indemnification, adjustment of purchase price or similar
obligations (including contingent earn-out obligations) incurred in connection
with any Disposition permitted hereunder, any acquisitions permitted hereunder
or other purchases of assets or Capital Stock, and Indebtedness arising from
guaranties, letters of credit, bank guaranties, surety bonds, performance bonds
or similar instruments securing the performance of the Borrower or any such
Subsidiary pursuant to such agreements;

 

(d)                                 Indebtedness which may be deemed to exist
pursuant to any performance and completion guaranties or customs, stay,
performance, bid, surety, statutory, appeal, performance and return of money
bonds, tenders, statutory obligations, leases, governmental contracts, trade
contracts or other similar obligations incurred in the ordinary course of
business or in respect of any letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments to support any of the foregoing items;

 

(e)                                  Indebtedness in respect of commercial
credit cards, stored value cards, purchasing cards and treasury management
services, including Banking Services Obligations, and other netting services,
overdraft protections, automated clearing-house arrangements, employee credit
card programs, controlled disbursement, ACH transactions, return items,
interstate depository network service, Society for Worldwide Interbank Financial
Telecommunication transfers, cash pooling and operational foreign exchange
management, and, in each case, similar arrangements and otherwise in connection
with cash management, including cash management arrangements among Holdings and
its subsidiaries, and Deposit Accounts;

 

(f)                                   (x) Indebtedness in respect of Guarantees
of the obligations of suppliers, customers and licensees in the ordinary course
of business, (y) Indebtedness incurred in the ordinary course of business in
respect of obligations of the Borrower or any Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services and (z) Indebtedness in respect of any letter of credit,
bankers’ acceptance, bank guaranty or similar instrument supporting trade
payables, warehouse receipts or similar facilities entered into in the ordinary
course of business;

 

115

--------------------------------------------------------------------------------



 

(g)                                  Guarantees of Indebtedness or other
obligations of the Borrower or any Subsidiary with respect to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.01 or obligations
not prohibited by this Agreement; provided that in the case of any Guarantees by
a Loan Party of the obligations of a non-Loan Party the related Investment is
permitted under Section 6.06;

 

(h)                                 Indebtedness existing, or pursuant to
commitments existing, on the Closing Date and described on Schedule 6.01(h),
intercompany Indebtedness outstanding on the Closing Date and any other
Indebtedness permitted to be incurred on or prior to the Closing Date pursuant
to the Acquisition Agreement in connection with the transactions contemplated in
connection therewith;

 

(i)                                     Indebtedness of Subsidiaries that are
not Loan Parties; provided that the aggregate principal amount at any time
outstanding of such Indebtedness shall not exceed the greater of (i) $36,500,000
and (ii) 25% of Consolidated Adjusted EBITDA of the Borrower as of the last day
of the most recently ended Test Period for which financial statements are
available as determined on a Pro Forma Basis;

 

(j)                                    Indebtedness consisting of obligations
owing under any customer or supplier incentive, supply, license or similar
agreements entered into in the ordinary course of business;

 

(k)                                 Indebtedness consisting of (i) the financing
of insurance premiums and/or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(l)                                     Indebtedness with respect to Capital
Leases and purchase money Indebtedness incurred prior to or within 270 days of
the acquisition or lease or completion of construction, repair or replacement
of, or improvement to or installation of assets in an aggregate principal amount
at any time outstanding not to exceed the greater of (i) $36,500,000 and
(ii) 25% of Consolidated Adjusted EBITDA of the Borrower, as of the last day of
the most recently ended Test Period for which financial statements are available
as determined on a Pro Forma Basis;

 

(m)                             Indebtedness of (i) a Person that becomes a
Subsidiary or Indebtedness assumed in connection with an acquisition or
Investment permitted hereunder after the Closing Date and/or (ii) incurred in
connection with an acquisition or Investment permitted hereunder; provided that
(x) in the case of clause (i), such Indebtedness (A) existed at the time such
Person became a Subsidiary or the assets subject to such Indebtedness were
acquired and (B) was not created or incurred in connection or contemplation
thereof or (y) the aggregate principal amount at any time outstanding of such
Indebtedness shall not exceed the sum of (A) the greater of (1) $30,000,000 and
(2) 20% of Consolidated Adjusted EBITDA of the Borrower as of the last day of
the most recently ended Test Period for which financial statements are available
as determined on a Pro Forma Basis, plus (B) additional Indebtedness so long as
the Total Leverage Ratio does not exceed 5.50:1.00 as of the last day of the
most recently ended Test Period for which financial statements are available as
determined on a Pro Forma Basis, prior to the date of the execution of the
definitive agreement governing such acquisition;

 

(n)                                 Indebtedness consisting of promissory notes
issued to any stockholders of any Parent Company or any current or former
directors, officers, employees, members of management, managers or consultants
of any Parent Company, the Borrower or any subsidiary (or their respective
Immediate Family Members) to finance the purchase or redemption of Capital Stock
of any Parent Company permitted by Section 6.04(a);

 

(o)                                 the Borrower and its Subsidiaries may become
and remain liable for any Indebtedness refinancing, refunding or replacing any
Indebtedness permitted under clauses (a), (h)

 

116

--------------------------------------------------------------------------------



 

(in the case of intercompany debt, to the extent re-financed with other
intercompany indebtedness), (i), (l), (m), (s), (u), (w), (x) and (gg) of this
Section 6.01 (in any case, including any refinancing Indebtedness incurred in
respect thereof, “Refinancing Indebtedness”) and any subsequent Refinancing
Indebtedness in respect thereof; provided that (i) the principal amount of such
Indebtedness does not exceed the principal amount of the Indebtedness being
refinanced, refunded or replaced, except (A) by an amount equal to unpaid
accrued interest and premiums (including tender premiums) thereon plus
underwriting discounts, other reasonable and customary fees, commissions and
expenses (including upfront fees, original issue discount or initial yield
payments) incurred in connection with such refinancing or replacement, (B) by an
amount equal to any existing commitments unutilized thereunder and (C) by
additional amounts permitted to be incurred pursuant to this Section 6.01 (so
long as such additional Indebtedness meets the other applicable requirements of
this definition and, if secured, Section 6.02), (ii) other than in the case of
Refinancing Indebtedness with respect to Indebtedness incurred pursuant to
clause (h), (l), (m) or (w) of this Section 6.01, such Indebtedness has a final
maturity on or later than (and, in the case of revolving Indebtedness, shall not
require mandatory commitment reductions, if any, prior to) the final maturity of
the Indebtedness being refinanced, refunded or replaced and, in the case of
Refinancing Indebtedness with respect to Indebtedness incurred pursuant to
clause (a) of this Section 6.01, other than with respect to revolving
Indebtedness, a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of the Indebtedness being refinanced, refunded
or replaced, (iii) the terms of such Refinancing Indebtedness shall be as agreed
between the Borrower and the lenders providing such Refinancing Indebtedness,
(iv) except in the case of Refinancing Indebtedness with respect to Indebtedness
incurred pursuant to clause (a) of this Section 6.01, such Indebtedness is
secured only by Permitted Liens at the time of such refinancing, refunding or
replacement (it being understood that such Indebtedness may go from being
secured to being unsecured), (v) except in the case of Refinancing Indebtedness
with respect to Indebtedness incurred pursuant to clause (a) of this
Section 6.01, such Indebtedness is incurred by the obligor or obligors in
respect of the Indebtedness being refinanced, refunded or replaced, except to
the extent otherwise permitted pursuant to this Section 6.01, Section 6.02 and
Section 6.06), (vi) except in the case of Refinancing Indebtedness with respect
to clause (a) of this Section 6.01, if the Indebtedness being refinanced,
refunded or replaced was originally contractually subordinated to the
Obligations in right of payment (or the Liens securing such Indebtedness were
originally contractually subordinated to the Collateral), such Indebtedness is
contractually subordinated to the Obligations in right of payment (or the Liens
securing such Indebtedness shall be subordinated to the Collateral) on terms not
materially less favorable, taken as a whole, to the Lenders than those
applicable to the Indebtedness (or Liens, as applicable) being refinanced,
refunded or replaced, taken as a whole, (vii) except in the case of Refinancing
Indebtedness with respect to clause (a) of this Section 6.01 as of the date of
incurring such Indebtedness and after giving effect thereto, no Event of Default
shall exist or have occurred and be continuing and (viii) in the case of
Refinancing Indebtedness with respect to Indebtedness incurred pursuant to
clause (a) of this Section 6.01, (A) such Indebtedness shall be pari passu or
junior in right of payment and be pari passu or junior with respect to security
with the remaining Obligations hereunder, or shall be unsecured; provided that
any such Indebtedness that is pari passu or junior with respect to the
Collateral shall be subject to customary intercreditor arrangements having terms
to be reasonably agreed between the Administrative Agent and the Borrower,
(B) if such Indebtedness being refinanced, refunded or replaced is secured, it
shall not be secured by any assets other than the Collateral (unless such assets
substantially concurrently become a part of the Collateral), (C) if such
Indebtedness being refinanced, refunded or replaced is Guaranteed, it shall not
be Guaranteed by any Person other than a Loan Party (unless such Person
substantially concurrently becomes a Loan Party) and (D) such Indebtedness is
incurred under (and pursuant to) documentation other than this Agreement;

 

117

--------------------------------------------------------------------------------



 

(p)                                 Indebtedness in respect of the Existing
Notes until the redemption thereof on or prior to the Funding Date;

 

(q)                                 additional Indebtedness in an aggregate
principal amount or face amount at any time outstanding not to exceed the
greater of (i) $15,000,000 and (ii) 10% of Consolidated Adjusted EBITDA of the
Borrower as of the last day of the most recently ended Test Period for which
financial statements are available as determined on a Pro Forma Basis in respect
of letters of credit, bank guaranties, surety bonds, performance bonds and
similar instruments issued for general corporate purposes and denominated in
currencies other than Dollars;

 

(r)                                    Indebtedness of the Borrower or any
Subsidiary under any Derivative Transaction not entered into for speculative
purposes;

 

(s)                                   additional Indebtedness in an aggregate
principal amount at any time outstanding not to exceed the greater of
(i) $60,000,000 and (ii) 40% of Consolidated Adjusted EBITDA of the Borrower as
of the last day of the most recently ended Test Period for which financial
statements are available as determined on a Pro Forma Basis;

 

(t)                                    [reserved];

 

(u)                                 additional Indebtedness so long as (i) if
such Indebtedness is secured by Liens on the Collateral that are pari passu to
the Liens securing the Secured Obligations, the First Lien Leverage Ratio as of
the last day of the most recently ended Test Period for which financial
statements are available as determined on a Pro Forma Basis would not exceed
4.50:1.00 (or, to the extent such Indebtedness is incurred in connection with
any Permitted Acquisition or similar investment not prohibited by this
Agreement, the greater of 4.50:1.00 (as determined on a Pro Forma Basis) and the
First Lien Leverage Ratio immediately prior to such transaction) (provided, that
if such Indebtedness is a U.S. dollar denominated term loan facility secured by
a Lien on the Collateral that is pari passu with the Liens securing the Secured
Obligations, the MFN Provisions shall have been complied with as if such
Indebtedness was considered an Incremental Term Loan (subject to the
qualifications and exceptions set forth therein, including the MFN Trigger
Amount), (ii) if such Indebtedness is secured by Liens on the Collateral that
are junior to the Liens securing the Secured Obligations, the Senior Secured
Leverage Ratio as of the last day of the most recently ended Test Period for
which financial statements are available as determined on a Pro Forma Basis
would not exceed 5.00:1.00 (or, to the extent such Indebtedness is incurred in
connection with any Permitted Acquisition or similar investment not prohibited
by this Agreement, the greater of 5.00:1.00 (as determined on a Pro Forma Basis)
and the Senior Secured Leverage Ratio immediately prior to such transaction), or
(iii) if such Indebtedness is unsecured or is secured by assets that are not
Collateral, either (I) the Total Leverage Ratio as of the last day of the most
recently ended Test Period for which financial statements are available as
determined on a Pro Forma Basis would not exceed 5.50:1.00 (or, to the extent
such Indebtedness is incurred in connection with any Permitted Acquisition or
similar investment not prohibited by this Agreement, the greater of 5.50:1.00
(as determined on a Pro Forma Basis) and the Total Leverage Ratio immediately
prior to such transaction) or (II) the Interest Coverage Ratio as of the last
day of the most recently ended Test Period for which financial statements are
available as determined on a Pro Forma Basis, would be at least 2.00:1.00 (or,
to the extent such Indebtedness is incurred in connection with any Permitted
Acquisition or similar investment not prohibited by this Agreement, the lesser
of 2.00:1.00 and the Interest Coverage Ratio immediately prior to such
transaction); provided that, in the case of any Indebtedness incurred under this
Section 6.01(u), (A) subject to the Maturity Carveout, such Indebtedness shall
not mature prior to the maturity date of the Initial Term Loans or have a
Weighted Average Life to Maturity less than the Weighted Average Life to
Maturity of the Initial Term Loans, (B) the other terms and conditions

 

118

--------------------------------------------------------------------------------



 

of such Indebtedness shall be as agreed between the Borrower and the lenders
providing such Indebtedness, (C) any such Indebtedness that is secured on a pari
passu or junior basis with respect to the Collateral shall be subject to
customary intercreditor arrangements having terms to be reasonably agreed
between the Administrative Agent and the Borrower, and (D) the aggregate
principal amount at any time outstanding of such Indebtedness of Subsidiaries
that are non-Loan Parties incurred pursuant to this Section 6.01(u) shall not
exceed the greater of (x) $36,500,000 and (y) 25% of Consolidated Adjusted
EBITDA of the Borrower as of the last day of the most recently ended Test Period
for which financial statements are available as determined on a Pro Forma Basis;

 

(v)                                 [reserved];

 

(w)                               Indebtedness incurred in connection with Sale
and Lease-Back Transactions permitted pursuant to Section 6.08;

 

(x)                                 secured or unsecured notes and/or loans
(and/or commitments in respect thereof) issued or incurred by the Borrower (or a
co-issuer in addition thereto) in lieu of Incremental Facilities (such notes or
loans, “Incremental Equivalent Debt”), in each case, on terms and conditions as
agreed between the Borrower and the lenders providing any such Incremental
Equivalent Debt; provided that (i) the aggregate outstanding principal amount
(or committed amount, if applicable) of all Incremental Equivalent Debt,
together with the aggregate outstanding principal amount (or committed amount,
if applicable) of all Incremental Loans and Incremental Commitments provided
pursuant to Section 2.21 of this Agreement (other than those provided solely in
reliance on Section 2.21(a)(y) of this Agreement), shall not exceed the
Incremental Cap, (ii) any Incremental Equivalent Debt shall be subject to
clauses (vi) and (vii) of the proviso to Section 2.21(a) of this Agreement,
(iii) any such notes and/or loans that are secured shall be secured only by the
Collateral and on a pari passu or junior basis with the Secured Obligations,
(iv) any such Incremental Equivalent Debt that ranks pari passu or junior in
right of security or in right of payment will be subject to subject to customary
intercreditor arrangements having terms to be reasonably agreed between the
Administrative Agent and the Borrower (v) such Incremental Equivalent Debt shall
not be secured by assets other than the Collateral and shall not be guaranteed
by any Person that is not a Loan Party; (vi) if such Indebtedness is in the form
of a U.S. Dollar denominated term loan facility of the Loan Parties and is
secured by a Lien on the Collateral that is pari passu with the Liens securing
the Secured Obligations, the MFN Provisions shall have been complied with as if
such Indebtedness were considered an Incremental Term Loan (subject to the
qualifications and exceptions set forth therein, including the MFN Trigger
Amount) and (vii) except to the extent provided in Section 1.09(a), if the
proceeds of any Incremental Equivalent Debt are being used to finance a Limited
Condition Transaction, no Event of Default shall exist immediately prior to or
after giving effect to the effectiveness of any Incremental Equivalent Debt;

 

(y)                                 Indebtedness (including obligations in
respect of letters of credit, bank guarantees, surety bonds, performance bonds
or similar instruments with respect to such Indebtedness) incurred in respect of
workers compensation claims, unemployment insurance (including premiums related
thereto), other types of social security, pension obligations, vacation pay,
health, disability or other employee benefits;

 

(z)                                  Indebtedness representing (i) deferred
compensation to current or former directors, officers, employees, members of
management, managers and consultants of any Parent Company, the Borrower or any
Subsidiary in the ordinary course of business and (ii) deferred compensation or
other similar arrangements in connection with the Transactions, any Permitted
Acquisition or any other Investment permitted hereby;

 

119

--------------------------------------------------------------------------------



 

(aa)                          Indebtedness in respect of any letter of credit or
bank guarantee issued in favor of any Issuing Bank to support any Defaulting
Lender’s participation in Letters of Credit issued, or made, hereunder;

 

(bb)                          Indebtedness of any Subsidiary supported by a
Letter of Credit in an aggregate principal amount not to exceed the Stated
Amount of such Letter of Credit (but which Stated Amount may include the amount
of any anticipated premiums, expenses (including upfront fees and original issue
discount) and any accretion in the principal amount thereof);

 

(cc)                            unfunded pension fund and other employee benefit
plan obligations and liabilities incurred in the ordinary course of business to
the extent that the unfunded amounts would not otherwise cause an Event of
Default under Section 7.01(i);

 

(dd)                          additional Indebtedness in an aggregate amount
outstanding not to exceed the greater of (i) $15,000,000 and (ii) 10% of
Consolidated Adjusted EBITDA of the Borrower as of the last day of the most
recently ended Test Period for which financial statements are available as an
account party in respect of trade letters of credit issued in the ordinary
course of business;

 

(ee)                            customer deposits and advance payments received
in the ordinary course of business from customers for goods and services
purchased in the ordinary course of business;

 

(ff)                              without duplication of any other Indebtedness,
all premiums (if any), interest (including post-petition interest and payment in
kind interest), accretion or amortization of original issue discount, fees,
expenses and charges with respect to Indebtedness permitted hereunder;

 

(gg)                            Indebtedness in respect of Permitted Debt
Exchange Notes incurred pursuant to a Permitted Debt Exchange in accordance with
Section 2.23 and any Permitted Refinancing thereof;

 

(hh)                          Indebtedness in an aggregate amount up to the
aggregate cash contributions made to the Borrower after the Closing Date (other
than amounts constituting a Cure Amount or an Available Excluded Contribution
Amount and to the extent such cash contribution has not been otherwise applied);
and

 

(ii)                                  Indebtedness incurred in reliance on the
Available Amount.

 

Section 6.02.                          Liens.  The Borrower shall not, nor shall
it permit any of its Subsidiaries to, create, incur, assume or permit or suffer
to exist any Lien on or with respect to any property of any kind owned by it,
whether now owned or hereafter acquired, or any income or profits therefrom,
except:

 

(a)                                 Liens created pursuant to the Loan Documents
securing the Secured Obligations;

 

(b)                                 Liens for Taxes, assessments or other
governmental charges or levies which are (i) not then more than 30 days overdue
or, if more than 30 days overdue, obligations with respect to such Taxes that
are not at such time required to be paid pursuant to Section 5.03, (ii) being
contested in good faith in accordance with Section 5.03 or (iii) with respect to
which the failure to make payment could not reasonably be expected to result in
a Material Adverse Effect;

 

(c)                                  inchoate, statutory or common law Liens
(and rights of set-off) of landlords, banks, carriers, warehousemen, mechanics,
repairmen, workmen, construction contractors and materialmen, and other Liens
imposed by law, in each case incurred in the ordinary course of business (i) for
amounts not yet overdue by more than 30 days, (ii) for amounts that are overdue
by more than 30

 

120

--------------------------------------------------------------------------------



 

days and that are being contested in good faith by appropriate proceedings, so
long as such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts or
(iii) with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;

 

(d)                                 Liens incurred (i) in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security laws and regulations, (ii) in the ordinary course
of business to secure the performance of tenders, statutory obligations, surety,
stay, customs and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money), (iii) pursuant to
pledges and deposits of Cash or Cash Equivalents in the ordinary course of
business securing (x) any liability for reimbursement or indemnification
obligations of insurance carriers providing property, casualty, liability or
other insurance to Holdings, the Borrower and its subsidiaries or (y) leases or
licenses of property otherwise permitted by this Agreement or (iv) to secure
obligations in respect of letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments posted with respect to the items
described in clauses (i) through (iii) above;

 

(e)                                  Liens consisting of easements,
rights-of-way, restrictions, encroachments, and other minor defects or
irregularities in title, in each case which do not, in the aggregate, materially
interfere with the ordinary conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, or the use of the affected property for its
intended purpose;

 

(f)                                   Liens consisting of any (i) interest or
title of a lessor or sub-lessor under any lease of real estate permitted
hereunder, (ii) landlord lien permitted by the terms of any lease,
(iii) restriction or encumbrance to which the interest or title of such lessor
or sub-lessor may be subject or (iv) subordination of the interest of the lessee
or sub-lessee under such lease to any restriction or encumbrance referred to in
the preceding clause (iii);

 

(g)                                  Liens solely on any Cash earnest money
deposits made by the Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement with respect to any Investment permitted
hereunder;

 

(h)                                 purported Liens evidenced by the filing of
UCC financing statements relating solely to operating leases or consignment or
bailee arrangements entered into in the ordinary course of business;

 

(i)                                     Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(j)                                    Liens in connection with any zoning,
building or similar law or other Lien granted to, or rights reserved to or
vested in, or limitations, provisos and conditions, if any, expressed in any
original grant from, any Governmental Authority, to control or regulate the use
of any real property or dimensions of real property or the structure thereon,
including Liens in connection with any condemnation or eminent domain proceeding
or compulsory purchase order;

 

(k)                                 Liens on assets securing Indebtedness
permitted pursuant to Section 6.01(o); provided that (i) no such Lien extends to
any asset not covered by the Lien securing the Indebtedness that is refinanced
(other than the proceeds and products thereof, accessions thereto and
improvements thereon) or as otherwise permitted under this Section 6.02 with
respect to such Lien and (ii) if the Indebtedness being refinanced was subject
to intercreditor arrangements, then any refinancing Indebtedness in respect
thereof shall be subject to intercreditor arrangements not materially less

 

121

--------------------------------------------------------------------------------



 

favorable (as reasonably determined by the Borrower), taken as a whole, than the
intercreditor arrangements governing the Indebtedness that is refinanced or
shall be otherwise reasonably acceptable to the Administrative Agent;

 

(l)                                     Liens described on Schedule 6.02 and any
modifications, replacements, refinancings, renewals or extensions thereof;
provided that (i) no such Lien extends to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 6.01
and (B) proceeds and products thereof, accessions thereto and improvements
thereon (it being understood that individual financings of the type permitted
under Section 6.01(l) provided by any lender may be cross-collateralized to
other financings of such type provided by such lender or its Affiliates) and
(ii) such modification, replacement, refinancing, renewal or extension of the
obligations secured or benefited by such Liens, if constituting Indebtedness, is
permitted by Section 6.01;

 

(m)                             Liens arising out of Sale and Lease-Back
Transactions permitted under Section 6.08;

 

(n)                                 Liens securing Indebtedness permitted
pursuant to Section 6.01(l); provided that any such Lien shall encumber only the
asset acquired with the proceeds of such Indebtedness and proceeds and products
thereof, accessions thereto and improvements thereon (it being understood that
individual financings of the type permitted under Section 6.01(l) provided by
any lender may be cross-collateralized to other financings of such type provided
by such lender or its Affiliates);

 

(o)                                 (i) Liens securing Indebtedness permitted
pursuant to Section 6.01(m) on assets acquired or on the Capital Stock and
assets of the relevant newly acquired Subsidiary; provided that no such Lien
(x) extends to or covers any other assets (other than the proceeds or products
thereof, accessions or additions thereto and improvements thereon) and (y) was
not created in contemplation of the applicable acquisition of assets or Capital
Stock, and (ii) Liens securing Indebtedness incurred pursuant to
Section 6.01(u) to the extent permitted to be secured thereunder;

 

(p)                                 (i) Liens that are contractual rights of
setoff or netting relating to (A) the establishment of depositary relations with
banks not granted in connection with the issuance of Indebtedness, (B) pooled
deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or any Subsidiary, (C) purchase orders and other
agreements entered into with customers of the Borrower or any Subsidiary in the
ordinary course of business and (D) commodity trading or other brokerage
accounts incurred in the ordinary course of business, (ii) Liens encumbering
reasonable customary initial deposits and margin deposits and (iii) bankers
Liens and rights and remedies as to Deposit Accounts;

 

(q)                                 Liens on assets and Capital Stock of
Subsidiaries that are non-Loan Parties (including Capital Stock owned by such
Persons) securing Indebtedness of non-Loan Parties permitted pursuant to
Section 6.01;

 

(r)                                    Liens securing obligations (other than
obligations representing Indebtedness for borrowed money) under operating,
reciprocal easement or similar agreements entered into in the ordinary course of
business of the Borrower and its Subsidiaries;

 

(s)                                   Liens disclosed in the title insurance
policies delivered pursuant to Section 5.12 with respect to any Mortgaged
Property and any replacement, extension or renewal of any such Lien; provided
that no such replacement, extension or renewal Lien shall cover any property
other than the

 

122

--------------------------------------------------------------------------------



 

property that was subject to such Lien prior to such replacement, extension or
renewal (and additions thereto, improvements thereon and the proceeds thereof);

 

(t)                                    Liens securing Indebtedness incurred
pursuant to Sections 6.01(v) and (x), to the extent permitted to be secured
thereunder, subject to subject to customary intercreditor arrangements having
terms to be reasonably agreed between the Administrative Agent and the Borrower;

 

(u)                                 other Liens on assets securing Indebtedness
or other obligations in an aggregate principal amount at any time outstanding
not to exceed the greater of (i) $36,500,000 and (ii) 25% of Consolidated
Adjusted EBITDA of the Borrower, as of the last day of the most recently ended
Test Period for which financial statements are available as determined on a Pro
Forma Basis, prior to the date of the applicable incurrence;

 

(v)                                 Liens on assets securing judgments, awards,
attachments or decrees not constituting an Event of Default under
Section 7.01(h);

 

(w)                               leases, licenses, subleases or sublicenses
granted to others in the ordinary course of business which do not (i) interfere
in any material respect with the business of the Borrower and its Subsidiaries
(other than an Immaterial Subsidiary) or (ii) secure any Indebtedness;

 

(x)                                 Liens on Securities that are the subject of
repurchase agreements constituting Investments permitted under Section 6.06
arising out of such repurchase transaction;

 

(y)                                 Liens securing obligations in respect
letters of credit, bank guaranties, surety bonds, performance bonds or similar
instruments permitted under Sections 6.01(c), (d), (f), (q), (y), (aa) and (bb);

 

(z)                                  Liens arising (i) out of conditional sale,
title retention, consignment or similar arrangements for the sale of any assets
or property in the ordinary course of business and permitted by this Agreement
or (ii) by operation of law under Article 2 of the UCC;

 

(aa)                          Liens (i) in favor of the Borrower or the Loan
Guarantors and (ii) granted by any non-Loan Party in favor of any other non-Loan
Party, in the case of each of clauses (i) and (ii), securing intercompany
Indebtedness permitted under Section 6.01;

 

(bb)                          Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;

 

(cc)                            Liens on specific items of inventory or other
goods and the proceeds thereof securing such Person’s obligations in respect of
documentary letters of credit or banker’s acceptances issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or goods;

 

(dd)                          Liens securing (i) obligations under Hedge
Agreements in connection with any Derivative Transactions of the type described
in Section 6.01(r), (ii) obligations of the type described in
Section 6.01(ii) and (iii) obligations of the type described in Section 6.01(e);

 

(ee)                            (i) Liens on Capital Stock of joint ventures or
Unrestricted Subsidiaries securing capital contributions to or obligations of
such Persons and (ii) customary rights of first refusal and tag, drag and
similar rights in joint venture agreements and agreements with respect to
non-Wholly-Owned Subsidiaries;

 

123

--------------------------------------------------------------------------------



 

(ff)                              Liens on the assets of the Borrower or any
Subsidiary permitted to be incurred pursuant to the Acquisition Agreement in
connection with the transactions contemplated in connection therewith;

 

(gg)                            Liens on Cash, Cash Equivalents or other
property arising in connection with the defeasance, discharge or redemption of
Indebtedness;

 

(hh)                          Liens consisting of any condemnation or eminent
domain proceeding or compulsory purchase order affecting real property;

 

(ii)                                  licenses and sublicenses of IP Rights;

 

(jj)                                ground leases in respect of real property on
which facilities owned or leased by the Borrower or any of its Subsidiaries are
located;

 

(kk)                          Liens incurred in reliance on the Available
Amount; and

 

(ll)                                  Liens in respect of the Existing Notes
that are junior to the Liens securing the Obligations pursuant to an applicable
intercreditor agreement, until the redemption thereof on or prior to the Funding
Date.

 

Section 6.03.                          No Further Negative Pledges.  The
Borrower shall not nor shall it permit any of its Subsidiaries to enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties, whether now owned or hereafter acquired, for the benefit of the
Secured Parties with respect to the Obligations, except with respect to:

 

(a)                                 specific property to be sold pursuant to any
Disposition permitted by Section 6.07;

 

(b)                                 restrictions contained in any agreement with
respect to Indebtedness permitted by Section 6.01 that is secured by a Permitted
Lien, but only if such restrictions apply only to the Person or Persons
obligated under such Indebtedness and its or their Subsidiaries or the property
or assets securing such Indebtedness;

 

(c)                                  restrictions contained in the documentation
governing Indebtedness permitted by clauses (l), (s), (u), (v) and (x) of
Section 6.01 (and clause (o) of Section 6.01 to the extent relating to any
refinancing, refunding or replacement of Indebtedness incurred in reliance on
clauses (a), (l), (s), (u), (v) and (x) of Section 6.01);

 

(d)                                 restrictions by reason of customary
provisions restricting assignments, subletting or other transfers (including the
granting of any Lien) contained in leases, subleases, licenses, sublicenses and
other agreements entered into in the ordinary course of business (provided that
such restrictions are limited to the relevant leases, subleases, licenses,
sublicenses or other agreements and/or the property or assets secured by such
Liens or the property or assets subject to such leases, subleases, licenses,
sublicenses or other agreements, as the case may be);

 

(e)                                  Permitted Liens and restrictions in the
agreements relating thereto that limit the right of the Borrower or any of its
Subsidiaries to Dispose of, or encumber the assets subject to such Liens;

 

(f)                                   provisions limiting the Disposition or
distribution of assets or property in joint venture agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements,

 

124

--------------------------------------------------------------------------------



 

which limitation is applicable only to the assets that are the subject of such
agreements (or the Persons the Capital Stock of which is the subject of such
agreement);

 

(g)                                  any encumbrance or restriction assumed in
connection with an acquisition of property or the Capital Stock of any Person,
so long as such encumbrance or restriction relates solely to the property so
acquired (or to the Person or Persons (and its or their subsidiaries) bound
thereby) and was not created in connection with or in contemplation of such
acquisition;

 

(h)                                 restrictions imposed by customary provisions
in partnership agreements, limited liability company organizational governance
documents, joint venture agreements and other similar agreements that restrict
the transfer of the assets of, or ownership interests in, such partnership,
limited liability company, joint venture or similar Person;

 

(i)                                     restrictions on Cash or other deposits
imposed by Persons under contracts entered into in the ordinary course of
business or for whose benefit such Cash or other deposits exist;

 

(j)                                    restrictions set forth in documents which
exist on the Closing Date;

 

(k)                                 restrictions contained in documents
governing Indebtedness and Liens on Capital Stock permitted hereunder of any
Subsidiary that is not a Loan Party;

 

(l)                                     restrictions set forth in any Loan
Document, any Hedge Agreement and/or any agreement relating to any Banking
Services Obligation or obligations of the type referred to in Section 6.01(e);
and

 

(m)                             other restrictions or encumbrances imposed by
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (a) through (l) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Borrower, no more restrictive with respect to such encumbrances and other
restrictions, taken as a whole, than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

 

Section 6.04.                          Restricted Payments; Certain Payments of
Indebtedness.

 

(a)                                 The Borrower shall not pay or make any
Restricted Payment, except that:

 

(i)                                     the Borrower may make Restricted
Payments to the extent necessary to permit any Parent Company:

 

(A)                               to pay general administrative costs and
expenses (including corporate overhead, legal or similar expenses and customary
wages, salary, bonus and other benefits payable to directors, officers,
employees, members of management, consultants and/or independent contractors of
any Parent Company), franchise fees, franchise Taxes and similar fees, Taxes and
expenses required to maintain the organizational existence of such Parent
Company, in each case, which are reasonable and customary and incurred in the
ordinary course of business, plus any reasonable and customary indemnification
claims made by current or former directors, officers, members of management,
employees or consultants of any Parent Company, in each case, to the extent
attributable to the ownership or operations of any Parent Company (but
excluding, for the avoidance of doubt, the portion of any amount, if any, that
is attributable to the ownership or

 

125

--------------------------------------------------------------------------------



 

operation of any subsidiary of any Parent Company other than Holdings and/or its
subsidiaries); provided that Restricted Payments under this clause
(a)(i)(A) that are attributable to any Unrestricted Subsidiary shall be
permitted only to the extent that either (x) such Unrestricted Subsidiary has
made one or more Cash distributions, advances or loans to Holdings or any of its
Subsidiaries for such purpose in an amount up to the amount of such Unrestricted
Subsidiary’s proportionate share of such costs, expenses, franchise fees and
Taxes and similar fees, Taxes and expenses or (y) the amount of such Restricted
Payments made by the Borrower on behalf of such Unrestricted Subsidiary is
treated as an Investment subject to Section 6.06 hereof;

 

(B)                               [reserved];

 

(C)                               to pay audit and other accounting and
reporting expenses at such Parent Company to the extent relating to the
ownership or operations of any Parent Company (but excluding, for the avoidance
of doubt, the portion of any such expenses, if any, attributable to the
ownership or operations of any subsidiary of any Parent Company other than
Holdings and/or its subsidiaries), Holdings, the Borrower and/or its
subsidiaries; provided that Restricted Payments under this clause (a)(i)(C) that
are attributable to any Unrestricted Subsidiary shall be permitted only to the
extent that either (x) such Unrestricted Subsidiary has made one or more Cash
distributions, advances or loans to Holdings or any of its Subsidiaries for such
purpose in an amount up to the amount of such Unrestricted Subsidiary’s
proportionate share of such accounting and reporting expenses or (y) the amount
of such Restricted Payments made by Borrower on behalf of such Unrestricted
Subsidiary is treated as an Investment subject to Section 6.06 hereof;

 

(D)                               for the payment of insurance premiums to the
extent relating to the ownership or operations of any Parent Company (but
excluding, for the avoidance of doubt, the portion of such premiums, if any,
attributable to the ownership or operations of any subsidiary of any Parent
Company other than Holdings and/or its subsidiaries), Holdings, the Borrower
and/or its subsidiaries; provided that Restricted Payments under this clause
(a)(i)(D) that are attributable to any Unrestricted Subsidiary shall be
permitted only to the extent that either (x) such Unrestricted Subsidiary has
made one or more Cash distributions advances or loans to Borrower or any of its
Subsidiaries for such purpose in an amount up to the amount of such Unrestricted
Subsidiary’s proportionate share of such insurance premiums or (y) the amount of
such Restricted Payments made by Borrower on behalf of such Unrestricted
Subsidiary is treated as an Investment subject to Section 6.06 hereof;

 

(E)                                pay fees and expenses related to debt or
equity offerings, investments or acquisitions permitted or not restricted by
this Agreement (whether or not consummated);

 

(F)                                 to pay the consideration to finance any
Investment permitted under Section 6.06 (provided that (x) such Restricted
Payments under this clause (a)(i)(F) shall be made substantially concurrently
with the closing of such Investment and (y) such Parent Company shall, promptly
following the closing thereof, cause all such property acquired to be
contributed to the Borrower or one of its Subsidiaries, or the merger,
consolidation or amalgamation of the Person formed or acquired into the Borrower
or one of its Subsidiaries, in order to consummate such Investment in a manner
that causes such Investment to comply with the applicable requirements of
Section 6.06 as if undertaken as a direct Investment by the Borrower or such
Subsidiary); and

 

(G)                               to pay customary salary, bonus, severance and
other benefits payable to current or former directors, officers, members of
management, managers, employees or consultants (or any Immediate Family Member
thereof) of any Parent Company plus any

 

126

--------------------------------------------------------------------------------



 

reasonable and customary indemnification claims made by current or former
directors, officers, members of management, managers, employees or consultants
of any Parent Company, to the extent such salary, bonuses, severance and other
benefits or claims in respect of any of the foregoing) are directly attributable
and reasonably allocated to the ownership or operations of any Parent Company
(but excluding, for the avoidance of doubt, the portion of any amount, if any,
that is attributable to the ownership or operation of any subsidiary of any
Parent Company other than Holdings and/or its subsidiaries), Holdings, the
Borrower and/or its subsidiaries, in each case, so long as such Parent Company
applies the amount of any such Restricted Payment for such purpose; provided
that Restricted Payments under this clause (a)(i)(G) that are attributable to
any Unrestricted Subsidiary shall be permitted only to the extent that either
(x) such Unrestricted Subsidiary has made one or more Cash distributions,
advances or loans to Borrower or any of its Subsidiaries for such purpose in an
amount up to the amount of such Unrestricted Subsidiary’s proportionate share of
such salary, bonus, severance and other benefits or (y) the amount of such
Restricted Payments made by Borrower on behalf of such Unrestricted Subsidiary
is treated as an Investment subject to Section 6.06 hereof.

 

(ii)                                  the Borrower may make Tax Distributions;

 

(iii)                               the Borrower may pay (or make Restricted
Payments to allow any Parent Company to pay) for the repurchase, redemption,
retirement or other acquisition or retirement for value of Capital Stock of any
Parent Company, the Borrower or any subsidiary held by any future, present or
former employee, director, member of management, officer, manager or consultant
(or any Immediate Family Member thereof) of any Parent Company, the Borrower or
any subsidiary:

 

(A)                               in accordance with the terms of notes issued
pursuant to Section 6.01(n), so long as the aggregate amount of all Cash
payments made in respect of such notes, together with the aggregate amount of
Restricted Payments made pursuant to clause (D) of this clause (iii), does not
exceed the greater of $30,000,000 and 20% of Consolidated Adjusted EBITDA of the
Borrower as of the last day of the most recently ended Test Period for which
financial statements are available, as determined on a Pro Forma Basis in any
Fiscal Year, which, if not used in any Fiscal Year, may be carried forward to
the next subsequent Fiscal Year;

 

(B)                               with the proceeds of any sale or issuance of
the Capital Stock of any Parent Company to the extent such proceeds have been
contributed to the capital of the Borrower;

 

(C)                               with the net proceeds of any key-man life
insurance policies received during such Fiscal Year; or

 

(D)                               with Cash and Cash Equivalents in an amount
not to exceed, together with the aggregate amount of all Cash payments made in
respect of notes issued pursuant to Section 6.01(n), the greater of $30,000,000
and 20% of Consolidated Adjusted EBITDA of the Borrower as of the last day of
the most recently ended Test Period for which financial statements are
available, as determined on a Pro Forma Basis in any Fiscal Year, which, if not
used in any Fiscal Year, may be carried forward to the next subsequent Fiscal
Year;

 

(iv)                              the Borrower may make additional Restricted
Payments in an amount not to exceed (A) the portion, if any, of the Available
Amount on such date that the Borrower elects to apply to this clause (a)(iv)(A);
provided that the Available Amount shall not be available for any Restricted
Payment pursuant to this clause (iv)(A) for so long as, on the date of the
declaration thereof, an Event of Default described in Section 7.01(a), (f) or
(g) shall have occurred and be continuing or would result

 

127

--------------------------------------------------------------------------------



 

therefrom and (B) the portion, if any, of the Available Excluded Contribution
Amount on such date that the Borrower elects to apply to this clause (iv)(B) to
the extent such Restricted Payment is made within 12 months of the date of
designation of such Available Excluded Contribution Amount;

 

(v)                                 the Borrower may make Restricted Payments
(1) to any Parent Company to enable such Parent Company to make Cash payments in
lieu of the issuance of fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Capital Stock of such Parent Company or (2) consisting of (A) payments made or
expected to be made in respect of withholding or similar Taxes payable by any
future, present or former officers, directors, employees, members of management,
managers or consultants of the Borrower, any subsidiary or Parent Company or any
of their respective Immediate Family Members and/or (B) repurchases of Capital
Stock in consideration of the payments described in clause (A), including demand
repurchases in connection with the exercise of stock options;

 

(vi)                              the Borrower may repurchase (or make
Restricted Payments to any Parent Company to enable it to repurchase) Capital
Stock upon the exercise of options or warrants or other securities convertible
into or exchangeable for Capital Stock if such Capital Stock represents all or a
portion of the exercise price of such options or warrants or other securities as
part of a “cashless” exercise;

 

(vii)                           the Borrower may make Restricted Payments the
proceeds of which are applied (A) on the Closing Date, solely to effect the
consummation of the Transactions, and (B) on and after the Closing Date, to
satisfy any payment obligations owing under the Acquisition Agreement (as in
effect on the date hereof) and the payment of any Transaction Costs;

 

(viii)                        so long as no Event of Default shall have occurred
and be continuing at the time of the declaration thereof,  the Borrower may (or
may make Restricted Payments to any Parent Company to enable it to) make
Restricted Payments with respect to any Capital Stock in an amount of up to
7.00% of the market capitalization of the Borrower;

 

(ix)                              the Borrower may make Restricted Payments to
(1) redeem, repurchase, retire or otherwise acquire any (A) Capital Stock
(“Treasury Capital Stock”) of the Borrower or any Subsidiary or (B) Capital
Stock of any Parent Company, in the case of each of subclauses (A) and (B), in
exchange for, or out of the proceeds of the substantially concurrent sale (other
than to the Borrower or a Subsidiary) of, Qualified Capital Stock of the
Borrower or any Parent Company to the extent any such proceeds are contributed
to the capital of the Borrower or any Subsidiary in respect of Qualified Capital
Stock (“Refunding Capital Stock”) and (2) declare and pay dividends on the
Treasury Capital Stock out of the proceeds of the substantially concurrent sale
(other than to the Borrower or a Subsidiary) of the Refunding Capital Stock;

 

(x)                                 to the extent constituting a Restricted
Payment, the Borrower may consummate any transaction permitted by Section 6.06
(other than Sections 6.06(j) and (t)), Section 6.07 (other than Section 6.07(g))
and Section 6.09 (other than Section 6.09(d));

 

(xi)                              so long as no Default or Event of Default
described in Section 7.01(a), (f) or (g) shall have occurred and be continuing
or would result therefrom, the Borrower may make additional Restricted Payments
not to exceed the greater of (i) $26,000,000 and (ii) 17.50% of Consolidated
Adjusted EBITDA of the Borrower, as of the last day of the most recently ended
Test Period for which financial statements are available as determined on a Pro
Forma Basis, prior to the date of the applicable incurrence;

 

(xii)                           the Borrower may make additional Restricted
Payments if on the date of the distribution thereof, (1) no Default or Event of
Default described in Section 7.01(a), (f) or (g) shall have

 

128

--------------------------------------------------------------------------------



 

occurred and be continuing or would result therefrom and (2) the First Lien
Leverage Ratio as of the last day of the most recently ended Test Period for
which financial statements are available as determined on a Pro Forma Basis,
would not exceed 4.25:1.00; and

 

(xiii)                        the Borrower may pay any dividend or consummate
any redemption within 60 days after the date of the declaration thereof or the
provision of a redemption notice with respect thereto, as the case may be, if at
the date of such declaration or notice, the dividend or redemption notice would
have complied with the provisions hereof.

 

(b)                                 The Borrower shall not, nor shall it permit
any Subsidiary to, make any payment in Cash, securities or other property on or
in respect of principal of or interest on any (x) Subordinated Indebtedness or
(y) Indebtedness secured by Liens on the Collateral that are junior to the Liens
securing the Secured Obligations (such Indebtedness, the “Restricted Debt”),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Restricted Debt (collectively, “Restricted Debt Payments”), except:

 

(i)                                     the purchase, defeasance, redemption,
repurchase, repayment or other acquisition or retirement of any Restricted Debt
made by exchange for, or out of the proceeds of the substantially concurrent
incurrence of, Refinancing Indebtedness permitted by Section 6.01;

 

(ii)                                  payments as part of an “applicable high
yield discount obligation” catch-up payment;

 

(iii)                               payments of regularly scheduled interest and
payments of fees, expenses and indemnification obligations as and when due in
respect of any Restricted Debt (other than payments with respect to Subordinated
Indebtedness prohibited by the subordination provisions thereof);

 

(iv)                              payments with respect to intercompany
Indebtedness permitted under Section 6.01, subject to the subordination
provisions applicable thereto;

 

(v)                                 (A) Restricted Debt Payments in exchange
for, or with proceeds of any issuance of Capital Stock of any Parent Company or
Qualified Capital Stock of the Borrower or any Subsidiary, and/or any capital
contribution in respect of Qualified Capital Stock of the Borrower or any
Subsidiary, (B) Restricted Debt Payments as a result of the conversion of all or
any portion of Restricted Debt into Qualified Capital Stock of any Parent
Company, the Borrower or any Subsidiary and (C) to the extent constituting a
Restricted Debt Payment, payment-in-kind interest with respect to any Restricted
Debt that is permitted under Section 6.01;

 

(vi)                              Restricted Debt Payments in an aggregate
amount not to exceed (A) the portion, if any, of the Available Amount on such
date that the Borrower elects to apply to this clause (vi)(A); provided that
(1) the Available Amount shall not be available for any Restricted Debt Payment
pursuant to this clause (vi)(A) for so long as, on the date of the delivery of
irrevocable notice with respect thereto, an Event of Default described in
Section 7.01(a), (f) or (g) shall have occurred and be continuing or would
result therefrom, and (B) the portion, if any, of the Available Excluded
Contribution Amount on such date that the Borrower elects to apply to this
clause (vi)(B) to the extent such Restricted Debt Payment is made within 12
months of the date of designation of such Available Excluded Contribution
Amount; and

 

129

--------------------------------------------------------------------------------



 

(vii)                           (A) So long as no Event of Default described in
Section 7.01(a), (f) or (g) exists or would result therefrom, additional
Restricted Debt Payments in an aggregate amount not to exceed the greater of
$45,000,000 and 30% of Consolidated Adjusted EBITDA of the Borrower as of the
last day of the most recently ended Test Period for which financial statements
are available as determined on a Pro Forma Basis and (B) additional Restricted
Debt Payments if on the date of delivery of irrevocable notice with respect
thereto, (x) no Event of Default described in Section 7.01(a), (f) or (g) exists
or would result therefrom and (y) the First Lien Leverage Ratio determined on a
Pro Forma Basis as of the last day of the most recently ended Test Period for
which financial statements are available would not exceed 4.25:1.00.

 

Section 6.05.                          Restrictions on Subsidiary
Distributions.  Except as provided herein or in any other Loan Document or, in
each case, in any agreements with respect to refinancings, renewals or
replacements of such Indebtedness permitted by Section 6.01, the Borrower shall
not, nor shall it permit any of its Subsidiaries to enter into or cause to exist
any agreement restricting the payment of dividends or other distributions or the
making of Cash loans or advances by any Subsidiary to the Borrower or any other
Loan Party that is a Subsidiary of the Borrower, except:

 

(a)                                 in any agreement evidencing (x) Indebtedness
of a Subsidiary that is not a Loan Party permitted by Section 6.01,
(y) Indebtedness permitted by Section 6.01 that is secured by a Permitted Lien
if such encumbrance or restriction applies only to the Person obligated under
such Indebtedness and its Subsidiaries or the property or assets intended to
secure such Indebtedness and (z) Indebtedness permitted pursuant to clauses (l),
(o) (as it relates to Indebtedness in respect of clauses (a), (s), (u) and
(x) of Section 6.01), (s), (u) and (x) of Section 6.01);

 

(b)                                 by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
subleases, licenses, sublicenses, joint venture agreements and similar
agreements entered into in the ordinary course of business;

 

(c)                                  that are or were created by virtue of any
Lien granted upon, transfer of, agreement to transfer or grant of, any option or
right with respect to any property, assets or Capital Stock not otherwise
prohibited under this Agreement;

 

(d)                                 assumed in connection with an acquisition of
property or the Capital Stock of any Person, so long as such encumbrance or
restriction relates solely to the Person and its Subsidiaries (including the
Capital Stock of such Person) and/or property so acquired and was not created in
connection with or in anticipation of such acquisition;

 

(e)                                  in any agreement for the Disposition of a
Subsidiary (or all or substantially all of the property and/or assets thereof)
that restricts the payment of dividends or other distributions or the making of
loans or advances by that Subsidiary pending such Disposition;

 

(f)                                   in provisions in agreements or instruments
which prohibit the payment of dividends or the making of other distributions
with respect to any class of Capital Stock of a Person other than on a pro rata
basis;

 

(g)                                  imposed by customary provisions in
partnership agreements, limited liability company organizational governance
documents, joint venture agreements and other similar agreements that restrict
the transfer of ownership interests in such partnership, limited liability
company, joint venture or similar Person;

 

130

--------------------------------------------------------------------------------



 

(h)                                 on Cash or other deposits imposed by Persons
under contracts entered into in the ordinary course of business or for whose
benefit such Cash or other deposits exist;

 

(i)                                     set forth in documents which exist on
the Closing Date;

 

(j)                                    customary net worth or similar provisions
contained in leases, contracts or other documents entered into by the Borrower
or any Subsidiary so long as the Borrower or such Subsidiary has determined in
good faith that such net worth or similar provisions could not reasonably be
expected to impair the ability of the Borrower or such Subsidiary to meet its
ongoing obligations;

 

(k)                                 (A) those arising under or as a result of
applicable law, rule, regulation or order or the terms of any license,
authorization, concession or permit and (B) those arising in any Hedge Agreement
or any agreement relating to any Banking Services Obligation or obligations of
the type set forth in Section 6.01(e); and

 

(l)                                     restrictions of the types referred to in
the first paragraph of this Section 6.05 above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (a) through (k) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to such restrictions taken as a whole than those
in existence prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

 

Section 6.06.                          Investments.  The Borrower shall not, nor
shall it permit any of its Subsidiaries to make or own any Investment in any
other Person except:

 

(a)                                 Cash or Investments that were Cash
Equivalents at the time made;

 

(b)                                 (i) Investments existing on the Closing Date
in the Borrower or any Subsidiary and (ii) Investments made after the Closing
Date among the Borrower and the Subsidiaries that are Loan Parties;

 

(c)                                  Investments (i) constituting deposits,
prepayments and other credits to suppliers, (ii) made in connection with
obtaining, maintaining or renewing client and customer contracts and (iii) in
the form of advances made to distributors, suppliers, licensors and licensees,
in each case, in the ordinary course of business or, in the case of clause
(iii), to the extent necessary to maintain the ordinary course of supplies to
the Borrower or any Subsidiary;

 

(d)                                 Investments made (x) by any Subsidiary that
is not a Loan Party in any other Subsidiary that is not a Loan Party and (y) by
any Loan Party in any Subsidiary that is not a Loan Party;

 

(e)                                  Permitted Acquisitions;

 

(f)                                   Investments existing on, or contractually
committed to as of, the Closing Date and described on Schedule 6.06 or
consisting of intercompany Investments outstanding on the Closing Date and any
modification, replacement, renewal or extension thereof so long as such
modification, renewal or extension thereof does not increase the amount of such
Investment except by the terms thereof or as otherwise permitted by this
Section 6.06;

 

131

--------------------------------------------------------------------------------



 

(g)                                  Investments received in lieu of Cash in
connection with any Disposition permitted by Section 6.07;

 

(h)                                 loans or advances to present or former
employees, directors, members of management, officers, managers or consultants,
independent contractors or other service providers (or their respective
Immediate Family Members) of any Parent Company, the Borrower or its
Subsidiaries to the extent permitted by Requirements of Law, in connection with
such Person’s purchase of Capital Stock of any Parent Company or Subsidiary,
(i) in an aggregate principal amount not to exceed the greater of $15,000,000
and 10% of Consolidated Adjusted EBITDA of the Borrower as of the last day of
the most recently ended Test Period for which financial statements are available
at any one time outstanding or (ii) so long as the proceeds of such Capital
Stock are substantially contemporaneously contributed to the Borrower or such
Subsidiary;

 

(i)                                     Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business;

 

(j)                                    Investments consisting of Indebtedness
permitted under Section 6.01 (other than Indebtedness permitted under
Sections 6.01(b) and (g)), Permitted Liens, Restricted Payments permitted under
Section 6.04 (other than Section 6.04(a)(x)), Restricted Debt Payments permitted
by Section 6.04 and mergers, consolidations, amalgamations, liquidations,
winding up, dissolutions or Dispositions permitted by Section 6.07 (other than
Section 6.07(a) (if made in reliance on sub-clause (ii)(y)), Section 6.07(b) (if
made in reliance on clause (ii)), Section 6.07(c)(i) (if made in reliance on the
proviso therein) and Section 6.07(g));

 

(k)                                 Investments in the ordinary course of
business consisting of endorsements for collection or deposit and customary
trade arrangements with customers;

 

(l)                                     Investments (including debt obligations
and Capital Stock) received (i) in connection with the bankruptcy or
reorganization of any Person, (ii) in settlement of delinquent obligations of,
or other disputes with, customers, suppliers and other account debtors arising
in the ordinary course of business, (iii) upon foreclosure with respect to any
secured Investment or other transfer of title with respect to any secured
Investment and/or (iv) as a result of the settlement, compromise, resolution of
litigation, arbitration or other disputes;

 

(m)                             loans and advances of payroll payments or other
compensation to present or former employees, directors, members of management,
officers, managers or consultants of any Parent Company (to the extent such
payments or other compensation relate to services provided to such Parent
Company (but excluding, for the avoidance of doubt, the portion of any such
amounts, if any, attributable to the ownership or operation of any subsidiary of
any Parent Company other than Holdings and/or its subsidiaries)) or any Loan
Party in the ordinary course of business;

 

(n)                                 Investments to the extent that payment for
such Investments is made solely with Capital Stock of any Parent Company or
Qualified Capital Stock of Holdings, any Parent Company or any Subsidiary or the
Borrower, in each case, to the extent not resulting in a Change of Control;

 

(o)                                 (i) Investments of a Subsidiary acquired
after the Closing Date, or of any Person acquired by, or merged into or
consolidated or amalgamated with, the Borrower or any Subsidiary after the
Closing Date, in each case pursuant to an Investment otherwise permitted by this
Section 6.06 after the Closing Date to the extent that such Investments of such
Person were not made in contemplation of or in connection with such acquisition,
merger, amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation and (ii) any

 

132

--------------------------------------------------------------------------------



 

modification, replacement, renewal or extension of any Investment permitted
under clause (i) of this Section 6.06(o) so long as any such modification,
replacement, renewal or extension thereof does not increase the amount of such
Investment except as otherwise permitted by this Section 6.06;

 

(p)                                 the Transactions;

 

(q)                                 Investments made after the Closing Date by
the Borrower and/or any of its Subsidiaries in an aggregate amount at any time
outstanding not to exceed (i) the greater of $75,000,000 and 50% of Consolidated
Adjusted EBITDA of the Borrower as of the last day of the most recently ended
Test Period for which financial statements are available as determined on a Pro
Forma Basis plus (ii) in the event that (A) any Loan Party makes any Investment
after the Closing Date in any Person that is not a Subsidiary and (B) such
Person subsequently becomes a Subsidiary, an amount equal to 100% of the fair
market value of such Investment as of the date on which such Person becomes a
Subsidiary;

 

(r)                                    Investments made after the Closing Date
by the Borrower and its Subsidiaries in an aggregate outstanding amount not to
exceed (i) the portion, if any, of the Available Amount on such date that the
Borrower elects to apply to this clause (r)(i) and (ii) the portion, if any, of
the Available Excluded Contribution Amount on such date that the Borrower elects
to apply to this clause (r)(ii) to the extent such Investment is made within 12
months of the date of designation of such Available Excluded Contribution
Amount;

 

(s)                                   (i) Guarantees of leases (other than
Capital Leases) or of other obligations not constituting Indebtedness and
(ii) Guarantees of the lease obligations of suppliers, customers, franchisees
and licensees of the Borrower and its Subsidiaries, in each case in the ordinary
course of business;

 

(t)                                    Investments in any Parent Company in
amounts and for purposes for which Restricted Payments to Holdings are permitted
under Section 6.04(a); provided that any such Investments made as provided above
in lieu of such Restricted Payments shall reduce availability under the
applicable Restricted Payment basket under Section 6.04(a);

 

(u)                                 Investments made by any Subsidiary that is
not a Loan Party to the extent such Investments are made with the proceeds
received by such Subsidiary from an Investment made by a Loan Party in such
Subsidiary pursuant to this Section 6.06 (other than Investments made pursuant
to clause (y) of Section 6.06(d));

 

(v)                                 Investments under any Derivative
Transactions permitted to be entered into under Section 6.01;

 

(w)                               Investments in any subsidiary in connection
with reorganizations and related activities related to tax planning; provided
that, after giving effect to any such reorganization and related activities, the
security interest of the Administrative Agent in the Collateral, taken as a
whole, is not materially impaired or after giving effect to such Investment, the
Borrower and its Subsidiaries shall otherwise be in compliance with
Section 5.12;

 

(x)                                 Investments in joint ventures, Unrestricted
Subsidiaries or in a Subsidiary to enable such Subsidiary to make Investments in
joint ventures, in an aggregate outstanding amount not to exceed the greater of
$30,000,000 and 20% of Consolidated Adjusted EBITDA of the Borrower as of the
most recently ended Test Period for which financial statements are available as
determined on a Pro Forma Basis;

 

133

--------------------------------------------------------------------------------



 

(y)                                 unfunded pension fund and other employee
benefit plan obligations and liabilities to the extent that they are permitted
to remain unfunded under applicable law;

 

(z)                                  Investments in Holdings, the Borrower or
any subsidiary in connection with intercompany cash management arrangements and
related activities in the ordinary course of business;

 

(aa)                          [reserved];

 

(bb)                          additional Investments if (i) an Event of Default
described in Section 7.01(a), (f) or (g) shall not have occurred and be
continuing or would result therefrom and (ii) the First Lien Leverage Ratio as
of the last day of the most recently ended Test Period for which financial
statements are available as determined on a Pro Forma Basis, would not exceed
4.50:1.00; and

 

(cc)                            Investments consisting of the licensing,
sublicensing or contribution of IP Rights.

 

Section 6.07.                          Fundamental Changes; Disposition of
Assets.  The Borrower shall not, nor shall it permit any of its Subsidiaries to,
enter into any transaction of merger or consolidation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or make any
Disposition having a fair market value in excess of the greater of
(i) $9,000,000  and (ii) 6% of Consolidated Adjusted EBITDA of the Borrower as
of the last day of the most recently ended Test Period for which financial
statements are available as determined on a Pro Forma Basis, in a single
transaction or in a related series of transactions, except:

 

(a)                                 (i) the Borrower may be merged, consolidated
or amalgamated with or into any Person, or convey, sell, transfer or otherwise
dispose of all or substantially all of its business, assets or property to
another Person; provided, that (v)(A) the Borrower shall be the surviving Person
or (B) with respect to the Person formed by or surviving any such merger,
consolidation or amalgamation (if other than the Borrower) or to which such
conveyance, sale, lease or sublease, transfer or other disposition will have
been made (the Borrower or such surviving Person, the “Successor Person”),
(w) such Successor Person shall expressly assume all of the obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is a party pursuant to a supplement hereto and/or thereto in form reasonably
satisfactory to the Administrative Agent, (x) such Successor Person shall be an
entity organized under the laws of the U.S., any state thereof or the District
of Columbia, (y) no Default or Event of Default then exists or would result
therefrom and (z) the Borrower shall deliver a certificate of a Responsible
Officer with respect to the satisfaction of the conditions under clauses (w),
(x) and (y) of this proviso and (ii) any Subsidiary of the Borrower may be
merged or consolidated or amalgamated with or into, or convey, sell, transfer or
otherwise dispose of all or substantially all of its business, assets or
property to, the Borrower, any other Subsidiary or any other Person; provided
that (w) in the case of such a transaction involving the Borrower, the Borrower
shall be the continuing or surviving Person, (x) [Reserved], (y) in the case of
such a transaction involving any Subsidiary Guarantor, either (A) a Subsidiary
Guarantor shall be the continuing or surviving Person or the continuing or
surviving Person shall expressly assume all of the obligations of such
Subsidiary Guarantor under this Agreement and the other Loan Documents to which
such Subsidiary Guarantor is a part of pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent or (B) such
transaction shall be treated as an Investment and shall comply with Section 6.06
and (z) in the case of such a transaction involving a Subsidiary, either (A) a
Subsidiary shall be the continuing or surviving Person or (B) such transaction
shall be treated as an Investment and shall comply with Section 6.06; provided,
further that if the conditions set forth above in clause (i) are satisfied, the
Successor Person will succeed to, and be substituted for, the Borrower under
this Agreement and the other Loan Documents;

 

134

--------------------------------------------------------------------------------



 

(b)           Dispositions (including of Capital Stock) among the Borrower and
its Subsidiaries (upon voluntary liquidation or otherwise); provided that any
such Disposition by a Loan Party to a Person that is not a Loan Party shall be
(i) for fair market value (as reasonably determined by such Person) and at least
75.0% of the consideration for such Disposition consists of Cash or Cash
Equivalents at the time of such Disposition or (ii) treated as an Investment and
otherwise made in compliance with Section 6.06 (other than in reliance on clause
(j) thereof);

 

(c)           (i) the liquidation or dissolution of any Subsidiary or change in
form of entity of any Subsidiary if the Borrower determines in good faith that
such liquidation, dissolution or change in form (x) is in the best interests of
the Borrower and (y) is not materially disadvantageous to the Lenders and, in
the case of a liquidation or dissolution of any Subsidiary either the Borrower
or a Subsidiary receives any assets of such dissolved or liquidated Subsidiary;
provided that in the case of a dissolution or liquidation of a Loan Party that
results in a distribution of assets to a Subsidiary that is not a Loan Party,
such distribution shall be treated as an Investment and shall comply with
Section 6.06 (other than Section 6.06(j)) and (ii) any merger, amalgamation,
dissolution, liquidation or consolidation, the purpose of which is to effect
(A) a Disposition otherwise permitted under this Section 6.07 (other than clause
(a), clause (b) or this clause (c)) or (B) an Investment permitted under
Section 6.06 (other than Section 6.06(j)); provided, further, in the case of a
change in the form of entity of any Subsidiary that is a Loan Party, the
security interests in the Collateral of such Loan Party shall remain in full
force and effect and perfected to the same extent as prior to such change;

 

(d)           (x) Dispositions of inventory or equipment in the ordinary course
of business (including on an intercompany basis) and (y) the leasing or
subleasing of real property in the ordinary course of business;

 

(e)           (x) Dispositions of surplus, obsolete, used or worn out property
or other property that, in the reasonable judgment of the Borrower, is (A) no
longer useful in its business (or in the business of any of its Subsidiaries) or
(B) otherwise economically impracticable to maintain and (y) any assets acquired
in connection with the acquisition of another Person or a division or line of
business of such Person which the Borrower reasonably determines are surplus
assets;

 

(f)            Dispositions of Cash Equivalents or other assets that were Cash
Equivalents when the original Investment was made (in each case, for the fair
market value thereof);

 

(g)           Dispositions, mergers, amalgamations, consolidations or
conveyances that constitute Investments permitted pursuant to Section 6.06
(other than Section 6.06(j)), Permitted Liens, Restricted Payments permitted by
Section 6.04(a) (other than Section 6.04(a)(x)) and Sale and Lease-back
Transactions permitted by Section 6.08;

 

(h)           Dispositions for fair market value, as determined by the Borrower
in good faith; provided that with respect to any such Disposition with a
purchase price in an aggregate amount in excess of the greater of $15,000,000
and 10% of Consolidated Adjusted EBITDA of the Borrower, as of the last day of
the most recently ended Test Period for which financial statements are available
as determined on a Pro Forma Basis, at least 75.0% of the consideration for such
Disposition shall consist of Cash or Cash Equivalents (provided that for
purposes of the 75.0% Cash consideration requirement (w) the amount of any
Indebtedness or other liabilities (other than Indebtedness or other liabilities
that are subordinated to the Obligations or that are owed to the Borrower or a
Subsidiary) of the Borrower or any applicable Subsidiary (as shown on such
Person’s most recent balance sheet or in the notes thereto) that are assumed by
the transferee of any such assets and for which the Borrower and its
Subsidiaries shall have been validly released by all relevant creditors in
writing, (x) the amount of any trade-in value applied to the purchase price of
any replacement assets acquired in

 

135

--------------------------------------------------------------------------------



 

connection with such Disposition, (y) any Securities received by the Borrower or
any Subsidiary from such transferee that are converted by such Person into Cash
or Cash Equivalents (to the extent of the Cash or Cash Equivalents received)
within 180 days following the closing of the applicable Disposition and (z) any
Designated Non-Cash Consideration received in respect of such Disposition having
an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (z) that is at that time
outstanding, not in excess of the greater of $30,000,000 and 20% of Consolidated
Adjusted EBITDA of the Borrower, as of the last day of the most recently ended
Test Period for which financial statements are available, in each case, shall be
deemed to be Cash); provided, further, that (i) immediately prior to and after
giving effect to such Disposition, no Event of Default shall have occurred that
is continuing on the date on which the agreement governing such Disposition is
executed and (ii) the Net Proceeds of such Disposition shall be applied and/or
reinvested as (and to the extent) required by Section 2.10(b)(ii);

 

(i)            to the extent that (i) the relevant property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of the relevant Disposition are promptly applied to the purchase price
of such replacement property;

 

(j)            Dispositions of Investments in joint ventures or any Subsidiary
that is not a Wholly-Owned Subsidiary to the extent required by, or made
pursuant to, buy/sell arrangements between the joint venture or similar parties
set forth in joint venture arrangements and similar binding arrangements;

 

(k)           Dispositions, discounting or forgiveness of accounts receivable in
the ordinary course of business or in connection with the collection or
compromise thereof;

 

(l)            Dispositions and/or terminations of leases, subleases, licenses
or sublicenses (including the provision of software under an open source
license), which (i) do not materially interfere with the business of the
Borrower and its Subsidiaries or (ii) relate to closed branches or manufacturing
facilities or the discontinuation of any product or service line;

 

(m)          (i) termination of leases in the ordinary course of business,
(ii) the expiration of any option agreement in respect of real or personal
property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or other litigation
claims (including in tort) in the ordinary course of business;

 

(n)           Dispositions of property subject to casualty, foreclosure, eminent
domain or condemnation proceedings (including in lieu thereof or any similar
proceeding);

 

(o)           Disposition or consignment, license, sublicense, conveyance of
equipment, inventory or other assets (including fee and leasehold interests in
real property) with respect to facilities that are temporarily not in use, held
for sale or closed; provided, that the Net Proceeds of any such Disposition of
fee owned Real Estate Assets shall be applied and/or reinvested as (and to the
extent) required by Section 2.10(b)(ii);

 

(p)           Dispositions in connection with the Transactions;

 

(q)           Dispositions of non-core assets acquired in connection with an
acquisition permitted hereunder and sales of Real Estate Assets acquired in an
acquisition permitted hereunder which, within 90 days of the date of the
acquisition, are designated in writing to the Administrative Agent as being held
for sale and not for the continued operation of the Borrower or any of its
Subsidiaries or any of their respective businesses; provided that (i) the Net
Proceeds received in

 

136

--------------------------------------------------------------------------------



 

connection with any such Dispositions shall be applied and/or reinvested as (and
to the extent) required by Section 2.10(b)(ii) and (ii) no Event of Default
shall have occurred and be continuing on the date on which the definitive
agreement governing the relevant Disposition is executed;

 

(r)            exchanges or swaps, including transactions covered by
Section 1031 of the Code (or any comparable provision of any foreign
jurisdiction), of property or assets so long as the exchange or swap is made for
fair value (as reasonably determined by the Borrower) for like property or
assets; provided that (i) within 90 days of any such exchange or swap, in the
case of any Loan Party and to the extent such property does not constitute an
“Excluded Asset” (as defined in the U.S. Pledge and Security Agreement), the
Administrative Agent has a perfected Lien having the same priority as any Lien
held on the Real Estate Assets so exchanged or swapped and (ii) any Net Proceeds
received as “cash boot” in connection with any such transaction shall be applied
and/or reinvested as (and to the extent required) by Section 2.10(b)(ii);

 

(s)            other Dispositions for fair market value, as determined by the
Borrower in good faith, in an aggregate amount since the Closing Date of not
more than the greater of $15,000,000 and 10% of Consolidated Adjusted EBITDA of
the Borrower, as of the last day of the most recently ended Test Period for
which financial statements are available;

 

(t)            (i) Dispositions, licensing, sublicensing and cross-licensing
arrangements involving any technology or IP Rights of the Borrower or any
Subsidiary in the ordinary course of business, (ii) the Disposition,
abandonment, cancellation or lapse of IP Rights, or any issuances or
registrations, or applications for issuances or registrations, of any IP Rights,
which, in the reasonable good faith determination of the Borrower or its
Subsidiaries are no longer economically practicable to maintain, worth the cost
of maintaining, or used or useful in any material respect, or (iii) Dispositions
of IP Rights through expiration in accordance with their respective statutory
terms;

 

(u)           terminations of Derivative Transactions;

 

(v)           Dispositions of Capital Stock of, or sale of Indebtedness or other
Securities of, Unrestricted Subsidiaries;

 

(w)          Dispositions of Real Estate Assets and related assets in the
ordinary course of business in connection with relocation activities for
directors, officers, employees, members of management, managers or consultants
of any Parent Company, the Borrower or any Subsidiary;

 

(x)           any merger, consolidation, Disposition or conveyance the sole
purpose of which is to reincorporate or reorganize (i) any Domestic Subsidiary
in another jurisdiction in the U.S. or (ii) any Foreign Subsidiary in the U.S.
or any other jurisdiction;

 

(y)           Dispositions of assets in connection with the closing or sale of
an office in the ordinary course of business of the Borrower and the
Subsidiaries, which consist of leasehold interests in the premises of such
office, the equipment and fixtures located at such premises and the books and
records relating exclusively and directly to the operations of such office;
provided that as to each and all such sales and closings, (i) on the date on
which the agreement governing such Disposition is executed, no Event of Default
shall result and (ii) such sale shall be on commercially reasonable prices and
terms in a bona fide arm’s-length transaction;

 

(z)           the sale of motor vehicles and information technology equipment
purchased at the end of an operating lease and resold thereafter; and

 

137

--------------------------------------------------------------------------------



 

(aa)         Dispositions of letters of credit and/or bank guarantees (and/or
the rights thereunder) to banks or other financial institutions in the ordinary
course of business in exchange for Cash and/or Cash Equivalents.

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents,
and the Administrative Agent shall be authorized to take, and shall take, any
actions deemed appropriate in order to effect the foregoing.

 

Section 6.08.         Sales and Lease-Backs.  The Borrower shall not, nor shall
it permit any of its Subsidiaries to become or remain liable as lessee or as a
guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which the
Borrower or such Subsidiary (a) has sold or transferred or is to sell or to
transfer to any other Person (other than the Borrower or any of its
Subsidiaries) and (b) intends to use for substantially the same purpose as the
property which has been or is to be sold or transferred by the Borrower or
Subsidiary to any Person (other than the Borrower or any of its Subsidiaries) in
connection with such lease (such a transaction described herein, a “Sale and
Lease-Back Transaction”); provided that any Sale and Lease-Back Transaction
shall be permitted so long as such Sale and Lease-Back Transaction is either
(A) permitted by Section 6.01(l) (or which otherwise constitutes a Capital Lease
or purchase money Indebtedness permitted by Section 6.01), (B) described on
Schedule 6.08 hereto or (C)(1) made for Cash consideration, (2) the Borrower or
its applicable Subsidiary would otherwise be permitted to enter into, and remain
liable under, the applicable underlying lease and (3) the aggregate fair market
value of the assets sold subject to all Sale and Lease-Back Transactions under
this clause (C) shall not exceed the greater of $45,000,000 and 30% of
Consolidated Adjusted EBITDA of the Borrower as of the last day of the most
recently ended Test Period for which financial statements are available as
determined on a Pro Forma Basis.

 

Section 6.09.         Transactions with Affiliates.  The Borrower shall not, nor
shall it permit any of its Subsidiaries to enter into any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) involving, pursuant to any such transaction, payments in excess of the
greater of (i) $9,000,000 and (ii) 6% of Consolidated Adjusted EBITDA of the
Borrower as of the last day of the most recently ended Test Period for which
financial statements are available as determined on a Pro Forma Basis in any
Fiscal Year with any of their Affiliates on terms that are less favorable to the
Borrower or such Subsidiary, as the case may be (as reasonably determined by the
Borrower), than those that might be obtained at the time in a comparable
arm’s-length transaction from a Person who is not an Affiliate; provided that
the foregoing restriction shall not apply to:

 

(a)           any transaction between or among the Borrower and/or one or more
Subsidiaries (or any entity that becomes a Subsidiary as a result of such
transaction) to the extent permitted or not restricted by this Agreement;

 

(b)           any issuance, sale or grant of securities or other payments,
awards or grants in Cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Parent Company or of
the Borrower or any Subsidiary;

 

(c)           (i) any collective bargaining agreements, employment agreements or
arrangements, severance agreements or compensatory (including profit sharing)
arrangements entered into by the Borrower or any of its Subsidiaries with their
respective current or former officers, directors, members of management,
managers, employees, consultants or independent contractors or those of any
Parent Company, (ii) any subscription agreement or similar agreement pertaining
to the repurchase of Capital Stock pursuant to put/call rights or similar rights
with current or former officers,

 

138

--------------------------------------------------------------------------------



 

directors, members of management, managers, employees, consultants or
independent contractors and (iii) transactions pursuant to any employee
compensation arrangement, benefit plan, stock option plan or arrangement, any
health, disability or similar insurance plan which covers current or former
officers, directors, members of management, employees, consultants or
independent contractors;

 

(d)           (i) transactions permitted by Sections 6.01(c), (n), (z) and (cc),
6.04 and 6.06(h), (m), (o), (t), (w), (x), (y), and (z) and (ii) issuances of
Capital Stock and debt securities not restricted by this Agreement;

 

(e)           transactions in existence on the Closing Date and described on
Schedule 6.09 and any amendment, modification or extension thereto to the extent
such amendment, modification or extension, taken as a whole, is not (i) adverse
to the Lenders in any material respect or (ii) more disadvantageous to the
Lenders than the relevant transaction in existence on the Closing Date in any
material respect;

 

(f)            (x) so long as no Event of Default under Sections 7.01(a),
7.01(f) or 7.01(g) then exists or would result therefrom, transactions pursuant
to the Sponsor Management Agreement and (y) the payment of all indemnities and
expenses owed to the parties to the Sponsor Management Agreement and their
respective directors, officers, members of management, managers, employees and
consultants, in each case of clauses (x) and (y) whether currently due or paid
in respect of accruals from prior periods;

 

(g)           the Transactions, including the payment of Transaction Costs;

 

(h)           customary compensation to Affiliates in connection with any
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities and other transaction fees, which
payments are approved by the majority of the members of the board of directors
(or similar governing body) or a majority of the disinterested members of the
board of directors (or similar governing body) of the Borrower in good faith;

 

(i)            Guarantees permitted by Section 6.01 or Section 6.06;

 

(j)            loans and other transactions to the extent permitted under this
Article 6;

 

(k)           the payment of customary fees, reasonable out of pocket costs to
and indemnities provided on behalf of, current or former members of the board of
directors (or similar governing body), officers, employees, members of
management, managers, consultants and independent contractors of the Borrower
and its Subsidiaries in the ordinary course of business and, in the case of
payments to such Person in such capacity on behalf of any Parent Company, to the
extent attributable to the operations of the Borrower and its Subsidiaries;

 

(l)            transactions with customers, clients, suppliers or joint ventures
purchasers, sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are fair to the
Borrower and/or its applicable Subsidiary in the good faith determination of the
board of directors (or similar governing body) of the Borrower or the senior
management thereof, or are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party;

 

(m)          the payment of reasonable out-of-pocket costs and expenses related
to registration rights and customary indemnities provided to shareholders under
any shareholder agreement;

 

139

--------------------------------------------------------------------------------



 

(n)           (i) any purchase by Holdings of the Capital Stock of (or
contribution to the equity capital of) the Borrower and (ii) the making of any
intercompany loans by Holdings to the Borrower or any Subsidiary;

 

(o)           any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of the Borrower from an accounting, appraisal or investment
banking firm of nationally recognized standing stating that such transaction is
on terms that are no less favorable to the Borrower or the applicable Subsidiary
than might be obtained at the time in a comparable arm’s length transaction from
a Person who is not an Affiliate;

 

(p)           any issuance, sale or grant of securities or other payments,
awards or grants in Cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by a
majority of the members of the board of directors (or similar governing body) or
a majority of the disinterested members of the board of directors (or similar
governing body) of the Borrower in good faith; and

 

(q)           licenses and sublicenses of IP Rights.

 

Section 6.10.         Conduct of Business.  From and after the Closing Date, the
Borrower shall not, nor shall it permit any of its Subsidiaries to, engage in
any material line of business other than the businesses engaged in by the
Borrower or its Subsidiaries on the Closing Date and similar, complementary,
ancillary or related businesses.

 

Section 6.11.         Amendments or Waivers of Organizational Documents.  The
Borrower shall not, nor shall it permit any of its Subsidiaries to, amend or
modify, in each case in a manner that is materially adverse to the Lenders (in
their capacities as such) such Person’s Organizational Documents without
obtaining the prior written consent of the Administrative Agent; provided that,
for purposes of clarity, it is understood and agreed that the Borrower and any
of its Subsidiaries may effect a change to their respective organizational forms
to the extent permitted under Section 6.07.

 

Section 6.12.         Amendments of or Waivers with Respect to Restricted Debt. 
The Borrower shall not, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of any Restricted Debt (or the documentation
governing the foregoing) if the effect of such amendment or change, together
with all other amendments or changes made, is materially adverse to the
interests of the Lenders (in their capacities as such); provided that, for
purposes of clarity, it is understood and agreed that the foregoing limitation
shall not otherwise prohibit any Refinancing Indebtedness or any other
replacement, refinancing, amendment, supplement, modification, extension,
renewal, restatement or refunding of any Restricted Debt, in each case, that is
permitted under Section 6.01 in respect thereof.

 

Section 6.13.         Fiscal Year.  The Borrower shall not change its Fiscal
Year-end to a date other than December 31; provided, that, the Borrower may,
upon written notice to the Administrative Agent, change its Fiscal Year-end to
another date, in which case the Borrower and the Administrative Agent will, and
are hereby authorized to, make any adjustments to this Agreement that are
necessary to reflect such change in Fiscal Year.

 

Section 6.14.         Permitted Activities of Holdings.  Holdings shall not:

 

(a)           incur any Indebtedness for borrowed money other than (i) the
Indebtedness under the Loan Documents or otherwise in connection with the
Transactions, (ii) Guarantees of

 

140

--------------------------------------------------------------------------------



 

Indebtedness of the Borrower and its Subsidiaries permitted hereunder and
(iii) Qualified Holding Company Debt;

 

(b)           create or suffer to exist any Lien upon any property or assets now
owned or hereafter acquired by it other than (i) the Liens created under the
Collateral Documents, in each case, to which it is a party, (ii) any other Lien
created in connection with the Transactions, (iii) Permitted Liens on the
Collateral that are secured on a pari passu or junior basis with the Secured
Obligations, so long as such Permitted Liens secure Guarantees permitted under
clause (a)(ii) above and the underlying Indebtedness subject to such Guarantee
is permitted to be secured on the same basis pursuant to Section 6.02 and
(iv) Liens of the type permitted under Section 6.02 (other than in respect of
debt for borrowed money);

 

(c)           engage in any business activity or own any material assets other
than (i) holding the Capital Stock of the Borrower and, indirectly, any other
subsidiary of the Borrower; (ii) performing its obligations under the Loan
Documents, and other Indebtedness, Liens (including the granting of Liens) and
Guarantees permitted hereunder; (iii) issuing its own Capital Stock (including,
for the avoidance of doubt, the making of any dividend or distribution on
account of, or any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value of, any shares of any class of Capital
Stock); (iv) filing Tax reports and paying Taxes and other customary obligations
related thereto in the ordinary course (and contesting any Taxes); (v) preparing
reports to Governmental Authorities and to its shareholders; (vi) holding
director and shareholder meetings, preparing organizational records and other
organizational activities required to maintain its separate organizational
structure or to comply with applicable Requirements of Law; (vii) effecting a
Qualifying IPO and/or any transaction in connection therewith; (viii) holding
Cash and other assets received in connection with Restricted Payments received
from, or Investments made by the Borrower and its subsidiaries or contributions
to the capital of, or proceeds from the issuance of, Capital Stock of Holdings,
in each case, pending the application thereof; (ix) providing indemnification
for its current or former officers, directors, members of management, managers,
employees and advisors or consultants; (x) participating in tax, accounting and
other administrative matters; (xi) performing its obligations under the Sponsor
Management Agreement, the Acquisition Agreement and the other documents and
agreements, Investments contemplated by the Transactions and transactions with
respect to Holdings that are otherwise specifically permitted or expressly
contemplated by Article 6; (xii) complying with applicable Requirements of Law
(including with respect to the maintenance of its existence) and activities
incidental to the foregoing; and (xiii) performing activities incidental to any
of the foregoing; or

 

(d)           consolidate or amalgamate with, or merge with or into, any Person;
provided that, so long as no Default or Event of Default exists or would result
therefrom, (A) Holdings may merge or consolidate or amalgamate with or into any
other Person (other than the Borrower and any of its subsidiaries except as
provided below) so long as (i) Holdings shall be the continuing or surviving
Person or (ii) if the Person formed by or surviving any such merger or
consolidation or amalgamation is not Holdings, (A) the successor Person shall
expressly assume all the obligations of Holdings under this Agreement and the
other Loan Documents to which Holdings is a party pursuant to a supplement
hereto and/or thereto in a form reasonably satisfactory to the Administrative
Agent; (B) such successor shall be an entity organized under the laws of the
U.S., any state thereof or the District of Columbia; and (C) the Borrower shall
deliver a certificate of a Responsible Officer with respect to the satisfaction
of the conditions under the immediately preceding clauses (A) and (B) hereof;
provided, further, that if the conditions set forth in the preceding proviso are
satisfied, the successor to Holdings will succeed to, and be substituted for,
Holdings under this Agreement and the other Loan Documents and (B) Holdings may
convey, sell or otherwise transfer all or substantially all of its assets to any
other Person so long as (v) no Change of Control shall result therefrom, (w) the

 

141

--------------------------------------------------------------------------------



 

Person acquiring such assets shall expressly assume all of the obligations of
Holdings under this Agreement (and the other Loan Documents to which Holdings or
is a party) pursuant to a supplement hereto and/or thereto in a form reasonably
satisfactory to the Administrative Agent, (x) the Person acquiring such assets
shall be an entity organized under the laws of the U.S., any state thereof or
the District of Columbia; (y) the security interest in the Capital Stock of the
Borrower shall be perfected to the same extent as prior to such transfer and
(z) the Borrower shall deliver a certificate of a Responsible Officer with
respect to the satisfaction of the conditions set forth in clauses (x) and
(y) of this clause (B); it being understood and agreed that if the conditions
set forth in the preceding proviso are satisfied, the successor to Holdings (or
any Person comprising Holdings) will succeed to, and be substituted for,
Holdings (or the relevant Person comprising Holdings) under this Agreement. 
Notwithstanding anything to the contrary in this Agreement, Holdings may
consolidate or amalgamate or merge with and into the Borrower so long as (A) the
direct Parent Company of the Borrower is organized or existing under the laws of
the U.S., any state thereof, the District of Columbia or any territory thereof
(such direct Parent Company, the “Successor Parent Company”), (B) the Successor
Parent Company expressly assumes all of the obligations of Holdings under this
Agreement and the other Loan Documents to which Holdings is a party, as well as
any Qualified Holding Company Debt then outstanding, pursuant to a supplement
hereto and/or thereto in a form reasonably satisfactory to the Administrative
Agent, (C) the Successor Parent Company has no Indebtedness or other liabilities
and engages in no business activities and owns no material assets other than as
permitted under this Section 6.14, (D) no Default or Event of Default then
exists or would result therefrom, (E) the security interests in the Capital
Stock of the Borrower shall be perfected in a manner reasonably satisfactory to
the Administrative Agent and (F) the Successor Parent Company shall deliver a
certificate of a Responsible Officer with respect to the satisfaction of the
conditions in the immediately preceding clauses (A) through (E) hereof.

 

Section 6.15.         Financial Covenant.

 

(a)           Maximum Total Leverage Ratio.  Solely with respect to the
Revolving Facility, commencing with the Fiscal Quarter ending March 31, 2019, on
the last day of any Fiscal Quarter on which the Revolving Facility Test
Condition is then applicable, the Borrower shall not permit the First Lien
Leverage Ratio for the Test Period ending on such last day to be greater than
7.00:1.00.

 

(b)           Equity Cure.  Notwithstanding anything to the contrary in this
Agreement (including Article 7), upon an Event of Default as a result of the
Borrower’s failure to comply with Section 6.15(a) above, the Borrower shall have
the right (the “Cure Right”) to have Holdings issue equity (which shall be
common equity, Qualified Capital Stock or other equity (such other equity to be
on terms reasonably acceptable to the Administrative Agent) (contributed in turn
as cash common equity to the Borrower)) during such Fiscal Quarter or thereafter
until the date that is 15 Business Days after the date that financial statements
for such Fiscal Quarter are required to be delivered pursuant to
Section 5.01(a) or (b)) for Cash or otherwise receive Cash contributions in
respect of such equity (the “Cure Amount”), and thereupon the Borrower’s
compliance with Section 6.15(a) shall be recalculated giving effect to the
following pro forma adjustment: Consolidated Adjusted EBITDA shall be increased
(notwithstanding the absence of an addback in the definition of “Consolidated
Adjusted EBITDA”), solely for the purposes of determining compliance with
Section 6.15(a) hereof, including determining compliance with
Section 6.15(a) hereof as of the end of such Fiscal Quarter and applicable
subsequent periods that include such Fiscal Quarter, by an amount equal to the
Cure Amount.  If, after giving effect to the foregoing recalculations (but not,
for the avoidance of doubt, taking into account any immediate repayment of
Indebtedness in connection therewith), the requirements of Section 6.15(a) shall
be satisfied, then the requirements of Section 6.15(a) shall be deemed satisfied
as of the end of the relevant Fiscal Quarter with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of Section

 

142

--------------------------------------------------------------------------------



 

6.15(a) that had occurred shall be deemed cured for the purposes of this
Agreement.  Notwithstanding anything herein to the contrary, (i) in each four
consecutive Fiscal Quarter period of the Borrower there shall be at least two
Fiscal Quarters in which the Cure Right is not exercised, (ii) during the term
of this Agreement, the Cure Right shall not be exercised more than five times,
(iii) the Cure Amount shall be no greater than the amount required for purposes
of complying with Section 6.15(a), (iv) upon the Administrative Agent’s receipt
of a written notice from the Borrower that it intends to exercise the Cure Right
(a “Notice of Intent to Cure”), until the 15th Business Day following the date
that financial statements for the Fiscal Quarter to which such Notice of Intent
to Cure relates are required to be delivered, neither the Administrative Agent
(or any sub agent therefore) nor any Lender shall exercise the right to
accelerate the Loans or terminate the Revolving Credit Commitments or any
Additional Commitments, and none of the Administrative Agent (or any sub-agent
therefor) nor any other Lender or any Secured Party shall exercise any right to
foreclose on or take possession of the Collateral or any other right or remedy
under the Loan Documents solely on the basis of such Event of Default having
occurred and being continuing under Section 6.15(a) and (v)(A) during any Test
Period in which the Cure Amount is included in the calculation of Consolidated
Adjusted EBITDA pursuant to any exercise of the Cure Right, such Cure Amount
shall be counted solely as an increase to Consolidated Adjusted EBITDA (and not
as a reduction to Indebtedness (directly through repayment or indirectly through
netting) in the Fiscal Quarter during which such Cure Amount is contributed) for
the purpose of determining the Borrower’s compliance with Section 6.15(a) and
(B) the Cure Amount shall be disregarded for any other purpose, including for
purposes of determining the satisfaction of any financial ratio-based condition,
pricing, the availability of any basket under Article 6 of this Agreement and
determination of the Available Amount and Available Excluded Contribution
Amount.

 

ARTICLE 7          EVENTS OF DEFAULT

 

Section 7.01.         Events of Default.  If any of the following events (each,
an “Event of Default”) shall occur:

 

(a)           Failure To Make Payments When Due.  Failure by the Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; or (ii) any interest on any Loan or any fee or any
other amount due hereunder within five Business Days after the date due; or

 

(b)           Default in Other Agreements.  (i) Failure of any Loan Party or any
of its Subsidiaries to pay when due any principal of or interest on or any other
amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in clause (a) above) with an aggregate outstanding
principal amount exceeding the Threshold Amount, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Loan Party
with respect to any other term of (A) one or more items of Indebtedness with an
aggregate outstanding principal amount exceeding the Threshold Amount or (B) any
loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness (other than, with respect to Indebtedness consisting of
Hedge Agreements, termination events or equivalent events pursuant to the terms
of such Hedge Agreements and which is not as a result of any default thereunder
by any Loan Party or any Subsidiary), in each case beyond the grace period, if
any, provided therefor, if the effect of such breach or default is to cause, or
to permit the holder or holders of that Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, that Indebtedness to become or be
declared due and payable (or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; provided that
clause (ii) of this paragraph (b) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property
securing such Indebtedness if such sale or transfer is permitted hereunder; or

 

143

--------------------------------------------------------------------------------



 

(c)           Breach of Representations, Etc.  Any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate or document required to be delivered in connection herewith or
therewith shall be untrue in any material respect as of the date made or deemed
made (subject, if curable, to a grace period of 30 days following the earlier of
(x) knowledge by the Borrower or (y) written notice from the Administrative
Agent); or

 

(d)           Breach of Certain Covenants.  Failure of the Borrower or any Loan
Party, as required by the relevant provision, to perform or comply with any term
or condition contained in Section 5.01(e)(i), Section 5.02 (as it applies to the
preservation of the existence of the Borrower) or Article 6 (other than
Section 6.09); provided that (i) notwithstanding this clause (d), a breach or
default by any Loan Party under Section 6.15(a) will not constitute a Default or
an Event of Default with respect to the Term Loans unless the Required Revolving
Lenders have accelerated the Revolving Loans or Additional Revolving Loans and
terminated the commitments thereunder and demanded repayment of, or otherwise
accelerated, the Indebtedness or other obligations under the Revolving Facility
and (ii) any noncompliance under Section 6.15(a) is subject to the Cure Right;
or

 

(e)           Other Defaults Under Loan Documents.  Any Loan Party shall default
in the performance of or compliance with any term contained herein or any of the
other Loan Documents, other than any such term referred to in any other
Section of this Article 7, and such default shall not have been remedied or
waived within 30 days after receipt by the Borrower of written notice from the
Administrative Agent of such default; or

 

(f)            Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of the Borrower or any of its Subsidiaries (other than an Immaterial
Subsidiary) in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against the Borrower or any of its Subsidiaries (other than
an Immaterial Subsidiary) under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect; or
a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower or any of its Subsidiaries
(other than its Immaterial Subsidiaries), or over all or a substantial part of
its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
the Borrower or any of its Subsidiaries (other than its Immaterial Subsidiaries)
for all or a substantial part of its property; and any such event described in
this clause (ii) shall continue for 60 consecutive days without having been
dismissed, vacated, bonded or discharged; or

 

(g)           Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) The
Borrower or any of its Subsidiaries (other than any Immaterial Subsidiary) shall
have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or (ii) the
Borrower or any of its Subsidiaries (other than any Immaterial Subsidiary) shall
make a general assignment for the benefit of creditors; or (iii) the Borrower or
any of its Subsidiaries (other than any Immaterial Subsidiary) shall admit in
writing its inability to pay its debts as such debts become due; or

 

(h)           Judgments and Attachments.  Any one or more final money judgments,
writs or warrants of attachment or similar process involving in the aggregate at
any time an amount in excess

 

144

--------------------------------------------------------------------------------



 

of the Threshold Amount (in either case to the extent not adequately covered by
self-insurance (if applicable) or by insurance as to which a third party
insurance company has been notified and not denied coverage) shall be entered or
filed against the Borrower or any of its Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed pending
appeal for a period of 60 days; or

 

(i)                                     Employee Benefit Plans.  There shall
occur one or more ERISA Events, which individually or in the aggregate would
reasonably be expected to result in liability of the Borrower or any of its
Subsidiaries which would reasonably be expected to result in a Material Adverse
Effect; or

 

(j)                                    Change of Control.  A Change of Control
shall occur; or

 

(k)                                 Guaranties, Collateral Documents and Other
Loan Documents.  At any time after the execution and delivery thereof, (i) any
material Loan Guaranty for any reason, other than the occurrence of the
Termination Date, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or any Loan
Guarantor shall repudiate in writing its obligations thereunder (other than as a
result of the discharge of such Loan Guarantor in accordance with the terms
thereof), (ii) any material Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the occurrence of the Termination Date or any other
termination of such Collateral Document in accordance with the terms thereof) or
shall be declared null and void, (iii) the Administrative Agent shall not have
or shall cease to have a valid and perfected Lien in any Collateral purported to
be covered by the Collateral Documents with the priority required by and subject
to such limitations and restrictions as are set forth by the relevant Collateral
Document (except to the extent (x) any such loss of perfection or priority
results from the failure of the Administrative Agent or any Secured Party to
take any action within its control, (y) such loss is covered by a lender’s title
insurance policy as to which the insurer has been notified of such loss and does
not deny coverage or (z) such loss of perfected security interest may be
remedied by the filing of appropriate documentation without the loss of
priority) or (iv) any Loan Party shall contest the validity or enforceability of
any material provision of any Loan Document in writing or deny in writing that
it has any further liability (other than by reason of the occurrence of the
Termination Date), including with respect to future advances by the Lenders,
under any Loan Document to which it is a party;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article 7), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders (or if an Event of Default in respect of
Section 6.15 occurs and is continuing, at the request of the Required Revolving
Lenders, only, and in such case, only with respect to the Revolving Facility)
shall, by notice to the Borrower, take any of the following actions, at the same
or different times: (i) terminate the Revolving Credit Commitments or any
Additional Commitments, and thereupon such Commitments and/or Additional
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower and (iii) require that the
Borrower deposit in the LC Collateral Account an additional amount in Cash as
reasonably requested by the Issuing Banks (not to exceed 103% of the relevant
face amount) of the then outstanding LC Exposure; provided that upon the
occurrence of an event with respect to the Borrower described in clause (f) or
(g) of this Article 7, any such Commitments and/or Additional Commitments shall
automatically terminate and the principal of the Loans then outstanding,

 

145

--------------------------------------------------------------------------------



 

together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, and the obligation of the Borrower to Cash
collateralize the outstanding Letters of Credit as aforesaid shall automatically
become effective, in each case without further action of the Administrative
Agent or any Lender.  Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

 

In connection with any acceleration of the Obligations as contemplated by
Section 7.01(b)(ii) above, the Designated Obligations shall, automatically and
with no further action required by any Administrative Agent, any Loan Party or
any Lender, be converted into Dollars based on the Dollar Equivalent amount
thereof, determined as set forth in the definition of “Dollar Equivalent” above
as of the date of such acceleration and from and after such date all amounts
accruing and owed to the Lenders in respect of such Designated Obligations shall
accrue and be payable in Dollars at the rate otherwise applicable hereunder.

 

ARTICLE 8                              THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints JPMorgan
(or any successor appointed pursuant hereto) as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity. 
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Loan Parties or any subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent
hereunder.  The Lenders acknowledge that, pursuant to such activities, the
Administrative Agent or its Affiliates may receive information regarding any
Loan Party or any of its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that the Administrative Agent shall not be under any obligation
to provide such information to them.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing and without limiting the generality of
the foregoing, the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law and instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties (and each Lender and
Issuing Bank agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and/or the transactions contemplated hereby),
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers that are expressly contemplated by the Loan Documents that the
Administrative Agent is required to exercise in

 

146

--------------------------------------------------------------------------------



 

writing as directed by the Required Lenders or Required Revolving Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02); provided, that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable laws and (c) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to any Loan Party or any of its Subsidiaries that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or Required Revolving Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof stating it is notice of
such Default or Event of Default is given to the Administrative Agent by the
Borrower or any Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence, value or sufficiency of
the Collateral, (vi) the satisfaction of any condition set forth in Article 4 or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or (vii) the properties,
books or records of any Loan Party or any Affiliate thereof.

 

Each Lender agrees that, except with the written consent of the Administrative
Agent, it will not take any enforcement action hereunder or under any other Loan
Document, accelerate the Obligations under any Loan Document, or exercise any
right that it might otherwise have under applicable law or otherwise to credit
bid at foreclosure sales, UCC sales, any sale under Section 363 of the
Bankruptcy Code or other similar Dispositions of Collateral.  Notwithstanding
the foregoing, however, a Lender may take action to preserve or enforce its
rights against a Loan Party where a deadline or limitation period is applicable
that would, absent such action, bar enforcement of the Obligations held by such
Lender, including the filing of proofs of claim in a case under the Bankruptcy
Code.

 

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Loan Parties, the Administrative Agent and each Secured
Party agrees that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Loan Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the other Loan Documents may be exercised solely by the Administrative Agent,
and (ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private Disposition (including pursuant to
Section 363 of the Bankruptcy Code), (A) the Administrative Agent, as agent for
and representative of the Secured Parties, shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such Disposition, to use and apply any of
the Obligations as a credit on account of the purchase price for any Collateral
payable by the Administrative Agent at such Disposition and (B) the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such Disposition.

 

147

--------------------------------------------------------------------------------



 

No holder of Secured Hedging Obligations or Banking Services Obligations shall
have any rights in connection with the management or release of any Collateral
or of the obligations of any Loan Guarantor under this Agreement or any other
Loan Document.

 

Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to Secured Hedging Obligations and/or by entering into
documentation in connection with Banking Services Obligations, each of the other
Secured Parties hereby authorizes and shall be deemed to authorize) the
Administrative Agent, on behalf of all Secured Parties to take any of the
following actions upon the instruction of the Required Lenders:

 

(a)                                 consent to the Disposition of all or any
portion of the Collateral free and clear of the Liens securing the Secured
Obligations in connection with any such Disposition or other transfer pursuant
to the applicable provisions of the Bankruptcy Code, including Section 363
thereof;

 

(b)                                 credit bid all or any portion of the Secured
Obligations, or purchase all or any portion of the Collateral, (in each case,
either directly or through one or more acquisition vehicles) in connection with
any Disposition of all or any portion of the Collateral pursuant to the
applicable provisions of the Bankruptcy Code, including under Section 363
thereof;

 

(c)                                  credit bid all or any portion of the
Secured Obligations, or purchase all or any portion of the Collateral, (in each
case, either directly or through one or more acquisition vehicles) in connection
with any Disposition of all or any portion of the Collateral pursuant to the
applicable provisions of the UCC, including pursuant to Sections 9-610 or 9-620
of the UCC; and/or

 

(d)                                 credit bid all or any portion of the Secured
Obligations, or purchase all or any portion of the Collateral, (in each case,
either directly or through one or more acquisition vehicles) in connection with
any foreclosure or other Disposition conducted in accordance with applicable law
following the occurrence of an Event of Default, including by power of sale,
judicial action or otherwise;

 

it being understood that no Lender shall be required to fund any amounts in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clauses (b), (c) or (d) without
its prior written consent.

 

Each Lender and each other Secured Party agrees that the Administrative Agent is
under no obligation to credit bid any part of the Secured Obligations or to
purchase or retain or acquire any portion of the Collateral; provided that, in
connection with any credit bid or purchase under clause (b), (c) or (d) of the
preceding paragraph, the Secured Obligations owed to all of the Secured Parties
(other than with respect to contingent or unliquidated liabilities as set forth
in the next succeeding paragraph) shall be entitled to be, and shall be, credit
bid by the Administrative Agent on a ratable basis.

 

With respect to each contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized, but is not required,
to estimate the amount of any such claim for purposes of the credit bid or
purchase so long as the fixing or liquidation of such claim would not unduly
delay the ability of the Administrative Agent to credit bid the Secured
Obligations or purchase the Collateral at such Disposition.  In the event that
the Administrative Agent, in its sole and absolute discretion, elects not to
estimate any such contingent or unliquidated claim or any such claim cannot be
estimated without unduly delaying the ability of the Administrative Agent to
credit bid or purchase in accordance with the second preceding paragraph, then
those of the contingent or unliquidated claims not so estimated shall be
disregarded, shall not be credit bid, and shall not be entitled to any interest
in the portion or the entirety of the Collateral purchased by means of such
credit bid.

 

148

--------------------------------------------------------------------------------



 

Each Secured Party whose Secured Obligations are credit bid under clauses (b),
(c) or (d) of the third preceding paragraph shall be entitled to receive
interests in the Collateral or other asset or assets acquired in connection with
such credit bid (or in the Capital Stock of the acquisition vehicle or vehicles
that are used to consummate such acquisition) on a ratable basis in accordance
with the percentage obtained by dividing (x) the amount of the Secured
Obligations of such Secured Party that were credit bid in such credit bid or
Disposition, by (y) the aggregate amount of all Secured Obligations that were
credit bid in such credit bid or Disposition.

 

In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Loan or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans or
LC Exposure and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Banks and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts to the extent due to the Lenders and
the Administrative Agent under Sections 2.11 and 9.03) allowed in such judicial
proceeding;

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and

 

(c)                                  to receive payments from any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amount to the
extent due to the Administrative Agent under Sections 2.11 and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the applicable Issuing Bank, the Administrative Agent and Issuing
Bank may presume that such condition is satisfactory to such Lender unless the
Administrative Agent or Issuing Bank shall have received notice to the contrary
from such Lender or Issuing Bank prior to the making of such Loan or the
issuance of such Letter of Credit.  The Administrative Agent and the Issuing

 

149

--------------------------------------------------------------------------------



 

Bank may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of this Article 8 shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.

 

The Administrative Agent may resign at any time by giving ten days prior written
notice to the Lenders, the Issuing Banks and the Borrower.  If the
Administrative Agent is a Defaulting Lender or an Affiliate of a Defaulting
Lender, the Borrower may, upon ten days’ notice, remove the Administrative
Agent.  Upon receipt of any such notice of resignation or removal, the Required
Lenders shall have the right, with the consent of the Borrower (not to be
unreasonably withheld or delayed), to appoint a successor Administrative Agent
which shall be a commercial bank with an office in the U.S. having combined
capital and surplus in excess of $1,000,000,000; provided that during the
existence and continuation of an Event of Default under Section 7.01(a) or, with
respect to the Borrower, Section 7.01(f) or (g), no consent of the Borrower
shall be required; provided, further, that in no event shall a Disqualified
Institution be the successor Administrative Agent.  If no successor shall have
been so appointed as provided above and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then (a) in the case of a retirement, the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications (including, for the avoidance of doubt, the Borrower consent, if
required) set forth above or (b) in the case of a removal, the Borrower may,
after consulting with the Required Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that (x) in the case
of a retirement, if such Administrative Agent shall notify the Borrower, the
Lenders and the Issuing Banks that no qualifying Person has accepted such
appointment or (y) in the case of a removal, the Borrower notifies the Required
Lenders that no qualifying Person has accepted such appointment, then, in each
case, such resignation or removal shall nonetheless become effective in
accordance with such notice and (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (ii) all payments and communications provided to be
made to or through the Administrative Agent shall instead be made to each Lender
and Issuing Bank directly (and each Lender and Issuing Bank will cooperate with
the Borrower to enable the Borrower to take such actions), and all
determinations provided to be made by the Administrative Agent shall instead be
made by the Required Lenders, in each case, until such time as the Required
Lenders or the Borrower, as applicable, appoint a successor Administrative
Agent, as provided for above in this Article 8.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent (other than any rights to indemnity
payments owed to the retiring Administrative Agent), and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article 8 and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such

 

150

--------------------------------------------------------------------------------



 

documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and each
Issuing Bank also acknowledges that it will, independently and without reliance
upon either Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders and the Issuing Banks by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or Issuing Bank with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of the Administrative Agent or any
of its Related Parties.  Each Lender and Issuing Bank, by delivering its
signature page to this Agreement on the Closing Date, or delivering its
signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender or Issuing Bank hereunder, shall be
deemed to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent, the Lenders or the Issuing Banks
on the Closing Date.

 

Anything herein to the contrary notwithstanding, the Arrangers and the
bookrunners shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement, except in their respective
capacities, as applicable, as the Administrative Agent, an Issuing Bank or a
Lender hereunder.

 

Each of the Lenders and the Issuing Banks irrevocably authorize and instruct the
Administrative Agent to, and the Administrative Agent shall,

 

(a)                                 release any Lien on any property granted to
or held by the Administrative Agent under any Loan Document (i) upon the
occurrence of the Termination Date, (ii) that is sold or to be sold or
transferred as part of or in connection with any Disposition permitted under the
Loan Documents to a Person that is not a Loan Party, (iii) that does not
constitute (or ceases to constitute) Collateral, (iv) if the property subject to
such Lien is owned by a Subsidiary Guarantor, upon the release of such
Subsidiary Guarantor from its Loan Guaranty otherwise in accordance with the
Loan Documents, (v) as required under clause (d) below or (vi) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 9.02; provided that for the avoidance of doubt, such Lien shall be
deemed automatically released without further action of the Administrative Agent
to the extent set forth in the last paragraph of Section 6.07 or Section 10.12;

 

(a)                                 release any Subsidiary Guarantor from its
obligations under the Loan Guaranty if such Person ceases to be a Subsidiary (or
becomes an Excluded Subsidiary) as a result of a single transaction or related
series of transactions permitted hereunder; provided that, for the avoidance of
doubt, such Subsidiary Guarantor shall be deemed automatically released from the
Loan Guaranty without further action of the Administrative Agent to the extent
set forth in Section 10.12 (this clause (b), together with clause (a) above,
collectively, the “Release Provisions”);

 

(b)                                 subordinate any Lien on any property granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted pursuant to Section 6.02(d), (e),
(f), (g), (k) (solely with respect to Indebtedness permitted by Sections
6.01(i), (l) and (m) (to the extent such Indebtedness is secured by
Section 6.02(u))), (l), (m), (n), (o)(i), (p), (q), (r), (u), (x), (y) (but in
respect to Sections 6.01(aa) and (bb), solely to the extent securing any Cash or
Cash Equivalents or any other property that does not constitute Collateral),
(bb), (cc), (dd) (solely to the extent securing any Cash or Cash Equivalents or
any other property that does not constitute Collateral), (ee) and (gg); and

 

151

--------------------------------------------------------------------------------



 

(c)                                  enter into subordination, intercreditor
and/or similar agreements with respect to Indebtedness that is (i) required or
permitted to be subordinated hereunder and/or (ii) secured by Liens, and which
Indebtedness contemplates an intercreditor, subordination or collateral trust
agreement.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Guarantor from its obligations under the Loan Guaranty pursuant to this
Article 8 and Section 10.12 hereunder.  In each case as specified in this
Article 8, the Administrative Agent will (and each Lender hereby authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents and make any necessary or advisable filings
as such Loan Party may reasonably request to evidence the release of such item
of Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Loan Guarantor from its obligations under the Loan Guaranty, in each case
in accordance with the terms of the Loan Documents and this Article 8 (and the
Administrative Agent expressly acknowledges such direction and agrees to enter
into the necessary and advisable documents and make any such filings which are
requested by the Borrower; provided that it is understood that the
Administrative Agent shall (if such a certificate is delivered) rely on a
certificate of the Borrower, delivered at the Borrower’s sole election,
confirming any release or subordination contemplated herein is permitted by the
Loan Documents; provided further that the Administrative Agent shall execute any
documents requested by the Borrower (and file any requested filings) in
connection with such release (and shall return any pledged Collateral no longer
constituting Collateral) no later than five Business Days following the delivery
of such certificate and the delivery of the applicable draft release documents).

 

The Administrative Agent is authorized to enter into any intercreditor agreement
contemplated hereby with respect to Indebtedness that is (i) required or
permitted to be subordinated hereunder and/or (ii) secured by Liens and which
Indebtedness contemplates an intercreditor, subordination or collateral trust
agreement (any such other intercreditor agreement, an “Additional Agreement”),
and the parties hereto acknowledge that any Additional Agreement is binding upon
them.  Each Lender and Issuing Bank (a) hereby consents to the subordination of
the Liens on the Collateral securing the Secured Obligations on the terms set
forth in any Additional Agreement, (b) hereby agrees that it will be bound by
and will take no actions contrary to the provisions of any Additional Agreement
and (c) hereby authorizes and instructs the Administrative Agent to enter into
any Additional Agreement and to subject the Liens on the Collateral securing the
Secured Obligations to the provisions thereof.  The foregoing provisions are
intended as an inducement to the Secured Parties to extend credit to the
Borrower and such Secured Parties are intended third-party beneficiaries of such
provisions and the provisions of any Additional Agreement.

 

To the extent the Administrative Agent or Issuing Banks (or in each case any
Affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent and the Issuing
Banks (and in each case any Affiliate thereof) in proportion to their respective
Applicable Percentage for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent or Issuing Bank (or any
Affiliate thereof) in performing its duties hereunder or under any other Loan
Document or in any way relating to or arising out of this Agreement or any other
Loan Document in its (or any of its Affiliates’) capacity as Administrative
Agent or Issuing Bank; provided that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or the Issuing Bank’s (or each such Affiliate’s) gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

152

--------------------------------------------------------------------------------



 

ARTICLE 9                              MISCELLANEOUS

 

Section 9.01.                          Notices.

 

(a)                                 Subject to paragraph (b) below, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:

 

(i)                                     if to any Loan Party, to the Borrower
at:

 

c/o Agiliti Health, Inc.

6625 West 78th Street, Suite 300

Minneapolis, MN 55439

Attn: James Pekarek, CFO; Matthew McCabe,
VP Finance & Treasurer; and Lee Neumann,
SVP & General Counsel

Tel: (952) 893-3300

Emails: James.pekarek@agilitihealth.com;
matthew.mccabe@agilitihealth.com;
Lee.Neumann@agilitihealth.com

 

with copies to (which shall not constitute notice):

 

Thomas H. Lee Partners, L.P.

100 Federal St., 35th Floor

Boston, Massachusetts 02110
Attn:  Charles P. Holden, Managing Director and Chief Financial Officer
Tel: (617)-946-2667
Fax: (617)-737-9250

 

and

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attn: Eric Wedel
Tel:  (212) 446-4784

Fax:  (212) 446-4900
Email:  ewedel@kirkland.com

 

if to the Administrative Agent, at:

 

JPMorgan Chase Bank, N.A.
10 S. Dearborn

Chicago, IL 60603
Attn:  Leonida Mischke
Fax: 844-490-5663

Email: Leonida.g.mischke@jpmorgan.com

JPM.Agency.Servicing.1@jpmorgan.com

 

provided that delivery of the Disqualified Institution list to the
Administrative Agent (such list, the “DQ List”) and each supplement thereto to
the Administrative Agent shall only be deemed to be

 

153

--------------------------------------------------------------------------------



 

received and effective if the DQ List and each such supplement is delivered to
the following email address JPMDQ_Contact@jpmorgan.com, and shall not be
effective until three Business Days after such DQ List and any such supplements
are delivered to the Administrative Agent at the address set forth above

 

(ii)                                  if to any Issuing Bank or any other
Lender, to it at its address or facsimile number set forth in its Administrative
Questionnaire.

 

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01
or (B) sent by facsimile shall be deemed to have been given when sent and when
receipt has been confirmed by telephone; provided that received notices and
other communications sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
such notices or other communications shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
(including e-mail and Internet or Intranet websites) pursuant to procedures set
forth herein or otherwise approved by the Administrative Agent.  The
Administrative Agent or the Borrower (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures set forth herein or otherwise
approved by it; provided that approval of such procedures may be limited to
particular notices or communications.  All such notices and other communications
(i) sent to an e-mail address shall be deemed received upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement); provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or Intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

Section 9.02.                          Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under any other Loan Document are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 9.02, and then such waiver or consent
shall be effective only in the specific instance and for

 

154

--------------------------------------------------------------------------------



 

the purpose for which given.  Without limiting the generality of the foregoing,
to the extent permitted by law, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or Issuing Bank may
have had notice or knowledge of such Default or Event of Default at the time.

 

(b)           Subject to clauses (A), (B) and (C) and Section 9.02(c) below,
neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified, except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders (or the Administrative Agent with the consent
of the Required Lenders) or (ii) in the case of any other Loan Document (other
than any such waiver, amendment or modification to effectuate any modification
thereto expressly contemplated by the terms of such other Loan Documents),
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that,
notwithstanding the foregoing:

 

(A)          solely with the consent of each Lender directly and adversely
affected thereby (but without the necessity of obtaining the consent of the
Required Lenders), any such agreement may;

 

(1)           increase the Commitment or Additional Commitment of such Lender
(other than with respect to any Incremental Revolving Facility pursuant to
Section 2.21 in respect of which such Lender has agreed to be an Additional
Lender); it being understood that no amendment, modification or waiver of, or
consent to departure from, any condition precedent, representation, warranty,
covenant, Default, Event of Default, mandatory prepayment or mandatory reduction
of the Commitments or Additional Commitments shall constitute an increase of any
Commitment or Additional Commitment of such Lender;

 

(2)           reduce or forgive the principal amount of any Loan, unreimbursed
LC Disbursement or any amount due on any Loan Installment Date;

 

(3)           extend the scheduled final maturity of any Loan, unreimbursed LC
Disbursement or postpone any Loan Installment Date or the date of any scheduled
payment of interest, fees or LC Disbursement payable hereunder (in each case,
other than extensions for administrative reasons agreed by the Administrative
Agent);

 

(4)           reduce the rate of interest (other than to waive any obligations
of the Borrower to pay interest at the default rate of interest under
Section 2.12(c)) or the amount of any fees owed to such Lender; it being
understood that any change in any ratio used in the calculation of any interest
or fees due hereunder (including any component definition thereof) shall not
constitute a reduction in any rate of interest or fees hereunder;

 

(5)           extend the expiry date of such Lender’s Commitment or Additional
Commitment; it being understood that no amendment, modification or waiver of, or
consent to departure from, any condition precedent, representation, warranty,
covenant, Default, Event of Default, mandatory prepayment or mandatory reduction
of the Commitments or Additional Commitments shall constitute an extension of
any Commitment or Additional Commitment of any Lender; or

 

155

--------------------------------------------------------------------------------



 

(6)           change any of the provisions of this Section 9.02(b); and

 

(B)          no such agreement shall:

 

(1)           change the definitions of “Required Lenders” or “Required
Revolving Lenders” to reduce any of the voting percentages required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the prior written consent of each Lender (in the
case of the definition of “Required Lenders”) or each Revolving Lender (in the
case of the definition of “Required Revolving Lenders”);

 

(2)           release all or substantially all of the Collateral from the Lien
granted pursuant to the Loan Documents (except as otherwise permitted herein or
in the other Loan Documents, including pursuant to Article 8 or Section 10.12
hereof), without the prior written consent of each Lender; or

 

(3)           release all or substantially all of the value of the Guarantees
under the Loan Guaranty (except as otherwise permitted herein or in the other
Loan Documents, including pursuant to Section 10.12 hereof), without the prior
written consent of each Lender; or

 

(4)           amend or modify the provisions of Section 2.17(a) (with respect to
pro rata allocation among Lenders), 2.17(b), 2.17(c) or 2.17(d) of this
Agreement in a manner that would by its terms alter the pro rata sharing of
payments required thereby (except in connection with transactions permitted
under Sections 2.21, 2.22, or 9.02(c) or as otherwise provided in this
Section 9.02), without the prior written consent of each Lender; and

 

(C)          solely with the consent of the Required Revolving Lenders (but
without the necessity of obtaining the consent of the Required Lenders or any
other Lender), any such agreement may waive, amend or modify (1) Section 6.15
(or the definition of First Lien Leverage Ratio or any component definition
thereof solely as it relates to Section 6.15) or (2)  any condition precedent to
a Credit Extension under the Revolving Facility; and

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank, as the case may be.  The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.05, Commitment reductions or terminations pursuant to Section 2.08,
the incurrence of Additional Commitments or Additional Loans pursuant to
Sections 2.21, 2.22 or 9.02(c) and the reduction or termination of any such
Additional Commitments or Additional Loans.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except amendments,
waivers and consents requiring the consent of all Lenders or all affected
Lenders pursuant to Section 9.02(b)(A) and (B) above which affects such
Defaulting Lender disproportionately and adversely relative to other affected
Lenders.

 

(c)           Notwithstanding the foregoing, this Agreement may be amended:

 

(i)            with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Term Loans to permit
the refinancing or replacement of

 

156

--------------------------------------------------------------------------------



 

all or any portion of the outstanding Term Loans, Extended Term
Loans, Incremental Term Loans or then-existing Replacement Term Loans under the
applicable Class (such loans, the “Replaced Term Loans”) with one or more
replacement term loans hereunder (“Replacement Term Loans”) pursuant to a
Refinancing Amendment; provided that

 

(A)          the aggregate principal amount of such Replacement Term Loans shall
not exceed the aggregate principal amount of such Replaced Term Loans, plus the
amount of accrued interest and premium thereon and underwriting discounts, fees,
commissions and expenses associated therewith),

 

(B)          such Replacement Term Loans have a final maturity date equal to or
later than the final maturity date of, and have a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, such
Replaced Term Loans at the time of such refinancing,

 

(C)          the Replacement Term Loans shall be pari passu or junior in right
of payment and pari passu or junior in right of security with the remaining
portion of the relevant Term Loans, Extended Term Loans, Incremental Term Loans
or other then-existing Replacement Term Loans (provided that if pari passu or
junior as to payment or Collateral, such Replacement Term Loans shall be subject
to a customary intercreditor agreement having terms to be reasonably agreed
between the Administrative Agent and the Borrower, as applicable), or be
unsecured,

 

(D)          if any such Replacement Term Loans are secured, they shall not be
secured by any assets other than the Collateral (unless such assets
substantially concurrently become part of the Collateral),

 

(E)           if any such Replacement Term Loans are guaranteed, they shall not
be guaranteed by any Person other than one or more Loan Parties (unless such
Person substantially concurrently becomes a Loan Party),

 

(F)           any Replacement Term Loans may participate on a pro rata basis or
a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments in respect of the Term Loans
(and any other Incremental Term Loans, Extended Term Loans or Replacement Term
Loans then subject to ratable repayment requirements), in each case as agreed by
the Borrower and the Lenders providing the relevant Replacement Term Loans,

 

(G)          such Replacement Term Loans shall have pricing (including interest,
fees and premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms as may be agreed to by the Borrower and the lenders providing
such Replacement Term Loans, and

 

(H)          the other terms and conditions of such Replacement Term Loans
(excluding pricing, interest, fees, rate floors, premiums, optional prepayment
or redemption terms, security and maturity date, subject to preceding clauses
(B) through (G)) shall be as agreed between the Borrower and the lenders
providing such Replacement Revolving Facilities, and

 

(ii)           with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Revolving Facility
to permit the refinancing or replacement of all or any portion of the Revolving
Credit Commitment or any Additional Revolving Commitments under

 

157

--------------------------------------------------------------------------------



 

the applicable Class (a “Replaced Revolving Facility”) with a replacement
revolving facility hereunder (a “Replacement Revolving Facility”) pursuant to a
Refinancing Amendment; provided that:

 

(A)          the aggregate principal amount of such Replacement Revolving
Facility shall not exceed the aggregate principal amount of such Replaced
Revolving Facility, plus the amount of accrued interest and premium thereon, any
committed but undrawn amounts and underwriting discounts, fees, commissions and
expenses associated therewith),

 

(B)          no Replacement Revolving Facility shall have a final maturity date
(or require commitment reductions) prior to the final maturity date of such
Replaced Revolving Facility at the time of such refinancing,

 

(C)          the Replacement Revolving Facility shall be pari passu or junior in
right of payment and pari passu or junior in right of security with the
remaining portion of the relevant Revolving Credit Commitments or Additional
Revolving Commitments (provided that if pari passu or junior as to payment or
Collateral, such Replacement Revolving Facility shall be subject to customary
intercreditor arrangements having terms to be reasonably agreed between the
Administrative Agent and the Borrower, or be unsecured,

 

(D)          if any such Replacement Revolving Facility is secured, it shall not
be secured by any assets other than the Collateral (unless such assets
substantially concurrently become part of the Collateral),

 

(E)           if any such Replacement Revolving Facility is guaranteed, it shall
not be guaranteed by any Person other than one or more Loan Parties (unless such
Person substantially concurrently becomes a Loan Party),

 

(F)           any such Replacement Revolving Facility shall be subject to the
same “ratability” provisions applicable to Extended Revolving Credit Commitments
and Extended Revolving Loans provided for in the proviso in clause (ii) of
Section 2.22(a), mutatis mutandis, to the same extent as if fully set forth
herein,

 

(G)          such Replacement Revolving Facilities shall have pricing (including
interest, fees and premiums) and, subject to preceding clause (F), optional
prepayment and redemption terms as may be agreed to by the Borrower and the
lenders providing such Replacement Revolving Facilities,

 

(H)          the other terms and conditions of such Replacement Revolving
Facility (excluding pricing, interest, fees, rate floors, premiums, optional
prepayment or redemption terms, security and maturity date, subject to preceding
clauses (B) through (G)) shall as agreed between the Borrower and the lenders
providing such Replacement Revolving Facilities;

 

provided, further, that, in respect of each of clauses (i) and (ii) above, any
Non-Debt Fund Affiliate and Debt Fund Affiliate shall (x) be permitted (without
Administrative Agent consent) to provide such Replacement Term Loans, it being
understood that in connection with such Replacement Term Loans, any such
Non-Debt Fund Affiliate or Debt Fund Affiliate, as applicable, shall be subject
to the restrictions applicable to such Persons under Section 9.05 as if such
Replacement Term Loans were Term Loans and (y) Debt Fund Affiliates (but not
Non-Debt Fund Affiliates) may provide any Replacement Revolving Facility.

 

158

--------------------------------------------------------------------------------



 

Each of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be amended by the Borrower, the
Administrative Agent and the lenders providing the relevant Replacement Term
Loans or the Replacement Revolving Facility, as applicable, to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Replacement Term Loans or the Replacement Revolving Facility, as applicable,
incurred pursuant thereto (including any amendments necessary to treat the loans
and commitments subject thereto as a separate “tranche” and “Class” of Loans,
Commitments and Additional Commitments hereunder).  The Borrower shall extend
the opportunity to refinance or replace the then outstanding Loans and/or
Commitments under the applicable Class to all applicable Lenders on a pro rata
basis pursuant to a Refinancing Amendment and in accordance with this
Section 9.02(c).  It is understood that any Lender approached to provide all or
a portion of Replacement Term Loans or any Replacement Revolving Facility may
elect or decline, in its sole discretion, to provide such Replacement Term Loans
or Replacement Revolving Facility.

 

Notwithstanding anything to the contrary contained in this Section 9.02 or any
other provision of this Agreement or any other Loan Document, (i) guarantees,
collateral security agreements, pledge agreements and related documents (if any)
executed by the Loan Parties in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be amended,
supplemented and/or waived with the consent of the Administrative Agent at the
request of the Borrower without the input or need to obtain the consent of any
other Lenders to (x) comply with Requirements of Law or advice of local counsel,
(y) cure ambiguities, omissions or defects or (z) to cause such guarantees,
collateral security agreements, pledge agreement or other document to be
consistent with this Agreement and the other Loan Documents, (ii) the Borrower
and the Administrative Agent may, without the input or consent of any other
Lender (other than the relevant Lenders (including Additional Lenders) providing
Loans under such Sections), effect amendments to this Agreement and the other
Loan Documents as may be necessary in the reasonable opinion of the Borrower and
the Administrative Agent to effect the provisions of Sections 2.21, 2.22 or
9.02(c) (or any other provision specifying that any waiver, amendment or
modification may be made with only the consent or approval of the Administrative
Agent) and (iii) if the Administrative Agent and the Borrower have jointly
identified any ambiguity, mistake, defect, inconsistency, obvious error or any
error or omission of a technical nature or any necessary or desirable technical
change, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such
provision.

 

Section 9.03.         Expenses; Indemnity; Damage Waiver.

 

(a)           The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by each Arranger, the Administrative Agent and
their respective Affiliates (but limited, in the case of legal fees and
expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one firm of outside counsel to all such
Persons taken as a whole and, if necessary, of one local counsel in any relevant
material jurisdiction to such Persons, taken as a whole) in connection with the
syndication and distribution (including via the Internet or through a service
such as Intralinks or SyndTrak) of the Credit Facility, the preparation,
execution, delivery and administration of the Loan Documents and related
documentation, including in connection with any amendments, modifications or
waivers of the provisions of any Loan Documents (whether or not the transactions
contemplated thereby shall be consummated, but only to the extent such
amendments, modifications or waivers were requested by the Borrower to be
prepared) and (ii) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent, each Arranger, the Issuing Banks or the Lenders and
each of their respective Affiliates (but limited, in the case of legal fees and
expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one firm of outside counsel to all such
Persons taken as a whole and, solely in the case of an actual or potential
conflict of interest, one additional counsel to all affected Persons, taken as a
whole, and, if reasonably necessary, one local counsel in any relevant

 

159

--------------------------------------------------------------------------------



 

material jurisdiction to all such Persons, taken as a whole and, solely in the
case of an actual or potential conflict of interest, one additional local
counsel to all affected Persons, taken as a whole) in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section 9.03, or in connection with
the Loans made and/or Letters of Credit issued hereunder.  Other than to the
extent required to be paid on the Closing Date, all amounts due under this
paragraph (a) shall be payable by the Borrower within 30 days of receipt of an
invoice relating thereto, setting forth such expenses in reasonable detail and
together with backup documentation supporting such reimbursement requests (or as
otherwise agreed by the Borrower).

 

(b)           The Borrower shall indemnify each Arranger, the Administrative
Agent, each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (except for any Taxes (which shall be governed
by Section 2.16) other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim) (but limited, in the case of legal fees and
expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, solely in the case of an actual or potential conflict of interest,
one additional counsel to all affected Indemnitees, taken as a whole, and, if
reasonably necessary, one local counsel in any relevant material jurisdiction to
all Indemnitees, taken as a whole and, solely in the case of an actual or
potential conflict of interest, one additional local counsel to all affected
Indemnitees, taken as a whole), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) the use or the proposed use of the proceeds
of the Loans, (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
(and regardless of whether such matter is initiated by a third party or by the
Borrower, any other Loan Party or any of their respective Affiliates) or
(iv) any actual or alleged presence or Release or threat of Release of Hazardous
Materials on, at, to or from any Mortgaged Property or other property currently
or formerly owned or operated by any Loan Party or any Subsidiary, or any
Environmental Liability; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any
Affiliate of such Indemnitee or, to the extent such judgment finds such losses,
claims, damages, liabilities or related expenses to have resulted from such
Indemnitee’s material breach of the Loan Documents or (B) arise out of any
claim, litigation, investigation or proceeding brought by such Indemnitee (or
its Related Parties) against another Indemnitee (or its Related Parties) (other
than any claim, litigation, investigation or proceeding brought by or against
the Administrative Agent or any Arranger, acting in its capacity as the
Administrative Agent or as an Arranger) that does not involve any act or
omission of the Sponsor, Holdings, the Borrower or any of its Subsidiaries. 
Each Indemnitee shall be obligated to refund or return any and all amounts paid
by the Borrower pursuant to this Section 9.03(b) to such Indemnitee for any
fees, expenses, or damages to the extent such Indemnitee is not entitled to
payment of such amounts in accordance with the terms hereof.  All amounts due
under this paragraph (b) shall be payable by the Borrower within 30 days
(x) after written demand thereof, in the case of any indemnification obligations
and (y) in the case of reimbursement of costs and expenses, after receipt of an
invoice relating thereto, setting forth such expenses in reasonable detail and
together with backup documentation supporting such reimbursement requests.

 

160

--------------------------------------------------------------------------------



 

(c)           The Borrower shall not be liable for any settlement of any
proceeding effected without their consent (which consent shall not be
unreasonably withheld, delayed or conditioned), but if settled with the
Borrower’s written consent, or if there is a final judgment against an
indemnitee in any such proceeding, the Borrower agrees to indemnify and hold
harmless each Indemnitee to the extent and in the manner set forth above.  The
Borrower shall not, without the prior written consent of an Indemnitee (which
consent shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened proceeding in respect of which indemnity
could have been sought hereunder by such Indemnitee unless (i) such settlement
includes an unconditional release of such Indemnitee from all liability or
claims that are the subject matter of such proceeding and (ii) such settlement
does not include any statement as to any admission of fault or culpability of
any Indemnitee.

 

Section 9.04.         Waiver of Claim.  To the extent permitted by applicable
law, no party to this Agreement shall assert, and each hereby waives, any claim
against any other party hereto or any Related Party thereof, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof,
except, in the case of a claim by any Indemnitee against the Borrower, to the
extent such damages would otherwise be subject to indemnification pursuant to
the terms of Section 9.03.

 

Section 9.05.         Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as provided under Section 6.07, the
Borrower may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender and the
Administrative Agent (such consent of the Administrative Agent not to be
unreasonably withheld or delayed) (and any attempted assignment or transfer by
the Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.05 (any attempted assignment or transfer not
complying with the terms of this Section 9.05 shall be null and void).  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 9.05) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Arrangers, the Administrative Agent, the Issuing Banks
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Loans or Additional Commitments added pursuant to Section 2.21,
2.22 or 9.02(c) at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(A)          the Borrower; provided that the Borrower shall have been deemed to
have consented to any such assignment unless it shall have objected thereto by
written notice to the Administrative Agent within 15 Business Days after
receiving written notice thereof; provided, further, that no consent of the
Borrower shall be required (x) for an assignment to, in the case of the
Revolving Facility or any Additional Revolving Facility, another Revolving
Lender and, in the case of the Term Facility or any Additional Term Facility,
another Lender, an Affiliate of a Lender, an Approved Fund or, in either case,
or (y) if an Event of Default under Section 7.01(a), Section 7.01(f) or
Section 7.01(g) (solely with respect to the Borrower) has occurred and is
continuing; and

 

161

--------------------------------------------------------------------------------



 

(B)          the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment to (x) another Lender,
an Affiliate of a Lender or an Approved Fund or (y) an Affiliated Lender, the
Borrower or any of their Affiliates; and

 

(C)          any Issuing Bank in the case of the Revolving Credit Commitments,
any Additional Revolving Commitments or such Lender’s obligations in respect of
its LC Exposure.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to another Lender, an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Loans or commitments of any Class, the principal
amount of Loans or commitments of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent and determined on an
aggregate basis in the event of concurrent assignments to Related Funds or by
Related Funds (as defined below)) shall not be less than $1,000,000 in the case
of the Term Loans or Additional Term Loans and $5,000,000 in the case of the
Revolving Facility or any Additional Revolving Facility unless each of the
Borrower and the Administrative Agent otherwise consent;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent) in connection with all
assignments other than an assignment by a Lender to one or more of its
Affiliates; and

 

(D)          the Eligible Assignee, if it shall not be a Lender, shall deliver
on or prior to the effective date of such assignment, to the Administrative
Agent (1) an Administrative Questionnaire and (2) any IRS forms required under
Section 2.16.

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section 9.05, from and after the effective date specified in
each Assignment and Assumption the Eligible Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03 with respect to facts and
circumstances occurring on or prior to the effective date of such assignment and
subject to its obligations thereunder and under Section 9.13).  If any such
assignment by a Lender holding a Promissory Note hereunder occurs after the
issuance of any Promissory Note hereunder to such Lender, the assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender such Promissory Note to the Administrative Agent for
cancellation, and thereupon the Borrower shall issue and deliver a new
Promissory Note, if so requested by the assignee

 

162

--------------------------------------------------------------------------------



 

and/or assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new commitments and/or outstanding Loans
of the assignee and/or the assigning Lender.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and their respective successors and assigns, and the
commitment of, and principal amount of and interest on the Loans and LC
Disbursements owing to, each Lender or Issuing Bank pursuant to the terms hereof
from time to time (the “Register”).  Failure to make any such recordation, or
any error in such recordation, shall not affect the Borrower’s obligations in
respect of such Loans and LC Disbursements.  The entries in the Register shall
be conclusive, absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and, with respect to
itself, any Lender, at any reasonable time and from time to time upon reasonable
prior notice, provided that the information contained in the Register which is
shared with each Lender (other than the Administrative Agent and its affiliates)
shall be limited to the entries with respect to such Lender including the
Commitment of, or principal amount of and stated interest on the Loans owing to
such Lender.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Eligible Assignee, the Eligible
Assignee’s completed Administrative Questionnaire and tax certifications
required by Section 9.05(b)(ii)(D)(2) (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section 9.05, if applicable, and any written consent to such
assignment required by paragraph (b) of this Section 9.05, the Administrative
Agent shall promptly accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(vi)          By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the Eligible Assignee thereunder shall be deemed
to confirm and agree with each other and the other parties hereto as follows:
(A) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
the amount of its commitments, and the outstanding balances of its Loans, in
each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Assumption; (B) except as set
forth in clause (A) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of the Borrower
or any Subsidiary or the performance or observance by the Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (C) such
assignee represents and warrants that it is an Eligible Assignee, legally
authorized to enter into such Assignment and Assumption; (D) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.04(a) or delivered
pursuant to Section 5.01(a) or (b), as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (E) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (F) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent, by the terms hereof,

 

163

--------------------------------------------------------------------------------



 

together with such powers as are reasonably incidental thereto; and (G) such
assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

(c)           (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Banks or any other Lender, sell participations
to one or more banks or other entities (other than to any Disqualified
Institution, any natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person)
or, other than with respect to participations to Debt Fund Affiliates (any such
participations to Debt Fund Affiliates being subject to the limitations set
forth in Section 9.05(g)), the Investors, Holdings, the Borrower and its
Subsidiaries or any of their respective Affiliates) (a “Participant”) in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in (x) clause (A) to the first proviso to Section 9.02(b) that
directly and adversely affects the Loans or commitments in which such
Participant has an interest and (y) clauses (B)(1), (2) or (3) to the first
proviso to Section 9.02(b).  Subject to paragraph (c)(ii) of this Section 9.05,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the limitations and requirements of
such Sections (it being understood and agreed that any documentation required to
be delivered pursuant to Section 2.16(f) shall be delivered solely to the
applicable participating Lender)) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.05.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.14, 2.15 or 2.16 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

 

Each Lender that sells a participation shall, acting for this purpose as a
non-fiduciary agent of the Borrower, maintain at one of its offices a copy of a
register for the recordation of the names and addresses of each Participant and
their respective successors and assigns, and principal amount of and interest on
the Loans (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to any Participant’s
interest in any Additional Commitment Loan or any other obligation under any
Loan Document) to any Person except (i) to the extent that such disclosure is
necessary to establish that such Additional Commitment, Loan or other obligation
is in registered form under Section 5f.103-1(c) of the Treasury Regulations or
(ii) if compelled by order of the court or other legal process.  The entries in
the Participant Register shall be conclusive absent manifest error, and each
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

164

--------------------------------------------------------------------------------



 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (other than to any
Disqualified Institution or natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person)) to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over such Lender, and this
Section 9.05 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

(e)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPC
hereunder shall utilize the Commitment or Additional Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 2.14, 2.15 or 2.16) and no
SPC shall be entitled to any greater amount under Section 2.12, 2.13 or 2.14 or
any other provision of this Agreement or any other Loan Document that the
Granting Lender would have been entitled to receive, (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender) and (iii) the
Granting Lender shall for all purposes including approval of any amendment,
waiver or other modification of any provision of the Loan Documents, remain the
Lender of record hereunder.  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the U.S. or any state thereof; provided that
(A) in the case of the Borrower, such SPC’s Granting Lender is in compliance in
all material respects with its obligations to the Borrower hereunder and
(B) each Lender designating any SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such SPC during such
period of forbearance.  In addition, notwithstanding anything to the contrary
contained in this Section 9.05, any SPC may (1) with notice to, but without the
prior written consent of, the Borrower or the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Lender and (2)) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.

 

(f)            (i) Any assignment or participation by a Lender without the
Borrower’s consent to a Disqualified Institution or, to the extent the
Borrower’s consent is required under this Section 9.05, to any other Person,
shall be prohibited, and the Borrower shall be entitled to seek specific
performance to unwind any such assignment or participation in addition to any
other remedies available to the Borrower at law or in equity, including pursuant
to Section 9.05(f)(ii); provided that the foregoing shall not apply
retroactively to disqualify any parties that have previously acquired an

 

165

--------------------------------------------------------------------------------



 

assignment or participation interest in the Loans to the extent such party was
not disqualified at the time of the applicable assignment or participation, as
the case may be.

 

(ii)           If any assignment or participation under this Section 9.05 is
made to any Affiliate of any Disqualified Institution (other than any Bona Fide
Debt Fund that is not itself a Disqualified Institution) without the Borrower’s
prior written consent or any Disqualified Institution (any such Person, a
“Disqualified Person”), then the Borrower may, at their sole expense and effort,
upon notice to the applicable Disqualified Person and the Administrative Agent,
(A) terminate any Commitment of such Disqualified Person and repay all
obligations of the Borrower owing to such Disqualified Person, (B) in the case
of any outstanding Term Loans, purchase such Term Loans by paying the lesser of
(x) par and (y) the amount that such Disqualified Person paid to acquire such
Term Loans, in the case of clauses (x) and (y), plus accrued interest thereon,
accrued fees an all other amounts payable to it hereunder and/or (C) require
such Disqualified Person to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 9.05), all of its
interests, rights and obligations under this Agreement to one or more Eligible
Assignees; provided that (I) in the case of clause (B), the applicable
Disqualified Person has received payment of an amount equal to the lesser of
(1) par and (2) the amount that such Disqualified Person paid for the applicable
Loans and participations in letters of credit, if applicable, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
Borrower, (II) in the case of clauses (A) and (B), the Borrower shall be liable
to the relevant Disqualified Person under Section 2.15 if any LIBO Rate Loan
owing to such Disqualified Person is repaid or purchased other than on the last
day of the Interest Period relating thereto and (III) in the case of clause (C),
the relevant assignment shall otherwise comply with this Section 9.05 (except
that (X) no registration and processing fee required under this Section 9.05
shall be required with any assignment pursuant to this paragraph and (Y) any
Term Loan acquired by any Affiliated Lender pursuant to this paragraph will not
be included in calculating compliance with the Affiliated Lender Cap for a
period of 90 days following such transfer; provided that, to the extent the
aggregate principal amount of Term Loans and Additional Term Loans held by
Affiliated Lenders exceeds the Affiliated Lender Cap on the 91st day following
such transfer, then such excess amount shall either be (x) contributed to
Holdings, the Borrower or any of its subsidiaries and retired and cancelled
immediately upon such contribution or (y) automatically cancelled).  Nothing in
this Section 9.05(f) shall be deemed to prejudice any right or remedy that
Holdings or the Borrower may otherwise have at law or equity.  Each Lender
acknowledges and agrees that Holdings and its Subsidiaries will suffer
irreparable harm if such Lender breaches any obligation under this Section 9.05
insofar as such obligation relates to any assignment, participation or pledge to
any Affiliate of any Disqualified Institution without the Borrower’s prior
written consent.  Additionally, each Lender agrees that Holdings and/or the
Borrower may seek to obtain specific performance or other equitable or
injunctive relief to enforce this Section 9.05(f)(ii) against such Lender with
respect to such breach without posting a bond or presenting evidence of
irreparable harm.

 

(iii)          The parties to this Agreement hereby acknowledge and agree that
neither the Administrative Agent nor any Arranger, solely in their respective
capacities as such, shall be deemed to have any duty or responsibility or to
incur any liabilities as a result of a breach of this Section 9.05(f) by any
other Lender, nor shall the Administrative Agent nor any Arranger, in their
respective capacities as such, have any duty, responsibility or liability to
monitor or enforce assignments, participations or other actions in respect of
Disqualified Institutions or otherwise take (or omit to take) any action with
respect thereto; provided, for the avoidance of doubt, that notwithstanding
anything herein to the contrary, neither the Administrative Agent nor any
Arranger shall be relieved of its obligation to comply with this
Section 9.05(f) in its capacity as a Lender hereunder.

 

(g)           Notwithstanding anything to the contrary contained herein, any
Lender may, at any time, assign all or a portion of its rights and obligations
under this Agreement in respect of its Term Loans to an Affiliated Lender on a
non-pro rata basis (A) through Dutch Auctions open to all

 

166

--------------------------------------------------------------------------------



 

applicable Lenders on a pro rata basis or (B) through open market purchases, in
each case with respect to clauses (A) and (B), without the consent of the
Administrative Agent; provided that:

 

(i)            any Term Loans acquired by Holdings, the Borrower or any of their
respective subsidiaries shall be retired and cancelled immediately upon the
acquisition thereof; provided that upon any such retirement and cancellation of
Indebtedness, the aggregate outstanding principal amount of the Term Loans or
Additional Term Loans, as applicable, shall be deemed reduced by the full par
value of the aggregate principal amount of the Term Loans or Additional Term
Loans so retired and cancelled, and each principal repayment installment with
respect to the Term Loans pursuant to Section 2.09(a) shall be reduced pro rata
by the full par value of the aggregate principal amount of Term Loans so
cancelled;

 

(ii)           any Term Loans or Additional Term Loans acquired by any Non-Debt
Fund Affiliate may (but shall not be required to) be contributed to Holdings,
the Borrower or any of their subsidiaries for purposes of cancellation of such
Indebtedness (it being understood that such Term Loans shall be retired and
cancelled immediately upon such contribution); provided that upon such
cancellation of Indebtedness, the aggregate outstanding principal amount of the
Term Loans shall be deemed reduced, as of the date of such contribution, by the
full par value of the aggregate principal amount of the Term Loans so
contributed and cancelled, and each principal repayment installment with respect
to the Term Loans pursuant to Section 2.09(a) shall be reduced pro rata by the
full par value of the aggregate principal amount of Term Loans so contributed
and cancelled;

 

(iii)          [reserved];

 

(iv)          each Lender participating in any assignment to Affiliated Lenders
acknowledges and agrees that in connection with such assignment, (A) the
Affiliated Lenders may have, and later may come into possession of Excluded
Information, (B) such Lender has independently and, without reliance on the
Affiliated Lenders or any of their Subsidiaries, or Holdings, the Borrower or
any of their respective Subsidiaries, the Administrative Agent, the Arrangers or
any other Related Parties, made its own analysis and determination to
participate in such assignment notwithstanding such Lender’s lack of knowledge
of the Excluded Information, (C) none of the Affiliated Lenders or any of their
Subsidiaries, or Holdings, the Borrower or any of their respective Subsidiaries
shall be required to make any representation that it is not in possession of
Excluded Information, (D) none of the Affiliated Lenders or any of their
Subsidiaries, or Holdings, the Borrower or their respective Subsidiaries, the
Administrative Agent, the Arrangers or any other Related Parties shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against the Affiliated
Lenders and any of their Subsidiaries, and Holdings, the Borrower and their
respective Subsidiaries, the Administrative Agent, the Arrangers and any other
Related Parties, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information and (E) that the Excluded Information
may not be available to the Administrative Agent or the other Lenders;

 

(v)           after giving effect to such assignment and to all other
assignments to all Affiliated Lenders, the aggregate principal amount of all
Term Loans and Additional Term Loans then held by all Affiliated Lenders shall
not exceed 25.0% of the aggregate principal amount of the Term Loans and
Additional Term Loans then outstanding (after giving effect to any substantially
simultaneous cancellations thereof) (the “Affiliated Lender Cap”); provided that
each of the parties hereto agrees and acknowledges that the Administrative Agent
shall not be liable for any losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever incurred or suffered by any Person in connection with any
compliance or non-compliance with this clause (g)(v) or any purported assignment
exceeding such percentage (it being understood and agreed that the cap set forth
in this clause (v) is intended to apply to any Loans made available by
Affiliated Lenders by means other than formal assignment (e.g., as a result of
an acquisition of another Lender (other than a Debt Fund Affiliate)

 

167

--------------------------------------------------------------------------------



 

by an Affiliated Lender or the provision of Additional Term Loans by an
Affiliated Lender); provided further, except as specifically set forth in clause
(f), that to the extent that any assignment to any Affiliated Lender would
result in the aggregate principal amount of all Term Loans and Additional Term
Loans held by Affiliated Lenders exceeding the Affiliated Lender Cap (after
giving effect to any substantially simultaneous cancellations thereof), the
assignment of the relevant excess amount shall be automatically cancelled;

 

(vi)          in connection with any assignment effected pursuant to a Dutch
Auction and/or open market purchase conducted by Holdings, the Borrower or any
of its subsidiaries, (A) the relevant Person may not use the proceeds of any
Revolving Facility, any Incremental Revolving Facility, any Extended Revolving
Credit Commitment or any Replacement Revolving Facility to fund such assignment
and (B) no Default or Event of Default shall have occurred and be continuing at
the time of acceptance of bids for the Dutch Auction or the confirmation of such
open market purchase;

 

(vii)         in connection with each assignment pursuant to this clause (g),
the Administrative Agent shall have been provided written notice in connection
with each assignment to an Affiliated Lender or a Person that upon effectiveness
of such assignment would constitute an Affiliated Lender with respect to the
identity of such Affiliated Lender and the amount of the Loans being assigned
thereto;

 

(viii)        by its acquisition of Term Loans or Additional Term Loans, an
Affiliated Lender shall be deemed to have acknowledged and agreed that:

 

(A)          the Term Loans and Additional Term Loans held by such Affiliated
Lender shall be disregarded in both the numerator and denominator in the
calculation of Required Lenders or any other Lender vote (or the Term Loans and
Additional Term Loans held by such Affiliated Lender shall be deemed to be voted
pro rata along with the other Lenders that are not Affiliated Lenders), except
that such Affiliated Lender shall have the right to vote (and the Term Loans and
Additional Term Loans held by such Affiliated Lender shall not be so
disregarded) with respect to any amendment, modification, waiver, consent or
other action that requires the vote of all Lenders or all Lenders directly and
adversely affected thereby, as the case may be; provided that no amendment,
modification, waiver, consent or other action shall (1) disproportionately
affect such Affiliated Lender in its capacity as a Lender as compared to other
Lenders of the same Class that are not Affiliated Lenders or (2) deprive any
Affiliated Lender of its share of any payments which the Lenders are entitled to
share on a pro rata basis hereunder, in each case without the consent of such
Affiliated Lender; and

 

(B)          Affiliated Lenders, solely in their capacity as an Affiliated
Lender, will not be entitled to (i) attend (including by telephone) or
participate in any meeting or discussions (or portion thereof) among the
Administrative Agent or any Lender or among Lenders to which the Loan Parties or
their representatives are not invited or (ii) receive any information or
material prepared by the Administrative Agent or any Lender or any communication
by or among the Administrative Agent and one or more Lenders, except to the
extent such information or materials have been made available by the
Administrative Agent or any Lender to any Loan Party or its representatives (and
in any case, other than the right to receive notices of Borrowings, prepayments
and other administrative notices in respect of its Term Loans or Additional Term
Loans required to be delivered to Lenders pursuant to Article 2).

 

Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans or Additional Term Loans, to a Debt Fund
Affiliate, and any Debt Fund Affiliate may, from time to time, purchase Term
Loans

 

168

--------------------------------------------------------------------------------



 

or Additional Term Loans, (x) on a non-pro rata basis through Dutch Auctions
open to all applicable Lenders or (y) on a non-pro rata basis through open
market purchases without the consent of the Administrative Agent, in each case,
without the necessity of meeting the requirements set forth in (or being subject
to the restriction of) subclauses (i) through (viii) of this clause (g);
provided that the Term Loans or Additional Term Loans of any Debt Fund
Affiliates shall not account for more than 49.9% of the amounts included in
determining whether the Required Lenders have (A) consented to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, or subject to
the immediately succeeding paragraph, any plan of reorganization pursuant to the
Bankruptcy Code, (B) otherwise acted on any matter related to any Loan Document
or (C) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document.  Any Term Loans or Additional Term Loans acquired by any Debt Fund
Affiliate may (but shall not be required to) be contributed to Holdings, the
Borrower or any of its subsidiaries for purposes of cancellation of such
Indebtedness (it being understood that such Term Loans or Additional Term Loans
so contributed shall be retired and cancelled immediately upon such
contribution); provided that upon such cancellation of Indebtedness, the
aggregate outstanding principal amount of the Term Loans or Additional Term
Loans shall be deemed reduced, as of the date of such contribution, by the full
par value of the aggregate principal amount of the Term Loans or Additional Term
Loans so contributed and cancelled, and each principal repayment installment
with respect to the Term Loans pursuant to Section 2.09(a) shall be reduced pro
rata by the full par value of the aggregate principal amount of Term Loans so
contributed and cancelled.

 

Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, each Affiliated Lender hereby agrees that, if a proceeding under any
Debtor Relief Law shall be commenced by or against the Borrower or any other
Loan Party at a time when such Lender is an Affiliated Lender, such Affiliated
Lender irrevocably authorizes and empowers the Administrative Agent to vote on
behalf of such Affiliated Lender with respect to the Term Loans or Additional
Term Loans held by such Affiliated Lender in any manner in the Administrative
Agent’s sole discretion, unless the Administrative Agent instructs such
Affiliated Lender to vote, in which case such Affiliated Lender shall vote with
respect to the Term Loans or Additional Term Loans held by it as the
Administrative Agent directs; provided that (a) such Affiliated Lender shall be
entitled to vote in accordance with its sole discretion (and not in accordance
with the direction of the Administrative Agent) and (b) the Administrative Agent
shall not be entitled to vote on behalf of such Affiliated Lender, in each case,
in connection with any matter to the extent any such matter proposes to treat
any Obligations held by such Affiliated Lender in a manner that is different
than the proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrower.  Each Affiliated Lender hereby irrevocably appoints
the Administrative Agent (such appointment being coupled with an interest) as
such Affiliated Lender’s attorney-in-fact, with full authority in the place and
stead of such Affiliated Lender and in the name of such Affiliated Lender
(solely in respect of Term Loans or Additional Term Loans and participations
therein and not in respect of any other claim or status such Affiliated Lender
may otherwise have), from time to time in the Administrative Agent’s discretion
to take any action and to execute any instrument that the Administrative Agent
may deem reasonably necessary to carry out the provisions of (but subject to the
limitations set forth in) this paragraph.

 

Section 9.06.         Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect until the
Termination Date.  The provisions of Sections 2.14, 2.15, 2.16, 9.03 and 9.13
and Article 8 shall survive

 

169

--------------------------------------------------------------------------------



 

and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Credit Commitment or any
Additional Commitments, the occurrence of the Termination Date or the
termination of this Agreement or any provision hereof but in each case, subject
to the limitations set forth in this Agreement; provided that the survival of
the provisions of Section 9.13 shall be limited to 18 months following the
Termination Date.

 

Section 9.07.         Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and the Fee Letter and any separate letter agreements with
respect to fees payable to the Administrative Agent or the Arrangers constitute
the entire agreement among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by Holdings,
the Borrower, the Subsidiaries of the Borrower party hereto and the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or by email as a “.pdf” or “.tif” attachment shall be
effective as delivery of an original executed counterpart of this Agreement.

 

Section 9.08.         Severability.  To the extent permitted by law, any
provision of any Loan Document held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 9.09.         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, upon the written consent of the Administrative
Agent, each Issuing Bank and each Lender and each of its respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by the Administrative Agent, such Issuing Bank or such Lender or
Affiliate (including by branches and agencies of the Administrative Agent, such
Issuing Bank or such Lender, wherever located) to or for the credit or the
account of the Borrower or any Loan Guarantor against any of and all the Secured
Obligations held by the Administrative Agent, such Issuing Bank or such Lender
or Affiliate, irrespective of whether or not the Administrative Agent, such
Issuing Bank or such Lender or Affiliate shall have made any demand under the
Loan Documents and although such obligations may be unmatured.  Any applicable
Lender, Issuing Bank or Affiliate shall promptly notify the Borrower and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section.  The rights of each Lender, each
Issuing Bank, the Administrative Agent and Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender, Issuing Bank, Administrative Agent or Affiliate may have.

 

Section 9.10.         Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN

 

170

--------------------------------------------------------------------------------



 

THE OTHER LOAN DOCUMENTS), WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY) OR
OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK; PROVIDED THAT NOTWITHSTANDING THE FOREGOING AND THE
GOVERNING LAW PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS IT IS
UNDERSTOOD AND AGREED (A)(I) THAT THE INTERPRETATION OF THE DEFINITION OF
“MATERIAL ADVERSE EFFECT” (AS DEFINED IN THE ACQUISITION AGREEMENT) (AND WHETHER
OR NOT A MATERIAL ADVERSE EFFECT HAS OCCURRED ON THE CLOSING DATE), (II) THE
DETERMINATION OF THE ACCURACY OF ANY SPECIFIED ACQUISITION AGREEMENT
REPRESENTATION AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF HOLDINGS, THE
BORROWER OR ANY OF THEIR APPLICABLE AFFILIATES HAS THE RIGHT TO TERMINATE ITS OR
THEIR OBLIGATIONS UNDER THE ACQUISITION AGREEMENT IN ACCORDANCE WITH
SECTION 8.1(B) OF THE ACQUISITION AGREEMENT OR TO DECLINE TO CONSUMMATE THE
ACQUISITION IN ACCORDANCE WITH SECTION 6.2(A) OF THE ACQUISITION AGREEMENT AND
(III) THE DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN
ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT AND, IN ANY CASE, CLAIMS
OR DISPUTES ARISING OUT OF ANY SUCH INTERPRETATION OR DETERMINATION OR ANY
ASPECT THEREOF SHALL, IN EACH CASE, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN
UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING
IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY APPELLATE COURT
THEREFROM) OVER ANY SUIT, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION
OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, FEDERAL COURT.  THE PARTIES
HERETO AGREE THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY
REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE EFFECTIVE SERVICE OF PROCESS
AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  EACH PARTY HERETO AGREES THAT
THE ADMINISTRATIVE AGENT AND THE LENDERS RETAIN THE RIGHT TO BRING PROCEEDINGS
AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION SOLELY IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT.

 

(b)           EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW,

 

171

--------------------------------------------------------------------------------



 

ANY CLAIM OR DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION,
SUIT OR PROCEEDING IN ANY SUCH COURT.

 

(c)           TO THE EXTENT PERMITTED BY LAW, EACH PARTY TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 9.01.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY LOAN DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE.  NOTHING
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 9.11.         Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO (a) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.12.         Headings.  Article and Section headings and the table of
contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.13.         Confidentiality.   The Administrative Agent, each Lender
and each Arranger agrees (and each Lender agrees to cause its SPC, if any) to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed, subject to the
acknowledgement and acceptance by the recipient thereof that such Confidential
Information is being disseminated on a confidential basis (on substantially the
terms set forth in this Section 9.13 or as is otherwise reasonably acceptable to
the Borrower), (a) to its and its Affiliates’ directors (or equivalent
managers), officers, employees, independent auditors, other experts and
advisors, including accountants, legal counsel and other advisors, or other
agents that are retained by such Lender solely to assist with administration of
the Loans in the ordinary course of business (collectively, the
“Representatives”) on a “need to know” basis solely in connection with the
transactions completed hereby and who are informed of the confidential nature of
such Confidential Information and are or have been advised of their obligation
to keep such Confidential Information of this type confidential; provided that
such Person shall be responsible for its Affiliates’ and their Representatives’
compliance with this paragraph, (b) upon the demand or request of any regulatory
(including any self-regulatory body, such as the National Association of
Insurance Commissioners), governmental or administrative authority that has
jurisdiction over such Person or its Affiliates (in which case such Person shall
(i) except with respect to any audit or examination conducted by bank
accountants or any Governmental Authority or self-regulatory authority
exercising examination or regulatory authority, to the extent permitted by law,
inform the Borrower promptly in advance thereof and

 

172

--------------------------------------------------------------------------------



 

(ii) use commercially reasonable efforts to ensure that any such information so
disclosed is accorded confidential treatment), (c) to the extent compelled by
legal, judicial or administrative proceeding, in any such legal, judicial or
administrative proceeding or otherwise as required by applicable Requirements of
Law, rule or regulation or as requested by any governmental, regulatory or
self-regulatory authority (in which case such Person shall (i) to the extent
permitted by law, inform the Borrower promptly in advance thereof and (ii) use
commercially reasonable efforts to ensure that any such information so disclosed
is accorded confidential treatment), (d) to any other party to this Agreement,
(e) to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement, including any SPC (in each case other than a Disqualified
Institution), (ii) any pledgee referred to in Section 9.05 or (iii) any actual
or prospective, direct or indirect contractual counterparty (or its advisors) to
any Derivative Transaction (including any credit default swap) or similar
derivative product relating to the Loan Parties and their obligations, (f) with
the prior written consent of the Borrower, (g) to the extent applicable and
reasonably necessary or advisable, for purposes of establishing a “due
diligence” defense and (h) to the extent such Confidential Information
(X) becomes publicly available other than as a result of a breach of this
Section and from a source that is not, to the Administrative Agent or such
Lender, as applicable, subject to any confidentiality obligations to any Loan
Party, the Sponsor or any affiliate thereof, by such Person, its Affiliates or
their respective Representatives or (Y) becomes available to the Administrative
Agent or any Lender on a non-confidential basis other than as a result of a
breach of this Section from a source other than a Loan Party.  For the purposes
of this Section, “Confidential Information” means all information received
relating to the Loan Parties and/or any of their subsidiaries and their
respective businesses, the Sponsor or the Transactions (including any
information obtained by the Administrative Agent, any Issuing Bank, Lender or
any Arranger, or any of their respective Affiliates or Representatives, based on
a review of the books and records relating to Holdings and/or any of its
subsidiaries and their respective Affiliates from time to time, including prior
to the Closing Date) other than any such information that is or becomes publicly
available to the Administrative Agent, any Arranger, Issuing Bank or any Lender
on a non-confidential basis and from a source that is not, to the Administrative
Agent or such Lender, as applicable, subject to any confidentiality obligations
to any Loan Party, the Sponsor or any affiliate thereof, prior to disclosure by
any Loan Party.  For the avoidance of doubt, in no event shall any disclosure of
such Confidential Information be made to any Disqualified Institution (which was
a Disqualified Institution at the time such disclosure was made).

 

Section 9.14.         No Fiduciary Duty.  Each of the Administrative Agent, the
Arrangers and each Lender, each Issuing Bank and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their respective Affiliates.  Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and any Loan Party, its respective stockholders or its
respective Affiliates, on the other.  The Loan Parties acknowledge and agree
that:  (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and each Loan
Party, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its respective stockholders or its
respective Affiliates with respect to the transactions contemplated hereby (or
the exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender has advised, is currently advising
or will advise any Loan Party, its respective stockholders or its respective
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of such Loan Party,
its respective management, stockholders, creditors or any other Person.  Each
Loan Party acknowledges and agrees that such Loan Party has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Loan Party agrees that it
will not claim that any Lender

 

173

--------------------------------------------------------------------------------



 

owes a fiduciary or similar duty to such Loan Party in connection with such
transaction or the process leading thereto.

 

Section 9.15.         Several Obligations; Violation of Law.  The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder.

 

Section 9.16.         USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower and each Loan
Guarantor, which information includes the name and address of each Loan Party
and other information that will allow such Lender to identify the Loan Parties
in accordance with the USA PATRIOT Act.  This notice is given in accordance with
the requirements of the USA PATRIOT Act and is effective as to the
Administrative Agent and each Lender.  The Borrower and each Loan Party hereby
acknowledges and agrees that the Administrative Agent shall be permitted to
share any or all such information provided to the Administrative Agent pursuant
to the USA PATRIOT Act with the Lenders.

 

Section 9.17.         Disclosure.  Each Loan Party, each Issuing Bank and each
Lender hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

 

Section 9.18.         Appointment for Perfection.  Each Lender hereby appoints
each other Lender and Issuing Bank as its agent for the purpose of perfecting
Liens, for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
applicable law can be perfected only by possession.  Should any Lender or
Issuing Bank (other than the Administrative Agent) obtain possession of any such
Collateral, such Lender or Issuing Bank shall notify the Administrative Agent
thereof; and, promptly upon the Administrative Agent’s request therefor shall
deliver such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.

 

Section 9.19.         Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan or
Letter of Credit, together with all fees, charges and other amounts which are
treated as interest on such Loan or Letter of Credit under applicable law
(collectively, “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender or Issuing Bank holding such Loan or Letter of Credit in accordance with
applicable law, the rate of interest payable in respect of such Loan or Letter
of Credit hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan or Letter of Credit
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender or Issuing Bank in
respect of other Loans or Letters of Credit or periods shall be increased (but
not above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the NYFRB Rate to the date of repayment, shall have been
received by such Lender or Issuing Bank.

 

Section 9.20.         [Reserved].

 

Section 9.21.         Conflicts.  Notwithstanding anything to the contrary
contained herein, in any other Loan Document, in the event of any conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall govern and control.

 

174

--------------------------------------------------------------------------------



 

Section 9.22.         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.23.         Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through

 

175

--------------------------------------------------------------------------------



 

(g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, or any Arranger or any
of their respective Affiliates is a fiduciary with respect to the Collateral or
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

 

(c) The Administrative Agent, and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide investment advice or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

ARTICLE 10        LOAN GUARANTY

 

Section 10.01.      Guaranty.  Each Loan Guarantor hereby agrees that it is
jointly and severally liable for, and, as primary obligor and not merely as
surety, and absolutely and unconditionally and irrevocably guarantees to the
Administrative Agent for the ratable benefit of the Secured Parties the full and
prompt payment upon the failure of the Borrower to do so, when and as the same
shall become due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations (collectively, the
“Guaranteed Obligations”).  Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.  If any or all of the
Guaranteed Obligations becomes due and payable hereunder, each Loan Guarantor,
unconditionally and irrevocably, promises to pay such Guaranteed Obligations to
the Administrative Agent and/or the other Secured Parties, on demand, together
with any and all expenses which may be incurred by the Administrative Agent and
the other Secured Parties in collecting any of the Guaranteed Obligations, to
the

 

176

--------------------------------------------------------------------------------



 

extent reimbursable in accordance with Section 9.03.  Each Loan Guarantor
unconditionally and irrevocably guarantees the payment of any and all of the
Guaranteed Obligations to the Secured Parties whether or not due or payable by
the Borrower upon the occurrence of any Event of Default specified in Sections
7.01(f) or 7.01(g), and in such event, irrevocably and unconditionally promises
to pay such indebtedness to the Secured Parties, on demand, in lawful money of
the U.S.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Loan Guaranty in respect of Hedging Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.01 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.01, or
otherwise under this Loan Guaranty, as it relates to such other Loan Party,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations of each Qualified
ECP Guarantor under this Section 10.01 shall remain in full force and effect
until the termination of this Loan Guaranty in accordance with Section 10.12
hereof.  Each Qualified ECP Guarantor intends that this Section 10.01
constitute, and this Section 10.01 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 10.02.      Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection.  Each Loan Guarantor waives any right to require
the Administrative Agent or any Lender to sue the Borrower, any other Loan
Guarantor, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its rights in respect of any Collateral securing all or any part of the
Guaranteed Obligations.  The Administrative Agent may enforce this Loan Guaranty
upon the occurrence and during the continuance of an Event of Default.

 

Section 10.03.      No Discharge or Diminishment of Loan Guaranty.

 

(a)           Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional, irrevocable and absolute and not
subject to any reduction, limitation, impairment or termination for any reason
(other than as set forth in Section 10.12), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of the Borrower or any
other Guarantor of or other Person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, the Administrative Agent, any Lender or any other
Person, whether in connection herewith or in any unrelated transactions; (v) any
direction as to application of payments by the Borrower or by any other party;
(vi) any other continuing or other guaranty, undertaking or maximum liability of
a Guarantor or of any other party as to the Guaranteed Obligations; (vii) any
payment on or in reduction of any such other guaranty or undertaking; (viii) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower; or (ix) any payment made to any Secured Party on the Guaranteed
Obligations which any such Secured Party repays to the Borrower pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each Loan Guarantor waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding.

 

(b)           Except for termination of a Loan Guarantor’s obligations hereunder
or as expressly permitted by Section 10.12, the obligations of each Loan
Guarantor hereunder are not subject to any defense or setoff, counterclaim,
recoupment, or termination whatsoever by reason of the invalidity,

 

177

--------------------------------------------------------------------------------



 

illegality, or unenforceability of any of the Guaranteed Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.

 

(c)           Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent or any Secured Party to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent or any Secured Party with respect to any Collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than as
set forth in Section 10.12).

 

Section 10.04.      Defenses Waived.  To the fullest extent permitted by
applicable law, and except for termination of a Loan Guarantor’s obligations
hereunder or as expressly permitted by Section 10.12, each Loan Guarantor hereby
waives any defense based on or arising out of any defense of the Borrower or any
other Loan Guarantor or arising out of the disability of the Borrower or any
other Loan Guarantor or any other party or the unenforceability of all or any
part of the Guaranteed Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower or any other Loan
Guarantor.  Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
including notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Loan Guaranty, and notices of the existence,
creation or incurring of new or additional Guaranteed Obligations, as well as
any requirement that at any time any action be taken by any Person against any
Obligated Party, or any other Person, including any right (except as shall be
required by applicable statute and cannot be waived) to require any Secured
Party to (i) proceed against the Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the Borrower, any
other Loan Guarantor or any other party or (iii) pursue any other remedy in any
Secured Party’s power whatsoever.  The Administrative Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent permitted by applicable law), accept an assignment of
any such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any Collateral securing all or a part of the Guaranteed Obligations,
and the Administrative Agent may, at its election, compromise or adjust any part
of the Guaranteed Obligations, make any other accommodation with any Obligated
Party or exercise any other right or remedy available to it against any
Obligated Party, or any security, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except as otherwise
provided in Section 10.12.  To the fullest extent permitted by applicable law,
each Loan Guarantor waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Loan Guarantor against any Obligated Party or any security.

 

Section 10.05.      Authorization.  The Loan Guarantors authorize the Secured
Parties without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder (except as set forth in Section 10.12), from time to time to:

 

178

--------------------------------------------------------------------------------



 

(a)           change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Loan Guaranty shall apply to the Guaranteed Obligations as so changed, extended,
renewed or altered;

 

(b)           take and hold security for the payment of the Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;

 

(c)           exercise or refrain from exercising any rights against the
Borrower, any other Loan Party or others or otherwise act or refrain from
acting;

 

(d)           release or substitute any one or more endorsers, guarantors, the
Borrower, other Loan Parties or other obligors;

 

(e)           settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the Borrower to its creditors other than the Secured Parties;

 

(f)            apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Secured Parties regardless of
what liability or liabilities of the Borrower remains unpaid;

 

(g)           consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Loan Document, any Hedge Agreement or any of
the instruments or agreements referred to herein or therein, or otherwise amend,
modify or supplement this Agreement, any other Loan Document, any Hedge
Agreement or any of such other instruments or agreements; and/or

 

(h)           take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of the
Loan Guarantors from their respective liabilities under this Loan Guaranty.

 

Section 10.06.      Rights of Subrogation.  No Loan Guarantor will assert any
right, claim or cause of action, including a claim of subrogation, contribution
or indemnification that it has against any Loan Party in respect of this Loan
Guaranty until the occurrence of the Termination Date.

 

Section 10.07.      Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made.  If acceleration of the time
for payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the other Loan Guarantors forthwith
on demand by the Administrative Agent.

 

179

--------------------------------------------------------------------------------



 

Section 10.08.      Information.  Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, any Lender or any other Secured Party shall
have any duty to advise any Loan Guarantor of information known to it regarding
those circumstances or risks.

 

Section 10.09.      Maximum Liability.  It is the desire and intent of the Loan
Guarantors and the Secured Parties that this Loan Guaranty shall be enforced
against the Loan Guarantors to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. 
The provisions of this Loan Guaranty are severable, and in any action or
proceeding involving any state, federal or provincial corporate law, or any
state, federal or foreign bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Secured Parties,
be automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”). 
Each Loan Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the Maximum Liability of each Loan Guarantor without
impairing this Loan Guaranty or affecting the rights and remedies of the Secured
Parties hereunder; provided that nothing in this sentence shall be construed to
increase any Loan Guarantor’s obligations hereunder beyond its Maximum
Liability.

 

Section 10.10.      Contribution.  In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any Collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each, a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor.  For
purposes of this Article 10, each Non-Paying Guarantor’s “Guarantor Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (a) such Non- Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrower after the Closing Date (whether by loan,
capital infusion or by other means) to (b) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrower after the Closing Date (whether by
loan, capital infusion or by other means).  Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability).  Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the Secured Obligations until the
Termination Date.  This provision is for the benefit of the Administrative
Agent, the Lenders and the other Secured Parties and may be enforced by any one,
or more, or all of them in accordance with the terms hereof.

 

Section 10.11.      Liability Cumulative.  The liability of each Loan Guarantor
under this Article 10 is in addition to and shall be cumulative with all
liabilities of such Loan Guarantor to the Administrative Agent and the Lenders
under this Agreement and the other Loan Documents to which such Loan Guarantor

 

180

--------------------------------------------------------------------------------



 

is a party or in respect of any obligations or liabilities of the other Loan
Guarantors, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

Section 10.12.      Release of Loan Guarantors.  Notwithstanding anything in
Section 9.02(b) to the contrary, a Subsidiary Guarantor shall automatically be
released from its obligations hereunder and its Loan Guaranty shall be
automatically released (a) upon the consummation of any transaction or related
series of transactions permitted hereunder if as a result thereof such
Subsidiary Guarantor shall cease to be a Subsidiary (or becomes an Excluded
Subsidiary); or (b) upon the occurrence of the Termination Date; provided that,
to the extent any Subsidiary became a Subsidiary Guarantor in order to
consummate a merger, consolidation or amalgamation permitted under clause
(y) (A) of the proviso to Section 6.07(a)(ii), any such release under clause
(a) hereof shall constitute an Investment as if such merger, consolidation or
amalgamation had been consummated pursuant to clause (y) of the proviso to
Section 6.07(a)(ii)(y) as of the date of such release.  In connection with any
such release, the Administrative Agent shall promptly execute and deliver to any
Loan Guarantor, at such Loan Guarantor’s expense, all documents that such Loan
Guarantor shall reasonably request to evidence termination or release.  Any
execution and delivery of documents pursuant to the preceding sentence of this
Section 10.12 shall be without recourse to or warranty by the Administrative
Agent (other than as to the Administrative Agent’s authority to execute and
deliver such documents).

 

[Signature Pages Follow]

 

181

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

AGILITI HEALTH, INC.

 

AGILITI HOLDCO, INC.

 

AGILITI IMAGING, INC.

 

AGILITI SURGICAL, INC.

 

 

 

By:

/s/ James B. Pekarek

 

Name: James B. Pekarek

 

Title: Chief Financial Officer

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Sabir Hashmy

 

Name: Sabir Hashmy

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------